 



Execution Copy
NON-EXCLUSIVE PATENT LICENSE
     THIS NON-EXCLUSIVE PATENT LICENSE (this “Agreement”) is entered into this
6th day of November, 2006 (the “Effective Date”), and shall be treated as in
full force and effect as of October 1, 2006, by and between Palomar Medical
Technologies, Inc., a Delaware corporation, with offices at 82 Cambridge Street,
Burlington, MA 01803 (“Palomar”), and Cynosure, Inc., a Delaware corporation
with offices at 5 Carlisle Road, Westford, MA 01886 (“Cynosure”) (Palomar
together with all Palomar Affiliates (as defined below) on the one hand, and
Cynosure together with all Cynosure Affiliates (as defined below) on the other
hand, each a “Party”, and together, the “Parties”).
WITNESSETH:
     WHEREAS, Palomar has a license from MGH under the Anderson Patents (both as
defined below) relating to the use of light to remove hair;
     WHEREAS, Cynosure and Cynosure Affiliates desire to obtain, and Palomar is
willing to grant, a non-exclusive, royalty-bearing sublicense under the Anderson
Patents to develop and commercialize products developed by Cynosure and Cynosure
Affiliates under the following terms and conditions; and
     WHEREAS, Palomar and Palomar Affiliates desire to obtain, and Cynosure and
Cynosure Affiliates are willing to grant, a fully paid up non-exclusive
(sub)license under the Cynosure Patents (as defined below) under the following
terms and conditions.
     NOW THEREFORE, the Parties hereby agree as follows:
1. Definitions. The following terms (and their correlatives), in addition to
terms defined on first use herein, shall have the meanings set forth below:
     1.1. Affiliates.
     (a) “Palomar Affiliate” shall mean any person or entity that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with Palomar (i) as of the Effective Date or (ii) after
the Effective Date, in each case of clauses (i) and (ii), only for so long as
such person or entity satisfies the foregoing requirements.
          (b) “Cynosure Affiliate” shall mean any person or entity that,
directly or indirectly, through one or more intermediaries (i) is controlled by
Cynosure as of the Effective Date or thereafter or (ii) controls or is under
common control with Cynosure (in each case provided such control arises after
the Effective Date); provided, in each case of clause (i) or (ii), such person
or entity is not an Excluded Third Party at the time such person or entity first
meets the foregoing control requirements (unless Palomar provides its written
consent in its sole discretion), and further only for so long as such person or
entity satisfies the foregoing control requirements; provided, further, that El.
En. S.p.A. shall not be treated as a “Cynosure Affiliate” for any purpose
hereunder and thus shall be treated as a “Third Party” for all purposes
hereunder. For clarity, (1) Exhibit A lists Cynosure Affiliates as of the
Effective Date, and (2) any Third

 



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
Party that does not become a “Cynosure Affiliate” hereunder because of the
reference to “Excluded Third Party” in clause (ii) above shall continue to be
treated as a “Third Party” for all purposes hereunder.
          (c) “Affiliates” shall mean, with respect to any Third Party, any
person or entity that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with such
Third Party, in each case only for so long as such person or entity satisfies
the foregoing requirement.
     For purposes of this Section 1.1, “control” and, with correlative meanings,
the terms “controlled by” and “under common control with” shall mean (i) the
possession, directly or indirectly, of the power to direct the management or
policies of an entity, whether through the ownership of voting securities, by
contract relating to voting rights or corporate governance, or otherwise, or
(ii) the ownership, directly or indirectly, of at least fifty percent (50%) of
the voting securities or other ownership interest of an entity (or, with respect
to a limited partnership or other similar entity, its general partner or
controlling entity); provided, that if local law restricts foreign ownership,
“control” shall be deemed established by direct or indirect ownership of the
maximum ownership percentage that may, under such local law, be owned by foreign
interests.
     1.2. “Anderson Patents” shall mean (i) the Patents set forth on Exhibit B,
and (ii) all other Patents that claim the right of priority to, or enjoy the
benefit of an earlier filing date of, in whole or in part, directly or
indirectly, one or more of the Patents identified in the immediately preceding
clause (i). “Other Anderson Patents” shall mean the following subset of Anderson
Patents: U.S. Patent No. 5,824,023 and all other Patents that claim the right of
priority to, or enjoy the benefit of an earlier filing date of, in whole or in
part, directly or indirectly, U.S. Patent No. 5,824,023 or the application that
issued as such U.S. Patent.
     1.3. “Consumer Field” shall mean the field in which products or systems are
intended for or marketed to consumers for personal use. For the avoidance of
doubt, the “Consumer Field” shall exclude products or systems in the
Professional Field.
     1.4. “Excluded Third Party” shall mean any Third Party and its Affiliates
against which:
          (a) any suit or action involving any Anderson Patent has been
instituted between Palomar or any Palomar Affiliates and such Third Party or any
of its Affiliates; or
          (b) Palomar or any of Palomar Affiliates has an outstanding injunction
pertaining to infringement of the Anderson Patents.
     1.5. “Gillette” shall mean The Gillette Company, and its successors and
permitted assigns of the Gillette Agreement.
     1.6. “Gillette Agreement” shall mean that certain “Development and License
Agreement” between Palomar and The Gillette Company dated as of February 14,
2003, as such agreement is amended as of the Effective Date and as such
agreement may be amended or restated thereafter, provided that any terms of the
Gillette Agreement that by operation of such amendment or restatement limit or
restrict Cynosure’s or Cynosure Affiliates’ rights under this

2



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
Agreement, or impose any additional obligations on Cynosure or Cynosure
Affiliates, in each case other than as specified hereunder (each a “Restrictive
Gillette Term”), shall not be binding on Cynosure or Cynosure Affiliates. In the
event that any term of the Gillette Agreement is amended so that it is a
Restrictive Gillette Term, only (i) the unamended terms of the Gillette
Agreement as they existed immediately prior to becoming Restrictive Gillette
Terms pursuant to such amendment or restatement, (ii) the amended terms of the
Gillette Agreement that are not Restrictive Gillette Terms and (iii) all other
terms of the Gillette Agreement that are not amended by such amendment or
restatement, in each case shall apply to Cynosure and Cynosure Affiliates, and
Palomar (and not Cynosure or any Cynosure Affiliates) shall be responsible to
Gillette for any liability arising out of any Restrictive Gillette Term. A copy
of the Gillette Agreement, excluding exhibits thereto and redactions of other
commercially sensitive information, as amended as of the Effective Date is
attached hereto at Appendix A.
     1.7. “Licensed Products” shall mean Cynosure Products (including those
Cynosure Hair Modules that alone amount to a “Cynosure Product” hereunder). For
clarity, Licensed Products may include future energy source modules, products,
systems, components or accessories Sold by Cynosure or Cynosure Affiliates after
the Effective Date, as long as such energy source module, product, system,
component and accessory satisfies in full the definitional requirements for a
“Licensed Product” (and its subsidiary definitions) hereunder.
     1.8. “MGH” shall mean The General Hospital Corporation in Boston,
Massachusetts.
     1.9. “MGH Agreement” shall mean that certain “License Agreement” between
Palomar and MGH dated as of August 18, 1995, as such agreement is amended as of
the Effective Date and as such agreement may be amended or restated thereafter
in a manner that is not materially inconsistent with the terms of this
Agreement, provided that any terms of the MGH Agreement that by operation of
such amendment or restatement limit or restrict Cynosure’s or Cynosure
Affiliates’ rights under this Agreement, or impose any additional obligations on
Cynosure or Cynosure Affiliates, in each case other than as specified hereunder
(each a “Restrictive MGH Term”), shall not be binding on Cynosure or Cynosure
Affiliates. In the event that any term of the MGH Agreement is amended so that
it is a Restrictive MGH Term, only (i) the unamended terms of the MGH Agreement
as they existed immediately prior to becoming Restrictive Gillette Terms
pursuant to such amendment or restatement, (ii) the amended terms of the MGH
Agreement that are not Restrictive MGH Terms and (iii) all other terms of the
MGH Agreement that are not amended by such amendment or restatement, in each
case shall apply to Cynosure and Cynosure Affiliates, and Palomar (and not
Cynosure or any Cynosure Affiliates) shall be responsible to MGH for any
liability arising out of any Restrictive MGH Term. A copy of the MGH Agreement,
as redacted, as amended as of the Effective Date is attached hereto at
Appendix B.
     1.10. “Net Sales” shall mean all amounts invoiced by Cynosure and Cynosure
Affiliates, for the Sale to Third Parties of Licensed Products (collectively,
the “Actual Amounts”), less: (i) allowances and adjustments actually credited to
customers for damaged and returned product (which allowances and adjustments may
be taken only on a product-by-product basis, that is an allowance or adjustment
on one product, for example, a Cynergy System, shall not be taken against Sales
of another type of product, for example, an Apogee 5500 System);
(ii) promotional, trade, quantity, cash and prompt payment discounts separately
identified on the

3



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
invoice and actually allowed and taken; and (iii) Third Party charges of the
following kinds collected by the seller from the buyer and separately identified
on the invoice: transportation charges, insurance charges for transportation,
sales taxes, excise taxes and customs duties, and governmental charges levied on
or measured by the sale; provided that: (1) no deductions shall be made from
Actual Amounts for any royalties owed or paid to any person or entity; and
(2) Net Sales shall include upgrades or additions to, or partial replacements
for, Licensed Products, where upgrades include but are not limited to swapping a
new Licensed Product for a buyer’s existing product.
     For clarity and without limitation, this definition of Net Sales includes
Cynosure Combination Products which do not include a Cynosure Hair Module for
which no royalties are due Palomar hereunder for their Sale. However, as
provided in Section 4.4, subsequent Sales of Cynosure Hair Modules for use with
such Cynosure Combination Products shall affect royalties owed to Palomar. Thus,
it shall be necessary to determine and keep records of the Net Sales
attributable to all such Licensed Products. As a consequence, inclusion of a
Licensed Product in this definition of Net Sales, by itself, shall not indicate
that royalties are necessarily due Palomar hereunder on the Sale of such
Licensed Product.
     The following paragraphs provide additional non-limiting examples for
calculating Net Sales hereunder:

  •   Trade-in of a first Cynosure Product in connection with the Sale of a
second Cynosure Product shall be treated as follows: (i) the Net Sales
attributed to the Sale of such second Cynosure Product (a) shall not include any
deduction or other reduction for the trade-in given by Cynosure for such first
Cynosure Product, unless Cynosure paid royalties to Palomar hereunder upon the
Sale of such first Cynosure Product (e.g., there shall be no such deduction or
other reduction when such first Cynosure Product is a Cynosure Other Product),
and (b) shall be calculated as set forth in this definition, and such Sale of
such second Cynosure Product shall be subject to the royalty obligations set
forth in Section 4.4, and (ii) the Net Sales attributable to any re-Sale of such
first Cynosure Product shall be calculated as set forth in this definition, and
such re-Sale of such first Cynosure Product shall be subject to the royalty
obligations set forth in Section 4.4. For example, without limiting the
generality of the foregoing, if a customer purchases from Cynosure an Apogee
5500 System for $60,000, then under Section 4.4, Cynosure is obligated to pay
Palomar a royalty of $4,500 on such Sale of the Apogee 5500 System (7.5% of
$60,000). If that customer then purchases from Cynosure an Acclaim 7000 Laser
System for $120,000 and is provided a credit of $20,000 in connection with a
trade-in of such Apogee 5500 System that such customer previously purchased
(thus paying Cynosure $100,000), then under Section 4.4, Cynosure is obligated
to pay Palomar a royalty of $7,500 on such Sale of the Acclaim 7000 Laser System
(7.5% of $100,000) and no amount shall be due hereunder for the $20,000 credit
provided for the Apogee 5500 System. If Cynosure then re-Sells the traded-in
Apogee 5500 System for $40,000, then under Section 4.4, Cynosure is obligated to
pay Palomar a royalty of $3,000 on such re-Sale of the traded-in Apogee 5500
System (7.5% of $40,000).

4



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License

  •   Installation charges, whether or not separately invoiced or identified on
an invoice, shall not be deducted from the Actual Amounts.     •   Charges for
the standard warranty for a Licensed Product, whether or not separately invoiced
or identified on an invoice, shall not be deducted from the Actual Amounts.
However, charges separately identified on an invoice for an extended warranty
(after deducting appropriate charges for the standard warranty) may be deducted
from Actual Amounts.     •   Charges for standard or basic training (often
referred to as inservice training or initial training) or any training by
Cynosure or Cynosure Affiliates (collectively referred to as “Standard
Training”) for a Licensed Product, whether or not separately invoiced or
identified on an invoice, shall not be deducted from the Actual Amounts.
However, charges separately identified on an invoice for additional training by
a Third Party (after deducting appropriate charges for the Standard Training, if
such Third Party is to provide the Standard Training) may be deducted from
Actual Amounts.     •   Excluding physically separate light-based systems which
are covered in the following paragraph on Bundled Packages, charges for other
products, accessories, parts or items listed on an invoice along with a Licensed
Product, with no separate and distinct price set forth for those other products,
accessories, parts or items on the invoice in question, shall not be deducted
from Actual Amounts.

     If Cynosure or any Cynosure Affiliate Sells one or more Licensed
Product(s), in combination with other, physically separate light-based systems
that are not Licensed Products at a single price (a “Bundled Package”), then the
Net Sales attributable to such Licensed Product(s), for the purpose of
determining Net Sales attributable hereunder, shall be calculated by multiplying
the Net Sales of such Bundled Package by the fraction A/(A+B), where A is the is
the selling party’s (i.e., Cynosure or a Cynosure Affiliate, who shall be deemed
to be a “Selling Party”) then current published list price(s) for the Licensed
Product(s) in the relevant country during the applicable calendar quarter, and B
is the then current published list prices for all other components in the
Bundled Package that are not Licensed Product(s) in the relevant country during
the applicable calendar quarter. For purposes of this paragraph, if there is no
current published list price(s) for the Licensed Product(s) or other light-based
system(s) included in a Bundled Package, then (i) the applicable values shall be
determined by reference to the average Net Sales price of such Licensed
Product(s) or light-based system(s) in the relevant country during the
applicable calendar quarter as Sold separately in bona fide arms-length
transactions by the Selling Party, or (ii) if, in any given country and
applicable calendar quarter, the Licensed Product(s) and other light-based
system(s) included in a Bundled Package are not all Sold separately in bona fide
arms-length transactions in such country by the same Selling Party, then Net
Sales of a Licensed Product(s) included within the Bundled Package shall be
calculated using the formula above, using the average Net Sales price in the
United States for the applicable calendar quarter of the Licensed Product(s) and
the other light-based system(s), again in bona fide arms-length transactions by
a single Selling Party, or (iii) if no average Net Sales prices of the Licensed
Product(s) and the other such light-based system(s) is available for the United

5



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
States for the applicable calendar quarter from bona fide arms-length
transactions by a single Selling Party, the Net Sales of the Licensed Product(s)
shall be the aggregate Net Sales of such assemblage of Products without
deduction of any kind.
     For clarity, (i) transfer of a Licensed Product within Cynosure or between
Cynosure and Cynosure Affiliates for subsequent Sale to a Third Party shall not
be considered a Sale until a Sale is made to a Third Party and the Net Sales
shall be based on the Sale to the Third Party of such Licensed Product by
Cynosure or Cynosure Affiliates, (ii) a Licensed Product shall be considered
“Sold” upon the earlier of shipment of or receipt of payment for such Licensed
Product or Cynosure or any Cynosure Affiliate recognizing revenue with respect
to such sale of Licensed Product in accordance with U.S. generally accepted
accounting principles, consistently applied, and all royalty obligations on Net
Sales of such Licensed Product shall accrue upon the time of Sale regardless of
the time of collection by the selling entity, (iii) sales of Licensed Products
by Cynosure Sublicensees (including sales by distributors and subdistributors)
shall not give rise to Net Sales hereunder because those products shall have
already been Sold by Cynosure or Cynosure Affiliates to such Cynosure
Sublicensees, with the Net Sales arising from such Sale already accounted for
under this definition, (iv) “amounts invoiced” as used above shall include the
value of any monetary or other consideration to be received by Cynosure or any
Cynosure Affiliates from a Sale of any Licensed Product, (v) Net Sales shall be
deemed to be equal to, for any Licensed Product Sold to any Third Party for less
than the seller is then charging or will immediately thereafter begin charging
in bona fide arms-length transactions for comparable products, the average Net
Sales price of such Licensed Product in bona fide arms-length transactions by
such seller, (vi) all Sales to any distributors shall include the fair market
value of all cash and other consideration received from such distributor, and
(vii) all of the amounts specified in this definition shall be determined from
the books and records of Cynosure and Cynosure Affiliates maintained in
accordance with U.S. generally accepted accounting principles, consistently
applied.
     1.11. “Palomar Product” shall mean any product, system, component, method,
process or accessory, Sold by Palomar or Palomar Affiliates, (i) that as of the
date of its Sale, is marketed as being capable of using or uses or is
incorporated into a product or system that uses light to treat skin, including
hair removal, treatment of vascular and pigmented lesions, acne, wrinkles, scars
and tattoos, for other dermatological applications, and other treatment or
cosmetic purpose(s), and (ii) the manufacture, use, sale, offering for sale or
importation of which, absent the (sub)licenses granted by Cynosure and Cynosure
Affiliates herein, would infringe a Valid Claim of the Cynosure Patents. For
clarity and without limitation, the products and systems listed on Exhibit C are
products Sold by Palomar and Palomar Affiliates up to the Effective Date.
     1.12. “Palomar Sublicensee” shall mean any Third Party to which Palomar or
a Palomar Affiliate grants a permitted sublicense pursuant to Section 2.2(b)
under the (sub)license grant from Cynosure and Cynosure Affiliates in
Section 2.2(a).
     1.13. “Patents” shall mean (i) any patents and patent applications and any
patents issuing therefrom worldwide, (ii) any substitutions, divisions,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, extensions, supplementary protection
certificates, term extensions (under patent or other law), certificates of
invention and

6



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
the like, of any such patents or patent applications, and (iii) any foreign or
international equivalents of any of the foregoing.
     1.14. “Professional Field” shall mean the field in which products or
systems are intended or marketed for sale to doctors, health care providers,
beauty care professionals or other commercial service providers for use on or
with patients or customers (and not for resale to any person or entity for
personal use).
     1.15. “Sale” shall mean, with respect to a Licensed Product, the sale,
distribution, lease, use (including training, preceptorships, marketing and
promotional uses for which Cynosure or one or more Cynosure Affiliates is to
receive monetary or other consideration), cost-per-shot arrangements and any
other arrangement in which monetary or other consideration is to be received by
Cynosure or one or more Cynosure Affiliates for the use of such Licensed
Product.
     1.16. “Third Party” shall mean any person or entity, other than Palomar,
Cynosure or any Palomar Affiliates or Cynosure Affiliates.
     1.17. “Valid Claim” shall mean either (i) a claim of an issued and
unexpired Patent which has not been revoked or held permanently unenforceable or
invalid by a decision of a court or other governmental agency of competent
jurisdiction, unappealable or unappealed within the time allowed for appeal, and
which has not been admitted to be invalid or unenforceable through opposition,
reissue, re-examination or disclaimer or otherwise, or (ii) a claim of a pending
application for a Patent which claim was filed in good faith and has not been
abandoned or finally disallowed without the possibility of appeal or refiling of
said application.
     1.18. “Cynosure Modules” shall mean Cynosure Hair Modules and Cynosure
Other Modules, each as defined below:
          (a) “Cynosure Hair Module” shall mean any energy source module, Sold
by Cynosure or Cynosure Affiliates, that is marketed as being capable of using
or uses or is incorporated into a product or system that uses optical radiation
to remove hair. For clarity and without limitation, if in addition to using
optical radiation to remove hair, a Cynosure Hair Module may be used for the
treatment of skin (including treatment of vascular and pigmented lesions, acne,
fat, cellulite, wrinkles, scars and tattoos, skin tightening, and for other
dermatological applications), or other treatment or cosmetic purpose(s), it
shall in all events remain a “Cynosure Hair Module” hereunder. By way of example
and without limitation, the energy source modules in the products listed in
Exhibit E and Exhibit F in the form they are Sold by Cynosure as of the
Effective Date for hair removal are “Cynosure Hair Modules” for purposes of this
Agreement.
          (b) “Cynosure Other Module” shall mean any energy source module, Sold
by Cynosure or Cynosure Affiliates, that is marketed as being capable of using
or uses or is incorporated into a product or system that uses optical radiation
for the treatment of skin (including treatment of vascular and pigmented
lesions, acne, fat, cellulite, wrinkles, scars and tattoos, skin tightening, and
for other dermatological applications) or other treatment or cosmetic purposes,
other than hair removal; in all events, other than a Cynosure Hair Module. By
way of example and without limitation, the energy source modules in the products
listed in

7



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
Exhibit E under the heading “List of Cynosure Combination Products” in the form
they are Sold by Cynosure as of the Effective Date for purposes other than for
hair removal are “Cynosure Other Modules” for purposes of this Agreement.
     1.19. “Cynosure Patents” shall mean: (i) the Patents listed on Exhibit D;
(ii) all Patents either owned or controlled with the right to sublicense (in
each case in whole or in part) by Cynosure or any Cynosure Affiliates as of the
Effective Date, the practice of which would infringe any claims of the Patents
identified in the immediately preceding clause (i); and (iii) all Patents
claiming the right of priority to, or enjoying the benefit of an earlier filing
date of, in whole or in part, directly or indirectly, to one or more of the
Patents identified in the immediately preceding clause (i) or (ii), but not
including claims in such Patents that do not have a priority date before the
Effective Date.
     1.20. “Cynosure Products” shall mean Cynosure Hair Products and Cynosure
Combination Products, each as defined below. “Cynosure Other Product” shall mean
any product, system, component or accessory, Sold by Cynosure or Cynosure
Affiliates, that (i) is not a Cynosure Product, and (ii) that is marketed as
being capable of using or uses or is incorporated into a product or system that
uses one or more Cynosure Other Modules. As of the Effective Date, the following
products in the form they are Sold by Cynosure as of the Effective Date are
“Cynosure Other Products” for purposes of this Agreement: Affirm System, Cynergy
PL System, Photogenica SV System, TriActive System and VStar System.
          (a) “Cynosure Combination Product” shall mean any product, system,
component or accessory, Sold by Cynosure or Cynosure Affiliates, (i) that as of
the date of its Sale, is marketed as being capable of using both at least one
Cynosure Other Module and at least one Cynosure Hair Module, and (ii) the
manufacture, use, sale, offering for sale, or importation of which when sold
with a Cynosure Hair Module, absent the sublicense granted by Palomar herein,
would infringe a Valid Claim of the Anderson Patents. For clarity and without
limitation, Exhibit E lists Cynosure Combination Products in existence up to the
Effective Date, examples of when a Cynosure Other Product or a Cynosure Hair
Product shall become a “Cynosure Combination Product” hereunder, and an example
of a marketing technique which does not change a Cynosure Hair Product into a
“Cynosure Combination Product” hereunder. Further, the Parties acknowledge that
(A) as of the Effective Date, the Cynosure Combination Products listed on
Exhibit E (the Cynergy and Cynergy III Systems) each include an Nd:YAG laser,
which is a Cynosure Hair Module hereunder, (B) the Nd:YAG laser is used for hair
removal through handpieces providing spot sizes of ten (10), twelve (12) and
fifteen (15) millimeters and (C) the Nd:YAG laser is also used for non-hair
removal treatments (e.g., vascular treatments) through handpieces providing spot
sizes of seven (7), five (5) and three (3) millimeters. After the Effective
Date, Cynosure and Cynosure Affiliates may cease to market and sell the Cynergy
and Cynergy III Systems for hair removal and modify such Cynergy and Cynergy III
Systems so that the Nd:YAG laser module included therein only functions when
connected to handpieces providing spot sizes of seven (7) millimeters and less
(i.e., so that the Nd:YAG laser will not emit light through spot sizes of
greater than seven (7) millimeters and, thus, will not be practical for hair
removal). After the Effective Date, effective as of the date and solely to the
extent that Cynosure and Cynosure Affiliates cease marketing or selling Cynergy
and Cynergy III Systems for hair removal, such modified Cynergy and Cynergy III
Systems shall be deemed Cynosure Other Products hereunder.

8



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
          (b) “Cynosure Hair Product” shall mean any product, system, component
or accessory, Sold by Cynosure or Cynosure Affiliates, (i) that contains a
Cynosure Hair Module, (ii) the manufacture, use, sale, offering for sale, or
importation of which, absent the sublicense granted by Palomar herein, would
infringe a Valid Claim of the Anderson Patents, and (iii) that as of its date of
Sale, is not marketed for use in combination with a Cynosure Other Module. For
clarity and without limitation, Exhibit F provides additional clarifications and
lists items that are Cynosure Hair Products in existence up to the Effective
Date.
     1.21. “Cynosure Sublicensee” shall mean any Third Party to which Cynosure
or a Cynosure Affiliate grants a permitted sublicense pursuant to Section 2.1(b)
under the sublicense grant from Palomar in Section 2.1(a).
2. License Grants.
     2.1. By Palomar.
          (a) Licensed Products. Subject to the terms and conditions of this
Agreement, Palomar hereby grants to Cynosure and Cynosure Affiliates a
worldwide, royalty-bearing, non-exclusive sublicense, under the Anderson
Patents, to make, use, sell, offer for sale and import Licensed Products
(provided that those Cynosure Hair Modules that alone amount to a “Cynosure
Product” hereunder are used exclusively with other Cynosure Products or Cynosure
Other Products and no other products or systems of Cynosure, Cynosure Affiliates
or any Third Parties), in each case only for hair removal and only outside of
the Consumer Field. It is understood and agreed that (i) the foregoing
sublicense grant shall cover only those Licensed Products Sold for which
royalties are paid when required by this Agreement (including the cure period
set forth in Section 8.3(b)) to Palomar hereunder as provided in Section 4
(including with respect to Sales of Licensed Products occurring before
October 1, 2006, for which Cynosure pays royalties hereunder as specified in
Section 4.2), (ii) the foregoing sublicense grant automatically extends, without
any further action by Cynosure or any Cynosure Affiliates, to each person and
entity that is a “Cynosure Affiliate” as of the Effective Date or becomes a
“Cynosure Affiliate” thereafter, but only for so long as such person or entity
remains a “Cynosure Affiliate” hereunder, and (iii) Palomar shall be in direct
privity under this Agreement with any Cynosure Affiliate as a result of such
sublicense grant.
          (b) Limited Sublicensing Rights. Cynosure and Cynosure Affiliates
shall not have any right to grant to any Third Parties any further sublicenses
under the sublicense grant set forth in Section 2.1(a), nor shall any purported
sublicenses under such sublicense grants made by Cynosure or any Cynosure
Affiliates or any of their sublicensees prior to October 1, 2006 be valid or
enforceable, except Cynosure, and only those Cynosure Affiliates that are
wholly-owned or majority-owned by Cynosure (directly or indirectly, and taking
into account any local law restrictions as noted in Section 1.1), and no other
Cynosure Affiliates, may grant sublicenses only as may be necessary for
(i) Third Parties to distribute Licensed Products Sold by Cynosure or Cynosure
Affiliates and for which royalties are payable to Palomar on Net Sales
hereunder, or (ii) the manufacture of Licensed Products by Third Parties for
sale only to Cynosure or Cynosure Affiliates, provided that, for each of clauses
(i) and (ii), any such Third Parties are not Excluded Third Parties, and further
provided that any such sublicense grants shall apply only to activities
occurring on or after the actual date such sublicense grant is first

9



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
memorialized in writing (and not before). Cynosure Sublicensees shall not have
the right to grant any sublicenses under any such sublicense grant by Cynosure
or Cynosure Affiliates. Cynosure shall be responsible to Palomar for the
performance of any Cynosure Affiliates and Cynosure Sublicensees under any
provisions of this Agreement for which Cynosure or any Cynosure Affiliate is
responsible, even if such person or entity is also responsible to Palomar. No
purchaser of any Licensed Product shall, by operation of this Agreement, receive
any license, sublicense or other rights in, to or under the Anderson Patents
that exceeds the scope and terms of the sublicense grant set forth in
Section 2.1(a), notwithstanding the patent exhaustion/first sale doctrine. Apart
from the foregoing limited right to grant further sublicenses, Cynosure and
Cynosure Affiliates shall not have any right to make an Assignment or otherwise
Transfer such sublicense grant except pursuant to Section 9.3(a).
          (c) License Field Limitation. Notwithstanding anything contained
herein to the contrary, (i) Cynosure and Cynosure Affiliates shall not exercise,
(ii) Cynosure shall not allow any Cynosure Affiliates or Cynosure Sublicensees
to exercise, and (iii) with respect to any distributor, sublicense or other
agreements entered into by Cynosure or any Cynosure Affiliates, or purchase
orders issued or accepted by Cynosure or any Cynosure Affiliates, in each case
after the Effective Date, Cynosure shall expressly prohibit in writing all
Cynosure Affiliates and Cynosure Sublicensees from exercising, the sublicense
grant provided for in Section 2.1(a) within the Consumer Field. With respect to
not allowing certain activities by Cynosure Sublicensees as set forth in clause
(ii) of the 1st sentence of this Section 2.1(c), the Parties understand and
agree that, without limiting Cynosure and an Cynosure Affiliate’s obligations
under such clause, once Cynosure or any Cynosure Affiliate learns of any
violation of their obligations not to allow any Cynosure Sublicensee to conduct
those prohibited activities, Cynosure and Cynosure Affiliates shall promptly use
commercially reasonable efforts to end all such prohibited activities by such
Cynosure Sublicensee within a commercially reasonable time period, and if unable
to end all such prohibited activities by such efforts, shall in all events
within six (6) months of first learning of any such prohibited activities by
such Cynosure Sublicensee: (x) terminate the sublicense to such Cynosure
Sublicensee; and (y) stop Selling (directly or indirectly through other Cynosure
Sublicensees or otherwise) Licensed Products to such Cynosure Sublicensee. If
Palomar notifies Cynosure in writing of any Cynosure Sublicensee conducting any
such prohibited activities, Cynosure shall thereafter confirm in writing to
Palomar that Cynosure has complied with the immediately preceding sentence for
such Cynosure Sublicensee.
          (d) Patent Marking. Cynosure and Cynosure Affiliates shall mark all
Licensed Products Sold after the Effective Date in accordance with the patent
laws, if any, of the jurisdictions in which such Licensed Products are
manufactured, used or Sold. Without limitation, Cynosure and Cynosure Affiliates
shall mark all Licensed Products Sold in the United States after the Effective
Date with the applicable U.S. patent numbers of the applicable Anderson Patents.
          (e) Palomar’s Right to Grant Other Sublicenses. Subject to the terms
of this Agreement, Palomar retains the right to grant sublicenses and other
rights in and to the Anderson Patents as Palomar may deem appropriate in its
sole discretion, provided that no such grant may limit or restrict Cynosure’s or
Cynosure Affiliates’ rights under this Agreement

10



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
or impose any obligation on Cynosure or Cynosure Affiliates, other than as
specified hereunder.
          (f) Excluded Third Parties. The Parties intend that no Excluded Third
Party, or any of their products or other technology, is to be granted any rights
under the Anderson Patents sublicensed by Palomar under Section 2.1(a), either
through the direct sublicense from Palomar to Cynosure and Cynosure Affiliates
under Section 2.1(a) or as a Cynosure Sublicensee. Thus, the Parties have agreed
to preclude any Excluded Third Party from becoming a “Cynosure Affiliate”
hereunder as provided in Section 1.1(b), and further have agreed to preclude any
Assignment of this Agreement by Cynosure or any Cynosure Affiliate to or
otherwise involving any Excluded Third Party under Section 9.3(a). Further,
Cynosure and Cynosure Affiliates hereby agree that to the extent that any of
them acquires any rights or interest in or to any product(s) or other technology
from any person or entity while such person or entity is an “Excluded Third
Party” hereunder, whether by Assignment under Section 9.3(a), asset purchase or
sale, bankruptcy, conveyance, lease, distribution arrangement, manufacturing
arrangement (including any foundry arrangement), license, sublicense, option,
other transfer or any other transaction of any type (any such transaction, an
“Acquisition”), the sublicense grant set forth in Section 2.1(a) (or any
sublicense thereunder granted pursuant to Section 2.1(b)) shall not apply to
such product(s) or technology or any improvements or derivatives thereto (even
if such person or entity at some time after the applicable Acquisition is no
longer an “Excluded Third Party” hereunder), and Palomar and its sublicensees
shall retain any and all rights to enforce the Anderson Patents against
Cynosure, Cynosure Affiliates, such Excluded Third Party or any other Third
Party with respect to the same.
     2.2. By Cynosure.
          (a) Palomar Products. Cynosure and Cynosure Affiliates hereby grant to
Palomar and Palomar Affiliates a worldwide, perpetual, irrevocable, fully paid
up, royalty-free, non-exclusive license or sublicense, as the case may be, under
the Cynosure Patents, to make, have made, use, sell, offer for sale and import
Palomar Products. It is understood and agreed that (i) the foregoing sublicense
grant automatically extends, without any further action by Palomar or any
Palomar Affiliates, to each person and entity that is a “Palomar Affiliate” as
of the Effective Date or becomes a “Palomar Affiliate” thereafter, but only for
so long as such person or entity remains a “Palomar Affiliate” hereunder, and
(ii) Cynosure shall be in direct privity under this Agreement with any Palomar
Affiliate as a result of such sublicense grant.
          (b) Limited Sublicensing Rights. Palomar and Palomar Affiliates shall
not have any right to grant to any Third Parties any sublicense under the
license and sublicense grants set forth in Section 2.2(a), nor shall any
purported sublicenses under such sublicense grants made by Palomar or any
Palomar Affiliates or any of their sublicensees prior to the Effective Date be
valid or enforceable, except Palomar, and only those Palomar Affiliates that are
wholly-owned by Palomar (directly or indirectly, and taking into account any
local law restrictions as noted in Section 1.1) and no other Palomar Affiliates,
may grant sublicenses only as may be necessary for (i) the sale or distribution
of Palomar Products by Third Parties acting as distributors, (ii) the
manufacture of Palomar Products for resale only to Palomar, Palomar Affiliates
or such Third Party distributors, or (iii) the development and commercialization
of consumer products in a collaboration between Palomar or any Palomar

11



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
Affiliate and a Third Party in which Palomar or a Palomar Affiliate has
substantial development and/or commercialization obligations, provided that, any
such sublicense grants shall apply only to activities occurring on or after the
actual date such sublicense grant is first memorialized in writing (and not
before). Palomar Sublicensees shall not have the right to grant sublicenses
under such sublicense grants by Palomar or Palomar Affiliates except in
connection with the sale or other distribution of a Palomar Product. Palomar
shall be responsible to Cynosure for the performance of any Palomar Affiliates
and Palomar Sublicensees under any provisions of this Agreement for which
Palomar or any Palomar Affiliate is responsible, even if such person or entity
is also responsible to Cynosure. No purchaser of any Palomar product shall, by
operation of this Agreement, receive any license, sublicense or other rights in,
to or under the Cynosure Patents that exceeds the scope and terms of the
sublicense grant set forth in Section 2.2(a), notwithstanding the patent
exhaustion/first sale doctrine. Apart from the foregoing limited right to grant
sublicenses, Palomar and Palomar Affiliates shall not have any right to make an
Assignment or otherwise Transfer such license grant except pursuant to
Section 9.3(b).
          (c) Cynosure’s Right to Grant Other Sublicenses. Subject to the terms
of this Agreement, Cynosure retains the right to grant sublicenses and other
rights in and to the Cynosure Patents as Cynosure may deem appropriate in its
sole discretion, provided that no such grant may limit or restrict Palomar’s or
Palomar Affiliates’ rights under this Agreement or impose any obligation on
Palomar or Palomar Affiliates, other than as specified hereunder.
     2.3. Related Licensing Provisions.
          (a) Prosecution. As between the Parties, each Party shall have the
sole right (but not the obligation) in its sole discretion (subject to, for
Palomar, the MGH Agreement) to prosecute, maintain, enforce and defend any
Patents (sub)licensed by such Party to the other Party hereunder, and such other
Party shall have no rights with respect to any such activities.
          (b) Other Transactions. (i) Palomar may assign, convey, sell, lease,
encumber, license, sublicense or otherwise transfer to or grant any right in or
to (collectively, “Transfer”) a Third Party or a Palomar Affiliate any and all
of the Anderson Patents or the MGH Agreement and (ii) Cynosure and any Cynosure
Affiliate may Transfer to a Third Party or other Cynosure Affiliate any and all
of the Cynosure Patents, in each case provided that any such transaction is made
subject to all rights and sublicense(s) of the other Party arising from this
Agreement and shall not shall not impose any additional obligations on such
other Party.
          (c) Licensing Fees. Except as otherwise expressly provided herein, any
amounts or other consideration owed to any Third Party or a Palomar Affiliate,
in the case of Palomar, or to any Third Party, in the case of Cynosure or any
Cynosure Affiliate, on account of the grant of the (sub)licenses contained in
this Section 2 shall be the sole responsibility of the Party granting the
(sub)license.
     2.4. MGH Agreement. Palomar represents and warrants to Cynosure that the
MGH Agreement, as redacted and attached hereto as Appendix B, is true and
complete and in effect as of the Effective Date. In the event that the MGH
Agreement is terminated for any reason before

12



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
the expiration of all of the Valid Claims of the Anderson Patents, Cynosure and
Cynosure Affiliates shall no longer have any further royalty obligations to
Palomar under this Agreement from the date of such termination (other than for
royalty obligations accrued hereunder before such date). Notwithstanding
anything contained herein to the contrary, Palomar shall have no liability of
any kind whatsoever as a result of such termination.
     2.5. No Other Rights. Each Party acknowledges and agrees that, as between
the Parties, Cynosure and Cynosure Affiliates owns or has all right, title and
interest in and to the Cynosure Patents, and Palomar and MGH have all right,
title and interest in and to the Anderson Patents, other than in each case with
respect to non-exclusive (sub)license grants already made by the Parties in the
applicable license field hereunder, and that (i) in the case of Cynosure and
Cynosure Affiliates, Palomar and Palomar Affiliates shall acquire no right,
title or interest in or to the Cynosure Patents or any other Patents owned,
licensed or Controlled by Cynosure, by implication, estoppel or otherwise, other
than the (sub)license grant to Palomar and Palomar Affiliates set forth in
Section 2.2(a) or as otherwise expressly provided herein, and (ii) in the case
of Palomar, Cynosure and Cynosure Affiliates shall acquire no right, title or
interest in or to the Anderson Patents or any other Patents owned, licensed or
Controlled by Palomar, by implication, estoppel or otherwise, other than the
sublicense grant to Cynosure and Cynosure Affiliates set forth in Section 2.1(a)
or as otherwise expressly provided herein.
3. Other Obligations of Cynosure.
     3.1. Definitions for this Section 3.
          (a) “Exploit” shall mean to make, have made, import, use, sell, or
offer for sale, including to research, develop, register, modify, enhance,
improve, Manufacture, have Manufactured, formulate, have used, export,
transport, distribute, promote, market or have sold or otherwise dispose of.
          (b) “Exploitation” shall mean the making, having made, importation,
use, sale, offering for sale or disposition of a product or process, including
the research, development, registration, modification, enhancement, improvement,
Manufacture, formulation, optimization, import, export, transport, distribution,
promotion or marketing of a product or process.
          (c) “Manufacture” shall mean, with respect to a product or system, the
manufacturing, processing, formulating, packaging, labeling, holding and quality
control testing of such product or compound.
     3.2. Covenants.
          (a) For as long as the sublicense grant by Palomar to Cynosure and
Cynosure Affiliates set forth in Section 2.1(a) is in effect (the “Sublicense
Term”), Cynosure and Cynosure Affiliates shall not Exploit or otherwise practice
the sublicenses to the Anderson Patents granted to Cynosure and Cynosure
Affiliates by Palomar under Section 2.1(a) by:
               (i) developing any Licensed Products intended by Cynosure or any
Cynosure Affiliates for use (in whole or in part) in the Consumer Field;

13



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
               (ii) marketing any Licensed Products in the Consumer Field; or
               (iii) developing or commercializing in or outside the Consumer
Field any Female Accessory Product during its period of commercialization by
Gillette or any Gillette licensee, provided that any apparatus, component,
accessory, disposable or Consumable as to which Cynosure or any Cynosure
Affiliate has expended material financial and other resources on its development
or commercialization as a Light-Based Accessory Product before such Female
Accessory Product is first commercialized by Gillette or any Gillette licensee
shall not be subject to the restriction contained in this Section 3.2(a)(iii).
All capitalized terms used in this Section 3.2(a)(iii), but not defined herein,
shall have the meanings ascribed to them in the Gillette Agreement.
          (b) During the Sublicense Term, Cynosure and Cynosure Affiliates shall
label Licensed Products commercialized outside the Consumer Field pursuant to
the sublicense to the Anderson Patents granted to Cynosure and Cynosure
Affiliates by Palomar under Section 2.1(a) with the following phrase (or similar
words which fairly convey such products are for use only outside the Consumer
Field): “not intended for consumer self-use.”
          (c) During the Sublicense Term, Cynosure and Cynosure Affiliates shall
not, in the development and commercialization of Licensed Products outside the
Consumer Field pursuant to the sublicense to the Anderson Patents granted to
Cynosure and Cynosure Affiliates by Palomar under Section 2.1(a), intentionally
(1) design, modify or otherwise improve any such Licensed Product(s) with the
goal or intent of improving its efficacy or performance in the Consumer Field,
or (2) optimize, induce, support or encourage the use of any such Licensed
Products in the Consumer Field.
          (d) The covenants of Cynosure and Cynosure Affiliates contained in
Sections 3.2(a)(i), 3.2(a)(ii) and 3.2(c) shall not prevent Cynosure or any
Cynosure Affiliates from conducting any activity, or exercising or granting any
licenses or other rights, with respect to the practice of the Anderson Patents,
that has as its goal or intent Exploitation of a product or system outside the
Consumer Field and not Exploitation of a product or system in the Consumer
Field, notwithstanding the possibility that such activity, exercise or grant may
have applications in the Consumer Field.
          (e) All Consumer Field Users (as defined in Section 3.3(a)), other
than Palomar, are hereby granted third-party beneficiary rights to enforce the
provisions of this Section 3.2 provided that Palomar has granted such Consumer
Field Users such rights in writing.
     3.3. Economic Adjustments for Off-Label Sales.
          (a) Cynosure and Cynosure Affiliates each agrees to make payments to
(i) Gillette, (ii) any other Third Party to which Palomar has granted an
exclusive sublicense under the Anderson Patents in a field that in whole or in
part falls within the Consumer Field, and (iii) Palomar (collectively, “Consumer
Field Users”), as appropriate, in the manner set forth below, to compensate any
of them for certain lost profits, if any, resulting from net off-label purchases
during the Sublicense Term of Licensed Products commercialized pursuant to

14



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
the sublicense to the Anderson Patents granted to Cynosure and Cynosure
Affiliates by Palomar under Section 2.1(a), for use in the Consumer Field.
          (b) In the event that a Consumer Field User shall suffer Lost Profits
(calculated in the manner set forth in Section 3.3(c)) in excess of Five Million
Dollars (U.S. $5,000,000) in any calendar year, then such Consumer Field User
may submit a written notice to Cynosure or any Cynosure Affiliate (a “Lost
Profits Notice”) specifying its aggregate Lost Profits for such calendar year
and enclosing copies of (A) the Independent Study (as defined below) supporting
such calculation and (B) this Agreement. Within one hundred and eighty
(180) days after receipt thereof, Cynosure or the Cynosure Affiliate, as
applicable, shall (1) remit payment to such Consumer Field User, to such bank
account designated in the Lost Profits Notice, in an amount equal to the
difference between such Lost Profits and Five Million Dollars (U.S. $5,000,000)
or (2) provide to such Consumer Field User a detailed written critique of such
calculation, propose a revised calculation of such Consumer Field User’s Lost
Profits based on a new Independent Study, and enclose a copy of such Independent
Study. In the event that Cynosure or such Cynosure Affiliate, as applicable,
shall propose a revised calculation, Cynosure or such Cynosure Affiliate, as
applicable, and such Consumer Field User shall meet within thirty (30) days
thereafter to attempt in good faith to negotiate an agreed level of Lost
Profits, or otherwise settle the dispute. In the event that Cynosure or such
Cynosure Affiliate, as applicable, and such Consumer Field User shall fail to
reach agreement at such meeting, either of them may bring a lawsuit in any court
of competent jurisdiction to resolve such dispute.
          (c) The Lost Profits of such Consumer Field User for a calendar year
during the Sublicense Term shall be determined as follows. Such Consumer Field
User shall retain, at its expense, a nationally-recognized economic consulting
firm to determine, for such year, on the basis of accepted accounting, market
research, sampling and survey methodology, (A) the sales by Cynosure, Cynosure
Affiliates, Cynosure Sublicensees and Cynosure’s agents for such year of
Licensed Products, commercialized pursuant to the sublicense under the Anderson
Patents granted to Cynosure and Cynosure Affiliates by Palomar under
Section 2.1(a), that displaced sales by or on behalf of such Consumer Field User
of products, intended for use in the Consumer Field, that use optical radiation
for therapeutic or cosmetic effect, and (B) the sales of such products for such
year by such Consumer Field User and its affiliates, sublicensees and agents
that displaced sales of such Licensed Products by or on behalf of Cynosure or
Cynosure Affiliates, (C) the average net profit of such Consumer Field User for
each unit of product sold (on a country-by-country basis, as relevant), (D) the
loss of sales resulting from net off-label sales, calculated on the basis of
(A) and (B), and (E) the lost profits attributable to such net off-label sales,
calculated on the basis of (C) and (D) (the “Lost Profits”). Such determinations
shall be summarized and documented in a report prepared by such
nationally-recognized economic consulting firm (the “Independent Study”).
          (d) All Consumer Field Users, other than Palomar, are hereby granted
third-party beneficiary rights with respect to the provisions of this
Section 3.3 provided that Palomar has granted such Consumer Field Users such
rights in writing.

15



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
     3.4. Other Provisions.
          (a) The provisions of this Section 3 shall apply to Cynosure
Sublicensees to the same extent as Cynosure and Cynosure Affiliates. The
provisions of this Section 3 shall be in effect for only as long as the
Sublicense Term, and further shall be in effect with respect to any particular
Consumer Field User for only as long as such Consumer Field User has an
exclusive sublicense under the Anderson Patents in a field that in whole or in
part falls within the Consumer Field, provided that the end of the Sublicense
Term shall not affect any obligations of Cynosure or Cynosure Affiliates under
this Section 3 that have accrued as of the end of the Sublicense Term.
          (b) Palomar represents and warrants to Cynosure as of the Effective
Date that the Gillette Agreement, excluding exhibits and redactions of other
commercially sensitive information, and attached hereto as of the Effective Date
as Appendix A, is true and complete and in effect as of the Effective Date.
4. Compensation.
     4.1. Flow-Chart. Attached hereto as Exhibit G are flow-charts showing how
to determine royalty payments for the Sale of Licensed Products in accordance
with the provisions of this Section 4. The Parties intend for those flow-charts
and the provisions of this Section 4 to be read and construed as one document in
order to understand the royalty obligations hereunder.
     4.2. Royalties Arising from Past Sales; Releases.
          (a) Payment. The Parties agree that (A) the aggregate amount of
royalties due for Sales of Licensed Products by Cynosure and Cynosure Affiliates
before October 1, 2006 is equal to Ten Million U.S. Dollars (US$10,000,000),
which the Parties understand and agree is based on a royalty rate of seven and
one half percent (7.5%) of applicable Net Sales through September 30, 2006, in
accordance with Section 4.4, and excludes all interest, penalties or damages of
any kind whatsoever accruing before October 1, 2006, and (B) for the avoidance
of doubt, subject to payment of the amount described in clause (A), Cynosure
shall not be liable for any interest, penalties or damages with respect to such
royalties due for Sales of Licensed Products by Cynosure and Cynosure Affiliates
before October 1, 2006, in accordance with the release granted by Palomar in
Section 4.2(b). Cynosure shall pay to Palomar such amount within two (2) days of
the Effective Date. The payment required by this Section 4.2 shall be made by
wire transfer, without deduction for any taxes or other charges, as provided in
Section 4.11.
          (b) Release by Palomar. Upon its receipt of such payment set forth in
Section 4.2(a), Palomar, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, shall release, acquit and forever
discharge Cynosure, each Cynosure Affiliate and each of their respective current
and former principals, officers, directors, equity holders, members, employees,
partners (whether general or limited), distributors, attorneys, parents,
affiliates, subsidiaries, divisions, and successors and assigns (collectively,
the “Cynosure Group”), of and from any and all manner of obligations, damages,
demands, costs, expenses, losses, liens, debts and liabilities, and any and all
claims, counterclaims and causes

16



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
of action (whether in law or equity) (collectively, “Claims”), whether known or
unknown, that accrue based on any claim of infringement of the Anderson Patents
(including the Other Anderson Patents) resulting from the manufacture, use,
sale, offer for sale or importation of any product listed on Exhibit E or
Exhibit F limited to the form in which those products were sold and to the
treatments for which those products were marketed by Cynosure and Cynosure
Affiliates prior to October 1, 2006, in each case in the Professional Field
only, which Palomar had, has, or may have prior to October 1, 2006 (but not
thereafter). Palomar warrants and represents that it has not assigned or
otherwise transferred any Claim released by this Section 4.2(b). Palomar
covenants and agrees that it will not sue Cynosure or any member of the Cynosure
Group, individually or collectively, or otherwise pursue or participate in the
pursuit of any claim brought by any person or entity against Cynosure or any
member of the Cynosure Group, individually or collectively, based on any Claim
released by this Section 4.2(b). Notwithstanding the provisions of this
Section 4.2(b), nothing in this Agreement shall release, acquit, discharge or
otherwise affect any other Claims related to Palomar’s rights under this
Agreement.
          (c) Release by Cynosure. Effective as of October 1, 2006, Cynosure,
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, hereby releases, acquits and forever discharges Palomar,
each Palomar Affiliate and each of their respective current and former
principals, officers, directors, equity holders, members, employees, partners
(whether general or limited), distributors, attorneys, parents, affiliates,
subsidiaries, divisions, and successors and assigns (collectively, the “Palomar
Group”), of and from any and all manner of Claims, whether known or unknown,
that accrue based on any claim of infringement of the Cynosure Patents resulting
from the manufacture, use, sale, offer for sale or importation of any product
listed on Exhibit C limited to the form in which those products were sold and to
the treatments for which those products were marketed by Palomar and Palomar
Affiliates prior to October 1, 2006, in each case in the Professional Field
only, which Cynosure had, has, or may have prior to October 1, 2006 (but not
thereafter). Cynosure warrants and represents that it has not assigned or
otherwise transferred any Claim released by this Section 4.2(c). Cynosure
covenants and agrees that it will not sue Palomar or any member of the Palomar
Group, individually or collectively, or otherwise pursue or participate in the
pursuit of any claim brought by any person or entity against Palomar or any
member of the Palomar Group, individually or collectively, based on any Claim
released by this Section 4.2(c). Notwithstanding the provisions of this
Section 4.2(c), nothing in this Agreement shall release, acquit, discharge or
otherwise affect any other Claims related to Cynosure’s rights under this
Agreement.
     4.3. No Payments for Certain Products.
          (a) Palomar Products. The Parties acknowledge and agree that the
(sub)license grant by Cynosure and Cynosure Affiliates to Palomar and Palomar
Affiliates under the Cynosure Patents specified in Section 2.2(a) is fully paid
up and royalty-free, and Palomar and Palomar Affiliates shall not pay Cynosure
or any Affiliates any amounts or other consideration on account of such
(sub)licenses.
          (b) Certain Licensed Products. The Parties acknowledge and agree that
no royalties are due hereunder for the Sale of (1) Cynosure Other Products,
except as provided in

17



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
Section 4.4(c) to the extent that a Cynosure Other Product becomes a Cynosure
Combination Product hereunder, or (2) Cynosure Other Modules, except as provided
in Section 4.4(c) upon their Sale as part of or for use with a Cynosure
Combination Product.
          (c) No Limitation. No provision contained herein, including in this
Section 4.3(c) or Section 4.4 or the definitions in Section 1, shall limit
Palomar’s ability to institute any suit or action and seek any remedy against
Cynosure or any Cynosure Affiliate in the event the manufacture, use, sale,
offering for sale, or importation of any Cynosure Other Product or Cynosure
Other Module infringes any Valid Claim of the Anderson Patents, even if the same
is used in combination with a Licensed Product for which a license is granted
and royalties are paid hereunder.
     4.4. Royalties Payable by Cynosure for Net Sales.
          (a) Cynosure Hair Products and Cynosure Modules Added Thereto.
               (i) Cynosure shall pay to Palomar royalties on Net Sales of each
Cynosure Hair Product, except the Apogee Elite Laser System, in all countries
where the manufacture, use, sale, offer for sale or importation of such Cynosure
Hair Product infringes a Valid Claim of the Anderson Patents, equal to seven and
one half percent (7.5%) of such Net Sales. Cynosure shall pay to Palomar
royalties on Net Sales of each Apogee Elite Laser System, in all countries where
the manufacture, use, sale, offer for sale or importation of such Apogee Elite
Laser System infringes a Valid Claim of the Anderson Patents, equal to (i) seven
and one half percent (7.5%) of such Net Sales for purposes of calculating the
portion of the payment set forth in Section 4.2 that is attributable to Sales of
the Apogee Elite Laser System by Cynosure and Cynosure Affiliates accruing
before October 1, 2006, (ii) five percent (5%) of such Net Sales of such Apogee
Elite Laser System accruing between October 1, 2006 and September 31, 2007,
inclusive, (iii) six and one half percent (6.5%) of such Net Sales of such
Apogee Elite Laser System accruing between October 1, 2007 and September 31,
2008, inclusive, and (iv) seven and one half percent (7.5%) of such Net Sales of
such Apogee Elite Laser System accruing on or after October 1, 2008.
               (ii) In the event that a Cynosure Hair Module is Sold for use
with a previously Sold Cynosure Hair Product, Cynosure shall pay to Palomar
royalties of seven and one half percent (7.5%) on Net Sales attributable to such
Cynosure Hair Module in all countries where the manufacture, use, sale, offer
for sale or importation of such Cynosure Hair Module infringes a Valid Claim of
the Anderson Patents.
               (iii) In the event that a Cynosure Other Module is Sold for use
with a previously Sold Cynosure Hair Product, (1) no royalties already paid or
owed to Palomar for the previous Sale of such Cynosure Hair Product hereunder
shall be creditable or refundable and there shall be no right of set-off with
respect thereto, and (2) no royalties shall be owed Palomar hereunder on the Net
Sales attributable to such Cynosure Other Module.
          (b) Cynosure Other Products, and Cynosure Modules Added Thereto.
               (i) No royalties shall be owed Palomar hereunder by Cynosure on
the Sale of Cynosure Other Products.

18



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
               (ii) In the event that a Cynosure Hair Module is Sold for use
with a previously Sold Cynosure Other Product, (1) no royalties shall be owed
hereunder for the previous Sale of the Cynosure Other Product, and (2) Cynosure
shall pay to Palomar royalties of seven and one half percent (7.5%) on Net Sales
attributable to such Cynosure Hair Module in all countries where the
manufacture, use, sale, offer for sale or importation of such Cynosure Hair
Module infringes a Valid Claim of the Anderson Patents.
               (iii) In the event that a Cynosure Other Module is Sold for use
with a previously Sold Cynosure Other Product, no royalties shall be owed
Palomar hereunder on the Net Sales attributable to such Cynosure Other Module.
          (c) Royalties Payable by Cynosure on Cynosure Combination Products.
                    (i) Amount. Cynosure shall pay to Palomar a seven and one
half percent (7.5%) royalty on the percentage set forth in the table below of
the Aggregate Net Sales (as defined below) attributable to the Sale of each
Cynosure Combination Product, in all countries where the manufacture, use, sale,
offer for sale or importation of such Cynosure Combination Product infringes a
Valid Claim of the Anderson Patents. This Section 4.4(c) shall apply to Sales of
the Apogee Elite Laser System, which shall be deemed a Cynosure Combination
Product hereunder, if Cynosure or any Cynosure Affiliate modifies the Apogee
Elite Laser System such that it is marketed as being capable of using both
(i) at least one Cynosure Other Module and (ii) at least one Cynosure Hair
Module, in each case (a) including if Cynosure markets such modified Apogee
Elite Laser System between October 1, 2006 and September 31, 2008 and
(b) effective as of the date of such modification.

          Type of Cynosure Combination Products   Percentage of Aggregate Net
Number of Cynosure Hair   Number of Cynosure   Sales To Use to Calculate Modules
  Other Modules   Royalty Amount Owed
None
  One or more   Zero percent (0%), i.e., no royalty due
One or more
  None   One hundred percent (100%)
Only one
  One or more   Fifty percent (50%)
More than one
  One or more   Seventy percent (70%)

                    (ii) Calculation of Royalties. For purposes of calculating
royalties on the Sale of Cynosure Combination Products, and Cynosure Modules for
them, the “Aggregate Net Sales” shall be used, wherein such term shall mean all
of the Net Sales attributable to all the components of a particular Cynosure
Combination Product, i.e., the Cynosure Combination Product and all associated
Cynosure Modules, whether one or more than one Sales were involved. Accordingly,
upon each Sale of a Cynosure Combination Product, or a Cynosure Module
associated therewith, the royalties due Palomar shall be calculated or
recalculated, as the case may be, as follows:
               (1) On the first Sale of a Cynosure Combination Product, the
royalty shall be calculated as provided in the table above on the Net Sales
attributable to such Cynosure Combination Product (including any Cynosure
Modules Sold therewith), which shall be the Aggregate Net Sales for such
purposes;

19



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
               (2) For a Cynosure Combination Product previously Sold, upon the
Sale of a Cynosure Module to be used with such Cynosure Combination Product, the
Net Sales from clause (1) above and the Net Sales attributable to such Cynosure
Module shall be summed to give the Aggregate Net Sales, and the royalty shall be
calculated as provided in the table above, with the understanding that the
percentage of Aggregate Net Sales to be used to calculate the royalty owed may
change if the type of Cynosure Combination Product were to change as a result of
the Sale of such Cynosure Module, and either (A) a credit shall be taken by
Cynosure if and only to the extent that Cynosure has already paid royalties on
such Cynosure Combination Product (and no other Cynosure Product) in excess of
the new royalty calculated, or (B) an additional amount shall be paid by
Cynosure to Palomar for any increase in the royalties owed; and
               (3) The process in clause (2) above shall be repeated for each
Sale of a Cynosure Module to be used with such Cynosure Combination Product.
Exhibit H sets forth examples of calculating royalties owed for the Sale of
Cynosure Combination Products.
                    (iii) Counting Cynosure Modules. With respect to the
foregoing table in Section 4.4(c)(i), for purposes of determining the number of
Cynosure Modules associated with a particular Cynosure Combination Product:
               (1) Each separate Cynosure Module shall count as either a
Cynosure Hair Module or a Cynosure Other Module, even if such module may be used
for multiple treatment purposes (e.g., a Cynosure Other Module that was marketed
for treatment of both wrinkles and acne would count as one Cynosure Other Module
for the tally); and
               (2) Each Cynosure Module may only be associated with a single
Cynosure Combination Product, even if such Cynosure Module is used with more
than one Cynosure Combination Product, and each Cynosure Module shall be
associated with that Cynosure Combination Product that gives to the greatest
extent possible an equal number of each type of Cynosure Module to all of the
Cynosure Combination Products that use such Cynosure Module.
     4.5. Royalties – General. The following provisions shall apply to all
royalties due under any provision of Section 4:
          (a) Limited Right of Set-Off. Except as expressly provided in
Section 4.11 and in Section 4.4(c) for royalties payable pursuant to
Section 4.4(c), all royalties owed or paid to Palomar pursuant to this Section 4
shall be non-creditable and non-refundable and there shall be no right of
set-off with respect thereto, provided that Cynosure may credit any over-payment
made by Cynosure to Palomar hereunder against future amounts owed Palomar
hereunder but otherwise Palomar shall not be obligated to reimburse any such
over-payment.
          (b) Multi-Sale Licensed Products. Royalties shall be owed to Palomar
hereunder no matter whether a Licensed Product is Sold in a single transaction,
or whether the various components of a Licensed Product are Sold in a series of
transactions. By way of example and without limitation, if a first component of
a Licensed Product that by itself is not a Licensed Product hereunder is Sold
(e.g., an item that is used to remove tattoos but is not a

20



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
Licensed Product hereunder), and then thereafter a second component of a
Licensed Product that, when combined or used in combination with the first
component, produces a Licensed Product hereunder is then Sold (e.g., a piece
that, when used with the item for tattoo removal, produces optical radiation for
hair removal), royalties shall be owed to Palomar on the Net Sales attributable
to all the components that make up the Licensed Product (for this example, the
sum of the Net Sales attributable to the Sale of the item for tattoo removal and
the piece for hair removal).
          (c) Country Issues. Royalties shall be owed and payable only on Net
Sales of Licensed Products in those countries where the manufacture, use, sale,
offer for sale or importation of such Licensed Product infringes a Valid Claim
of the Anderson Patents, subject to the following understanding for the mutual
convenience of the Parties: the determination of whether the manufacture of a
Licensed Product infringes a Valid Claim of the Anderson Patents shall be
determined by assuming that the entire Licensed Product for such infringement
analysis is manufactured in each country in which a part of the Licensed Product
that is materially involved in practicing such a Valid Claim occurs. By way of
example and without limitation, if a part of a Licensed Product that is
materially involved in practicing such a Valid Claim is manufactured in a first
country, and another part of a Licensed Product is manufactured in a second
country, for purposes of determining if a royalty is owed to Palomar hereunder
on the manufacture of the Licensed Product as a whole, the entire Licensed
Product shall be assumed to be manufactured in the first country, and if such
Valid Claim in the first country would be, in the absence of the sublicense
granted in Section 2.1(a), infringed by such manufacture, then a royalty shall
be owed to Palomar on the Net Sale attributable to the entire Licensed Product.
Similarly, if the part of the Licensed Product that is manufactured in the
second country is also materially involved in practicing a Valid Claim in the
second country and if such Valid Claim in the second country would be, in the
absence of the sublicense granted in Section 2.1(a), infringed by such
manufacture, then a royalty shall be owed to Palomar on the Net Sale
attributable to the entire Licensed Product. The foregoing shall also apply in
the event a Licensed Product is Sold as components in more than one transaction,
as provided in Section 4.5(b).
          (d) Treatment of Marketing by Others. For purposes of determining
whether any module, product, system, component, accessory or other good or
service is a Licensed Product hereunder, it is understood and agreed that all
marketing activities supported directly or indirectly by Cynosure or one or more
Cynosure Affiliates or Cynosure Sublicensees (which support may include, without
limitation, providing any written marketing materials, supporting any clinical
trials, or providing any consideration (including by reducing amounts owed))
shall be attributed to Cynosure and Cynosure Affiliates for such purposes. With
respect to attributing certain marketing activities by Cynosure Sublicensees to
Cynosure and Cynosure Affiliates under this Section 4.5(d), the Parties
understand and agree that, once Cynosure or any Cynosure Affiliate learns of any
such marketing activities by any Cynosure Sublicensee that Cynosure and Cynosure
Affiliates do not want to be attributed to them hereunder (the “Non-Applicable
Activities”), Cynosure shall notify Palomar in writing of such Non-Applicable
Activities and the Cynosure Sublicensee(s) involved (unless Palomar first
notified Cynosure of such Non-Applicable Activities, whereupon Cynosure shall
confirm in writing that it received such notice and intends to take the steps
set forth below), and Cynosure and Cynosure Affiliates shall use commercially
reasonable efforts to end such Non-Applicable

21



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
Activities within a commercially reasonable period of time. If Cynosure and
Cynosure Affiliates are able to end all such Non-Applicable Activities within
six (6) months of first learning of any such Non-Applicable Activities, those
Non-Applicable Activities shall not be attributed to Cynosure and Cynosure
Affiliates hereunder; however, if Cynosure and Cynosure Affiliates are unable to
end the Non-Applicable Activities within six (6) months by such efforts,
Cynosure and the Cynosure Affiliates shall immediately (x) terminate the
sublicense to such Cynosure Sublicensee, and (y) stop Selling (directly or
indirectly through other Cynosure Sublicensees or otherwise) Licensed Products
to such Cynosure Sublicensee. Cynosure’s and Cynosure Affiliates’ full
compliance with the preceding sentence shall be deemed to fully satisfy their
obligations under this Section 4.5(d) with respect to Cynosure Sublicensees;
contingent upon such full compliance, any such Non-Applicable Activities shall
not be attributed to Cynosure or any Cynosure Affiliate.
          (e) Records. In addition to the records that Cynosure and Cynosure
Affiliates are required to keep under Section 4.9, Cynosure shall maintain, and
shall cause Cynosure Affiliates to maintain, such records, based on the serial
number of each Cynosure Product and Cynosure Module, to verify any royalty
calculation for Cynosure Products and Cynosure Modules, and such records shall
be available for audit as provided in Section 4.10.
          (f) Single Royalty. Cynosure shall pay only one royalty hereunder on
Net Sales attributable to each Licensed Product whether or not it is covered by
more than one claim of the Anderson Patents and whether or not it infringes the
Anderson Patents in more than one country.
          (g) Waiver. By written notice to Cynosure, Palomar shall have the
right to waive, in its sole discretion, retrospectively or prospectively, any
royalties owed or that would otherwise be owed in the future to Palomar by
Cynosure as a result of this Agreement, and Palomar shall have no liability of
any kind whatsoever as a result of the presence or absence of any waived
obligation.
     4.6. Potential Royalty Rate Reduction.
          (a) Potential Reduction in Royalty Rate. Subject to Section 4.6(b), if
after the Effective Date Palomar grants to a Third Party a non-exclusive
sublicense under the Anderson Patents within the Professional Field (but not the
Consumer Field), which sublicense has materially the same terms as this
Agreement but with a royalty rate on net sales of products whose manufacture,
use or sale infringe the Anderson Patents in the United States that is a lower
percentage than the percentage rate specified under Section 4.4 (i.e., 7.5%)
(such lower percentage rate, the “Lower Rate”), then Palomar shall notify
Cynosure of the existence of any such sublicense and the Lower Rate, and the
royalty percentage rate set forth in Section 4.4 shall be reduced to the Lower
Rate for Net Sales of Licensed Product whose manufacture, use or sale infringe
the Anderson Patents in the United States, which reduction shall become
effective as of the date (but not before) that such Third Party has sold, in the
aggregate, at least One Hundred Thousand Dollars (U.S. $100,000) in products
whose manufacture, use or sale infringe the Anderson Patents in the United
States giving rise to royalties payable to Palomar at the Lower Rate.
Notwithstanding anything in this Agreement to the contrary, any such royalty

22



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
reduction shall not apply to amounts already paid or payable to Palomar
hereunder (including those identified in Section 4.2).
          (b) Exceptions. Section 4.6(a) shall not apply to any of the following
sublicenses under the Anderson Patents granted by Palomar:
               (i) Sublicenses, or rights to sublicenses, that are in effect
prior to the Effective Date, provided that Section 4.6(a) shall apply to any
subsequent amendment or restatement of such existing sublicense, where such
amendment or restatement changes the royalty rate, except if any other provision
of this Section 4.6(b) applies, in which case Section 4.6(a) shall not apply;
               (ii) Sublicenses granted by Palomar to settle any bona fide
litigation or arbitration;
               (iii) Sublicenses granted by Palomar to settle for infringement
of the Anderson Patents occurring prior to the effective date of such
sublicense, so long as the applicable royalty rate under such sublicense on net
sales after the effective date of such sublicense of products whose manufacture,
use or sale infringe the Anderson Patents in the United States is equal to the
percentage rate specified under Section 4.4 (i.e., 7.5%);
               (iv) Sublicenses granted by Palomar for which the consideration
owed to Palomar is more than the payment of royalties on net sales, such as a
bona fide license or sublicense to Palomar by such Third Party under Patents or
other intellectual property rights owned or controlled by such Third Party;
               (v) Sublicenses granted for other than hair removal;
               (vi) Sublicenses granted to Palomar Affiliates;
               (vii) Sublicenses granted in connection with a development and/or
commercialization agreement in which Palomar has more than de minimus
development or commercialization rights or obligations; and
               (viii) Sublicenses or licenses that apply to more than the
Anderson Patents, such as licenses or sublicenses to other Patents owned or
controlled by Palomar or other intellectual property rights, such as trade
secrets, of Palomar.
          (c) Exceptions to an Anderson Patent Challenge. Section 4.6(a) shall
not apply under any circumstances if the royalty rate under Section 4.4
increases as a result of an Anderson Patent Challenge as specified in
Section 8.6.
     4.7. Royalty Disputes.
          (a) Royalty Dispute and Escrow Account. If Palomar and any of Cynosure
or Cynosure Affiliates shall in good faith dispute whether (i) Cynosure has an
obligation to pay to Palomar royalties for the Sale by Cynosure or any Cynosure
Affiliates of any module, product, system, component or accessory, in each case
other than the Cynosure Combination Products

23



--------------------------------------------------------------------------------



 




Non-Exclusive Patent License
and handpieces listed in Exhibit E under the heading “List of Cynosure
Combination Products” and the Cynosure Hair Products and handpieces listed in
Exhibit F (the “Cynosure Current Products”), or the appropriate amount of such
payment, based on whether the manufacture, use or sale of such item infringes
the Anderson Patents, or whether such item should be categorized as a Cynosure
Hair Module or Cynosure Other Module, or as a Cynosure Hair Product or Cynosure
Combination Product or Cynosure Other Product, as applicable hereunder (but not
based on any other dispute involving royalties, such as the amount of royalties
payable on Net Sales for sales of any module, product, system, component or
accessory the categorization of which is not in dispute, the application of the
Net Sales definition, audit disputes, payment performance by Cynosure, whether
any person or entity is a Cynosure Affiliate or Excluded Third Party hereunder,
etc.), or (ii) any dispute regarding the applicability of Section 4.6(a), then
in each case (i) and (ii), the subject Parties (plus Cynosure if the affected
Party is a Cynosure Affiliate) shall first attempt to resolve such dispute (a
“Royalty Dispute”) in accordance with Section 6. If the Parties are unable to
resolve a Royalty Dispute as provided in Section 6, then within seventy-five
(75) days of the applicable Dispute Notice Date from Section 6.1 for such
Royalty Dispute, Cynosure shall deposit those royalty amounts that Palomar
believes in good faith it is owed hereunder and that Cynosure has failed or
refuses to pay to Palomar (collectively, the “Disputed Amounts”) into an escrow
account (the “Escrow Account”). The Escrow Account shall (1) be under the
control of an independent escrow agent that is a U.S. recognized banking or
financial institution and that is reasonably acceptable to Palomar, (2) accrue
interest on all deposited Disputed Amounts at a commercially reasonable rate,
and (3) require that such escrow agent distribute all deposited Disputed Amounts
(plus interest and minus fees for the Escrow Account) at the mutual direction of
the Parties or as provided by a court or other decision-maker agreed to by the
Parties. In addition, all fees charged by such escrow agent for the Escrow
Account (the “Escrow Fees”) shall be paid from the deposited Disputed Amounts,
subject to recovery as provided in Section 4.7(b). All subsequent disputed or
unpaid royalties related to an unresolved Royalty Dispute shall be deposited by
Cynosure as additional deposited Disputed Amounts in the applicable Escrow
Account for such Royalty Dispute when the payment would be due hereunder for
those royalties. It is understood and agreed that a new Escrow Account shall be
established for a Royalty Dispute that is unrelated to any then unresolved
Royalty Disputes. This Section 4.7 shall be in addition and without prejudice to
any Party’s other rights or remedies hereunder.
          (b) Costs. In the event that Cynosure has deposited, or is obligated
to deposit, any amounts in an Escrow Account as provided in Section 4.7(a) for a
Royalty Dispute, then in the event that any suit or action is instituted by
either Party to resolve such Royalty Dispute, the prevailing Party in such suit
or action with respect to the issue(s) giving rise to such Royalty Dispute shall
be entitled to recover from the losing Party all reasonable out-of-pocket fees,
costs and expenses (including those of attorneys, professionals and accountants
and all those arising from appeals and investigations) incurred by the
prevailing Party in connection with such Royalty Dispute on or after the
applicable Dispute Notice Date, as well as all applicable Escrow Fees
(collectively, “Expenses”). In the event that one Party prevails on some issues,
and the other Party prevails on other issues, involved in such Royalty Dispute,
then each Party shall be entitled to recover from the other Party an amount
equal to the product calculated by multiplying (1) the sum total of both
Parties’ Expenses for such Royalty Dispute, with (2) such Party’s Winning
Percentage, wherein “Winning Percentage” shall mean the
          

24



--------------------------------------------------------------------------------



 




Non-Exclusive Patent License
(i) the sum of the monetary value of the applicable Disputed Amounts for each
issue on which a Party prevailed, divided by (ii) all of the applicable Disputed
Amounts.
          (c) Cynosure Current Products. During the Term, Cynosure and Cynosure
Affiliates shall not bring, pursue or maintain, allow any Cynosure Sublicensee
to bring, pursue or maintain, or allow, cause or encourage any Third Party to
bring, pursue or maintain, any claim or other assertion in any court or other
governmental forum of competent jurisdiction (including any patent office)
seeking a judgment or other decision that the manufacture, use, sale, offering
for sale, or importation of the Cynosure Current Products does not infringe any
Valid Claims of the Anderson Patents (any such claim or other assertion, a
“Non-Infringement Challenge”). In the event that any Non-Infringement Challenge
is brought, pursued or maintained in contravention of this Section 4.7(c),
Cynosure and Cynosure Affiliates each understands and agrees that, in addition
and without prejudice to any of Palomar’s other rights or remedies hereunder,
(i) Cynosure and Cynosure Affiliates shall be in material breach of this
Agreement, and (ii) Cynosure and Cynosure Affiliates shall reimburse Palomar for
all reasonable costs and expenses of attorneys, professionals and accountants
incurred by Palomar and MGH to respond to and defend any such Non-Infringement
Challenge.
     4.8. Reports. Following the Effective Date and for as long as royalties are
owed to Palomar hereunder, Cynosure shall furnish to Palomar a written quarterly
calendar report showing, on a country-by-country basis, for all Sales by
Cynosure and Cynosure Affiliates: (i) the Net Sales of all Licensed Products for
which royalties are owed under Section 4.4 during the reporting period and a
reasonably detailed calculation of such Net Sales, including separately
identifying Sales made by Cynosure and Cynosure Affiliates and including the
amount and reasons for any deductions from Actual Amounts; (ii) the royalties
payable in U.S. dollars owed to Palomar for such Net Sales; (iii) the dates of
the first commercial sale of any new Licensed Product that occurred during the
reporting period and Cynosure’s proposed categorization of such new Licensed
Product; (iv) the exchange rates used in determining the amount of U.S. dollars;
(v) the reclassification of any Cynosure Product or Cynosure Other Product from
one category to another or within types of Cynosure Combination Products
identified in the table above, and a reasonably detailed description for such
reclassification; and (vi) all serial number information regarding specific
examples of Cynosure Combination Products and Cynosure Modules for use with
them, including all other information reasonably necessary, to explain any
royalty calculation for Sales of such Products and Modules. Each report shall be
due on the thirtieth (30th) day following the close of each calendar quarter. If
no royalty is due for any royalty period during the Term hereunder, Cynosure
shall so report. The receipt or acceptance by Palomar of any royalty statement
or royalty payment shall not prevent Palomar from subsequently challenging the
validity or accuracy of such statement or payment, or the method used by
Cynosure in calculating the same. Further, the acceptance by Palomar of
Cynosure’s payment set forth in Section 4.2 shall not be construed as Palomar’s
acceptance of the method used by Cynosure in calculating any such statement or
payment covered thereby or Palomar’s acceptance of Cynosure using such method
for such Sales after October 1, 2006. The above report shall be regarded as
Cynosure’s confidential information and Palomar hereby covenants that it shall
not use or disclose any information included in such report for any purpose
other than determining whether Cynosure and Cynosure Affiliates have complied
with their obligations under, and enforcing the terms of, this Agreement,
provided that Palomar may share such information with MGH under a
confidentiality agreement between Palomar and MGH.

25



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
Palomar further agrees that, until such time as such information is no longer
confidential through no fault of Palomar, it shall maintain the report and any
information included therein in confidence and treat such information in a
manner at least as restrictive as its manner of treating its own confidential
information of similar nature and in any event not less than with a reasonable
degree of care.
     4.9. Records. Cynosure and Cynosure Affiliates shall keep complete and
accurate records for seven (7) years after the Sale of a Cynosure Product or
Cynosure Module, including records of Net Sales of Cynosure Products and
Cynosure Modules.
     4.10. Audits. Upon sixty (60) days prior written request by Palomar or MGH,
Cynosure and Cynosure Affiliates shall permit a certified, independent public
accountant selected by Palomar or MGH to have access during normal business
hours, at Cynosure and such Cynosure Affiliate’s premises, to such of the
records of Cynosure and Cynosure Affiliates as may be reasonably necessary to
verify the accuracy of the royalty reports and payments hereunder for Sales of
Licensed Products by Cynosure and Cynosure Affiliates on or after October 1,
2006. Palomar may make such a request not more than once in respect of any
calendar year and such request may not apply to any periods outside of the
period of time that the appropriate records are required to be kept hereunder in
accordance with Section 4.9. In the event that such accountant concludes that
additional royalties are owed for the audited period, the additional royalty
shall be paid within thirty (30) days of the date Palomar delivers to Cynosure
such accountant’s written report so concluding, together with interest
calculated in the manner provided by Section 4.11. The fees charged by such
accountant shall be paid by Palomar or MGH unless the audit discloses that the
royalties payable by Cynosure for the audited period are at least fifty thousand
dollars (U.S. $50,000) more than the royalties actually paid for such period, in
which case Cynosure shall pay the reasonable fees and expenses charged by such
accountant. Palomar agrees that such accountant’s report and all information
subject to review under this Section 4.10 is confidential, that it shall cause
such accountant to retain all such information in confidence, and that it shall
not provide such information to MGH unless MGH agrees to retain all such
information in confidence. Palomar hereby covenants and agrees that Palomar may
not use any such information for any purpose other than determining whether
Cynosure or any Cynosure Affiliate has complied with their obligations under,
and enforcing the terms of, this Agreement. Palomar further agrees that, until
such time as such information is no longer confidential through no fault of
Palomar, it shall maintain such information in confidence and treat it in a
manner at least as restrictive as the manner in which Palomar treats its own
confidential information of similar nature and in any event not less than with a
reasonable degree of care.
     4.11. Payments. Royalties accrued by the end of a calendar quarter shall be
due and payable on the forty-fifth (45th) day following the close of each
calendar quarter. The receipt or acceptance by Palomar of any royalty payment
shall not prevent Palomar from subsequently challenging the validity or accuracy
of such payment. Late royalty payments, together with interest thereon accruing
under this Agreement from the date when due, shall be payable immediately upon
discovery. Any credits to be taken by Cynosure as a result of deductions to the
royalties already paid shall be taken from the next payment due hereunder. All
payments under this Agreement shall be made when due hereunder in U.S. dollars
by transfer to Palomar to the bank account specified below or such other bank
account as Palomar may designate from

26



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
time to time. Any payments which fall due on a date which is a legal holiday in
the jurisdiction in which the bank account resides may be made on the next
following day which is not a legal holiday in such jurisdiction. Any payments
that are not paid on or before the date such payments are due under this
Agreement shall bear interest at a rate equal to the lesser of one and one-half
percent (1.5%) per month or the highest rate permitted by applicable law.
Interest payable shall be calculated on a compound basis with a monthly
compounding period from the date the payment was due until the date payment is
received by Palomar.

         
 
  Bank Name:   Banknorth
 
  Bank Address:   370 Main Street
Worcester, MA 01608
Palomar Medical Technologies, Inc.
Account No. 8241022982
ABA No. 211370545

     4.12. Taxes and Other Charges. In addition to any other amounts due
hereunder, Cynosure and Cynosure Affiliates shall pay all foreign, federal,
state, municipal and other governmental excise, sales, use, property, customs,
import, value added, gross receipts and other taxes, fees, levies and duties of
any nature now in force or enacted in the future that are assessed upon or with
respect to the manufacture, use, offer for sale, sale or importation of the
Licensed Products, any royalties or other payments made or owing hereunder, or
otherwise arising in connection with this Agreement or any transactions
contemplated hereby, but excluding United States taxes based on Palomar’s net
income. If Cynosure is required by law to make any deduction or withhold from
any sum payable to Palomar by Cynosure hereunder, then the sum payable by
Cynosure upon which the deduction or withholding is based shall be increased to
the extent necessary to ensure that, after such deduction or withholding,
Palomar receives and retains, free from liability for such deduction or
withholding, a net amount equal to the amount Palomar would have received and
retained in the absence of such required deduction or withholding.
     4.13. Mutual Convenience of the Parties. The royalty obligations set forth
hereunder (including the royalties payable on Licensed Products manufactured in
more than one country as provided in Section 4.5(c) and Section 4.7 addressing
Royalty Disputes), have been agreed to by the Parties for the purpose of
reflecting and advancing their mutual convenience, including the ease of
calculating and paying royalties to Palomar. Nothing in this Agreement,
including any royalty obligation set forth hereunder, shall be deemed to
constitute an admission by Cynosure or any Cynosure Affiliate that the
manufacture, use or Sale by Cynosure or any Cynosure Affiliate of any of its
respective products prior to the Effective Date infringes or will infringe any
Valid Claim of the Anderson Patents (including the Other Anderson Patents).
Cynosure and Cynosure Affiliates each hereby stipulates to the fairness and
reasonableness of such royalty obligations and covenants not to allege or
assert, or allow any Cynosure Sublicensees, or allow, cause or encourage or
support any Third Party to allege or assert, that such royalty obligations are
unenforceable or illegal in any way or amount to patent misuse.

27



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
5. Representations and Warranties with License; Disclaimer; No Consequentials.
     5.1 General. Each of Cynosure and Palomar represents and warrants to the
other as of the Effective Date that:
       (a) it is a corporation duly organized, validly existing and in good
standing under the laws of the state of its organization, and has full corporate
power and authority to enter into this Agreement;
       (b) this Agreement has been duly executed and delivered by it and is a
binding obligation of it, enforceable in accordance with its terms, subject, as
to enforcement of remedies, to applicable bankruptcy, insolvency, moratorium,
reorganization and similar laws affecting creditors’ rights generally, and to
general equitable principles; and
       (c) it is not subject to a petition for relief under any bankruptcy
legislation, it has not made an assignment for the benefit of creditors, it is
not subject to the appointment of a receiver for all or a substantial part of
its assets, and it is not contemplating taking or becoming subject to any of the
foregoing.
     5.2. By Cynosure. Cynosure hereby represents and warrants to Palomar as of
the Effective Date that (i) together, Exhibit E and Exhibit F contain a complete
and accurate list of all products and systems, and components, accessories and
replacement parts for use therewith, Sold by Cynosure or any Cynosure Affiliates
or Cynosure Sublicensees as of the Effective Date for hair removal, (ii)
Exhibit A contains a complete and accurate list of all persons or entities that
are Cynosure Affiliates as of the Effective Date as contemplated by
Section 1.1(b) and (iii) the Cynosure Current Products are royalty-bearing under
this Agreement.
     5.3. Disclaimer. EXCEPT AS EXPRESSLY PROVIDED HEREIN, NEITHER PARTY MAKES
ANY REPRESENTATION OR WARRANTY OF ANY KIND, WHETHER EXPRESS OR IMPLIED, OR
ARISING BY CUSTOM OR TRADE USAGE, WITH RESPECT TO THE LICENSED PRODUCTS, PALOMAR
PRODUCTS, ANDERSON PATENTS, CYNOSURE PATENTS OR ANY OTHER ITEMS OR RIGHTS
PROVIDED HEREUNDER, OR OTHERWISE IN CONNECTION WITH THIS AGREEMENT. WITHOUT
LIMITING THE FOREGOING, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES
AND REPRESENTATIONS, WHETHER EXPRESS OR IMPLIED, (i) THAT ANY PRODUCT OR SYSTEM,
OR ITS DEVELOPMENT, MANUFACTURE, MARKETING, SALE, IMPORTATION, DISPOSITION OR
USE, OR ANY OTHER ACTIVITIES CONTEMPLATED BY THIS AGREEMENT, SHALL BE FREE FROM
INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER RIGHTS OF ANY THIRD
PARTY, (ii) AS TO THE QUALITY OR PERFORMANCE OF ANY SUCH ITEMS, OR (iii) OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR NONINFRINGEMENT.
     5.4. No Consequential Damages. OTHER THAN FOR THE INDEMNIFICATION
OBLIGATIONS OF THE PARTIES CONTAINED IN SECTION 7, IN NO EVENT SHALL EITHER
PARTY BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL
DAMAGES (INCLUDING DAMAGES FOR LOSS OF BUSINESS,

28



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
LOSS OF PROFITS OR LOSS OF USE), WHETHER BASED ON BREACH OF CONTRACT, TORT
(INCLUDING NEGLIGENCE), PRODUCT LIABILITY, OR ANY CAUSE OF ACTION RELATING TO
THE LICENSED PRODUCTS, PALOMAR PRODUCTS, CYNOSURE PATENTS, ANDERSON PATENTS OR
ANY OTHER ITEMS OR RIGHTS PROVIDED HEREUNDER, OR OTHERWISE IN CONNECTION WITH
THIS AGREEMENT, WHETHER OR NOT SUCH PARTY KNOWS OR SHOULD HAVE KNOWN OF THE
POSSIBILITY OF SUCH DAMAGE.
6. Disputes.
     6.1. Disputes. The Parties recognize that disputes as to certain matters
may from time to time arise that relate to any Party’s rights or obligations
hereunder. It is the objective of the Parties to establish procedures to
facilitate the resolution of disputes arising under this Agreement in an
expedited manner by mutual cooperation. To accomplish this objective, the
Parties agree to adhere to the following procedures if and when a dispute arises
under this Agreement: by a written notice sent by a Party, any such disputes
shall be first referred to executive officers designated by each affected Party
(plus Cynosure if the affected Party is a Cynosure Affiliate or Palomar if the
affected Party is a Palomar Affiliate) (the date of such notice, the “Dispute
Notice Date”). If such executive officers are unable to resolve such a dispute
within thirty (30) days of the Dispute Notice Date, the matter shall be
presented to the chief executive officers of such Parties, or their respective
designees (which designees must be senior executives), for resolution through
good faith discussions. In the event that the chief executive officers or their
designees cannot resolve the dispute within thirty (30) days of being requested
by a Party to resolve a dispute, any such Parties may take such other lawful
action as such Party deems appropriate in its sole discretion, including
pursuing litigation against the others.
     6.2. Equitable Relief. Notwithstanding the foregoing dispute resolution
procedure, in the event of an actual or threatened breach hereunder, the
aggrieved Party may seek equitable relief (including restraining orders,
specific performance or other injunctive relief) without submitting to such
dispute resolution procedure if there is a reasonable likelihood of the
occurrence of irreparable harm during the period of the dispute resolution
procedure.
     6.3. Tolling. The Parties agree that all applicable statutes of limitation
and time-based defenses (such as estoppel and laches) shall be tolled while the
dispute resolution procedure set forth in Section 6.1 is pending, and the
Parties shall cooperate in taking any and all actions necessary to achieve such
a result.
7. Indemnification.
     7.1. Indemnification by Cynosure and Cynosure Affiliates. Cynosure and
Cynosure Affiliates shall indemnify, pay on demand, defend and hold Palomar and
Palomar Affiliates and their respective directors, officers, employees and
agents harmless from and against any and all claims, demands, actions, losses,
liabilities, damages and expenses (including reasonable costs and expenses of
attorneys, professionals and accountants) (collectively, “Losses”) that arise
out of or are incurred in connection with the development or manufacture of any
Licensed Products or the marketing, distribution, sale, disposition or use by
anyone (including Cynosure, Cynosure

29



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
Affiliates, Cynosure Sublicensees and any of their agents, resellers and
customers) of any such Licensed Products or provision by anyone of any related
services. The foregoing shall include, without limitation, indemnification by
Cynosure and Cynosure Affiliates against all Losses that arise out of or are
incurred in connection with (i) any representation, warranty or agreement that
is made by Cynosure or any Cynosure Affiliates (or any Cynosure Sublicensees or
agents or resellers of the foregoing) to or with any reseller, customer or other
Third Party with respect to any Licensed Product or related service or that
otherwise arises out of any such transaction, or (ii) any claim that any such
Licensed Product or part thereof is defective (whether in design, materials,
workmanship or otherwise) or that otherwise relates to any attribute, condition
or failure of any such Licensed Product, including any claim of product
liability (whether brought in tort, warranty, strict liability or other form of
action) or negligence. Palomar may participate in the defense of any such
Losses. Cynosure and Cynosure Affiliates, in the defense of any such Losses,
shall not, except with the approval of Palomar, consent to entry of any judgment
or enter into any settlement which (1) would result in injunctive or other
relief being imposed against Palomar, or (2) does not include as a term thereof
the giving by the claimant to Palomar an unconditional release from all
liability in respect to such Losses.
     7.2. Indemnification by Palomar and Palomar Affiliates. Palomar and Palomar
Affiliates shall indemnify, pay on demand, defend and hold Cynosure and Cynosure
Affiliates and their respective directors, officers, employees and agents
harmless from and against any and all Losses that arise out of or are incurred
in connection with the development or manufacture of any Palomar Products or the
marketing, distribution, sale, disposition or use by anyone (including Palomar,
Palomar Affiliates and Palomar Sublicensees and any of their agents, resellers
and customers) of any such Palomar Products or provision by anyone of any
related services. The foregoing shall include, without limitation,
indemnification by Palomar and Palomar Affiliates against all Losses that arise
out of or are incurred in connection with (i) any representation, warranty or
agreement that is made by Palomar or any Palomar Affiliates (or any Palomar
Sublicensees or agents or resellers of the foregoing) to or with any reseller,
customer or other Third Party with respect to any Palomar Product or related
service or that otherwise arises out of any such transaction, or (ii) any claim
that any such Palomar Product or part thereof is defective (whether in design,
materials, workmanship or otherwise) or that otherwise relates to any attribute,
condition or failure of any such Palomar Product, including any claim of product
liability (whether brought in tort, warranty, strict liability or other form of
action) or negligence. Cynosure may participate in the defense of any such
Losses. Palomar and Palomar Affiliates, in the defense of any such Losses, shall
not, except with the approval of Cynosure, consent to entry of any judgment or
enter into any settlement which (1) would result in injunctive or other relief
being imposed against Cynosure, or (2) does not include as a term thereof the
giving by the claimant to Cynosure an unconditional release from all liability
in respect to such Losses.
8. Term and Termination.
     8.1. Term. This Agreement shall become effective as of October 1, 2006, may
be terminated as set forth in this Section 8, and otherwise shall remain in full
force and effect until the date there are no more Valid Claims contained within
the Anderson Patents (other than the Other Anderson Patents) (the “Term”).

30



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
     8.2. Effect of Termination. Termination of this Agreement in accordance
with this Section 8, or expiration of this Agreement, shall not affect any
rights or obligations of the Parties, including the payment of amounts due,
which have accrued up to the date of such termination or expiration. Upon any
expiration or termination of this Agreement, all rights and licenses granted to
Cynosure and Cynosure Affiliates hereunder shall terminate. Upon termination or
expiration of this Agreement, the provisions of Sections 1, 2.1(b), 2.1(c),
2.1(e), 2.2, 2.3(a), 2.3(b), 2.5, 3.4(a), 4.3(a) 4.5(a), 4.5(e), 4.5(g), 4.7(a),
4.7(b), 4.8 to 4.13 (provided, however, that the audit rights set forth in
Section 4.10 shall terminate on the third anniversary of the termination of this
Agreement), 5.3, 5.4, 6, 7, 8.2, 8.6 and 9 shall survive and shall continue in
full force and effect in accordance with their terms. In addition, in the event
of termination of this Agreement, Cynosure’s contingent obligation in
Section 4.3 to pay royalties to Palomar survive for Net Sales accrued from the
Effective Date until the effective termination date, even if no royalties have
yet come due under such Section as of such termination date.
     8.3. Termination for Material Breach. If either Party:
          (a) materially breaches this Agreement in a manner that cannot be
cured; or
     (b) materially breaches this Agreement in a manner that can be cured and
such breach remains uncured for more than (i) twenty (20) days in the case of
nonpayment or (ii) forty-five (45) days in the event of any other breach, after
the receipt by the breaching Party of notice specifying the breach and requiring
its remedy,
then on each such occasion, (i) where Cynosure or any Cynosure Affiliate is the
breaching Party, Palomar shall have the right to terminate this Agreement in
full upon written notice to Cynosure, in addition and without prejudice to any
other rights or remedies Palomar may have, or (ii) where Palomar or any Palomar
Affiliate is the breaching Party, Cynosure shall have the right to terminate
this Agreement in full upon written notice to Palomar, in addition and without
prejudice to any other rights or remedies Cynosure may have.
     8.4. Bankruptcy. If Palomar or Cynosure is subject to a petition for relief
under any bankruptcy legislation, or makes an assignment for the benefit of
creditors, or is subject to the appointment of a receiver for all or a
substantial part of such Party’s assets, and such petition, assignment or
appointment is not dismissed or vacated within sixty (60) days, the other Party,
in addition and without prejudice to any other rights or remedies, shall have
the right to terminate this Agreement in full upon written notice to such
affected Party.
     8.5. Termination for Convenience by Cynosure. Subject to the terms of this
Section 8, Cynosure shall have the right to terminate this Agreement in full for
convenience (i) upon at least three (3) months prior written notice to Palomar,
which notice shall set forth the date for such termination, and (ii) upon
payment in full of all amounts due Palomar hereunder through such termination
date; provided that, as of such termination date, there are no (A) good faith
disputes subject to the dispute resolution process set forth in Section 6
involving royalties owed to Palomar hereunder, and (B) yet unresolved Royalty
Disputes.
     8.6. Patent Challenges.
          (a) By Cynosure.

31



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
               (i) Cynosure and Cynosure Affiliates shall not bring, pursue or
maintain, or cause or encourage any Cynosure Sublicensee or Third Party to
bring, pursue or maintain (in each case including in connection with any action
brought by Palomar to enforce Cynosure’s obligation to pay royalties hereunder),
any claim or other assertion in any court or other governmental forum of
competent jurisdiction (including any patent office) seeking a judgment or other
decision that any claims of the Anderson Patents are invalid or unenforceable or
not patentable or otherwise not proper (any such claim or other assertion, an
“Anderson Patent Challenge”). In the event that any Anderson Patent Challenge is
brought, pursued or maintained in contravention of this Section 8.6(a), Cynosure
and Cynosure Affiliates each understands and agrees that, in addition and
without prejudice to any of Palomar’s other rights or remedies hereunder,
(i) Cynosure and Cynosure Affiliates shall be in material breach of this
Agreement, and (ii) Cynosure and Cynosure Affiliates shall reimburse Palomar for
all reasonable costs and expenses of attorneys, professionals and accountants
incurred by Palomar and MGH to respond to and defend any such Anderson Patent
Challenge.
               (ii) At any time in Palomar’s sole discretion or in the event
that (x) the enforceability or legitimacy of the prohibition on Anderson Patent
Challenges contained in Section 8.6(a) is challenged in any court or other
governmental forum by Cynosure, any Cynosure Affiliates or any Third Party
(including any governmental agency), or (y) such prohibition is held to be
unenforceable or otherwise not legal by any court or other governmental agency
of competent jurisdiction, then Palomar may elect by written notice to Cynosure,
in its sole discretion, at any time, to replace such prohibition in full with
the following provision: with respect to any Anderson Patent Challenge, if
either (1) it is determined by a court or other governmental agency of competent
jurisdiction, unappealable or unappealed within the time allowed for appeal,
that any of the claims of the Anderson Patents subject to such Anderson Patent
Challenge are not held invalid or unenforceable, or (2) such Anderson Patent
Challenge is not maintained or diligently pursued after being brought before any
such determination, in addition and without prejudice to any of Palomar’s other
rights or remedies hereunder, (i) from the date such Anderson Patent Challenge
is first made and thereafter, the royalty rate payable by Cynosure under
Section 4.4 shall increase from seven and one half percent (7.5%), or whichever
rate is then-applicable to Sales of the Apogee Elite Laser System under
Section 4.4, to ten percent (10%), and (ii) Cynosure and Cynosure Affiliates
shall reimburse Palomar for all reasonable costs and expenses of attorneys,
professionals and accountants incurred by Palomar and MGH to respond to and
defend such Anderson Patent Challenge. All additional royalties owed to Palomar
as a result of such royalty increase shall be due within ten (10) days of the
earlier of the date of such determination or the termination of such Anderson
Patent Challenge before such determination.
               (iii) Cynosure and Cynosure Affiliates each acknowledges and
agrees that all the provisions of this Section 8.6(a) are reasonable, valid and
necessary for the adequate protection of Palomar’s interest in and to the
Anderson Patents, and that Palomar would not have granted to Cynosure and
Cynosure Affiliates the non-exclusive sublicense under the Anderson Patents
provided for in Section 2 without all of the provisions of this Section 8.6(a).
Palomar shall have the right, at any time in its sole discretion, to strike this
Section 8.6(a) in part or in full from this Agreement, and Palomar shall have no
liability of any kind whatsoever as a result of the presence or absence of this
Section 8.6(a). This Section 8.6(a) shall not be understood or

32



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
applied to alter any standing or jurisdictional requirements that may apply to
any Anderson Patent Challenge.
          (b) By Palomar.
               (i) Palomar and Palomar Affiliates shall not bring, pursue or
maintain, or cause or encourage any Palomar Sublicensee or Third Party to bring,
pursue or maintain, any claim or other assertion in any court or other
governmental forum of competent jurisdiction (including any patent office)
seeking a judgment or other decision that any claims of the Cynosure Patents are
invalid or unenforceable or not patentable or otherwise not proper (any such
claim or other assertion, a “Cynosure Patent Challenge”). In the event that any
Cynosure Patent Challenge is brought, pursued or maintained in contravention of
this Section 8.6(b), Palomar and Palomar Affiliates each understands and agrees
that, in addition and without prejudice to any of Cynosure’s other rights or
remedies hereunder, (i) Palomar and Palomar Affiliates shall be in material
breach of this Agreement, and (ii) Palomar and Palomar Affiliates shall
reimburse Cynosure for all reasonable costs and expenses of attorneys,
professionals and accountants incurred by Cynosure to respond to and defend any
such Cynosure Patent Challenge.
               (ii) Palomar and Palomar Affiliates each acknowledges and agrees
that all the provisions of this Section 8.6(b) are reasonable, valid and
necessary for the adequate protection of Cynosure’s interest in and to the
Cynosure Patents, and that Cynosure would not have granted to Palomar and
Palomar Affiliates the non-exclusive sublicense under the Cynosure Patents
provided for in Section 2 without all of the provisions of this Section 8.6(b).
Cynosure shall have the right, at any time in its sole discretion, to strike
this Section 8.6(b) in part or in full from this Agreement, and Cynosure shall
have no liability of any kind whatsoever as a result of the presence or absence
of this Section 8.6(b). This Section 8.6(b) shall not be understood or applied
to alter any standing or jurisdictional requirements that may apply to any
Cynosure Patent Challenge.
9. General.
     9.1. Entire Agreement; Counterparts. The Parties hereby terminate as of the
Effective Date that certain “Agreement”, dated August 18, 2006, between the
Parties, provided that the obligations of the Parties thereunder with respect to
Communications (as defined therein) between the Parties under that certain
Agreement prior to the Effective Date shall survive such termination and shall
remain in effect for a period of five (5) years from the date of such
Communications. This Agreement (including the Exhibits and Appendices)
constitutes the entire agreement between the Parties relating to the subject
matter hereof and supersedes and replaces all previous agreements, practices or
courses of dealings between the Parties, whether written or oral, relating to
the subject matter hereof, other than the surviving obligations of that certain
Agreement specified in the first sentence of this Section 9.1. This Agreement
may be executed in counterparts with the same force and effect as if each of the
signatories had executed the same instrument.
     9.2. No Agency or Joint Venture Relationship. Nothing contained herein
shall be deemed to create any association, partnership, joint venture or
relationship of principal, agent, master or servant between the Parties hereto
or, in the case of Palomar, any Palomar Affiliates,

33



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
or, in the case of Cynosure, any Cynosure Affiliates, or to provide any Party
with the right, power or authority to incur any obligation or make any
representations, warranties or guarantees on behalf of any other Party.
     9.3. Assignment.
          (a) Cynosure shall not, nor shall any Cynosure Affiliate with respect
to its rights and obligations hereunder, assign this Agreement, in whole or in
part, or otherwise Transfer any of its rights or interests, nor delegate any of
its obligations, hereunder, in any case whether voluntarily, involuntarily, by
operation of law or otherwise, without the prior written consent of Palomar in
its sole discretion, provided that (1) Cynosure may assign this Agreement as a
whole, effective upon written notice to Palomar, to a Cynosure Affiliate if such
Cynosure Affiliate assumes, and has the ability to perform, all of the
obligations of Cynosure under this Agreement, whereupon upon completion of any
such permitted assignment, such Cynosure Affiliate shall be treated as
“Cynosure” hereunder for all purposes, or (2) Cynosure may assign this Agreement
as a whole, and any Cynosure Affiliate may assign its rights and obligations
hereunder as a whole, effective upon written notice to Palomar, to Cynosure’s or
such Cynosure Affiliate’s (as applicable) surviving or resulting entity in the
event of an acquisition of Cynosure or such Cynosure Affiliate (as applicable)
or any merger or other combination involving Cynosure or such Cynosure Affiliate
(as applicable), provided that none of the Third Party(ies) involved in any such
acquisition, merger or combination (including any successor entity or acquirer)
is an Excluded Third Party. Any attempt to assign, Transfer or delegate all or
any portion of this Agreement in violation of this Section 9.3(a) shall be void
and constitute a material breach of this Agreement. Any of the following
transactions shall, without limitation, be deemed an “Assignment” of a Party or
any Cynosure Affiliate for purposes of this Agreement (and thus subject to the
prohibition set forth in the first sentence of this Section 9.3(a)): (i) a
merger, consolidation, business combination, recapitalization, liquidation,
dissolution or similar transaction involving an entity pursuant to which the
stockholders of such entity immediately preceding such transaction hold less
than a majority of the equity interests in the surviving or resulting entity of
such transaction; (ii) any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended) becomes a
“beneficial owner” (as such term is defined in Rule 13d-3 promulgated under such
Act) (other than the applicable entity), directly or indirectly, of securities
of such entity representing fifty percent (50%) or more of the combined voting
power of such entity’s then outstanding securities; or (iii) a sale or other
disposition by an entity of assets or earning power aggregating a majority of
the assets or earning power of such entity or those assets relating primarily to
the subject matter of this Agreement.
          (b) (1) Palomar may assign this Agreement as a whole, effective upon
written notice to Cynosure, to a Palomar Affiliate if such Palomar Affiliate
assumes, and has the ability to perform, all of the obligations of Palomar under
this Agreement, whereupon upon completion of any such permitted assignment, such
Palomar Affiliate shall be treated as “Palomar” hereunder for all purposes, or
(2) Palomar may assign this Agreement as a whole, and any Palomar Affiliate may
assign its rights and obligations hereunder as a whole, effective upon written
notice to Cynosure, to any entity as part of any Assignment provided that such
entity assumes, and has the ability to perform, all of the obligations of
Palomar or such

34



--------------------------------------------------------------------------------



 




Non-Exclusive Patent License
Palomar Affiliate under this Agreement. Any attempt to assign all or any portion
of this Agreement in violation of this Section 9.3(b) shall be void.
          (c) This Agreement shall be binding upon, and inure to the benefit of,
the legal representatives, successors and permitted assigns of the Parties
(including Cynosure Affiliates and Palomar Affiliates). For clarity and without
limiting the generality of this Section 9.3(c), any permitted assignee of
Cynosure or any Cynosure Affiliate pursuant to Section 9.3(a) shall be bound by
all of Cynosure’s or such Cynosure Affiliate’s, as applicable, obligations
hereunder, including its royalty obligations under Section 4.4. Except as
otherwise expressly provided herein (including in Sections 3.2(e) and 3.3(d))
and for the potential non-Party indemnitees identified in Section 7, there shall
be no third-party beneficiaries, either express or implied, to this Agreement.
     9.4. Severability. Except as otherwise expressly provided herein, if any
term, covenant or condition of this Agreement or the application thereof to any
Party or circumstance shall, to any extent, be held to be invalid or
unenforceable (including the terms of Section 8.6) by a court of competent
jurisdiction, then (i) the remainder of this Agreement, or the application of
such term, covenant or condition to Parties or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Agreement shall be valid and be
enforced to the fullest extent permitted by law, and (ii) the Parties hereto
covenant and agree to renegotiate any such invalid or unenforceable term,
covenant or application thereof in good faith in order to provide a reasonably
acceptable alternative to the term, covenant or condition of this Agreement or
the application thereof that is invalid or unenforceable, it being the intent of
the Parties that the basic purposes of this Agreement are to be effectuated.
     9.5. Waivers; Amendments; Supplements. Except as expressly provided herein,
no waiver by any Party of a breach of any covenant or condition of this
Agreement by any other Party shall be construed to be a waiver of any succeeding
breach of the same or any other covenant or condition. Except as otherwise
expressly provided herein, this Agreement or any Exhibit hereunder may not be
changed or amended except by a writing expressly referring to this Agreement
signed by both Parties.
     9.6. Jurisdiction. Subject to and without limiting Section 4.7, the Parties
hereby irrevocably consent to the exclusive jurisdiction and venue of any state
or federal court sitting in the Commonwealth of Massachusetts, over any action
or proceeding arising out of or relating to this Agreement or any agreement or
document delivered in connection herewith or therewith, and agree that all
claims in respect of such action or proceeding may be heard and determined in
such state or federal court. Each of the Parties consents to the jurisdiction of
such court or courts and agrees that the service upon it of a summons and
complaint by ordinary mail shall be sufficient for such court or courts to
exercise personal jurisdiction over the Parties. The Parties waive any objection
to any action or proceeding in any state or federal court sitting in the
Commonwealth of Massachusetts, on the basis of forum non-convenes, lack of
personal jurisdiction or otherwise. Notwithstanding the foregoing, if any action
or proceeding may not be brought in any such court because all such courts lack
subject matter jurisdiction, the Parties may bring such action or proceeding in
a court of appropriate jurisdiction.

35



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
     9.7. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of the Commonwealth of
Massachusetts, without regard to its principles of conflicts of laws; provided
that any dispute relating to the scope, validity, enforceability, infringement,
patentability or misuse of any Patent shall be governed by, and construed and
enforced in accordance with, the substantive laws of the jurisdiction in which
such Patent originates, except to the extent such dispute is within the scope of
Section 8.6, in which case the provisions of Section 8.6 shall govern such
dispute.
     9.8. Certain Expenses. Except as otherwise expressly provided herein, each
of the Parties hereto shall bear its own costs and expenses arising out of the
negotiation, execution and performance of this Agreement.
     9.9. Cumulative Remedies. Except as otherwise expressly provided herein, no
remedy granted to any Party herein shall be exclusive of any other remedy, and
each remedy shall be cumulative with every other remedy herein or now or
hereafter existing at law, in equity or otherwise.
     9.10. Further Actions. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
     9.11. Parties Advised by Counsel. This Agreement has been negotiated
between unrelated Parties who are sophisticated and knowledgeable in the matters
contained in this Agreement and who have acted in their own self interest. In
addition, each Party has had the opportunity to seek advice of legal counsel.
This Agreement shall not be interpreted or construed against any Party to this
Agreement because that Party or any attorney or representative for that Party
drafted or participated in the drafting of this Agreement.
     9.12. Compliance. The Parties shall comply with all federal, state and
local laws (including regulations, orders and ordinances) now or hereafter
enacted, of any jurisdiction in which performance occurs or may occur hereunder.
Without limitation, each Party hereby acknowledges that the rights and
obligations of this Agreement are subject to the laws and regulations of the
United States relating to the export of products and technical information, and
it shall comply with all such laws and regulations. Except as otherwise
expressly provided herein, each Party shall be solely responsible for its
violations of any of the foregoing.
     9.13. Notices. All notices, demands, requests, approvals, consents or other
communications to be given or delivered under this Agreement shall be in writing
and shall be deemed to have been given: (i) when delivered in person or by
courier or confirmed facsimile; (ii) upon confirmation of receipt when sent by
certified mail, return receipt requested; or (iii) upon receipt when sent by
reputable private international courier with established tracking capability
(such as DHL, FedEx, or UPS), postage pre-paid, and addressed as set forth as
the case may be, to the noticed Party at the address set forth below, or such
other address as a Party may specify by written notice to the other.

36



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
          Notices shall be sent to Palomar at:
Palomar Medical Technologies
82 Cambridge Street
Burlington, MA 01803
Attention: CEO
Facsimile: (781) 993-2377
          with a required copy to:
Palomar Medical Technologies
82 Cambridge Street
Burlington, MA 01803
Attention: General Counsel
Facsimile: (781) 993-2377
          and a further required copy to:
Goodwin Procter LLP
Exchange Place
53 State Street
Boston, MA 02109
Attention: Kingsley L. Taft, Esq.
Facsimile: (617) 523-1231
          and to Cynosure at:
Cynosure, Inc.
5 Carlisle Road
Westford, MA 01886
Attention: CEO
Facsimile: (978) 256-6556
          with a required copy to:
William O. Flannery, Esq.
945 Lenox Road
Richmond, MA 01254
Facsimile: (413) 698-3506

37



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
     9.14. Captions, Section Headings. As used in this Agreement, “including”
means “including but not limited to”, and “herein”, “hereof” and “hereunder”
refer to this Agreement as a whole. The Section headings used herein are for
reference and convenience only, and shall not enter into the interpretation of
this Agreement. Unless otherwise expressly provided herein, any reference to a
number of “days” hereunder shall refer to calendar days. References to Sections
include subsections, which are part of the related Section (e.g., a section
numbered “Section 2.1(b)” would be part of “Section 2”, and references to
“Section 2” would also refer to material contained in the section described as
“Section 2.1(b)”).
[remainder of this page intentionally left blank]

38



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
     IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound
hereby, have each caused its duly authorized representative to execute and
deliver this Agreement under seal of the Effective Date.

          Palomar Medical Technologies, Inc.    
 
       
By:
  /s/ Joseph P. Caruso     
 
 
 
Name: Joseph P. Caruso    
 
  Title: CEO    
 
  Date: 11/6/06    
 
        Cynosure, Inc.    
 
       
By:
  /s/ Michael Davin     
 
 
 
Name: Michael Davin    
 
  Title: CEO    
 
  Date: 11/6/06    

 



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
Exhibit A
Cynosure Affiliates
Cynosure GmbH
Cynosure S.A.R.L.
Cynosure UK Limited
Cynosure KK
Suzhou Cynosure Medical Devices, Co.

 



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
Exhibit B
Anderson Patents
Issued Patents
U.S. Patent Nos. 5,595,568 & 5,735,844
European Patent Nos. EP 0 806 913 B1; EP 1 230 900 B1 & EP 1 219 258 B1
            (all validated in France, Germany, Great Britain, Italy, and Spain)
Chinese Patent No. ZL96191751.2
Japanese Patent No. 3,819,025
Canadian Patent No. 2,210,720
Hong Kong Patent No. 1048754
U.S. Patent No. 5,824,023
Pending Applications
Canada: Appl. No. 2,550,682
Europe: Appl. No. EP040077257 (Div of EP Appl. No. 02 07 6295.1)
Japan: Appl. No. 2005-311144 (Div of JP2,210,720)
All Patent equivalents of each of the foregoing in other jurisdictions.

 



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
Exhibit C
Palomar Products
EsteLux
MediLux
NeoLux
StarLux
EpiLaser
E2000
RD1200
SLP1000
LightSheer (prior to the 1999 sale to Coherent, Inc.)
Q-YAG 5
Dermatype Skinphotometer
GentleWaves LED Photomodulation
Thermapulse
Including associated handpieces and other accessories for each of the above
systems.

 



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
Exhibit D
Cynosure Patents
5,871,479 “Alexandrite Laser System for Hair Removal and Method Therefor”
7,018,396 “Method of Treating Acne”
SN 11/ 202,014 “Method of Treating Acne”
5,290,273 “Laser treatment method for removing pigement containing lesions from
the skin of a living human”
5,749,868 “Near infra-red selective photothermolysis for ectatic vessels and
method therefor”
6,210,426 “Optical Radiation Treatment for Prevention of Surgical Scars”
SN 09/797,124 “Laser Treatment of Wrinkles”
SN 11/035,680 “Multiple wavelength laser workstation”
All Patent equivalents of the foregoing in other jurisdictions.

 



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
Exhibit E
List of Cynosure Combination Products
Cynergy System
Cynergy III System
Each of the above systems includes associated handpieces.
Narrative Regarding Definition of Cynosure Combination Products
     By way of example, and without limitation, if a Cynosure Other Product
includes an energy source module that is not a Cynosure Hair Module, and
Cynosure or one or more Cynosure Affiliates or Cynosure Sublicensees begins at
some time to market such energy source module for hair removal, such energy
source module shall be deemed a Cynosure Hair Module and all Sales of such
Cynosure product (previously deemed Cynosure Other Product) shall thereafter be
treated as Sales of Cynosure Hair Products or Cynosure Combination Products
hereunder.
     For clarity and without limitation, a product that was one type of product,
e.g., a Cynosure Other Product, may become another type of product, e.g., a
Cynosure Combination Product, for the reasons described above and in Section 4.4
(e.g., marketing of an energy source module for hair removal). However, product
type is determined at the time of Sale. Thus, once a specific example of a
Cynosure product with a unique serial number is Sold, its product type is
determined. That is, for example and without limitation, at the time of Sale, if
a Cynosure product is determined to be a Cynosure Other Product (i.e., it is not
capable of containing or using a Cynosure Hair Module, e.g., the Affirm System),
when a specific Cynosure Other Product with a unique serial number is Sold it
shall remain a Cynosure Other Product hereunder even if such system is later
modified to allow a Cynosure Hair Module (e.g., a PhotoLight handpiece) to be
Sold for use with such specific Cynosure Other Product. Thereafter, however,
such Cynosure product (e.g., a modified Affirm System) shall be a Cynosure
Combination Product and future Sales of such product, that would previously have
been categorized as Cynosure Other Products upon their Sale, because they are
now capable of using a Cynosure Hair Module, shall be treated upon Sale as
Cynosure Combination Products hereunder.
     Similarly, if a Cynosure product is determined to be a Cynosure Hair
Product (i.e., it is not capable of containing or using a Cynosure Other Module,
e.g., the Apogee 5500 System), when a specific Cynosure Hair Product with a
unique serial number is Sold it shall remain a Cynosure Hair Product hereunder
even if such system is later modified to allow a Cynosure Other Module (e.g.,
the VStar Pulsed Dye Laser component and handpiece) to be Sold for use with such
specific Cynosure Hair Product. Thereafter, however, such Cynosure product
(e.g., a modified Apogee 5500 System) shall be a Cynosure Combination Product
and future Sales of such product, that would previously have been categorized as
Cynosure Hair Products upon their Sale, because they now may use a Cynosure
Other Module, shall be treated upon Sale as Cynosure Combination Products
hereunder.

 



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
Exhibit F
Cynosure Hair Products
PhotoGenica LPIR
Apogee Elite
Apogee 5500
Apogee Express
Apogee-40
Apogee 9300
Apogee 6200
Apogee 100
Apogee D-20
Acclaim 7000
SmartEpil
SmartEpil II
PhotoLight
PhotoSilk & PhotoSilk Plus Systems
Charm
Sure
Si
Cynosure M2 Laser
Each of the above systems includes associated handpieces.
     For clarity and without limitation, in addition to using optical radiation
to remove hair, a Cynosure Hair Product may further use optical radiation for
treatment of skin (including treatment of vascular and pigmented lesions, acne,
wrinkles, scars and tattoos, and for other dermatological applications), and
other treatment or cosmetic purpose(s).

 



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
Exhibit G
Royalty Calculation Flow Charts

[Omitted]

 



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
Exhibit H
Royalty Payments Owed On Cynosure Combination Products
     The examples set forth in this Exhibit are for clarification purposes only
and are not intended to be limiting in any way.
     Example One:
     Cynosure Sells a Cynosure Combination Product (“Product One”), e.g.,
Cynergy System, without a Cynosure Hair Module, e.g., without a 1064 Nd:YAG
laser, and with only a Cynosure Other Module, e.g., 585nm pulsed dye laser. The
Net Sales attributable to such Sale is $100. No royalty is owed Palomar on such
Sale.
     Cynosure then Sells a Cynosure Hair Module, e.g., a 1064 Nd:YAG laser, for
use with Product One, with Net Sales attributable to the Sale of such Cynosure
Hair Module of $40. The Aggregate Net Sales for Product One, with the Cynosure
Other Module and the Cynosure Hair Module, is $140. Cynosure owes Palomar
royalties of $5.25 ($140 x 50% x 7.5%).
     Cynosure then Sells a second Cynosure Hair Module, e.g., a second 1064
Nd:YAG laser, for use with Product One, with Net Sales attributable to the Sale
of such Cynosure Hair Module of $32. The Aggregate Net Sales for Product One,
with the Cynosure Other Module and the two Cynosure Hair Modules, is $172.
Cynosure has paid Palomar the previous royalty of $5.25. The total amount of
royalty now owed is $9.03 ($172 x 70% x 7.5%), so Cynosure owes Palomar
royalties of $3.78 ($9.03 - $5.25).
     Cynosure then Sells a second Cynosure Other Module, e.g., a second 585nm
pulsed dye laser, for use with Product One, with Net Sales attributable to the
Sale of such Cynosure Other Module of $28. The Aggregate Net Sales for Product
One, with the two Cynosure Other Modules and the two Cynosure Hair Modules, is
$200. Cynosure has paid Palomar the previous royalty of $9.03. The total amount
of royalty now owed is $10.05 ($200 x 70% x 7.5%), so Cynosure owes Palomar
royalties of $1.47 ($10.05-$9.03).
     Example Two:
     Cynosure Sells a Cynosure Combination Product (“Product Two”), e.g.,
Cynergy III System, with only a Cynosure Hair Module, e.g., 1064 Nd:YAG laser.
The Net Sales attributable to such Sale is $160. Cynosure owes Palomar royalties
of $12 ($160 x 100% x 7.5%).
     Cynosure then Sells a Cynosure Other Module, e.g., 585nm pulsed dye laser,
for use with Product Two, with Net Sales attributable to the Sale of such
Cynosure Other Module of $90. The Aggregate Net Sales for Product Two, with the
Cynosure Hair Module and the Cynosure Other Module, is $250. Cynosure has paid
Palomar the previous royalty of $12. The total amount of royalty now owed is
$9.38 ($250 x 50% x 7.5%), so Cynosure may take a credit of $2.62 ($12-$9.38) on
future royalty payments owed Palomar.
     Cynosure then Sells a second Cynosure Hair Module, e.g., a second 1064
Nd:YAG laser, and a second Cynosure Other Module, e.g., Cynergy PL pulsed light
module, for use with

 



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
Product Two, with Net Sales attributable to both those Sales of Cynosure Modules
of $112. The Aggregate Net Sales for Product Two, with the four Cynosure
Modules, is $362. Cynosure has paid Palomar a total royalty of $9.38, first
paying $12 and then taking a credit of $2.62. The total amount of royalty now
owed is $19.01 ($362 x 70% x 7.5%), so Cynosure owes Palomar royalties of $9.63
($19.01-$9.38).
     Example Three:
     Cynosure Sells a Cynosure Combination Product (“Product Three”), e.g.,
Cynergy III System, with a Cynosure Hair Module, e.g., 1064 Nd:YAG laser, and a
Cynosure Other Module, e.g., 585nm pulsed dye laser. The Net Sales attributable
to such Sale is $190. Cynosure owes Palomar royalties of $7.13 ($190 x 50% x
7.5%).
     Cynosure then Sells a Cynosure Other Module, e.g., Cynergy PL module, for
use with Product Three, with Net Sales attributable to the Sale of such Cynosure
Other Module of $70. The Aggregate Net Sales for Product Three, with the
Cynosure Hair Module and the two Cynosure Other Modules, is $260. Cynosure has
paid Palomar the previous royalty of $7.13. The total amount of royalty now owed
is $9.75 ($260 x 50% x 7.5%), so Cynosure owes Palomar royalties of $2.62
($9.75-$7.13).
     Cynosure then Sells a second Cynosure Hair Module, e.g., a second 1064
Nd:YAG laser, for use with Product Three, with Net Sales attributable to the
Sale of such Cynosure Hair Module of $75. The Aggregate Net Sales for Product
Three, with the four Cynosure Modules, is $335. Cynosure has paid Palomar the
previous royalty of $9.75. The total amount of royalty now owed is $17.59 ($335
x 70% x 7.5%), so Cynosure owes Palomar royalties of $7.84 ($17.59-$9.75).

ii



--------------------------------------------------------------------------------



 



Non-Exclusive Patent License
Appendix A
Gillette Agreement

 



--------------------------------------------------------------------------------



 



DEVELOPMENT AND LICENSE AGREEMENT
     THIS DEVELOPMENT AND LICENSE AGREEMENT (this “Agreement”) is entered into
as of February 14, 2003 (the “Effective Date”), by and between The Gillette
Company, a Delaware corporation (“The Gillette Company,” and collectively with
its Affiliates, “Gillette”), and Palomar Medical Technologies, Inc., a Delaware
corporation (“Palomar Medical Technologies, Inc.,” and collectively with its
Affiliates, “Palomar”). Gillette and Palomar are sometimes referred to herein
individually as a “party” and collectively as the “parties.”
RECITALS
     WHEREAS, Palomar has developed light-based systems for, among other things,
the management of human hair;
     WHEREAS, Gillette has specialized experience in, among other things, the
development and worldwide commercialization of consumer hair management products
and systems for personal use; and
     WHEREAS, subject to the terms and conditions set forth below, the parties
desire to enter into a collaboration for the development and commercialization
of light-based, consumer products and systems for personal use for female hair
management.
     NOW, THEREFORE, in consideration of the foregoing premises, the mutual
promises and covenants of the parties contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, do hereby agree
as follows:
ARTICLE I
R&D Program
     1.1 In General.
     (a) Conduct of the R&D Activities. Each of Palomar and Gillette shall
perform, or cause to be performed, its respective R&D Activities in accordance
with this Agreement, including the initial R&D plan attached hereto as Exhibit A
(the “Initial R&D Plan”). The Initial R&D Plan shall be revised, updated and
extended as the R&D Committee may direct at least semi-annually, with the
Initial R&D Plan and any such revisions, updates or extensions thereto
hereinafter referred to as the “R&D Plan.”
     (b) Scope of the R&D Program. The purpose of the R&D Program shall be to
develop one or more Light-Based Hair Management Products in the Female Field,
including the First Female Product.
     (c) Duration of the R&D Program. The term of the R&D Program shall commence
on April 1, 2003 (the “Commencement Date”) and, unless earlier terminated in
accordance with Section 10.4(a), shall end on the latest to occur of (i) nine
hundred twelve (912)

 



--------------------------------------------------------------------------------



 



days after the Commencement Date, (ii) the date on which Palomar has completed
the last R&D Activity required to be performed by Palomar pursuant to the R&D
Plan, or (iii) the date on which Regulatory Approval in the United States is
received for the First Female Product (the “R&D Period”).
     (d) R&D Leader and Key Personnel. Each party shall conduct its day-to-day
R&D Activities under the direction and supervision of a project leader
designated by such party (the “R&D Leader”). The R&D Leader of each party shall
be the primary contact for the other party with respect to the R&D Activities.
The R&D Leader and the other scientific and technical personnel of Palomar
considered by Gillette to be key personnel for the R&D Activities (the “Palomar
Key Personnel”), and the minimum amount of time that each will devote to the R&D
Activities, are listed by name or job description on Schedule 1.1(d). (For those
Key Personnel listed on Schedule 1.1(d) by job description but not by name, at
the point at which Palomar assigns a Person to the position, it will notify
Gillette in writing of the identity of such Person and the position to which
such Person was assigned). Palomar shall not substitute persons for the Palomar
Key Personnel or materially reduce the time commitment of any Palomar Key
Personnel to the R&D Activities without the prior written approval of Gillette,
which approval with respect to the Palomar Key Personnel other than the R&D
Leader shall not be unreasonably withheld. Palomar shall use commercially
reasonable efforts to obtain from each of its Key Personnel and other persons
substantially involved in conducting Palomar’s obligations with respect to the
R&D Activities, Additional Activities and Commercial Assessment Period
Additional Activities covenants not to compete with Palomar in the development
or commercialization of Light-Based Hair Management Products in the Field during
such person’s involvement in the R&D Activities or this Agreement and for a six
(6) month period following the termination of such person’s involvement in such
activities. During the Restricted Access Period, Palomar shall not be required
to disclose to Gillette or any Gillette representative serving on the R&D
Committee any data or information concerning any Female Product, Palomar
Technology or any other Information and Inventions, other than that data and
information with respect to which Gillette has a right of evaluation during such
period pursuant to Section 1.3(a)(i), or as the parties may otherwise mutually
agree.
     (e) Subcontracting. Either party may subcontract its work obligations for
the R&D Activities; provided, however, that except in the case of R&D Activities
designated in the R&D Plan as activities for which subcontractors will be used
(the “R&D Plan Subcontracted Activities”), Palomar shall not subcontract R&D
Activities without Gillette’s prior written consent in any instance where a
single subcontractor Person will be paid more than seventy-five thousand dollars
($75,000) or in the event that all subcontractors will be paid more than three
hundred and seventy-five thousand dollars ($375,000) in the aggregate for all
R&D Activities (other than R&D Plan Subcontracted Activities) subcontracted by
Palomar hereunder. Each party shall be responsible to the other for the
performance of any of its subcontractors under any provisions of this Agreement
for which such party is responsible. Neither party shall disclose to any
subcontractor nor permit any subcontractor to use the other party’s Technology,
nor any Joint Technology, Confidential Information or Controlled Information
without provisions safeguarding non- use and non-disclosure at least as
restrictive as those provided in this Agreement.

-2-



--------------------------------------------------------------------------------



 



     1.2 Palomar Rights and Obligations During R&D Period. All of Palomar’s
obligations under this Section 1.2 are subject in part to Gillette’s payment
obligations with respect to the R&D Program as provided in Section 1.3(b)(iii):
     (a) In General. Palomar shall (i) perform, or cause to be performed, its
R&D Activities as required pursuant to the R&D Plan in good scientific manner,
and in compliance in all material respects with all Applicable Law and good
clinical, laboratory and Manufacturing practices, and (ii) allocate sufficient
time, effort, equipment and skilled personnel to complete its R&D Activities.
Without limiting the foregoing, Palomar’s obligations under the R&D Plan shall
include consulting with Gillette during the R&D Period and informing Gillette in
a timely manner of Palomar’s research and development with respect to Female
Products.
     (b) Reporting. Within thirty (30) days after the end of each Calendar
Quarter in which R&D Activities are performed, Palomar shall provide to the R&D
Committee a written progress report, which report shall describe the R&D
Activities Palomar has performed, or cause to be performed, during such Calendar
Quarter, evaluate the work performed in relation to the goals of the R&D Plan,
and provide such other information as may be required by the R&D Plan or,
subject to Section 1.3(a)(i), reasonably requested by the R&D Committee with
respect to the R&D Activities.
     (c) Supply of Resources and Facilities for Use in R&D Program. Subject to
Section 1.3(b)(iii), Palomar shall supply at no additional cost to Gillette, any
and all funding, materials, equipment, facilities and other resources reasonably
required to carry out Palomar’s obligations under the R&D Plan.
     (d) R&D and Clinical Supply of Prototypes During the R&D Period. Subject to
Section 1.3(a)(i), as provided in the R&D Plan, Palomar shall supply Prototypes
(i) for use by Gillette in conducting an evaluation of the First Female Product,
Palomar Technology or the R&D Activities, and (ii) for use by the parties in
carrying out the R&D Activities, including Clinical Trials, in each case in the
number and within the time period provided in the R&D Plan. Such Prototypes when
provided by Palomar to Gillette shall be treated as Palomar Confidential
Information hereunder, and during the Restricted Access Period, Gillette may use
the Prototypes only in accordance with the protocols developed by Gillette,
provided that, (i) prior to using the Prototypes, Gillette shall provide to
Palomar advance written notice of such protocols and any material changes
thereto made by Gillette subsequent to providing such notice, (ii) Palomar shall
have forty-eight (48) hours to provide to Gillette comments thereon and
(iii) upon Gillette’s receipt of any such comments prior to the expiration of
such period Gillette shall consult with Palomar in good faith regarding such
comments prior to using the Prototypes. Gillette shall promptly disclose to
Palomar all Information and Inventions arising from the use of the Prototypes in
accordance with Section 8.1(c)(i). ALL PROTOTYPES ARE PROVIDED “AS IS”, WITHOUT
ANY REPRESENTATION OR WARRANTY OF ANY KIND. In the event that Gillette
reasonably requests Palomar to supply more than the number of Prototypes that
Palomar is required to deliver to Gillette pursuant to the R&D Plan, Palomar
shall supply such additional Prototypes and Gillette shall pay for them in
accordance with Section 1.8 as Additional Activities hereunder.

-3-



--------------------------------------------------------------------------------



 



     (e) Regulatory Approval. Palomar shall have the right, in consultation with
Gillette, to develop the appropriate strategy for obtaining and maintaining the
Regulatory Approval in the United States for the First Female Product, provided
that all IDEs, Regulatory Documentation and other filings, applications or
requests pursuant to or in connection with the Regulatory Approval in the United
States for the First Female Product shall be made in the name of Palomar (all
U.S. Regulatory Documentation developed by Palomar for the First Female Product,
the “Palomar U.S. Regulatory Documentation”). Palomar shall use Commercially
Reasonable Efforts consistent with the R&D Plan to obtain Regulatory Approval
for the First Female Product in the United States within the applicable FDA
Approval Period. Palomar shall conduct all communications with the U.S.
Regulatory Authorities with regard to the First Female Product; provided,
however, that subject to all Applicable Law, Palomar shall (i) notify Gillette
as soon as reasonably practicable in advance of all meetings and significant
communications with the U.S. Regulatory Authorities relating to the First Female
Product, (ii) permit representatives of Gillette to attend such meetings, unless
Gillette representatives’ presence would materially impede the Regulatory
Approval process in the United States, and (iii) forward to Gillette copies of
written correspondence to and from the U.S. Regulatory Authorities related to
the First Female Product, promptly upon submission thereto or receipt therefrom,
as applicable. Notwithstanding anything contained in this Section 1.2(e) to the
contrary, and without limitation of any other right or remedy that may be
available to Gillette, in the event that Palomar refuses or otherwise fails
during any one hundred and eighty (180) day period during the R&D Period to use
Commercially Reasonable Efforts consistent with the R&D Plan to obtain
Regulatory Approval for the First Female Product in the United States, upon
thirty (30) days’ prior written notice to Palomar and Palomar’s failure to cure
such refusal or failure within forty-five (45) days of Palomar’s receipt of such
notice, Gillette shall have the right to seek Regulatory Approval for the First
Female Product in the United States in the name of Gillette, and shall have the
right to reference and otherwise use any Palomar U.S. Regulatory Documentation
in connection therewith, consistent with the terms of the license granted by
Palomar to Gillette in Section 4.1(a)(ii).
     1.3 Gillette Rights and Obligations During R&D Period.
     (a) Gillette’s Access Rights.
     (i) Gillette’s Right of Evaluation During Restricted Access Period. During
the Restricted Access Period, Gillette shall have access to clinical and safety
data relating to the First Female Product, but no Palomar Technology or other
Information and Inventions owned or Controlled by Palomar. During such period,
Palomar shall supply to Gillette pursuant to Section 1.2(d) and in accordance
with the R&D Plan such Prototypes as Gillette may reasonably request for the
purpose of evaluating the safety, efficacy and functionality of such Prototypes;
provided, however, that Gillette shall not reverse engineer, disassemble,
decompile or otherwise modify, test or analyze the Prototypes, any part thereof
or software contained therein during such period.
     (ii) Gillette’s Right of Access After Restricted Access Period. In the
event that Gillette does not terminate this Agreement pursuant to
Section 10.4(a), from and after the expiration of the Restricted Access Period,
Gillette shall have the right from time to time during the R&D Period upon
written request to Palomar to evaluate all Regulatory

-4-



--------------------------------------------------------------------------------



 



Documentation and all Information and Inventions relating to or comprising any
Female Product(s) or the Palomar Technology, but in each case only to the extent
Controlled by Palomar. Within five (5) business days of receipt of such request,
Palomar shall (1) provide to Gillette copies of any and all Regulatory
Documentation, Patents and inventions disclosure documents, and copies of any
other documentation reasonably requested by Gillette (in the form in which such
other documentation is maintained by Palomar), (2) grant access to Gillette
during reasonable business hours at Palomar’s research facility for Gillette to
review all such documentation and such Information and Inventions, and
(3) respond to reasonable inquiries made by Gillette relating to such
documentation and Information and Inventions, in each of clauses (1) and (2),
that has not yet been disclosed to Gillette.
     (b) Gillette Obligations.
     (i) In General. Gillette shall (A) perform, or cause to be performed, its
R&D Activities as required pursuant to the R&D Plan in good scientific manner,
and in compliance in all material respects with all Applicable Law and good
clinical, laboratory and Manufacturing practices, and (B) allocate sufficient
time, effort, equipment and skilled personnel to complete its R&D Activities.
Without limiting the foregoing, Gillette’s obligations under the R&D Plan shall
include consulting with Palomar during the R&D Period and informing Palomar in a
timely manner of Gillette’s development and commercialization-related decisions
with respect to Female Product(s).
     (ii) Regulatory Approval. Gillette shall have the right to obtain and
maintain Regulatory Approval(s) for (A) the First Female Product in all
countries other than the United States, and (B) all Female Products other than
the First Female Product in all countries worldwide, and all IDEs, Regulatory
Documentation, and other filings, applications or requests pursuant to or in
connection with the such Regulatory Approvals shall be made in the name of
Gillette (or its designee). During the Exclusivity Period, at Gillette’s written
request, Palomar shall consult with Gillette on the process of filing for and
obtaining Regulatory Approvals for such Female Products in such countries.
Gillette shall pay Palomar in accordance with Section 1.8 for all Costs incurred
by Palomar in connection with Palomar’s performance of its obligations pursuant
to this Section 1.3(b)(ii) as Additional Activities hereunder.
     (iii) R&D Funding for the Initial R&D Plan. Prior to the first day of the
applicable Calendar Quarter, Gillette shall pay to Palomar the amounts set forth
in Section 6.1(b). Gillette’s total obligations to make payments to Palomar in
connection with Palomar’s performance of its obligations under the Initial R&D
Plan shall be as set forth in Section 6.1(b). In the event that Palomar’s costs
and expenses relating to the Initial R&D Plan (including obtaining Regulatory
Approval for the First Female Product in the United States) exceed the amount to
be paid by Gillette to Palomar with respect to such activities, then Palomar
shall bear such excess costs and expenses unless otherwise agreed in writing by
the parties or except as otherwise provided pursuant to Section 1.6(b).
     (iv) Reporting. Within thirty (30) days after the end of each Calendar
Quarter in which R&D Activities are performed, Gillette shall provide to the R&D
Committee a written progress report, which report shall describe the R&D
Activities Gillette has performed, or caused to be performed, during such
Calendar Quarter, evaluate the work

-5-



--------------------------------------------------------------------------------



 



performed in relation to the goals of the R&D Plan, and provide such other
information as may be required by the R&D Plan or reasonably requested by the
R&D Committee with respect to the R&D Activities.
     (v) Gillette Costs. Gillette shall be solely responsible for all costs and
expenses (including all its Costs) that it incurs in connection with the R&D
Activities.
     1.4 R&D Committee.
     (a) Formation and Authority of R&D Committee. Palomar and Gillette shall
establish a research oversight and management committee (the “R&D Committee”),
which shall oversee the R&D Activities performed by the parties and approve any
changes in the R&D Plan.
     (b) Composition of R&D Committee. The R&D Committee shall be comprised of
two (2) representatives of each of Gillette and Palomar. Each party shall
designate one (1) of its representatives to be such party’s “R&D Committee
Leader.” Each party shall notify the other of its initial representatives and
R&D Committee Leader within ten (10) business days after the execution of this
Agreement. From time to time, each party may substitute its representatives or
R&D Committee Leader on three (3) days’ prior written notice to the other party.
     (c) Procedural Rules of R&D Committee. The R&D Committee shall meet at
least once each Calendar Quarter, or as otherwise agreed to by the parties, with
the location of such meetings alternating between Palomar and Gillette
facilities. In the event that either party hosts a R&D Committee meeting at a
site outside of Eastern Massachusetts, the hosting party shall reimburse the
other party for all reasonable out-of-pocket travel expenses incurred by the
other party in having its members of the R&D Committee attend such meeting. The
R&D Committee Leaders shall send notices and agendas for all regular R&D
Committee meetings to all R&D Committee members. Each party shall use
commercially reasonable efforts to cause its representatives to attend the
meetings of the R&D Committee. A representative of Gillette shall be designated
at all times to act as the chair of the R&D Committee (the “R&D Committee
Chair”). The R&D Committee shall adopt such standing rules as shall be necessary
for its work. A quorum of the R&D Committee shall exist whenever there is
present at a meeting at least one (1) representative appointed by each party.
Members of the R&D Committee may attend a meeting either in person or by
telephone, video conference or similar means in which each participant can hear
what is said by the other participants. Representation by proxy shall not be
allowed. In addition, each party may, at its discretion, invite non-voting
employees, and with the consent of the other party, consultants or vendors, to
attend the meetings of the R&D Committee. Subject to Section 1.4(d), the R&D
Committee shall take all action by (i) consensus of the R&D Committee Leader of
both Gillette and Palomar, or if the R&D Committee Leader for either party is
not present at the meeting, the other representative of such party present at a
meeting at which a quorum exists, or (ii) by written resolution approved by all
of the members of the R&D Committee.
     (d) Resolution of Disputes Arising Among the R&D Committee. Issues coming
before the R&D Committee that require action, approval or resolution and for
which the

-6-



--------------------------------------------------------------------------------



 



R&D Committee is unable to reach consensus as provided in Section 1.4(c) on a
mutually acceptable action, approval or resolution, shall be resolved by the R&D
Committee Chair, provided, however, that at the written request of the Palomar
R&D Committee Leader, prior to final resolution of any dispute by the R&D
Committee Chair, a meeting shall be held between the Chief Executive Officer of
Palomar and the Vice President of Research and Development of The Gillette
Company, who shall attempt in good faith to negotiate a resolution (subject to
Board of Directors or equivalent approval, where applicable). In the event of
any such escalation of a dispute, Gillette shall retain the final right of
decision, except that in case of any disputed matter, the resolution of which by
Gillette would result in (i) a significant delay in the timetable for the
development or Regulatory Approval of the First Female Product, or (ii) an
increase in the costs relating to the development or Regulatory Approval of the
First Female Product, such change shall require the mutual written consent of
both parties unless, with respect to clause (ii) only (and not clause (i)),
Gillette agrees to bear one hundred percent (100%) of such additional costs.
This Section 1.4(d) shall not apply to the procedure established by the parties
pursuant to Section 8.2(a).
     (e) Minutes of R&D Committee Meetings. The party hosting any meeting shall
appoint one person (who need not be a member of the R&D Committee) to attend the
meeting and record the minutes of the meeting. Such minutes shall be circulated
to the parties promptly following the meeting for review, comment and
distribution. Such minutes shall be deemed approved by both of the parties
unless a party objects to the accuracy of such minutes by providing written
notice to the other party within ten (10) days of receipt of such minutes. Any
modifications to the R&D Plan approved at a R&D Committee meeting shall be
considered approved and shall constitute an amendment thereto upon R&D Committee
ratification of the meeting minutes related thereto.
     (f) Limitations on Authority of R&D Committee. Each party to this Agreement
shall retain the rights, powers, and discretion granted to it under this
Agreement, and no such rights, powers, or discretion shall be delegated to or
vested in the R&D Committee unless such delegation or vesting of rights is
expressly provided for in this Agreement or the parties expressly so agree in
writing. Except in the case of amendments to the R&D Plan made pursuant to
Section 1.4(e), the R&D Committee shall not have the power to amend or modify
this Agreement, which may only be amended or modified as provided in
Section 14.7.
     1.5 R&D Records. Palomar and Gillette each shall maintain, or cause to be
maintained, records of its respective R&D Activities in sufficient detail and in
good scientific manner appropriate for patent and regulatory purposes, which
shall be complete and accurate and shall fully and properly reflect all work
done and results achieved in the performance of its respective R&D Activities,
and which shall be retained by such party for at least five (5) years after the
termination of this Agreement, or for such longer period as may be required by
Applicable Law or for the pendency of any application for Patent. Each party
shall have the right, during normal business hours and upon reasonable notice,
to inspect and copy any such records; provided, however, that Palomar shall not
have any obligation to make such records available to Gillette during the
Restricted Access Period, to the extent that such records (a) contain
information other than information as to which Gillette has a right of
evaluation during

-7-



--------------------------------------------------------------------------------



 



such period pursuant to Section 1.3(a)(i), or (b) concern Joint Inventions and
related Joint Technology with respect to which Palomar has no disclosure
obligation pursuant to Section 8.1(c)(i).
     1.6 Gillette’s First Decision Point.
     (a) The First Decision Point. On or before the First Decision Point,
Gillette shall determine in its sole discretion whether it desires to continue
participating in the development and commercialization of the Female Product(s).
In the event that Gillette determines on or before the First Decision Point not
to continue participating in such development and commercialization, Gillette
shall terminate this Agreement pursuant to Section 10.4(d). In the event that
Gillette fails to terminate this Agreement pursuant to Section 10.4(d), Gillette
shall be deemed to have elected to continue participating in such development
and commercialization and Gillette shall make the First Development Completion
Payment to Palomar pursuant to Section 6.1(d)(i) on or before the First
Development Completion Payment Date.
     (b) Assumption that Pre-Market Approval Not Required. The Initial R&D Plan
has been prepared and the initial R&D Payments have been determined on the
assumption that the First Female Product will be a 510(k) Product and not a PMA
Product. In the event that the First Female Product is determined by the FDA to
be a PMA Product, Gillette may elect to terminate this Agreement in accordance
with Section 10.4(b), or elect to continue participating in such development and
commercialization for such product. In the event that Gillette elects to
continue participating in such development and commercialization, the parties
shall cooperate in good faith to agree upon a revised R&D Plan and additional
R&D Payments required to implement and carry out such revised plan, provided
that, subject to Gillette’s right to credit certain amounts pursuant to the
proviso in this sentence, Gillette shall be solely responsible for any
incremental Costs of Palomar and Gillette, and shall pay Palomar additional R&D
Payments in an amount equal to Palomar’s incremental Costs, which result from or
relate to classification of such product as a PMA Product; provided, however,
that fifty percent (50%) of the total amount of such incremental Costs, not to
exceed in the aggregate two million five hundred thousand dollars ($2,500,000),
are creditable by Gillette against the First Development Completion Payment only
(and no other payments owed by Gillette to Palomar hereunder), if any, owed by
Gillette to Palomar. Following the adoption by the parties of such revised R&D
Plan, the parties shall cooperate in good faith to implement and carry out the
R&D Activities set out in such R&D Plan.
     1.7 Additional Light-Based Hair Management Product(s). After the Restricted
Access Period and during the Exclusivity Period, Palomar shall promptly notify
Gillette in writing of each Light-Based Hair Management Product other than the
First Female Product, which (a) has an application in the Female Field, (b) is
reasonably expected to be commercially successful, and (c) is Controlled by
Palomar (each an “Additional Light-Based Hair Management Product”). Palomar
shall provide to Gillette with respect to each Additional Light-Based Hair
Management Product a report (the “Additional Product Report”) providing material
data and information Controlled by Palomar, in whole or in part, concerning
(i) such product’s safety and efficacy, (ii) its commercial potential, and
(iii) the intellectual property rights Controlled by Palomar, in whole or in
part, claiming or covering such product, and

-8-



--------------------------------------------------------------------------------



 



contractual obligations of Palomar and any known patent-related or other
restriction that Palomar reasonably believes would limit or otherwise affect the
parties’ rights to fully Exploit such product. In the event that Gillette
desires to develop and commercialize such Additional Light-Based Hair Management
Product in the Female Field jointly with Palomar, the parties shall negotiate in
good faith to agree upon an R&D plan (with respect to each additional product, a
“Supplemental R&D Plan”) and R&D payments (with respect to each additional
product, “Supplemental R&D Payments”) for such product. Upon the parties
entering into a mutually acceptable written agreement adopting the Supplemental
R&D Plan and the Supplemental R&D Payments with respect to such Additional
Light-Based Hair Management Product, references herein to the “R&D Plan” and
“R&D Payments” shall automatically be deemed to include references to the
“Supplemental R&D Plan,” and “Supplemental R&D Payments,” respectively. Any such
Additional Light-Based Hair Management Product, and the parties’ rights and
obligations with respect thereto, shall be subject to the terms and conditions
of this Agreement, including ARTICLE VI, except to the extent that any term or
condition (A) applies expressly or by clear implication only to the First Female
Product developed pursuant to this Agreement, or (B) is supplemented, modified
or replaced by the Supplemental R&D Plan or Supplemental R&D Payments, or is
otherwise amended by the parties pursuant to Section 14.7. All information
contained in the Additional Product Report shall be treated as Palomar
Confidential Information hereunder. This Section 1.7 shall terminate in its
entirety when the Exclusivity Period ends or is terminated. For the avoidance of
doubt, Gillette’s election not to develop or commercialize jointly with Palomar
any Additional Light-Based Hair Management Product shall not in any way diminish
or otherwise affect the licenses or other rights that are granted by Palomar to
Gillette in this Agreement.
     1.8 Palomar Costs.
     (a) Additional Activities.
     (i) Gillette may request that Palomar perform or have performed activities
or services during the term of this Agreement, provided Gillette pay Palomar’s
reasonable Costs arising therefrom in accordance with this Section 1.8(a),
pursuant to various provisions of this Agreement (such activities and services
in each case, “Additional Activities”). Additional Activities include, without
limitation, any activities or services to be performed by Palomar that are
subsequently added to the Initial R&D Plan. This Section 1.8 specifies the
procedure whereby Gillette shall pay Palomar’s Costs for the performance of
Additional Activities:
     (1) With respect to all incremental out-of-pocket costs and expenses to be
incurred by Palomar in the performance of Additional Activities, including all
costs for materials, Palomar shall have the right to invoice Gillette for fifty
percent (50%) of such out-of-pocket costs and expenses upon Palomar issuing a
purchase order to a Third Party giving rise to them, and Gillette shall pay
Palomar such amounts within forty-five (45) days of receiving such invoice from
Palomar with no right of set-off. For all Palomar’s incremental Costs incurred
in performing Additional Activities, other than those out-of-pocket costs and
expenses already paid by Gillette in accordance with the immediately preceding
sentence, Palomar shall invoice Gillette on a monthly basis for all Costs
already incurred by Palomar, and Gillette shall pay Palomar in full within
forty-five (45) days of receiving such invoice from

-9-



--------------------------------------------------------------------------------



 



Palomar with no right of set-off or credit. Palomar shall provide to Gillette
with any such invoice a detailed summary of any and all Costs incurred by
Palomar during the period covered by such invoice, which summary shall be
accompanied by documentation of any such Costs. For the avoidance of doubt,
incremental out-of-pocket costs and other Costs incurred by Palomar in
connection with Additional Activities shall include only those costs which are
in addition to amounts that Palomar was to incur prior to Gillette’s request
that it perform such Additional Activities, and any amount allocable to R&D
Activities that the R&D Committee cancels, reduces or for which Additional
Activities are substituted, shall be applied to offset or credit costs incurred
by Palomar in connection with Additional Activities.
     (2) At Gillette’s request and prior to the performance of any Additional
Activities, Palomar shall provide Gillette with a reasonably detailed good faith
estimate of Palomar’s Costs for the performance of Additional Activities after
receiving from Gillette a reasonably detailed description of such Additional
Activities (the “Estimate”). At Gillette’s request, the parties shall meet and
discuss the Estimate. In the event that Palomar reasonably anticipates that
Palomar’s Costs for the performance of Additional Activities will be greater
than the applicable Estimate (an “Overrun”), then Palomar shall, prior to
performing the portion of Additional Activities which will result in the
Overrun, notify Gillette and provide Gillette with a reasonably detailed
accounting of the difference between Palomar’s revised estimate of its Costs and
the original applicable Estimate. At Gillette’s option, (A) some or all of the
remaining Additional Activities shall be postponed or canceled, or (B) Palomar
shall continue to perform such Additional Activities and the parties shall
negotiate in good faith to provide for an increase in the Estimate to cover any
such difference, which increase shall be due and payable as provided in Section
1.8(a)(i)(1); provided, however, that in the event that Gillette elects to have
Palomar proceed with such Additional Activities, Gillette shall not be required
to pay to Palomar any Costs that exceed the Estimate for the relevant activities
by more than twenty percent (20%) without Gillette’s prior written consent (the
“Authorized Overruns”).
     (b) Books. Palomar shall maintain materially complete and accurate books,
records and accounts that, in reasonable detail, fairly reflect any Costs to be
paid by Gillette pursuant to this Section 1.8 in conformity with GAAP. Such
books, records and accounts shall be Palomar Confidential Information. Palomar
shall retain such books, records and accounts until the later of (1) three
(3) years after the end of the period to which such books, records and accounts
pertain, or (2) the expiration of the applicable tax statute of limitations (or
any extensions thereof), or for such longer period as may be required by
Applicable Law. Gillette shall have the right, during normal business hours and
upon reasonable notice, to inspect and copy any such books, records and accounts
for purposes of conducting an audit of them.

-10-



--------------------------------------------------------------------------------



 



ARTICLE II
Commercialization
     2.1 Gillette’s Commercialization Rights and Obligations.
     (a) Gillette’s Commercialization Rights and Obligations. From and after the
expiration of the R&D Period for the First Female Product, until such time as
Gillette elects to opt-out of the commercialization of such product pursuant to
Section 2.3, Gillette shall have the following rights and responsibilities:
     (i) Commercialization of Female Products. Subject to Palomar’s obligations
as set forth in Section 2.2, during the Exclusivity Period, Gillette shall have
the sole right to commercialize, Manufacture or have Manufactured, distribute
and sell the Female Product(s). The parties acknowledge and agree that all
commercialization decisions, including decisions relating to which, if any, of
the Palomar Technology, Joint Technology or Gillette Technology shall be
incorporated in, or used to Manufacture, Female Products, and Gillette’s
Exploitation and pricing of the Female Products, shall be within the sole
discretion of Gillette. Subject to Section 3.1, Gillette reserves the right to
determine the Product Specifications for Female Product(s) that Gillette
commercializes. Palomar acknowledges that Gillette is in the business of
researching, developing, Manufacturing, marketing and selling consumer products
and nothing in this Agreement shall be construed as imposing on Gillette the
duty to Exploit or otherwise commercialize any Female Product for which payments
are due hereunder to the exclusion of, or in preference to, any other Gillette
product.
     (ii) Manufacturing. Subject to Section 3.1, Gillette shall have the right
to Manufacture (or to have Manufactured by a Third Party) a supply of each
Female Product for use in CUTs and all commercial supply of each Female Product
for sale to consumers for use in the Consumer Field. In accordance with the
terms of Section 1.3(b)(ii), Palomar shall cooperate with Gillette in good faith
and assist Gillette in obtaining any and all Regulatory Approvals required for
Gillette or such Third Party to Manufacture each Female Product.
     (iii) Trademarks.
     (1) Gillette shall have the sole right to determine the Trademarks to be
used with respect to the development and commercialization of the Female
Products on a worldwide basis, and shall own all right, title and interest in
and to such Trademarks.
     (2) In the event that Palomar requests that Gillette display on the Female
Product(s) (including labels, packaging or inserts therefore) a Trademark or
marketing logo provided by Palomar (the “Palomar Marks”), Gillette shall
consider such request but shall have no obligation to use Palomar Marks. In the
event that Gillette elects, in its sole discretion, to display one of more
Palomar Marks on the Female Product, (A) the parties shall consult on the manner
and location of such display, provided that such display shall not be more
prominent than the trademark and marketing logo of Gillette but in any event
shall have a commercially reasonable size and location, (B) Gillette shall
permit Palomar to review all material regulatory filings which relate to all
proposed labels, packaging, package inserts, and promotional materials required
under this Agreement to include the Palomar Marks, if permitted by Applicable
Law, prior to the filing of any such materials with any Regulatory Authority,
and (C) subject to the terms and conditions of this Agreement, the parties shall
enter into a commercially reasonable agreement granting to Gillette a
non-exclusive license to use such Palomar Marks solely in connection with the
Exploitation of Female Products.
     (3) During and after the term of this Agreement, and except with respect to
any Palomar Marks licensed to Gillette as provided in Section 2.1(a)(iii)(2),
Palomar shall not use any Trademark used by Gillette at any time to identify or
distinguish any

-11-



--------------------------------------------------------------------------------



 



Female Product, or any Trademark that is confusingly similar to, misleading or
deceptive with respect to, or that dilutes any Trademark used by Gillette at any
time to identify or distinguish any Female Product.
     (iv) Costs and Expenses of Commercialization Activities. Except as
otherwise expressly provided herein, Gillette shall be solely responsible for
all costs and expenses in connection with commercialization activities. For the
avoidance of doubt, Gillette shall not have any obligation to reimburse Palomar
for any costs or expenses incurred by Palomar prior to the Effective Date in
connection with Palomar Technology, Palomar Male Technology or Female Product
Technology, unless otherwise expressly provided herein.
     (b) Gillette’s Diligence Obligations. Palomar’s sole remedies for any
failure by Gillette to commercialize Female Product(s) are as follows.
     (i) In the event that Gillette fails to Launch a Female Product comprising
an apparatus for delivering laser light to radiate areas of the skin in one or
more Major Markets within forty-eight (48) months following the Launch Decision,
Palomar shall have the right within thirty (30) days after the end of such
48-month period to terminate this Agreement pursuant to Section 10.5; provided,
however, that Palomar shall not have the right to terminate this Agreement
pursuant to Section 10.5 in the event that, prior to the end of such 48-month
period, Gillette pays to Palomar ten million dollars (US $10,000,000) on account
of such failure to Launch.
     (ii) In the event that Gillette fails to Launch a Female Product comprising
an apparatus for delivering laser light to radiate areas of the skin in one or
more Major Markets within sixty (60) months following the Launch Decision,
Palomar shall have the right within thirty (30) days after the end of such
60-month period to terminate this Agreement pursuant to Section 10.5; provided,
however, that Palomar shall not have the right to terminate this Agreement
pursuant to Section 10.5 in the event that, prior to the end of such 60-month
period, Gillette pays to Palomar ten million dollars (US $10,000,000) on account
of such failure to Launch (the payment obligations of Gillette pursuant to the
provisos contained in Section 2.1(b)(i) and this Section 2.1(b)(ii),
collectively the “Failure to Launch Payments”).
     (iii) In the event that Gillette fails to Launch a Female Product
comprising an apparatus for delivering laser light to radiate areas of the skin
in one or more Major Markets within seventy-two (72) months following the Launch
Decision, Palomar shall have the right to terminate this Agreement pursuant to
Section 10.5.
For the avoidance of doubt, (A) the rights and remedies of Palomar specified in
Sections 2.1(b)(i), 2.1(b)(ii) and 2.1(b)(iii) are cumulative of one another,
(B) the Failure to Launch Payments are in addition to and not in lieu of the
Annual Exclusivity Collaboration Payments set forth in Section 6.1(g), (iii) no
portion of any Failure to Launch Payments shall offset, reduce or be credited
against any other payment obligations of either party hereunder, including any
payment obligations under ARTICLE VI or ARTICLE VIII. Except with respect to any
obligations of Gillette pursuant to Section 1.3(b), Gillette shall be deemed to
satisfy its diligence obligations hereunder, whether contractually or at common
law, with respect to the Exploitation of Female Product(s) and Non-Light Based
Products through the payment by Gillette to Palomar of the Annual Exclusivity
Collaboration Payments and the Launch Payments on the terms and conditions
provided for herein.

-12-



--------------------------------------------------------------------------------



 



     2.2 Palomar’s Post-R&D Period.
     (a) During the Commercial Assessment Period. Palomar acknowledges and
agrees that the First Development Completion Payment, if any, made by Gillette
to Palomar at the First Development Completion Payment Date pursuant to
Section 6.1(d)(i) is intended, among other things as set forth in
Section 6.1(d)(iii), to compensate Palomar for Palomar’s performance, upon
request by Gillette, of reasonable services during the Commercial Assessment
Period. From and after completion of the R&D Program with respect to the first
Female Product, until the completion of the Commercial Assessment Period,
Palomar shall, at no additional cost or expense to Gillette, perform activities
related to the commercialization of Female Products as Gillette may reasonably
request (the “Commercial Assessment Period Additional Activities”); provided,
however, that the performance by Palomar of such activities shall not exceed
three (3) FTEs during the Commercial Assessment Period; provided further, that
Gillette shall reimburse Palomar for any out-of-pocket costs and expenses
reasonably incurred by Palomar to perform such activities (including any travel
expenses). Palomar shall have the right, with Gillette’s prior written consent,
not to be unreasonably withheld, to subcontract Commercial Assessment Period
Additional Activities, provided that (1) with respect to those Commercial
Assessment Period Additional Activities that are of the type that Palomar
subcontracted in connection with the R&D Plan, (a) those Commercial Assessment
Period Additional Activities performed by the subcontractor(s) shall not be
counted against the FTEs provided for in the previous sentence, and (b) the
costs of such subcontracting shall be treated as out-of-pocket costs and
expenses of Palomar subject to reimbursement provided for in the previous
sentence, and (2) with respect to those Commercial Assessment Period Additional
Activities that are of the type that Palomar performed (without subcontracting)
under the R&D Plan, (x) those Commercial Assessment Period Additional Activities
performed by the subcontractor(s) shall be counted against the FTEs provided for
in the previous sentence, and (y) the costs of such subcontracting shall not be
treated as out-of-pocket costs and expenses of Palomar subject to reimbursement
provided for in the previous sentence (except to the extent that costs and
expenses reasonably incurred by the subcontractor would qualify as out-of-pocket
costs and expenses of Palomar if such costs and expenses were incurred by
Palomar in the first instance). Any activities performed in excess of those FTEs
shall be paid for by Gillette in accordance with Section 1.8 as Additional
Activities hereunder.
     (b) Following the Commercial Assessment Period. From and after completion
of the Commercial Assessment Period with respect to the First Female Product
until the end of the Exclusivity Period, Palomar shall cooperate with any and
all reasonable requests for consultation or assistance from Gillette with
respect to the development and commercialization of the Female Product
Technology, including by making its employees, consultants and other scientific
staff available upon reasonable notice during normal business hours at their
respective places of employment to consult with Gillette on issues arising
during such development and commercialization. In addition, during the
Exclusivity Period, in the event that Gillette reasonably concludes following
the completion of the Commercial Assessment Period with respect to the First
Female Product that design modifications are necessary or appropriate to
maximize such product’s commercial potential, Palomar shall, at

-13-



--------------------------------------------------------------------------------



 



Gillette’s election, cooperate with Gillette in good faith to adopt a work plan
for the additional development work, and perform additional activities to
implement such modifications as the parties may mutually agree. For all
activities and services performed by Palomar under this Section 2.2(b), Gillette
shall pay Palomar in accordance with Section 1.8 as Additional Activities
hereunder.
     2.3 Second Decision Point. In the event that, pursuant to Section 1.6(a),
Gillette fails to terminate this Agreement in accordance with Section 10.4(d) on
or before the First Decision Point, Gillette shall have the right to opt-out of
the commercialization process for the First Female Product on or before the
Second Decision Point. In the event that Gillette determines on or before the
Second Decision Point to opt-out of the commercialization process, Gillette
shall terminate this Agreement pursuant to Section 10.4(d). In the event that
Gillette fails to terminate this Agreement pursuant to Section 10.4(d) on or
before Second Decision Point, Gillette shall be deemed to have elected to
continue commercializing Female Product(s) (such election, the “Launch
Decision”), and Gillette shall make the Second Development Completion Payment to
Palomar in the amount set forth in Section 6.1(d)(i) on or before the Second
Development Completion Payment Date.
ARTICLE III
CUT Supply
     3.1 CUT Supply.
     (a) In General. The parties shall confer in good faith to determine which
party, if either, shall supply the Female Product for use by Gillette in CUTs
(the “CUT Female Product”), provided that Gillette shall have the right to make
a final determination with respect thereto. In the event that Gillette desires
an Estimate of the Manufacturing Costs that would be incurred by Palomar in
connection with the Manufacture of CUT Female Products, Gillette shall provide
to Palomar the Product Specifications on or before the later of (i) eight
hundred and forty-two (842) days after the Effective Date, in the event that as
of such date the R&D Period has not been extended past the nine hundredth
twelfth (912th) day after the Effective Date, or (ii) sixty (60) days prior to
the end of the projected end of the R&D Period, in the event that as of such
date the R&D Period has been extended past the nine hundredth twelfth (912th)
day after the Effective Date. Palomar shall provide to Gillette, not later than
thirty (30) days after the receipt of such Product Specifications, a good faith
Estimate as to all Costs that would be incurred by Palomar in connection with
the Manufacture of CUT Female Products. In the event that Gillette elects to
have Palomar supply the CUT Female Product for use by Gillette in CUTs, Gillette
shall so notify Palomar in writing not later than ten (10) days after the last
day of the R&D Period (such notice, the “Ten-Day Notice”). In the event that
Gillette does not so notify Palomar on or before the last day of such ten-day
period that Palomar will supply the CUT Female Product for use by Gillette in
CUTs, then Gillette shall be deemed to have determined that Gillette shall
supply the CUT Female Product.
     (b) Product Specifications. With the Ten-Day Notice, Gillette shall provide
to Palomar complete Product Specifications for the CUT Female Product (the “CUT
Product Specifications”), which CUT Product Specifications (i) shall contain
commercially reasonable tolerances, where appropriate, (ii) shall comply with
the applicable U.S. Regulatory

-14-



--------------------------------------------------------------------------------



 



Approval, (iii) in the case of Female Products other than the First Female
Product, shall specify a Female Product that is the same as or substantially
similar to the First Female Product, and (iv) may be modified or changed by
Gillette only in accordance with Section 3.4.
     (c) Supply of CUT Female Products. Palomar shall use commercially
reasonable efforts to supply to Gillette within one hundred and twenty
(120) days (the last day of such period, the “Delivery Date”) of receiving the
Ten-Day Notice and the CUT Product Specifications, and Gillette shall purchase
from Palomar, three hundred (300) units of the CUT Female Product, which CUT
Female Product shall conform to the CUT Product Specifications; provided,
however, that in the event that Palomar Manufactures Prototypes in connection
with the R&D Activities, that conform to and comply with the requirements set
forth in this ARTICLE III with respect to CUT Female Products, such Prototypes
shall be delivered by Palomar to Gillette as “CUT Female Products” and there
shall be a corresponding reduction in the number of units of the CUT Female
Product that Gillette shall purchase pursuant to this Section 3.1 (such number
of units of the CUT Female Product that Gillette shall purchase pursuant to this
Section 3.1, the “Total CUT Supply”). The parties may mutually agree to have
Palomar supply additional units of the CUT Female Product, or other Female
Product(s) for use by Gillette in CUTs that do not conform with the CUT Product
Specifications, provided that any such agreement or supply by Palomar shall not
act to delay in any way the Commercial Assessment Period Termination Date.
     (d) Effects of Delays in Supply of CUT Female Product. In the event that
Palomar determines that, for whatever reason, it will not deliver to Gillette
the Total CUT Supply by the Delivery Date, Palomar shall promptly notify
Gillette thereof in writing and inform Gillette of the new delivery date (which
date shall be the earliest possible date on which Palomar can deliver the
units). Upon receipt of such notice, and to the extent Gillette determines that
the delay in delivery is likely to impact adversely the CUT schedule, Gillette
shall act promptly to adjust the CUT schedule in light of such delay.
     (i) A delay in the supply by Palomar to Gillette of the Total CUT Supply,
which delay is attributable to Gillette, shall reduce the 240-day period
provided for in clause (b) of the definition of Commercial Assessment Period by
an amount of time equal to the period of delay attributable to Gillette. For
example, and without limitation, delays attributable to Gillette shall include
the following: (i) if Gillette fails to provide the CUT Product Specifications
with the Ten-Day Notice as specified in Section 3.1(a), or otherwise provides
CUT Product Specifications that do not comply with the requirements of
Section 3.1, then the 240-day period shall be reduced on a day-by-day basis for
each day that the CUT Product Specifications are late or are not in compliance,
or (ii) if Gillette fails to pay Palomar the Advanced CUT Female Product Costs
in a timely manner as specified in Section 3.2, then the 240-day period shall be
reduced on a day-by-day basis for each day that the full amount of such payment
is late.
     (ii) A delay in the supply by Palomar to Gillette of the Total CUT Supply,
which delay is attributable to Palomar, shall increase the 240-day period
provided in clause (b) of the definition of Commercial Assessment Period by up
to sixty (60) days (or such larger number of days as the parties mutually agree)
in the event that Gillette reasonably determines that such delay(s) will result
in a delay in the CUT schedule.

-15-



--------------------------------------------------------------------------------



 



     3.2 Price. The parties hereby agree that the price (the “Manufacturing
Fee”) of each unit of CUT Female Product supplied by Palomar pursuant to this
ARTICLE III shall be equal to Palomar’s Costs to Manufacture such unit of CUT
Female Product calculated in accordance with Section 1.8 and Schedule A-2 (the
“Manufacturing Cost”). With respect to all out-of-pocket costs and expenses to
be incurred by Palomar in supplying units of CUT Female Product under this
ARTICLE III, including all costs and expenses for components to be incorporated
into those units (collectively, the “Advanced CUT Female Product Costs”),
Palomar shall have the right to invoice Gillette for fifty-percent (50%) of the
Advanced CUT Female Product Costs upon Palomar issuing a purchase order to a
Third Party giving rise to them, and Gillette shall pay Palomar such amounts
within forty-five (45) days of receiving such invoice from Palomar. With respect
to all Manufacturing Costs other than Advanced CUT Female Product Costs, upon
shipping units of CUT Female Product to Gillette, Palomar shall invoice Gillette
for such units of CUT Female Product, and Gillette shall make a payment to
Palomar within forty-five (45) days after receipt by Gillette of such invoice.
Gillette shall have the right, during normal business hours and upon reasonable
notice, to review and audit Palomar’s books and records to confirm the
Manufacturing Costs.
     3.3 Female Product(s) Requirements. Upon Gillette’s request, Palomar shall
promptly provide to Gillette in writing, with respect to the CUT Female Product
supplied to Gillette by Palomar under this ARTICLE III, such warranties as
Gillette may reasonably request to confirm that, during the Commercial
Assessment Period, the CUT Female Products conform to the CUT Products
Specifications and are in compliance with the applicable U.S. Regulatory
Approval (which warranties shall not apply to any intellectual property rights).
In the event of any breach of such warranties, Gillette’s sole and exclusive
remedy shall be, at Palomar’s sole discretion, for Palomar to replace the
defective CUT Female Product unit or repair such unit. The foregoing
notwithstanding, Palomar shall not be responsible for damage to any CUT Female
Product resulting from misuse, negligence or accident or resulting from repairs,
alterations or installation made or authorized by any Person other than Palomar.
EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 3.3, THE CUT FEMALE PRODUCT IS
PROVIDED “AS IS”, WITHOUT ANY REPRESENTATION OR WARRANTY OF ANY KIND.
     3.4 Amendment of CUT Product Specifications and Manufacturing Process.
Gillette reserves the right to amend, modify or supplement the CUT Product
Specifications for the CUT Female Product for the purpose of complying with Good
Manufacturing Practices or the applicable Regulatory Approvals or for any other
reasonable business purpose, provided that any such amendment, modification or
supplement shall not act to delay in any way the Commercial Assessment Period
Termination Date, and further provided that any such amendment, modification or
supplement shall not increase the cost to manufacture the CUT Female Product
unless the Manufacturing Fee is correspondingly increased. Palomar may not
amend, modify or supplement the CUT Product Specifications for the CUT Female
Product in any respect without the prior written consent of Gillette.
     3.5 Records; Notification of Inspections; Communications. Palomar shall
maintain all records necessary to comply with all Applicable Law relating to the
Manufacture of the CUT Female Product. Gillette shall have the right, during
normal business hours and upon reasonable prior notice to Palomar, to inspect
any Palomar (or subcontractor) facility at which a CUT Female Product is
Manufactured, the equipment and materials used in Manufacturing such

-16-



--------------------------------------------------------------------------------



 



product, and the records relating to the Manufacture of such product. Palomar
shall promptly notify Gillette in writing of any proposed or unannounced visit
or inspection by any Regulatory Authority of any Palomar (or subcontractor)
facility at which a CUT Female Product is Manufactured. Subject to all
Applicable Law, Gillette shall have a right to be present to participate in any
such announced visit or inspection, unless the Gillette representative’s
presence would impede the visit or inspection, and to receive copies of all
written communications with any Regulatory Authority with respect thereto.
     3.6 Controlling Terms and Conditions. The parties agree that the terms and
conditions of this Agreement, including this ARTICLE III, shall control the
supply of CUT Female Product hereunder, and that the terms and conditions of any
purchase order or form of acceptance exchanged by the parties with respect to
the supply of CUT Female Product by Palomar to Gillette, shall not apply
thereto.
ARTICLE IV
License Grants
     4.1 Grants to Gillette.
     (a) License Grants in the Female Field. In partial consideration of the
royalties payable to Palomar by Gillette hereunder, and subject in the case of
Sections 4.1(a)(i) and 4.1(a)(ii) to ARTICLE X, and in all cases to all other
terms and conditions of this Agreement, Palomar hereby grants to Gillette:
     (i) a worldwide, exclusive (including with regard to Palomar),
royalty-bearing license (with the right to sublicense only as permitted in
Section 4.1(b)), under Palomar’s rights, titles, and interests in and to the
Palomar Technology and the Joint Technology to Exploit Female Products;
     (ii) a worldwide, exclusive (including with regard to Palomar),
royalty-bearing license and right of reference (with the right to sublicense
only as permitted in Section 4.1(b)), under Palomar’s rights, titles and
interests in and to the Palomar U.S. Regulatory Documentation, to Exploit Female
Products;
     (iii) a worldwide, perpetual, irrevocable, exclusive (including with regard
to Palomar) license, with the right to grant sublicenses (through multiple tiers
of sublicensing), under all of Palomar’s rights, titles, and interests in and to
the Joint Technology (including the MGH Joint Patents), to Exploit
Non-Light-Based Products; and
     (iv) a worldwide, perpetual, irrevocable, non-exclusive license, with the
right to grant sublicenses (through multiple tiers of sublicensing), under all
of Palomar’s rights, titles, and interests in and to any MGH Joint Technology
with respect to which Gillette does not receive an ownership interest pursuant
to Section 8.1(c)(ii)(2), to Exploit processes, products and systems outside the
Field (except (1) to the extent that Palomar has granted to Gillette in
Section 4.1(a)(iii) exclusive rights to Exploit such processes, products and
systems (in which case Gillette’s rights shall be as provided in such Section)
or (2) for Exploitation of Light-Based Products).

-17-



--------------------------------------------------------------------------------



 



The exclusive nature of the license grants contained in this Section 4.1(a)
shall not prevent Palomar or any of its licensees or sublicensees from
conducting any activity, or exercising or granting any licenses or other rights,
as otherwise permitted under this Agreement, with respect to the Palomar
Technology, Joint Technology or Palomar U.S. Regulatory Documentation that has
as its goal or intent (i) Exploitation of a product or a system outside the
Female Field and not Exploitation of a product or system inside the Female
Field, notwithstanding the possibility that such activity, exercise or grant may
have applications inside the Female Field, or (ii) Exploitation of a product or
system (other than a Non-Light Based Product) and not Exploitation of a
Non-Light Based Product, notwithstanding the possibility that such activity,
exercise or grant may have applications as a Non-Light-Based Product. This
paragraph shall remain in full effect as long as any of the license grants
contained in this Section 4.1(a) are in effect.
     (b) Sublicenses. Gillette shall not have the right to grant to any Third
Parties any sublicenses under the license grants set forth in Section 4.1(a)(i)
and 4.1(a)(ii), except as may be necessary for (i) the Manufacture of Female
Products on behalf of Gillette or any of its permitted sublicensees, (ii) Third
Party distributors to sell or otherwise distribute Female Products as provided
hereunder, (iii) the importation, sale, offering for sale, transport,
distribution, promotion and marketing of Female Products in markets other than
any Major Market, or (iv) for the limited purpose of subcontracting as provided
for by Section 1.1(e). In the event of the termination of the license grants set
forth in Section 4.1(a)(i) or 4.1(a)(ii) for any reason, Palomar shall have the
right to (A) terminate such sublicense agreement(s) or (B) assume them from
Gillette, provided that such assumption by Palomar is consistent with the terms
and conditions of such sublicense agreement(s). Gillette shall be responsible to
Palomar for the performance of any of Gillette’s permitted sublicensees under
any provisions of this Agreement for which Gillette is responsible. Gillette
shall not permit any sublicensees to use or disclose any Palomar Technology or
Palomar U.S. Regulatory Documentation (in each case, to the extent such
technology or documentation constitutes Palomar Confidential Information or
Gillette Controlled Information) without provisions safeguarding non-disclosure
and non-use at least as strict as those provided in this Agreement. Apart from
the foregoing limited rights to sublicense, Gillette shall not have any right or
authority to sublicense, assign or otherwise transfer the license grants set
forth in Section 4.1(a)(i) or 4.1(a)(ii) without Palomar’s prior written consent
in its sole discretion, provided that Gillette may transfer those license grants
in connection with the permitted assignment of this Agreement in full pursuant
to Section 14.2.
     (c) No Other Right. Gillette shall have no right, express or implied, to
the Palomar Technology, Palomar Male Technology, Palomar U.S. Regulatory
Documentation, or Palomar’s right, title, and interest in and to the Joint
Technology in or outside the Field except as expressly provided in
Section 4.1(a) or as otherwise expressly provided in this Agreement. Gillette
shall not at any time use or practice, or grant licenses or other rights under,
Palomar Technology, Palomar Male Technology, Palomar U.S. Regulatory
Documentation, Palomar Confidential Information or Palomar’s right, title, and
interest in and to the Joint Technology, except as expressly permitted by this
Agreement. All rights in and to Palomar Technology, Palomar Male Technology,
Palomar U.S. Regulatory Documentation, or Palomar’s right, title, and interest
in and to the Joint Technology, which are not expressly provided to Gillette in
this Agreement, shall be retained by Palomar.

-18-



--------------------------------------------------------------------------------



 



4.2 Grants to Palomar.
     (a) Palomar Technology and Joint Technology for Female Product Development.
Subject to Section 14.2 and ARTICLE X, Gillette hereby grants to Palomar during
the Exclusivity Period a worldwide, non-exclusive, royalty-free license, with
the right to sublicense only in accordance with Section 4.2(e), under Gillette’s
right, title and interest in and to the Palomar Technology and the Joint
Technology (i) to conduct the R&D Activities, Additional Activities and
Commercial Assessment Period Additional Activities, (ii) to research and develop
Additional Light-Based Hair Management Products for use in the Female Field for
the sole purpose of presenting to Gillette such product opportunities pursuant
to Section 1.7, and (iii) to use the Manufacturing Process for the Female
Product(s) to make and have made the Female Product(s) for Gillette, in each
case only to the extent necessary for Palomar to fulfill its obligations to
Gillette under this Agreement. For the avoidance of doubt, nothing in this
Section 4.2(a) grants to Palomar the right to offer to sell, sell, have sold,
import or export any product or system.
     (b) Gillette Technology for Female Product Development. Subject to
Section 14.2 and ARTICLE X, Gillette hereby grants to Palomar during the
Exclusivity Period a worldwide, non-exclusive, royalty-free license, with the
right to sublicense only in accordance with Section 4.2(e), under Gillette’s
right, title and interest in and to the Gillette Technology, (i) to conduct the
R&D Activities, Additional Activities and Commercial Assessment Period
Additional Activities, (ii) to research and develop Additional Light-Based Hair
Management Products in the Female Field for the sole purpose of presenting to
Gillette such product opportunities pursuant to Section 1.7, and (iii) to use
the Manufacturing Process for the Female Product(s) to make and have made the
Female Product(s) for Gillette, in each case only to the extent necessary for
Palomar to fulfill its obligations to Gillette under this Agreement. For the
avoidance of doubt, nothing in this Section 4.2(b) grants to Palomar a license
or other rights under the Gillette Technology to offer to sell, sell, have sold,
import or export any Female Product, or any other product or system.
     (c) Gillette Technology for Male Product Development. Subject to
Section 14.2 and ARTICLE X, Gillette hereby grants to Palomar a worldwide,
non-exclusive, royalty-free license, with the right to sublicense only in
accordance with Section 4.2(e), under Gillette’s right, title and interest in
and to the Gillette Technology, (i) to research and develop one or more
Light-Based Hair Management Products for use in the Male Field, and (ii) to use
the Manufacturing Process for a Light-Based Hair Management Product in the Male
Field to make and have made such product, in each case (A) for the sole purpose
of presenting product opportunities to Gillette pursuant to Section 5.1, and
(B) only during the period commencing on the first day of the R&D Period and
ending on the last day of the Option Exercise Period (unless Gillette agrees in
writing to extend such period). For the avoidance of doubt, nothing in this
Section 4.2(c) grants to Palomar a license or other rights under the Gillette
Technology to offer to sell, sell, have sold, import or export any Light-Based
Hair Management Product in the Male Field, or any other product or system.
     (d) Joint Technology for Light-Based Products. Gillette hereby grants to
Palomar a worldwide, perpetual, irrevocable, exclusive (including with regard to
Gillette), royalty-free license, with the right to grant sublicenses (through
multiple tiers of sublicensing),

-19-



--------------------------------------------------------------------------------



 



under all of Gillette’s rights, titles, and interests in and to the Joint
Technology to Exploit Light-Based Products intended or marketed for use outside
the Field. Gillette shall not practice or use, or grant licenses or other rights
under, Joint Technology for the purpose of Exploiting Light-Based Products
outside the Field. The exclusive nature of the license grant contained in this
Section 4.2(d) shall not prevent Gillette or any of its (sub)licensees from
conducting any activity, or exercising or granting any licenses or other rights,
as otherwise permitted under this Agreement, with respect to the Joint
Technology that has as its goal or intent Exploitation of a product or a system,
other than a Light-Based Product intended or marketed for use outside the Field,
and not as its goal or intent Exploitation of a Light-Based Product intended or
marketed for use outside the Field, notwithstanding the possibility that such
activity, exercise or grant may have an application as a Light-Based Product
outside the Field.
     (e) Sublicenses.
     (i) Palomar shall have the right to grant to one or more Third Parties a
sublicense under the license granted by Gillette to Palomar in Section 4.2(a) or
4.2(b) only (i) to the extent consistent with the provisions governing
subcontracting as provided for by Section 1.1(e), or (ii) for the limited
purpose of Manufacturing the Prototypes or the CUT Female Product for Gillette
pursuant to this Agreement.
     (ii) Palomar shall have the right to grant to one or more non-commercial
Third Parties (e.g., academic institutions, hospitals or governmental entities)
a sublicense under the license granted by Gillette to Palomar in Section 4.1(c).
Palomar shall use commercially reasonable efforts to include in each agreement
in which Palomar grants to a Third Party such a (sub)license, terms and
conditions that protect and preserve the intellectual property interests of
Palomar and Gillette with respect to the technology (sub)licensed by Palomar
thereunder.
     (iii) In the event of the termination of the license grants set forth in
Section 4.2(a), 4.2(b) or 4.2(c) for any reason, each such sublicense shall be
deemed to terminate. Palomar shall be responsible to Gillette for the
performance of any of Palomar’s permitted sublicensees under any provisions of
this Agreement for which Palomar is responsible. Palomar shall not permit any
sublicensees to use or disclose any Gillette Technology (to the extent such
technology constitutes Gillette Confidential Information or Palomar Controlled
Information) without provisions safeguarding non-disclosure and non-use at least
as strict as those provided in this Agreement. Apart from the foregoing limited
rights to sublicense, Palomar shall not have any right or authority to
sublicense, assign or otherwise transfer the license grants set forth in
Section 4.2(a), 4.2(b) or 4.2(c) without Gillette’s prior written consent in its
sole discretion, provided that Palomar may transfer those license grants in
connection with the permitted assignment of this Agreement in full pursuant to
Section 14.2.
     (f) No Other Right. Palomar shall have no right, express or implied, to the
Gillette Technology (including the Gillette Licensed Patents) or Gillette’s
right, title, and interest in and to the Joint Technology in or outside the
Field except as expressly provided in Section 4.2(a), 4.2(b), 4.2(c) or 4.2(d)
or as otherwise expressly provided in this Agreement. Palomar shall not at any
time use or practice, or grant licenses or other rights under the Gillette
Technology, Gillette Confidential Information, or Gillette’s right, title and
interest in and to the

-20-



--------------------------------------------------------------------------------



 



Joint Technology, except as expressly permitted by this Agreement. All rights in
and to Gillette Technology or Gillette’s right, title, and interest in and to
the Joint Technology, which are not expressly provided to Palomar in this
Agreement, shall be retained by Gillette.
ARTICLE V
Other Covenants of the Parties
     5.1 Option for the Male Field.
     (a) Grant of Male Option. Subject to ARTICLE X, Palomar hereby grants to
Gillette an option (the “Male Option”) for a worldwide, exclusive (including
with regard to Palomar), royalty-bearing license, under Palomar’s rights,
titles, and interests in and to the Palomar Male Technology, Joint Technology
and Palomar U.S. Regulatory Documentation to Exploit Light-Based Hair Management
Products for use in the Male Field (collectively, “Male Products”).
     (b) Exercise of Male Option. Palomar may elect to provide Gillette one
opportunity (the “Male Product Opportunity”) to exercise the Male Option with
respect to Male Products by Palomar’s providing to Gillette written notice
thereof (the “Opportunity Notice”), which opportunity shall be with respect to
the Male Product that, at the time such opportunity is offered to Gillette, is
the most commercially promising Male Product that is in Palomar’s Control and
that Palomar has, directly or indirectly, conceived or developed. Subject to
Section 14.2(d), Palomar shall not be obligated to provide to Gillette the Male
Product Opportunity at any time. Gillette may exercise its Male Option with
respect to Male Products, pursuant to the following terms and conditions:
     (i) Prior to offering to Gillette the Male Product Opportunity, Palomar
shall conduct with respect to one (1) Male Product comprising an apparatus for
delivering light to radiate areas of the skin (the “Subject Male Product”)
sufficient preclinical, clinical and other testing to demonstrate that the
product meets the Safety and Efficacy Standards.
     (ii) Prior to or simultaneous with Palomar’s providing to Gillette the
Opportunity Notice, Palomar shall provide to Gillette in writing (A) material
preclinical, clinical and other testing data, and any other material information
in Palomar’s Control, with respect to the Subject Male Product, which data and
information shall contain sufficient scientific evidence to demonstrate that the
Subject Male Product satisfies the Safety and Efficacy Standards, and
(B) material information concerning the intellectual property rights Controlled
by Palomar claiming or covering such product, and contractual obligations of
Palomar and any known patent-related restrictions that Palomar reasonably
believes would limit or otherwise affect the parties’ rights to fully Exploit
the Subject Male Product (collectively, the “Evaluation Materials”). The
Evaluation Materials shall be treated as Palomar Confidential Information
hereunder.
     (iii) The Opportunity Notice provided by Palomar to Gillette shall be in
writing and shall contain a legend that contains the words “Opportunity Notice”
and shall state that such notice is being provided to Gillette pursuant to this
Section 5.1(b)(iii). The

-21-



--------------------------------------------------------------------------------



 



effective date of the Opportunity Notice shall be the date on which such notice
is received by Gillette, provided that, if as of such date either (A) Gillette
has not received from Palomar all Evaluation Materials, or (B) the second (2nd)
anniversary of the Effective Date has not yet occurred, then the effective date
of the Opportunity Notice shall be deemed to be the first date on which
(x) Gillette has received from Palomar such materials, and (y) such second
anniversary has occurred (the “Opportunity Notice Effective Date”).
     (iv) Gillette shall have sixty (60) days after the Opportunity Notice
Effective Date (the “Option Exercise Period”) within which to exercise the Male
Option by providing to Palomar written notice thereof (an “Option Exercise
Notice”).
     (v) In the event that Gillette elects not to, or otherwise fails to
exercise the Male Option within the Option Exercise Period, then the Male Option
shall terminate in its entirety and Palomar shall not have any further
obligation under this Section 5.1. Upon the termination of the Male Option,
(i) Palomar shall be free to exercise rights under the Palomar Male Technology
or Palomar’s rights, title and interest in and to the Joint Technology to
Exploit, or to grant to a Third Party rights under the Palomar Male Technology
or such Joint Technology to Exploit, Male Products in the Male Field, (ii) the
covenant granted by Palomar to Gillette in Section 5.2(b) shall terminate, and
(iii) Gillette shall return to Palomar or destroy, at Palomar’s option, all
Evaluation Materials and any materials embodying Evaluation Materials (except
that one copy of such materials may be retained by Gillette in the offices of
its outside counsel).
     (c) Negotiation of Definitive Agreement With Respect to Subject Male
Product. In the event that Gillette exercises the Male Option in accordance with
Section 5.1(b)(iv), the parties shall negotiate in good faith for a period of
ninety (90) days from the date of the Option Exercise Notice the terms and
conditions to be included in a definitive agreement governing the grant by
Palomar to Gillette of a license for the Male Field (the “Male Collaboration
Agreement”). The Male Collaboration Agreement shall (1) reflect a deal structure
substantially similar to the one in this Agreement, (2) contain financial terms
that are commercially reasonable taking into consideration the stage of
development and market potential for the Subject Male Product, which terms are
similar in structure to those contained in ARTICLE V, including the potential
for an up-front payment by Gillette to Palomar, (3) contain grants by Palomar to
Gillette of licenses for the Male Product with respect to the Male Field that
are the same in scope as the licenses granted to Gillette in Section 4.1(a) for
Female Products, and (4) contain grants by each party of covenants that are the
same in scope as the covenants granted to the other party in ARTICLE IV and this
ARTICLE V with respect to the Female Field. In the event that the parties are
unable within such ninety (90) day period to negotiate and enter into the Male
Collaboration Agreement, either party may initiate the dispute resolution
process set forth in Section 13.2. From and after the effective date of a Male
Collaboration Agreement, each party’s rights with respect to Male Products shall
be as set forth in that agreement.
     5.2 Palomar Covenants Relating to Exploitation of Technology and Products.
     (a) During the Exclusivity Period, Palomar covenants to Gillette that,
except as provided in Sections 4.2(a) and 4.2(b), Palomar shall not, (i) except
in connection with

-22-



--------------------------------------------------------------------------------



 



R&D Activities, Additional Activities or Commercial Assessment Period Additional
Activities, (1) conduct any activity for the benefit of, or sponsored by any
Third Party, that has as its goal or intent discovering, identifying, Exploiting
or otherwise commercializing Light-Based Hair Management Products in the Female
Field, (2) otherwise exercise rights under the Palomar Technology or Joint
Technology with a goal or intent to Manufacture, sell, have sold, import, export
or otherwise commercialize any Light-Based Hair Management Products in the
Female Field, or any Female Accessory Product or (ii) grant any license or other
rights to any Person to utilize any intellectual property Controlled by Palomar
(including any Palomar Technology or Joint Technology) with the goal or the
intent of discovering, identifying, Exploiting or otherwise commercializing
(1) Light-Based Hair Management Products in the Female Field, or (2) any Female
Accessory Product. Subject to the terms and conditions of this Agreement,
including Sections 5.3 and 5.4, the restrictions contained in this
Section 5.2(a) shall not prevent Palomar from conducting any activity, or
exercising or granting any rights or licenses, that has as its goal or intent
Exploitation of a product or system (other than a Female Accessory Product)
outside of the Female Field and not Exploitation of a product or system in the
Female Field, notwithstanding the possibility that any such product or system
may have applications in the Female Field.
     (b) Prior to and during the Option Exercise Period with respect to the Male
Option set forth in Section 5.1, Palomar covenants to Gillette that Palomar
shall not utilize, or grant any license or other rights to any Person to
utilize, any intellectual property Controlled by Palomar (including any Palomar
Male Technology or Joint Technology) with the goal or intent of Exploiting
Light-Based Hair Management Products in the Male Field, except in accordance
with this Section 5.2(b). Prior to and during the Option Exercise Period,
Palomar shall have the right to utilize any intellectual property Controlled by
Palomar (including any Palomar Male Technology or Joint Technology) to research
and develop Light-Based Hair Management Products in the Male Field for the sole
purpose of developing a Male Opportunity to present to Gillette, and Palomar may
enter into agreements with one or more non-commercial Third Parties (e.g.,
academic institutions, hospitals or governmental entities) as may be necessary
or desirable to advance such efforts and such purpose, provided that such
agreements shall not grant any commercialization rights (or options for such
rights) to such Third Parties in the Male Field. Subject to the terms and
conditions of this Agreement, including this Section 5.2(b) and Sections 5.3 and
5.4, the restrictions contained in this Section 5.2(b) shall not prevent Palomar
from conducting any activity, or exercising or granting any rights or licenses,
that has as its goal or intent Exploitation of a product or system (other than a
Female Accessory Product) outside of the Male Field and not Exploitation of a
product or system in the Male Field, notwithstanding the possibility that any
such product or system may have applications in the Male Field.
     (c) Palomar covenants to Gillette that, in the event that at any time
during the Exclusivity Period, Palomar enters into an agreement with a Third
Party whereby the Third Party grants to Palomar a license with respect to any
intellectual property that would, if such intellectual property were owned by
Palomar, constitute Palomar Technology under this Agreement, Palomar shall use
commercially reasonable efforts to obtain from such Third Party the right to
grant to Gillette a sublicense under such license on terms and conditions that
are no less favorable to Gillette than those terms and conditions in this
Agreement that apply to Gillette’s Exploitation of Female Products, which
sublicense shall be subject, without limitation, to the last two full sentences
of Section 6.1(i).

-23-



--------------------------------------------------------------------------------



 



     5.3 Covenants Relating to Exploitation. Palomar acknowledges and agrees
that the exclusivity granted by Palomar to Gillette under the Palomar
Technology, Palomar Male Technology and Palomar’s right, title and interest in
and to the Joint Technology to Exploit Female Products (and in the event that
the parties enter into the Male Collaboration Agreement, Male Products), is of
critical importance to Gillette, and that without such exclusivity, Gillette
would not have entered into this Agreement. Gillette acknowledges and agrees
that Palomar’s ability to retain or grant to Third Parties exclusivity with
respect to Palomar Technology and Palomar Male Technology outside the Exclusive
Field and with respect to Joint Technology to Exploit Light-Based Products
outside the Field is of critical importance to Palomar, and without the ability
to retain or grant to Third Parties such exclusivity, Palomar would not have
entered into this Agreement. In order to ensure that Gillette receives the
benefit of such exclusivity in the Exclusive Field, and that Palomar retains the
benefits of such exclusivity outside the Exclusive Field, the parties agree as
follows:
     (a) Palomar covenants to Gillette that:
     (i) Palomar will include in each Third Party agreement in which Palomar
grants to the Third Party a license or other rights under any Palomar
Technology, Palomar Male Technology or Joint Technology to sell, have sold,
offer for sale or otherwise commercialize one or more Light-Based Products in
the Consumer Field or Professional Field (each such Third Party a “Palomar
Licensee,” and each such agreement, a “Palomar License Agreement”), terms and
conditions that prohibit the Palomar Licensee, at any time during the
Exclusivity Period, from Exploiting any such Technology, by:
     (1) developing any Light-Based Product intended by Palomar (or such Third
Party) for use (in whole or in part) in the Exclusive Field;
     (2) marketing any Light-Based Product in the Exclusive Field; or
     (3) developing or commercializing in or outside the Field any Female
Accessory Product during its period of commercialization by Gillette or any
Gillette Licensee, provided that any apparatus, component, accessory, disposable
or Consumable as to which Palomar or any Palomar Licensee has expended material
financial and other resources on its development or commercialization as a
Light-Based Accessory Product before such Female Accessory Product is first
commercialized by Gillette or any Gillette Licensee, shall not be subject to the
restriction contained in this Section 5.3(a)(i)(3).
     (ii) Palomar will include in each Palomar License Agreement, terms and
conditions that, during the Exclusivity Period:
     (1) require the Palomar Licensee to label Light-Based Products
commercialized in the Consumer Field or Professional Field pursuant to such
license with the following phrase (or similar words which fairly convey such
products are for use only in the licensed field): “intended only for use in the
“x” field,” where “x” shall mean the field of use for which the Third Party
holds such license and shall in any event exclude the Exclusive Field;

-24-



--------------------------------------------------------------------------------



 



     (2) prohibit the Palomar Licensee, in the development and commercialization
of Light-Based Products in the Consumer Field or Professional Field, from
intentionally (A) designing, modifying or otherwise improving any Light-Based
Product(s) with the goal or intent of improving its efficacy or performance in
the Exclusive Field; or (B) optimizing, inducing, supporting or encouraging the
use of any Light-Based Products in the Exclusive Field;
     (3) grant to Gillette Third Party beneficiary rights to enforce any
provision of such agreement that corresponds to the covenants of Palomar
contained in this Section 5.3(a); and
     (4) grant to Gillette the rights required pursuant to Section 5.4(b).
     (iii) In the event that Palomar develops or commercializes any Light-Based
Products directly as opposed to granting a (sub) license(s) or other right(s) to
a Third Party(ies) as contemplated in Sections 5.3(a)(i) and 5.3(a)(ii), Palomar
shall comply with the terms of Sections 5.3(a)(i) and 5.3(a)(ii) to the same
extent as if Palomar were standing in the shoes of any Third Party referred to
in such Sections (e.g., by doing that which a Third Party would be required to
do and by refraining from doing that which a Third Party would be prohibited
from doing), provided that Sections 5.3(a)(i) and 5.3(a)(ii) shall, prior to the
Male Option Termination Date, not apply to Palomar’s activities related to the
Exploitation of Light-Based Products in the Male Field, so long as Palomar
complies with Section 5.2(b).
     (iv) The covenants of Palomar contained in Sections 5.3(a)(i)(1),
5.3(a)(i)(2) and 5.3(a)(ii)(2), which apply directly to Palomar and will apply
to Palomar Licensees, shall not prevent Palomar or any Palomar Licensee from
conducting any activity, or exercising or granting any licenses or other rights,
as otherwise permitted under this Agreement, with respect to the Palomar
Technology, Palomar Male Technology, Joint Technology or otherwise, that has as
its goal or intent Exploitation of a product or system outside the Exclusive
Field and not Exploitation of a product or system in the Exclusive Field,
notwithstanding the possibility that such activity, exercise or grant may have
applications in the Exclusive Field.
     (b) Gillette covenants to Palomar that:
     (i) Gillette will include in each Third Party agreement in which Gillette
grants to a Third Party a license or other rights under any Palomar Technology,
Palomar Male Technology or Joint Technology to sell, have sold, offer for sale
or otherwise commercialize one or more Female Products (each such Third Party a
“Gillette Licensee,” and each such agreement, a “Gillette License Agreement”),
terms and conditions that prohibit the Gillette Licensee from Exploiting any
such technology, by:
     (1) With respect to the Joint Technology, developing any Light-Based
Product intended by Gillette (or any Gillette Licensee) for use (in whole or in
part) outside the Field, and with respect to the Palomar Technology, developing
any Light-Based Product intended by Gillette (or such Third Parties) for use (in
whole or in part) outside the Female Field;

-25-



--------------------------------------------------------------------------------



 



     (2) marketing any Light-Based Product outside the Exclusive Field;
     (3) developing or commercializing in or outside the Field any Light-Based
Accessory Product during its period of commercialization by Palomar or any
Palomar Licensee, provided that any apparatus, component, accessory, disposable
or Consumable as to which Gillette or any Gillette Licensee has expended
material financial and other resources on its development or commercialization
as a Female Accessory Product before such Light-Based Accessory Product is first
commercialized by Palomar or any Palomar Licensee, shall not be subject to the
restriction contained in this Section 5.3(b)(i)(3).
     (ii) Gillette will include in each Gillette License Agreement, terms and
conditions that:
     (1) require the Gillette Licensee to label Female Products with the
following phrase (or similar words which fairly convey such products are for use
only in the Female Field): “intended only for use in the management or removal
of female hair”;
     (2) prohibit such Gillette Licensee, in the development and
commercialization of Female Products, from intentionally (A) designing,
modifying or otherwise improving any Female Product(s) with the goal or intent
of improving its efficacy or performance outside the Female Field, or
(B) optimizing, inducing, supporting, or encouraging the use of Female Products
outside the Female Field.
     (iii) grant to Palomar Third Party beneficiary rights to enforce any
provision of such agreement that corresponds to the covenants of Gillette
contained in this Section 5.3(b), provided that such agreement grants to
Gillette a reciprocal right in accordance with Section 5.3(a)(ii)(3).
     (iv) grant to Palomar Licensees the rights required pursuant to
Section 5.4(a).
     (c) In the event that Gillette develops or commercializes any Female
Product directly as opposed to granting a (sub) license(s) or other right(s) to
a Third Party(ies) as contemplated in Section 5.3(b)(i) and 5.3(b)(ii), Gillette
shall comply with the terms of Sections 5.3(b)(i) and 5.3(b)(ii) to the same
extent as if Gillette were standing in the shoes of any Gillette Licensee
referred to in such Sections (e.g., by doing that which a Gillette Licensee
would be required to do and by refraining from doing that which a Gillette
Licensee would be prohibited from doing), provided that nothing contained in
this Section 5.3(c) shall limit the scope of the license granted by Palomar to
Gillette in Section 4.1.
     (d) The covenants of Gillette contained in Sections 5.3(b)(i)(1),
5.3(b)(i)(2) and 5.3(b)(ii)(2) shall not prevent Gillette or any Gillette
Licensee from conducting any activity, or exercising or granting any licenses or
other rights, as otherwise permitted under this Agreement, with respect to the
Palomar Technology, Joint Technology or otherwise, that has

-26-



--------------------------------------------------------------------------------



 



as its goal or intent Exploitation of a product or system with respect to the
Joint Technology, inside the Field, and with respect to all other such
technology, inside the Exclusive Field, notwithstanding the possibility that
such activity, exercise or grant may have applications outside the Field and
Exclusive Field, respectively.
     5.4 Economic Adjustments for Off-Label Sales
     (a) Gillette Covenants.
     (i) In order to preserve for each of the Palomar Licensees the economic
benefits of the exclusivity granted by Palomar to such Palomar Licensee under
the Palomar Technology, Palomar Male Technology or Joint Technology to Exploit
Light-Based Products in the Consumer Field or the Professional Field, as the
case may be, Gillette agrees to make payments to such Palomar Licensee in the
manner set forth in subparagraph (ii) below, to compensate such Palomar Licensee
for certain lost profits, if any, resulting from net off-label purchases of
Female Products by end-users in the exclusive field of such Palomar Licensee.
     (ii) In the event that any Palomar Licensee shall suffer Lost Profits
(calculated in the manner set forth in subparagraph (iii) below) in excess of
Five Million Dollars (US $5,000,000) in any calendar year, then such Palomar
Licensee may submit a written notice to Gillette (a “Lost Profits Notice”)
specifying its aggregate Lost Profits for such calendar year and enclosing
copies of (A) the Independent Study (as defined below) supporting such
calculation and (B) the relevant Palomar License Agreement. Within one hundred
and eighty (180) days after receipt thereof, Gillette shall (1) remit payment to
such Palomar Licensee, to such bank account designated in the Lost Profits
Notice, in an amount equal to the difference between such Lost Profits and Five
Million Dollars ($5,000,000) or (2) provide to such Palomar Licensee a detailed
written critique of such calculation, propose a revised calculation of such
Palomar Licensee’s Lost Profits based on a new Independent Study, and enclose a
copy of such Independent Study. In the event that Gillette shall propose a
revised calculation, Gillette and such Palomar Licensee shall meet within thirty
(30) days thereafter to attempt in good faith to negotiate an agreed level of
Lost Profits, or otherwise settle the dispute. In the event that the parties
shall fail to reach agreement at such meeting, either party may bring a lawsuit
in any court of competent jurisdiction to resolve such dispute.
     (iii) The Lost Profits of a Palomar Licensee for a calendar year shall be
determined as follows. Such Palomar Licensee shall retain, at its expense, a
nationally-recognized economic consulting firm to determine, for such year, on
the basis of accepted accounting, market research, sampling and survey
methodology, (A) the sales of Female Products for such year that displaced sales
of Light-Based Products by or on behalf of Palomar’s Licensee in the exclusive
field of such Palomar Licensee, as specified in the relevant Palomar License
Agreement, and (B) the sales of Light-Based Products for such year by such
Palomar Licensee or its sublicensees or agents that displaced sales of Female
Products by or on behalf of Gillette; (C) the average net profit of such Palomar
Licensee for each unit of Light-Based Product sold (on a country-by-country
basis, as relevant); (D) the loss of sales resulting from net off-label sales,
calculated on the basis of (A) and (B); and (E) the lost profits attributable to
such net off-label sales, calculated on the basis of (C) and (D) (the “Lost
Profits”). Such

-27-



--------------------------------------------------------------------------------



 



determinations shall be summarized and documented in a report prepared by such
nationally-recognized economic consulting firm (the “Independent Study”).
     (iv) Notwithstanding any other provision of this Section 5.4, Gillette
shall have no obligation to make any payment to any Palomar Licensee hereunder
(A) if such Palomar Licensee has materially breached any provision of the
relevant Palomar License Agreement corresponding to any negative covenant set
forth in Section 5.3(a) hereof or (B) if the Lost Profits claimed by such
Palomar Licensee relate to a period after the termination or expiration of the
period of license exclusivity provided for in the relevant Palomar License
Agreement.
     (v) Gillette hereby consents to Palomar’s granting to each Palomar Licensee
in the relevant Palomar License Agreement third party beneficiary rights to
enforce directly against Gillette any provision of this Section 5.4(a), provided
that such Palomar License Agreement includes a provision corresponding to that
described in Section 5.4(b).
     (b) Palomar Covenants. Palomar agrees to include in each Palomar License
Agreement covenants that bind the relevant Palomar Licensee in the same manner
and to the same extent that Gillette is bound by Section 5.4(a), mutatis
mutandis (such that Gillette is accorded thereunder the rights of a Palomar
Licensee under Section 5.4(a) hereof). Further, Palomar agrees to include in
each Palomar License Agreement a grant to Gillette of third party beneficiary
rights to enforce any such provision of such agreement.
     5.5 Duration and Scope of Section 5.3. Insomuch as certain of the
provisions of Section 5.3 are intended to apply to Gillette and any Gillette
Licensee, and Palomar and any Palomar Licensee, this Section 5.5 sets forth the
general principles for the duration and scope of Section 5.3:
     (a) For as long as Gillette or a Palomar Licensee has an exclusive
(sub)license under a license granted to it by Palomar under the Palomar
Technology or Joint Technology (as the case may be) sufficient in scope to
Exploit, in the case of Gillette, Female Products, and in the case of the
Palomar Licensee, Light-Based Products outside the Field, then the Person
receiving such license shall enjoy the benefits of the restrictions contained in
Section 5.3(a) or 5.3(b), respectively, (i.e., as long as the licenses grants in
Section 4.1(a)(i) and 4.1(a)(ii) remain exclusive to Gillette, Gillette shall
enjoy the benefit of the restrictions contained in Section 5.3(a)). At such time
as Gillette or the Palomar Licensee, as the case may be, no longer has any such
exclusive license, then Gillette or the Palomar Licensee shall no longer enjoy
the benefits of such restrictions.
     (b) For as long as Gillette or a Palomar Licensee is granted a (sub)license
by Palomar, whether exclusive or non-exclusive in scope, under the Palomar
Technology or Joint Technology sufficient in scope to Exploit, in the case of
Gillette, Female Products, and in the case of the Palomar Licensee, Light-Based
Products outside the Field, then Gillette or the Palomar Licensee, respectively,
shall be subject to the restrictions contained in Section 5.3(a) or 5.3(b), as
applicable (i.e., so long as the license grants in Section 4.1(a)(i) and
4.1(a)(ii) remain in force, Gillette shall be subject to the restrictions
contained in Section 5.3(b)).

-28-



--------------------------------------------------------------------------------



 



     (c) For the avoidance of doubt, (i) if Gillette or any such Palomar
Licensee only has non-exclusive rights under Palomar Technology or Joint
Technology, Gillette or such Palomar Licensee, respectively, shall not enjoy the
benefit of the restrictions contained in Sections 5.3(a) or 5.3(b), but shall be
subject to the restrictions contained in Sections 5.3(a) or 5.3(b), as
applicable, (ii) the ownership interest that Gillette retains in Joint
Technology, as distinguished from the license interest from Palomar under
Section 4.1, shall not by itself render Gillette subject to the restrictions
contained in Section 5.3(b), and (iii) for this Agreement, ARTICLE X sets forth
if and when Section 5.3 will terminate, and this Section 5.5 is not intended to
vary ARTICLE X or any other provision of this Agreement in any way, with the
understanding that ARTICLE X is intended to reflect the principles set forth in
this Section 5.5.
     5.6 Restrictions Reasonable. The parties acknowledge and agree that all
restrictions contained in this ARTICLE V are reasonable, valid and necessary for
the adequate protection of (a) in the case of Gillette, Gillette’s Female
Product(s) business, and the Male Option granted by Palomar to Gillette until
the Male Option Termination Date, and (b) in the case of Palomar, Palomar’s
Light-Based Product business, and that neither party would have entered into
this Agreement without the protection afforded to it by the other party pursuant
to this ARTICLE V.
ARTICLE VI
Payments
     6.1 Payments to Palomar for Female Products. Subject to the terms and
conditions set forth in this Agreement, Gillette shall make the following
payments to Palomar:
     (a) R&D Advance Payment. Gillette shall pay to Palomar five hundred
thousand dollars (US $500,000) within ten (10) business days of the Effective
Date (the “R&D Advance Payment”), which amount shall be fully creditable against
the final payment that Gillette shall be required to make to Palomar pursuant to
Section 6.1(b) in connection with the R&D Program. Except as expressly provided
in the immediately preceding sentence, such payment shall otherwise be
non-creditable and non-refundable and there shall be no right of set-off with
respect thereto.
     (b) R&D Payments. For the first ten (10) full Calendar Quarters after the
Effective Date, Gillette shall pay to Palomar for each such Calendar Quarter
seven hundred thousand dollars (US $700,000) to support the R&D Activities (each
such payment, an “R&D Payment” and collectively the “R&D Payments”) in
accordance with Section 1.3(b)(iii). For the avoidance of doubt, Gillette shall
be required to pay to Palomar seven million dollars (US $7,000,000) in the
aggregate, and no more than seven million five hundred thousand dollars (US
$7,000,000) in the aggregate, unless otherwise expressly provided herein, in
Section 14.2(d), or as the parties may otherwise agree, in connection with the
R&D Program (which amount shall be inclusive of the five hundred thousand dollar
(US $500,000) payment made by Gillette to Palomar pursuant to Section 6.1(a) and
credited against payments made in connection with the R&D Program as provided in
that Section). In the event that this Agreement is terminated by Gillette
pursuant to Section 10.4(a) before the final R&D payment becomes due, Gillette’s
shall be obligated to make R&D Payments to Palomar in the amount of four million
five hundred thousand dollars ($4,500,000) in the aggregate (against which
amount the five hundred thousand

-29-



--------------------------------------------------------------------------------



 



dollar ($500,000) payment made by Gillette to Palomar pursuant to Section 6.1(a)
shall be credited). In the event that this Agreement is terminated by Gillette
pursuant to Section 10.4(b) before the final R&D payment becomes due, Gillette
shall be obligated to make R&D Payments to Palomar with respect to the two
(2) Calendar Quarters after the Calendar Quarter in which Gillette provides to
Palomar written notice of such termination (against which amounts the five
hundred thousand dollar ($500,000) payment made by Gillette to Palomar pursuant
to Section 6.1(a) shall be credited). In the event that this Agreement is
terminated by Gillette pursuant to Section 10.4(d) or by Palomar pursuant to
Section 10.3 before the final R&D Payment becomes due, Gillette shall be
obligated to pay Palomar all remaining R&D Payments (against which remaining
amount the five hundred thousand dollar ($500,000) payment made by Gillette to
Palomar pursuant to Section 6.1(a) shall be credited). In the event that this
Agreement is terminated by Gillette pursuant to Section 10.3 for Palomar’s
uncured material breach before the final R&D Payment becomes due, Gillette shall
have no further obligation from and after the date on which Gillette provides to
Palomar written notice of such termination to pay Palomar any additional R&D
Payments. In the event that Gillette is obligated to pay Palomar one or more R&D
Payments after the termination of this Agreement as provided above, all such R&D
Payments shall become due and payable within thirty (30) days of when any such
termination becomes effective. All R&D Payments shall be non-creditable and
non-refundable and there shall be no right of set-off with respect thereto.
     (c) Manufacturing Payments. In the event that Gillette elects to have
Palomar Manufacture the CUT Female Product, Gillette shall pay to Palomar
Manufacturing Fees with respect to such CUT Female Product, calculated in
accordance with Section 3.2. All Manufacturing Fees shall be non-creditable and
non- refundable and there shall be no right of set-off with respect thereto,
except in the event that an audit provided for in Section 3.2 confirms that
Gillette overpaid Palomar.
     (d) Development Completion Payment(s).
     (i) Development Completion Payments. In the event that Gillette fails to
terminate this Agreement in accordance with Section 10.4(d) on or before the
First Decision Date or Second Decision Date, as applicable, Gillette shall pay
to Palomar the applicable Development Completion Payment(s) on or before the
First Development Completion Payment Date or the Second Development Completion
Payment Date, as the case may be:

      Development Event   Development Completion Payment
First Development Completion Payment Date
  $2,500,000 (“First Development Completion Payment”)
 
   
Second Development Completion Payment Date
  $10,000,000 (“Second Development Completion Payment,” and together with the
First Development Completion Payment, “Development Completion Payments”)

     (ii) Development Completion Payments Not Creditable or Refundable; Payable
Only Once. Except as provided in Section 1.6(b) and 14.2, Development Completion
Payments made by Gillette at the First Development Completion Payment Date and
the Second Development Completion Payment Date shall not be refundable or
creditable against TTPs or royalty payments or any other payments owed by
Gillette to Palomar hereunder and there shall be no right of set-off with
respect thereto. Each Development Completion Payment

-30-



--------------------------------------------------------------------------------



 



shall be payable only once irrespective of the number of Female Products that
are developed or commercialized by the parties pursuant to this Agreement.
     (iii) Understanding. The parties understand and agree that the Development
Completion Payments are made for partial reimbursement of costs expended by
Palomar for its development of Palomar Technology prior to the Effective Date,
as further described in Section 6.1(e)(i).
     (e) TTPs to Be Made by Gillette to Palomar for Female Products.
     (i) Introduction. The parties understand and agree that Palomar shall
disclose to Gillette a substantial amount of Palomar Technology developed before
the Effective Date. The parties further understand and agree that Palomar has
expended significant effort and capital to develop such Palomar Technology and
without it, the parties would not be able to commercialize Female Products in
the time-frame or manner contemplated by this Agreement. Gillette shall pay
Palomar the TTPs set forth in this Section 6.1(e), the Development Completion
Payments set forth in Section 6.1(d), the Annual Exclusivity Collaboration
Payments set forth in Section 6.1(g), the Failure to Launch Payments set forth
in Section 2.1(b), and the lump-sum payments set forth in Section 6.2(a) as
partial reimbursement for Palomar’s development and disclosure of such Palomar
independently-developed technology. By means of the TTPs, the parties mutually
agree that they have shared equitably the risk involved in determining the value
of such Palomar Technology and the risk involved in developing and
commercializing Female Products (including the risk involved in creating a new
market sector).
     (ii) TTPs. On a Female Product-by-Female Product basis, Gillette shall pay
to Palomar on account of sales or distributions of each such product by Gillette
or any of its agents or (sub)licensees, TTPs in the amount of four percent (4%)
of worldwide Net Sales of each Female Product(s); provided, however, in the case
of each Female Product Lotion, Gillette’s obligation to pay to Palomar TTPs with
respect to such Female Product Lotion shall be two percent (2%). Notwithstanding
the foregoing, except as otherwise expressly provided in Section 6.1(g), 6.1(h)
or ARTICLE VIII, all such TTPs shall be non-creditable and non-refundable and
there shall be no right of set-off with respect thereto, except in the event
that an audit confirms that Gillette had overpaid Palomar as provided in
Section 6.8, whereupon any over-payment shall be addressed as provided in that
Section.
     (iii) TTP Period. Gillette’s obligation to pay to Palomar TTPs pursuant to
Section 6.1(e)(ii) shall commence on the date of First Commercial Sale of a
Female Product and shall continue on a Female Product-by-Female Product basis
for as long as such Female Product is sold or distributed by or on behalf of
Gillette or any of its agents or (sub)licensees.

-31-



--------------------------------------------------------------------------------



 



     (f) Royalties for Female Products.
     (i) Royalties. On a Female Product-by-Female Product and country-by-country
basis, Gillette shall pay to Palomar on account of sales or distributions of
each such product by Gillette or any of its agents or (sub)licensees, royalties
in the amount of two percent (2%) of Net Sales of each Female Product where the
Manufacture, sale, offer for sale, use or import of such Female Product would
(in the absence of the license(s) or other ownership interests provided pursuant
to this Agreement (including any of Gillette’s ownership or other interests in
the Joint Patents)) infringe a Valid Claim of a Palomar Patent or Joint Patent;
provided, however, in the case of each Female Product Lotion, Gillette’s
obligation to pay to Palomar royalties with respect to such Female Product
Lotion shall be one percent (1%). Notwithstanding the foregoing, that in the
event that such Manufacture, sale, offer for sale, use or import of such Female
Product(s) would infringe an MGH Valid Claim(s) but no other Valid Claim,
Gillette’s obligation pursuant to this Section 6.1(f) shall be reduced to one
percent (1%) of such Net Sales and shall apply only if and to the extent that
Palomar has a corresponding payment obligation to MGH under an MGH Agreement.
Except as otherwise expressly provided in Section 6.1(g), 6.1(h) or ARTICLE
VIII, all royalty payments under this Section 6.1(f)(i) shall be non-creditable
and non-refundable and there shall be no right of set-off with respect thereto,
except in the event that an audit confirms that Gillette had overpaid Palomar as
provided in Section 6.8, whereupon any over-payment shall be addressed as
provided in that Section.
     (ii) Royalty Period. Gillette’s obligation to pay to Palomar royalties
pursuant to Section 6.1(f)(i) shall commence on the date of First Commercial
Sale of a Female Product and terminate on a Female Product-by-Female Product and
country-by-country basis on the date of the last to expire of any Valid Claim of
a Palomar Patent or Joint Patent in such country covering the Manufacture, sale,
offer for sale, importation or use of such product.
     (g) Annual Exclusivity Collaboration Payments. As further reimbursement to
Palomar for its development and disclosure of Palomar Technology as described in
Section 6.1(e)(i) and in partial consideration of the exclusivity granted by
Palomar to Gillette pursuant to ARTICLE IV and ARTICLE V, Gillette shall pay
Palomar the Annual Exclusivity Collaboration Payments (as defined below) set
forth in this Section 6.1(g). Subject to ARTICLE X, within thirty (30) days
after the first anniversary of the Second Development Completion Payment Date
(such anniversary, the “Exclusivity Payment Date”), and thereafter within thirty
(30) days after each anniversary of the Exclusivity Payment Date, Gillette shall
pay to Palomar ten million dollars (US $ 10,000,000) (each, an “Annual
Exclusivity Collaboration Payment”). For the twelve-month period commencing on
the second anniversary of the Exclusivity Payment Date and any future such
anniversary of the Exclusivity Payment Date, as the case may be, and ending
twelve months thereafter (each twelve month period, an “Annual Exclusivity
Collaboration Period”), the Annual Exclusivity Collaboration Payment paid during
the first thirty (30) days of the corresponding Annual Exclusivity Collaboration
Period shall be (A) fully creditable against any and all TTPs or royalties owed
by Gillette to Palomar for Net Sales during the corresponding Annual Exclusivity
Collaboration Period, and (B) payable only once irrespective of the number of
Female Products that are developed or commercialized by the parties pursuant to
this Agreement; provided, however, that in the event that Gillette elects
pursuant to Section 10.2 to terminate the Exclusivity Period, from and after
such termination date

-32-



--------------------------------------------------------------------------------



 



no Annual Exclusivity Collaboration Payments shall be payable by Gillette to
Palomar. For avoidance of doubt, any credits, offsets or other reductions
available under this Agreement for Gillette to credit against TTPs and royalties
owed by Gillette to Palomar (taking into account Section 6.6(b)) shall not be
used to reduce any Annual Exclusivity Collaboration Payments.
     (h) TTP and Royalty Reductions. Subject to Section 6.6(b), on a Female
Product-by-Female Product and country-by-country basis, with respect to each
Female Product sold by Gillette or any of its agents or (sub)licensees to one or
more Third Parties in a particular country, during any given Calendar Quarter,
if the sum of TTPs and royalty payments owed by Gillette to Palomar and by
Gillette to one or more Third Parties in connection with sales of such product
in such country exceeds ten percent (10%) of the Net Sales of such product in
such country (prior to application of this Section), then thirty-three percent
(33%) of the difference of (1) the sum of (A) the applicable royalty rate and
the TTP rate payable to Palomar (as provided in Sections 6.1(e)(ii) and
6.1(f)(i)) (the sum of such rates, the “Female Product Payment Rate”) and
(B) the rates of royalties and TTPs payable to such Third Parties, minus (2) ten
percent (10%), shall be reduced from the Female Product Payment Rate payable to
Palomar for such Calendar Quarter (which reduction shall be applied pro rata to
each of the royalty rate and the TTP rate); provided, however, that in any
Annual Exclusivity Collaboration Period, in no event shall this Section 6.1(h)
reduce the amount of any Annual Exclusivity Collaboration Payment.
Notwithstanding anything contained in this Agreement to the contrary,
(i) amounts paid by Gillette to Palomar pursuant to Section 6.1(i) shall be
excluded from the royalty reduction provisions contained in this Section 6.1(h),
and (ii) except as otherwise expressly provided in Section 8.5, amounts paid by
the parties pursuant to that Section shall be excluded from the royalty
reduction provisions contained in this Section 6.1(h).
     (i) Third Party Royalties. In the event that Gillette’s Exploitation of
Female Products triggers any payment obligations to any Third Party pursuant to
an agreement originally entered into by Palomar and such Third Party prior to or
on the Effective Date, including to MGH pursuant to the MGH Agreements, Palomar
shall be solely responsible for such payments. In the event that Gillette’s
Exploitation of Female Products triggers any payment obligations to any Third
Party pursuant to an agreement originally entered into by Palomar and such Third
Party after the Effective Date, Palomar shall so inform Gillette in writing and
provide to Gillette a copy of such Third Party agreement. Gillette shall be
required to pay to Palomar any such payment obligations attributable to
Gillette’s exercise of any rights or license (or sublicense) under such Third
Party agreement that accrue after Gillette’s receipt of such agreement;
provided, however, that in the event that Gillette elects not to exercise any
rights or a license (or sublicense) under such Third Party agreement, Gillette
shall so inform Palomar in writing and from and after such date Gillette shall
have no rights or license (or sublicense) and shall have no obligations to make
such payments to Palomar for such payment obligations that accrue after such
date unless and until the parties otherwise mutually agree in writing.
     6.2 Payments to Palomar for Gillette Joint Independent Products and Other
Independent Products.
     (a) Lump-Sum Payments for Gillette Joint Independent Products and Other
Independent Products. In partial consideration of the exclusivity granted by
Palomar to Gillette pursuant to ARTICLE IV and ARTICLE V, Gillette hereby agrees
to make the following payments to Palomar:
     (i) Launch During Exclusivity Period. Subject to Sections 6.2(a)(iii) and
6.2(a)(iv), in the event that, during the Exclusivity Period, Gillette Launches
a Gillette Joint Independent Product or an Other Independent Product in the
Field, within thirty (30) days of such Launch, Gillette shall pay to Palomar on
account of the Launch of such product, five million dollars (US $5,000,000). In
the event that, subsequent to such Launch, Gillette terminates the Exclusivity
Period pursuant to Section 10.2, within thirty (30) days of the end of the
Exclusivity Period, Gillette shall pay to Palomar on account of the Launch of
such product, an additional five million dollars (US $5,000,000). Such payments
shall be non-creditable and non-refundable and there shall be no right of
set-off with respect thereto.

-33-



--------------------------------------------------------------------------------



 



     (ii) Launch After Termination of Exclusivity Period. Subject to
Sections 6.2(a)(iii) and 6.2(a)(iv), in the event that, after the termination,
if any, of the Exclusivity Period, Gillette Launches a Gillette Joint
Independent Product or an Other Independent Product in the Field, within thirty
(30) days of such Launch, Gillette shall pay to Palomar on account of the Launch
of such product, ten million dollars (US $ 10,000,000). Such payment shall be
non-creditable and non-refundable and there shall be no right of set-off with
respect thereto.
     (iii) Lump-Sum Payments Contingent on Regulatory Approval in the United
States for first Female Product. Notwithstanding anything contained in
Sections 6.2(a)(i) and 6.2(a)(ii), in the event that, as of the date of
Gillette’s Launch of a Gillette Joint Independent Product or Other Independent
Product in the Field, Palomar has not obtained Regulatory Approval in the United
States for the First Female Product, Gillette’s obligation to make a lump-sum
payment to Palomar pursuant to Section 6.2(a)(i) or 6.2(a)(ii), as applicable,
shall be deferred until thirty (30) days after such Regulatory Approval is
obtained. In the event that Palomar fails to obtain Regulatory Approval in the
United States for the First Female Product, Gillette shall have no obligation to
make any payment(s) to Palomar pursuant to Sections 6.2(a)(i) and 6.2(a)(ii).
     (iv) Lump-Sum Payment(s) Payable Only Once. Once Gillette has made a
payment(s) to Palomar pursuant to Section 6.2(a)(i) or 6.2(a)(ii) on account of
the first Gillette Joint Independent Product or Other Independent Product
Launched by Gillette in the Field, Gillette shall have no further obligation to
make payments to Palomar pursuant to Section 6.2(a)(i) or 6.2(a)(ii) on account
of any subsequent or other Gillette Joint Independent Product or Other
Independent Product Launched by Gillette in the Field.
(b) TTPs for Gillette Joint Independent Products and Other Independent Products.
     (i) Gillette Joint Independent Products. Gillette shall pay to Palomar on
account of sales or distributions of each Gillette Joint Independent Product in
the Field by Gillette or any of its agents or (sub)licensees, on a Gillette
Joint Independent Product-by-Gillette Joint Independent Product basis, TTPs in
the amount of four percent (4%) of worldwide Net Sales of such product;
provided, however, that in the case of each Independent

-34-



--------------------------------------------------------------------------------



 



Product Lotion, Gillette’s obligation to pay to Palomar TTPs with respect to
such Independent Product Lotion shall be two percent (2%). Gillette’s obligation
to pay to Palomar TTPs pursuant to this Section 6.2(b)(i) shall commence on the
date of First Commercial Sale of the Gillette Joint Independent Product and
shall continue, on a Gillette Joint Independent Product-by-Gillette Joint
Independent Product basis, for (A) in the case of a Gillette Joint Independent
Product Launched by Gillette during the Exclusivity Period, as long as such
Gillette Joint Independent Product is sold by or on behalf of Gillette or any of
its agents or (sub)licensees, and (B) in the case of a Gillette Joint
Independent Product Launched within ten (10) years after the termination of the
Exclusivity Period, twenty (20) years after the Launch of the first Gillette
Joint Independent Product in the Field that is Launched during the ten
(10) years after the termination of the Exclusivity Period.
     (ii) Other Independent Products. Gillette shall pay to Palomar on account
of sales or distributions of each Other Independent Product in the Field by
Gillette or any of its agents or (sub)licensees, on an Other Independent
Product-by-Other Independent Product basis, TTPs in the amount of (A) one
percent (1%) of worldwide Net Sales of such product, with respect to sales
occurring during the Exclusivity Period, and (B) two percent (2%) of worldwide
Net Sales with respect to such product, with respect to sales occurring after
the Exclusivity Period has terminated. Gillette’s obligation to pay to Palomar
TTPs pursuant to this Section 6.2(b)(ii) shall commence on the date of First
Commercial Sale of each Other Independent Product and shall terminate on the
tenth (10th) anniversary of the First Commercial Sale of the first Other
Independent Product Launched by Gillette in the Field.
     (c) Royalties for Gillette Joint Independent Products. Gillette shall pay
to Palomar on account of sales or distributions of each Gillette Joint
Independent
Product(s) in the Field by Gillette or any of its agents or (sub)licensees, on a
Gillette Joint Independent Product-by-Gillette Joint Independent Product and
country-by-country basis, royalties in the amount of two percent (2%) of Net
Sales of such product; provided, however, that in the case of each Independent
Product Lotion, Gillette’s obligation to pay to Palomar royalties with respect
to such Independent Product Lotion shall be one percent (1%). Notwithstanding
the foregoing, in the event that such Manufacture, sale, offer for sale, use or
import of such Gillette Joint Independent Product(s) would infringe an MGH Valid
Claim(s) but no other Valid Claim, Gillette’s obligation pursuant to this
Section 6.2(c) shall be reduced to one percent (1%) of such Net Sales and shall
apply only if and to the extent that Palomar has a corresponding payment
obligation to MGH under an MGH Agreement. Gillette’s obligation to pay to
Palomar royalties pursuant to this Section 6.2(c) shall commence on the date of
First Commercial Sale of the Gillette Joint Independent Product and terminate on
a country-by-country basis on the date of the last to expire of any Valid Claim
of a Joint Patent covering such product.
     (d) Royalties for Non-Light Based Products. In the event, and only to the
extent, that the Manufacture, sale, offer for sale, use or import of a Non-Light
Based Product outside the Field by or on behalf of Gillette or any of its
sublicensees pursuant to the license granted to Gillette in Section 4.1(a)(iii)
would (in the absence of such license) infringe a Valid Claim of an MGH Patent
or an MGH Joint Patent, Gillette shall pay to Palomar on account of sales or
distributions of each such Non-Light Based Product, on a Non-Light Based
Product,-by-Non-Light Based Product basis, royalties in the amount of one
percent (1%) of Net Sales of such product; provided, however, that Gillette’s
obligation pursuant to this Section 6.2(d) shall apply

-35-



--------------------------------------------------------------------------------



 



only if and to the extent that Palomar has a corresponding payment obligation to
MGH under an MGH Agreement. Gillette’s obligation to pay to Palomar royalties
pursuant to this Section 6.2(d) shall commence on the date of First Commercial
Sale of the Non-Light Based Product and terminate on a country-by-country basis
on the date of the last to expire of any Valid Claim of a MGH Patent or MGH
Joint Patent covering such product. Except as otherwise expressly provided in
ARTICLE VIII, all royalty payments under this Section 6.2(d) shall be
non-creditable and non-refundable and there shall be no right of set-off with
respect thereto, except in the event that an audit confirms that Gillette had
overpaid Palomar as provided in Section 6.8, whereupon any over-payment shall be
addressed as provided in that Section.
     (e) Royalties for Products or Systems Exploited Pursuant to the License
Grant by Palomar to Gillette in Section 4.1(a)(iv). In the event, and only to
the extent, that the Manufacture, sale, offer for sale, use or import of a
product or system outside the Field by or on behalf of Gillette or any of its
sublicensees pursuant to the license granted to Gillette in Section 4.1(a)(iv)
would (in the absence of such license) infringe a Valid Claim of a Joint Patent
with respect to which Gillette does on have an ownership interest, Gillette
shall pay to Palomar on account of sales or distributions of each such products
or systems, on a product-by-product or system-by-system basis (as applicable),
royalties in the amount of one percent (1%) of Net Sales of such product;
provided, however, that Gillette’s obligation pursuant to this Section 6.2(e)
shall apply only if and to the extent that Palomar has a corresponding payment
obligation to MGH under an MGH Agreement. Gillette’s obligation to pay to
Palomar royalties pursuant to this Section 6.2(e) shall commence on the date of
First Commercial Sale of such product or system in such country and terminate on
a country-by-country basis on the date of the last to expire of any Valid Claim
of any such Joint Patent covering such product or system. Except as otherwise
expressly provided in ARTICLE VIII, all royalty payments under this
Section 6.2(e) shall be non-creditable and non-refundable and there shall be no
right of set-off with respect thereto, except in the event that an audit
confirms that Gillette had overpaid Palomar as provided in Section 6.8,
whereupon any over-payment shall be addressed as provided in that Section.
     6.3 Payments to Gillette.
     (a) Products Claimed by Gillette Licensed Patents. Subject to the terms,
conditions and limitations of this Agreement, including Section 6.3(b), in the
event that Palomar Exploits, or grants to a Third Party a sublicense to Exploit,
any product or service covered by a Gillette Licensed Patent, and provided that
Gillette has granted to Palomar a license under the Gillette Licensed Patents
that is being exercised by such Exploitation, Palomar shall pay to Gillette on a
product-by-product and country-by-country basis, royalties in the amount of one
percent (1%) of Net Sales of such product or service in such country, which Net
Sales shall be calculated as provided in the definition of “Net Sales,”
substituting therein “Palomar” for “Gillette” wherever such term appears. The
royalty obligations under this Section 6.3(a) shall terminate, on a
country-by-country basis, with respect to each product for which a royalty is
payable upon the expiration date in such country of the last to expire of any
Valid Claim of a Gillette Licensed Patent covering such product or service.
     (b) Third Party Royalties. In the event that Palomar’s Exploitation of any
product or service under the rights granted by Gillette to Palomar under the
Gillette Licensed Patents triggers any payment obligations by Gillette to any
Third Party, Gillette shall so inform

-36-



--------------------------------------------------------------------------------



 



Palomar in writing and provide to Palomar a copy of such Third Party agreement.
Palomar shall be required to pay to Gillette any such payment obligations
attributable to Palomar’s exercise of any rights or license (or sublicense)
under such Third Party agreement that accrue after Palomar’s receipt of such
agreement; provided, however, that in the event that Palomar elects not to
exercise any rights or a license (or sublicense) under such Third Party
agreement, Palomar shall so inform Gillette in writing and from and after such
date Palomar shall have no such rights or license (or sublicense) and shall have
no obligation to make such payments to Gillette for such payment obligations
that accrue after such date unless and until the parties otherwise mutually
agree in writing.
     6.4 TTP and Royalty Reductions for Independent Products. Subject to
Section 6.6(b), on an Independent Product-by-Independent Product and country-by-
country basis, with respect to each Independent Product sold by Gillette or any
of its agents, distributors or (sub)licensees to one or more Third Parties in a
particular country, during any given Calendar Quarter, if the sum of TTPs and
royalty payments owed by Gillette to Palomar and by Gillette to one or more
Third Parties in connection with sales of such Independent Product in such
country, exceeds ten percent (10%) of the Net Sales of such product in such
country (prior to application of this Section), then thirty-three percent (33%)
of the difference of (1) the sum of (A) the applicable TTP rate and royalty rate
payable to Palomar (as provided in this ARTICLE VI) (the sum of such rates, the
“Independent Product Payment Rate”) and (B) the rates of TTPs and royalties
payable to such Third Parties, minus (2) ten percent (10%), shall be reduced
from the Independent Product Payment Rate payable to Palomar for such Calendar
Quarter (which reduction shall be applied pro rata to each of the TTP rate and
the royalty rate). Notwithstanding anything contained in this Agreement to the
contrary, amounts paid by Gillette to Palomar pursuant to Section 6.1(i) shall
be excluded from the royalty reduction provisions contained in this Section 6.4.
     6.5 Royalty Reductions for Gillette Licensed Patents. On
product/service-by-product/service and country-by-country basis, with respect to
each product/service sold by or distributed by Palomar or any of its agents,
distributors or (sub)licensees to one or more Third Parties in a particular
country for which Palomar is obligated to pay Gillette a royalty pursuant to
Section 6.3, during any given Calendar Quarter, if the sum of royalty payments
owed by Palomar to Gillette and by Palomar to one or more Third Parties, as the
case may be, in each case in connection with sales of such product/service in
such country, exceeds ten percent (10%) of the Net Sales of such product/service
in such country (prior to application of this Section), then thirty-three
percent (33%) of the difference of (1) the sum of (A) the applicable royalty
rate payable to Gillette (as provided in this ARTICLE VI) (the sum of such
rates, the “Product/Service Payment Rate”) and (B) the rates of TTPs and
royalties payable to such Third Parties, minus (2) ten percent (10%), shall be
reduced from the Product/Service Payment Rate payable to Gillette for such
Calendar Quarter; provided, however, that in no event shall the Product/Service
Payment Rate be reduced more than thirty-three percent (33%) in any Calendar
Quarter. For purposes of this Section, for sales by Palomar or any of its of its
agents or (sub)licensees, Net Sales shall be calculated as provided in the
definition of “Net Sales,” substituting therein “Palomar” for “Gillette”
wherever such term appears. Notwithstanding anything contained in this Agreement
to the contrary, amounts paid by Palomar to Gillette pursuant to Section 6.3(b)
shall be excluded from the royalty reduction provisions contained in this
Section 6.5.

-37-



--------------------------------------------------------------------------------



 



     6.6 TTP and Royalty Payments.
     (a) In General. Running royalties and TTPs payable pursuant to Sections
6.1(e)(ii), 6.1(f)(i), 6.2(b)(i), 6.2(c) and 6.3 shall be payable on a Calendar
Quarterly basis, within sixty (60) days after the end of each Calendar Quarter,
based upon the Net Sales during such Calendar Quarter, commencing with the
Calendar Quarter in which the First Commercial Sale of a Product is made.
Royalties shall be calculated in accordance with GAAP and with the terms of this
ARTICLE VI.
     (b) Offsets, Credits and Reductions. Notwithstanding any right of Gillette
(i) pursuant to Article VIII to offset or credit certain amounts against
royalties or TTPs owed by Gillette to Palomar in this Agreement, or
(ii) pursuant to Section 6.1(h) or 6.4 to otherwise reduce the amount of
royalties or TTPs payable by Gillette to Palomar, the aggregate credits, offsets
and other reductions that Gillette shall be permitted to apply in any given
Calendar Quarter with respect to a particular product shall not exceed, in the
case of royalties, if any, royalties in the amount of one percent (1%) of Net
Sales during such Calendar Quarter with respect to such product, and in the case
of TTPs, if any, TTPs in the amount of one percent (1%) of Net Sales during such
Calendar Quarter with respect to such product. Credits, offsets and reductions
not exhausted in any Calendar Quarter may be carried into future Calendar
Quarters, subject to the foregoing sentence.
     (c) Covenants. The parties have agreed to the TTPs set forth in
Sections 6.1(e) and 6.2(b) and the royalties set forth in Sections 6.1(f) and
6.2(c). Gillette hereby stipulates to the fairness and reasonableness of such
TTPs and royalties and covenants not to allege or assert, or cause any Third
Party to allege or assert, that the TTP or royalty obligations are unenforceable
or illegal in any way. To the extent permitted by Applicable Law, Gillette
further covenants to include in any agreement with a Third Party in which it
grants to such Third Party a sublicense under any license granted to it by
Palomar hereunder a term that prohibits such Third Party from alleging or
asserting to any court or other appropriate governmental entity that the
payments owed to Gillette by such Third Party on account of payments owed by
Gillette to Palomar under this Agreement are unenforceable or illegal in any
way. In the event that Gillette asserts or alleges, or causes any Third Party to
assert or allege, to any court or other appropriate governmental entity that
such TTPs or royalties are not legal or otherwise enforceable, this assertion or
allegation will constitute a material breach by Gillette hereunder and Palomar
shall have the right to terminate this Agreement immediately in accordance with
Section 10.3 because of the material breach by Gillette without any opportunity
to cure.
     6.7 TTP and Royalty Statements. Each TTP and royalty payment hereunder
shall be accompanied by a statement showing (a) the number of units of each
product sold by the payor party on a country-by-country basis during the
applicable Calendar Quarter, (b) the amount of royalties and TTPs, if any, due
on such Net Sales, (c) withholding taxes, if any required by Applicable Law to
be deducted, (d) the date of the First Commercial Sale for all Products in any
country that occurred during the reporting period, (e) any calculation
concerning a reduction in TTPs or royalties pursuant to Section 6.1(h), 6.4 or
6.5, as applicable, and (f) the exchange rates used in determining the amount of
United States dollars. In addition, each TTP and royalty and other payment
hereunder shall be accompanied by a statement showing (i) any credits, offsets
or other reductions (if any) taken against such payment, (ii) a reasonably
detailed

-38-



--------------------------------------------------------------------------------



 



statement of the source of such credits, offsets or other reductions; (iii) the
provision(s) of this Agreement expressly authorizing such credits, offsets or
other reductions, (iv) the extent to which such credits, offsets or other
reductions were capped pursuant to Section 6.6(b) or any provision of ARTICLE
VIII; and (v) the amount and nature any credits, offsets and other reductions
that are carried into future Calendar Quarters as a result of being capped
pursuant to such Section or ARTICLE.
     6.8 Records Retention; Audit.
     (a) Record Retention. Until the third (3rd) anniversary of December 31 of
the Calendar Year in which a product for which a party owed to the other party
TTP or royalty payments is sold or distributed, the paying party shall keep (and
shall ensure that its agents and (sub)licensees shall keep) records of such
sales in sufficient detail to confirm the accuracy of the TTP or royalty
calculations hereunder. With respect to any credits, offsets or other reductions
(if any) taken against any TTP or royalty or other payment, until the third
(3rd) anniversary of December 31 of the Calendar Year in which any such credit,
offset or other reduction is taken, the paying party shall keep (and shall
ensure that its agents and (sub)licensees shall keep) records of such credits,
offsets or other reductions in sufficient detail to confirm the accuracy of them
hereunder.
     (b) Audit. Upon the written request of the receiving party and not more
than once in each Calendar Year, the paying party shall permit an independent
certified public accounting firm of nationally recognized standing selected by
the receiving party, and reasonably acceptable to the paying party, at the
receiving party’s expense, to have access during normal business hours, and upon
reasonable prior written notice, to such of the records of the paying party as
may be reasonably necessary to verify the accuracy of the TTP or royalty reports
hereunder for any Calendar Year ending not more than twenty-four (24) months
prior to the date of such request. The accounting firm shall disclose to the
paying party and the receiving party whether the royalty or reports are correct
or incorrect and the specific details concerning any discrepancies. No other
information shall be provided to the receiving party.
     (c) Payment of Additional TTPs or Royalties. If such accounting firm
concludes that additional TTPs or royalties were owed during such period, or
excess credits, offsets or other reductions were taken, the paying party shall
pay the additional TTPs or royalties, as applicable, with interest calculated as
provided in Section 6.10 from the date originally due, within thirty (30) days
after the date on which such accounting firm’s written report is delivered to
the paying party. If, and only if, the amount of the underpayment is greater
than two percent (2%) of the total amount owed, then the paying party shall
reimburse the receiving party for all costs related to such audit.
     (d) Confidentiality. The receiving party shall treat all information
subject to review under this Section 6.8 in accordance with the confidentiality
provisions of ARTICLE IX and shall cause its accounting firm to enter into a
reasonably acceptable confidentiality agreement with the paying party obligating
such firm to retain all such financial information in confidence pursuant to
such confidentiality agreement.

-39-



--------------------------------------------------------------------------------



 



     6.9 Mode of Payment. All payments to Palomar or Gillette under this
Agreement shall be made by deposit of United States Dollars in the requisite
amount to such bank account as the receiving party may from time to time
designate by notice to the paying party. Payments shall be free and clear of any
taxes (other than withholding and other taxes imposed on the receiving party,
which shall be for the account of such party), fees or charges, to the extent
applicable. With respect to sales outside the United States, payments shall be
calculated based on currency exchange rates for the Calendar Quarter with
respect to which sales remittance is made for TTPs or royalties. For each month
and each currency, such exchange rate shall equal the arithmetic average of the
daily exchange rates (obtained as described below) during the Calendar Quarter;
each daily exchange rate shall be obtained from The Wall Street Journal, Eastern
United States Edition, or, if not so available, as otherwise agreed by the
parties. Unless otherwise designated by Palomar in writing, all payments to
Palomar under this Agreement shall be made by wire transfer to the following
bank account:
Banknorth
370 Main Street
Worcester, MA 01608
ABA No.: 211370545
Account No.: 8241022982
Account Name: Palomar Medical Technologies, Inc.
     6.10 Interest on Late Payments. Each party shall pay interest to the other
party on the aggregate amount of any payments that are not paid on or before the
date such payments are due under this Agreement at a rate per annum equal to the
lesser of (a) the prime rate, as published in The Wall Street Journal, Eastern
United States Edition, plus one and one-half percent (1.5%), on the last
business day preceding the date of payment, or (b) the highest rate permitted by
applicable law, calculated on the number of days such payment is delinquent.
     6.11 Withholding. The parties shall use all reasonable and legal efforts to
reduce tax withholding on payments due the other party hereunder.
Notwithstanding such efforts, if a party reasonably concludes that tax
withholdings under the laws of any country are required with respect to payments
to the other party, such party shall withhold the required amount and pay it to
the appropriate governmental entity. Such party shall cooperate with the other
party in the event the other party claims exemption from such withholding or
seeks deductions under any double taxation or other similar treaty or agreement
from time to time in force, such cooperation to include, without limitation,
such party promptly providing the other party with original receipts or other
evidence reasonably desirable and sufficient to allow the other party to
document such withholdings.
     6.12 Blocked Payments. In the event that, by reason of Applicable Law or
regulation in any country, it becomes impossible or illegal for one party to
transfer payments to the other party, such payments shall be deposited in local
currency in the relevant country to the credit of the other party in a
recognized banking institution designated by the other party or, if none is
designated by the other party within a period of thirty (30) days after its
receipt of written notice from such party, in a recognized banking institution
selected by such party and identified in a subsequent written notice given to
the other party.

-40-



--------------------------------------------------------------------------------



 



ARTICLE VII
Reports
     7.1 Complaints. Each party shall maintain a record of any and all
complaints it receives with respect to the Female Product(s) as required by
Applicable Law. Each party shall notify the other party in reasonable detail of
any complaint received by it relating to any Female Product within thirty
(30) days after receiving the complaint, and in any event in sufficient time to
allow such other party to comply with any and all regulatory and other
requirements imposed upon it in any jurisdiction in which the Female Product(s)
is being marketed.
     7.2 Adverse Event Reporting. Each party shall provide the other party with
all information necessary or desirable for such other party to comply with all
Applicable Law with respect to the Female Product(s). In the event that the
Female Product(s) is a PMA Product, the parties shall (a) develop appropriate
adverse experience reporting procedures; (b) provide any material information on
the Female Product(s) from pre-clinical or clinical laboratory studies, as well
as serious or unexpected adverse experience reports from Clinical Trials of the
Female Product(s); and (c) report and provide such information in such a manner
and time so as to enable the parties to comply with all Applicable Law in
countries for which Regulatory Approval is or will be sought.
     7.3 Product Recall.
     (a) Notification and Recall. In the event that any Regulatory Authority
issues or requests a recall or takes similar action in connection with a Female
Product, or in the event either party determines that an event, incident or
circumstance has occurred that may result in the need for a recall or market
withdrawal, the party notified of or desiring such recall or similar action
shall, within twenty-four (24) hours, advise the other party thereof by
telephone or facsimile. Following notification of a recall, within seventy-two
(72) hours, Gillette shall decide whether to conduct a recall (except in the
case of a government-mandated recall) and the manner in which any such recall
shall be conducted.
     (b) Recall Expenses. Gillette shall bear the expenses of any recall of a
Female Product; provided, however, that Palomar shall bear the direct expense to
Gillette of a recall to the extent that such recall resulted from Palomar’s
gross negligence or willful misconduct. (For the avoidance of doubt, nothing
contained in this Section 7.3(b) shall in any way alter or diminish any
indemnification obligation of Palomar pursuant to ARTICLE XI.) Such expenses of
recall shall include expenses for notification, destruction or return of the
recalled Female Product and any refund to consumers of amounts paid for the
recalled Female Product. In the event that Palomar bears any such expenses of a
recall, notwithstanding the last sentence of Section 7.3(a), Gillette shall
consult with Palomar in good faith on the manner in which any such recall shall
be conducted. The rights and remedies of Gillette under this Section shall be
cumulative and in addition to any other rights or remedies that may be available
to Gillette under this Agreement or at law.

-41-



--------------------------------------------------------------------------------



 



ARTICLE VIII
Intellectual Property Rights
     8.1 Intellectual Property Ownership.
     (a) Ownership of Gillette Patents and Gillette Know-How. Subject to the
license grants to Palomar in this Agreement, as between the parties, Gillette
shall own and retain all right, title and interest in and to any and all
Gillette Patents, Gillette Know-How and Gillette Regulatory Documentation.
     (b) Ownership of Palomar Patents, Palomar Know-How and Palomar U.S.
Regulatory Documentation. Subject to the license grants to Gillette in this
Agreement, as between the parties, Palomar shall own and retain all right, title
and interest in and to all Palomar Patents, Palomar Know-How and Palomar U.S.
Regulatory Documentation.
     (c) Ownership and Exploitation of Joint Inventions and Joint Technology.
     (i) Palomar shall own all right, title and interest in and to all (A) Joint
Inventions first conceived or reduced to practice during the Restricted Access
Period, and (B) all Joint Technology with respect thereto. At the end of the
Restricted Access Period, provided that Gillette does not terminate this
Agreement pursuant to Section 10.4(a), Palomar shall assign, and hereby does
assign, to Gillette, without payment of additional consideration, an equal,
undivided interest in all such Joint Inventions and Joint Technology conceived
or reduced to practice on or before the last day of the Restricted Access
Period. If Gillette terminates this Agreement pursuant to Section 10.4(a), then
there shall be no assignment by Palomar to Gillette of any such interest and any
such Joint Inventions or Joint Technology shall be deemed “Palomar Patents” or
“Palomar Know-How,” as the case may be, and shall no longer be treated as “Joint
Inventions” or “Joint Technology” hereunder. If Gillette does not terminate this
Agreement pursuant to Section 10.4(a), Gillette, on the one hand, and Palomar,
on the other hand, shall each own an equal, undivided interest in (1) Joint
Inventions first conceived or reduced to practice after the Restricted Access
Period, and (2) all Joint Technology with respect thereto. Each party agrees to
disclose to the other party promptly in writing any and all Joint Inventions and
Joint Technology that are conceived or reduced to practice by or on behalf of
such party, provided that Palomar shall not disclose to Gillette during the
Restricted Access Period any Joint Invention or Joint Technology, and provided
further that Palomar shall have no obligation to disclose to Gillette any Joint
Invention or Joint Technology at any time in the event Gillette terminates this
Agreement pursuant to Section 10.4(a). In addition, the party with an obligation
to make such disclosures agrees, as necessary to evidence joint ownership of any
and all such Joint Inventions and Joint Technology, to assign (and hereby
assigns) to the other party or to cause its employees and agents to assign to
the other party, without payment of additional consideration, an equal,
undivided interest in such Joint Inventions or Joint Technology, as the case may
be.
     (ii) Notwithstanding Section 8.1(c)(i), there may be instances in which
Joint Inventions and related Joint Technology arise from work performed by a
party in collaboration with a non-profit entity that is not obligated to assign
such Joint Inventions and Joint Technology to such party, rights to which shall
be treated as follows for purposes of this Agreement:

-42-



--------------------------------------------------------------------------------



 



     (1) In the event that either party proposes to subcontract any R&D
Activities, Additional Activities or Commercial Assessment Period Additional
Activities to any non-profit entity that would retain an ownership interest in
any Joint Inventions and related Joint Technology conceived or reduced to
practice in connection with the performance of such activities, the
subcontracting party shall notify the R&D Committee and the R&D Committee shall
determine whether to permit such subcontract on the terms with the non-profit
entity proposed by the subcontracting party, whereupon the parties shall
mutually agree in good faith how to treat any such Joint Inventions and related
Joint Technology under this Agreement.
     (2) As of the date first written above, the parties understand and agree
that the Initial R&D Plan provides that certain R&D Activities will be performed
by MGH pursuant to the MGH Agreements, and MGH will retain an ownership interest
in the Joint Inventions and related Joint Technology arising from such
activities to the extent that an individual affiliated with MGH is an inventor
of such Joint Inventions, all as provided in the MGH Agreements. In addition,
Palomar may subcontract to MGH additional activities to be performed by Palomar
hereunder. With respect to those Joint Inventions in which MGH retains an
ownership interest (the “MGH Joint Inventions) and the related Joint Know-How,
Joint Patents and Joint Technology (the “MGH Joint Know-How,” “MGH Joint
Patents,” and “MGH Joint Technology,” respectively), Palomar shall assign to
Gillette as provided in Section 8.1(c)(ii) an equal and undivided share of
Palomar’s partial interest in the MGH Joint Inventions and MGH Joint Technology,
to the extent that Palomar owns a partial interest therein and is not a mere
licensee with respect thereto. All references to Joint Inventions, Joint
Technology, Joint Patents and Joint Know-How hereunder, to the extent they apply
to MGH Joint Inventions, MGH Joint Technology, MGH Joint Patents and MGH Joint
Know-How, shall be subject to the terms and conditions of the MGH Agreements,
and all rights and obligations of the parties with respect to the foregoing
shall be subject to such agreements.
     (iii) Subject to all of the terms and conditions of this Agreement, each
party may Exploit Joint Inventions and Joint Technology without an accounting or
obligation to, or consent required from, the other party. Except in connection
with a Third Party Collaboration, neither party may (sub)license any Joint
Technology for use outside the Field without the other party’s prior written
consent, which shall not be unreasonably withheld; provided that (A) Gillette’s
consent shall not be required for Palomar to (sub)license Joint Technology
(whether or not in connection with a Third Party Collaboration) for Exploitation
by one or more Third Party(ies) of Light-Based Products outside the Field, and
(B) Palomar’s consent shall not be required for Gillette to (sub)license Joint
Technology (whether or not in connection with a Third Party Collaboration) for
the Exploitation by one or more Third Parties of Non-Light-Based Products.
     8.2 Various Patent Matters.
     (a) Inventorship Procedure. During the R&D Period, the R&D Committee shall,
at the written request of either party and consistent with the terms of this
Agreement, establish a mutually agreeable procedure for determining inventorship
of Information and Inventions asserted by one party to be Joint Inventions and
Joint Technology both during the R&D Period and thereafter. Any such procedure
shall be subject to the dispute resolution procedure set forth in Section 13.1.

-43-



--------------------------------------------------------------------------------



 



          (b) U.S. Patents. Any Joint Invention that would be rendered
unpatentable in the United States solely on account of prior art under one or
more of subsections 102(e), (f), or (g) of Title 35, U.S.C., but for the absence
of an obligation of assignment of such Joint Invention (or an undivided interest
therein) to the other party hereto, is hereby subjected to an obligation of
assignment to such other party of such interest in such invention as renders
such Joint Invention patentable in the United States and thereby gives rise to a
Joint Patent. Such assignment shall have force and effect only with respect to
Joint Patents granted in the United States. The rights of the parties with
respect to any Joint Invention subject to an obligation of assignment under this
Section 8.2(b), except for subject matter patentable to the assignee in the
absence of the assignment, shall be the same as the rights that would have
applied under this Agreement had no obligation to assign under this
Section 8.2(b) existed. If and only if required to give force and effect to the
immediately preceding sentence and, in such case, only to the extent required to
give such force and effect, each assignee under this Section 8.2(b) hereby
grants to each of the assignors under this Section 8.2(b) such irrevocable
licenses, if any, as are required to vest in the assignor all rights the
assignor would have enjoyed absence the applicable assignment.
8.3 Prosecution of Patents.
     (a) Palomar Patents.
     (i) During the Gillette Exclusive License Period. For as long as the
license grants by Palomar to Gillette contained in Section 4.1(a)(i) and 4.1
(a)(ii) are in effect and are exclusive (as opposed to non-exclusive) in nature
(such grants, the “Gillette Exclusive Licenses,” and such period the “Gillette
Exclusive License Period”), the following provisions of this Section 8.3(a)(i)
shall apply to the Palomar Patents:
     (1) In General. Subject to Sections 8.3(a)(i)(2) and 8.3(a)(i)(3), Palomar
shall be responsible for preparing, filing, prosecuting and maintaining
throughout the world the Palomar Patents. In this regard, Palomar shall prepare,
file, prosecute and maintain applications to secure Palomar Patents for the
Female Product Technology and, unless Gillette consents in writing otherwise,
any other patentable Palomar Know-How, in the United States and all other PCT
member countries and in such non-PCT member countries as Gillette may from time
to time designate in writing. Palomar shall pay all Patent Costs incurred by
Palomar arising from the preparation, filing, prosecution or maintenance of the
Palomar Patents.
     (2) Cooperation. Palomar shall regularly provide Gillette with copies of
all patent applications filed by Palomar pursuant to Section 8.3(a)(i)(1) and
other related material submissions and correspondence with any patent
authorities, as applicable, in sufficient time to allow for review and comment
by Gillette. In addition, Palomar shall provide Gillette and its counsel with an
opportunity to consult with Palomar and its counsel regarding the filing and
contents of any application, amendment, registration, submission, response or
correspondence with any patent authorities in connection therewith, and Palomar
shall accede to the reasonable requests of Gillette regarding the filing and
prosecution of the Palomar Patents.

-44-



--------------------------------------------------------------------------------



 



     (3) Election not to Prosecute or Pay Patent Costs. If Palomar elects not
(A) to pursue the preparation, filing, prosecution or maintenance of a Palomar
Patent in a particular country, or (B) to take any other action with respect to
a Palomar Patent in a particular country that is necessary or useful to
establish or preserve rights thereto or (C) to pay the Patent Costs associated
with any such activities, then in each such case Palomar shall so notify
Gillette promptly in writing and in good time to enable Gillette to meet any
deadlines by which an action must be taken to establish or preserve any such
rights in such Palomar Patent in such country. Upon receipt of each such notice
by Palomar or if, at any time, Palomar fails to initiate any such action within
thirty (30) days after a request by Gillette that it do so (or within such
shorter time as may be required to prevent the forfeiture of rights), and
thereafter diligently pursue such action, Gillette shall have the right, but not
the obligation, to pursue the preparation, filing, or support the continued
prosecution or maintenance, of such Palomar Patent. If Gillette elects to pursue
such filing or provide such support, then Gillette shall (x) control the filing,
preparing, prosecuting and maintaining of such Palomar Patent, with all the
rights and obligations with respect to such Palomar Patent set forth in Sections
8.3(a)(i)(1) and 8.3(a)(i)(2) and reversed, by switching the names of the
parties in each of those Sections, and (y) be responsible for all Patent Costs
incurred by Gillette in connection therewith; provided, however, that, subject
to Section 6.6(b), Gillette shall have the right to offset fifty percent (50%)
of such Patent Costs against royalties payable by Gillette to Palomar, which
offset shall not exceed in any Calendar Quarter royalties in the amount of one
percent (1%) of Net Sales, and (ii) against TTPs payable by Gillette to Palomar,
which offset shall not exceed in any Calendar Quarter TTPs in the amount of one
percent (1%) of Net Sales (and which offsets shall be applied first to amounts
attributable to such royalties and second to amounts attributable to TTPs).
Subject to Section 6.6(b), offsets not exhausted in any Calendar Quarter shall
be carried into future Calendar Quarters.
     (4) To the extent that a Third Party licensor has retained any right to
prepare, file, prosecute or maintain or otherwise be involved in the activities
specified in this Section 8.3(a)(i) with respect to any Palomar Patents, Palomar
shall use commercially reasonable efforts to cause such Third Party licensor to
take the actions specified by this Section 8.3(a)(i) in a manner consistent with
the agreement(s) by which such Third Party retains such rights, but Palomar
shall not be deemed to be in breach of its obligations under that Section if,
after using such commercially reasonable efforts, it is unable to comply with
such obligations because of actions taken or not taken by such Third Party
licensor. To the extent that Palomar owes such Third Party licensor for any
Patent Costs arising from such patenting activities, including MGH for the MGH
Patents, those Patent Costs shall be treated as being incurred by the party that
is controlling such activities for purposes of allocating Patent Costs under
this Section 8.3(a)(i), and to the extent that Gillette is responsible for any
such Patent Costs under Section 8.3(a)(i)(3), Gillette shall reimburse Palomar
within forty-five (45) days of its receipt of an invoice therefor. For example
and without limitation, the MGH Patents are examples of such other Palomar
Patents and the corresponding agreement(s) are the MGH Agreements.
     (ii) After the Gillette Exclusive License Period. After the Gillette
Exclusive License Period, Palomar shall have the sole right, and sole
responsibility for all Patent Costs incurred by Palomar, to prepare, file,
prosecute and maintain the Palomar Patents throughout the world, and Gillette
shall have no rights with respect thereto.

-45-



--------------------------------------------------------------------------------



 



     (b) Gillette Patents. Gillette shall have the sole right, and sole
responsibility for all Patent Costs incurred by Gillette, to prepare, file,
prosecute and maintain the Gillette Patents (including the Gillette Licensed
Patents) throughout the world, and Palomar shall have no rights with respect
thereto. During the Exclusivity Period, Palomar shall, at Gillette’s reasonable
request and sole expense, assist and cooperate in the preparation, filing,
registration and prosecution of any application, amendment, registration,
submission, response or correspondence with respect to any Gillette Patents that
cover or claim any Female Product or Manufacturing Process with respect thereto.
     (c) Joint Patents.
     (i) In General. Palomar shall have the first right (but not the obligation)
to prepare, file, prosecute and maintain the Joint Patents throughout the world.
If Palomar elects not to prepare, file, prosecute or maintain any Joint Patents
in a particular country, then Palomar shall give Gillette written notice of such
election at least sixty (60) days before any right would be forfeited if no
action were taken, and Gillette shall thereafter have the right (but not the
obligation) to prepare, file, prosecute or maintain such Joint Patent in such
country. If Gillette elects to prepare, file, prosecute or maintain such Joint
Patent in such country, then Gillette shall promptly notify Palomar in writing
of such election. Gillette shall be responsible for all Patent Costs incurred by
the parties for preparing, filing, prosecuting and maintaining the Joint Patents
throughout the world (including any Patent Costs paid by Palomar to MGH arising
from such activities involving MGH Joint Patents, which is addressed further in
Section 8.3(c)(iii), with Gillette reimbursing Palomar for such Patent Costs
within forty-five (45) of its receipt of an invoice therefor); provided,
however, that, subject to Section 6.6(b), Gillette shall have the right to
offset fifty percent (50%) of such Patent Costs only (i) against royalties
payable by Gillette to Palomar pursuant to this Agreement, which offset shall
not exceed in any Calendar Quarter royalties in the amount of one percent (1%)
of Net Sales, and (ii) against TTPs payable by Gillette to Palomar pursuant to
this Agreement, which offset shall not exceed in any Calendar Quarter TTPs in
the amount of one percent (1%) of Net Sales (and which offsets shall be applied
first to amounts attributable to royalties and second to amounts attributable to
TTPs). Subject to Section 6.6(b), offsets not exhausted in any Calendar Quarter
shall be carried into future Calendar Quarters. Notwithstanding the above,
either party may, upon prior written notice to the other party, in the case of
Palomar, decline to have credits or offsets taken for up to fifty percent (50%)
of, and in the case of Gillette, decline to pay all of, the Patent Costs for any
Joint Patent(s) in a particular country or particular countries, which notice
shall apply only with respect to Patent Costs incurred after the date of
delivery of such notice. The declining party shall assign to the other party all
of such party’s rights, titles and interests in and to any such Joint Patent(s)
(including any right to claim priority thereto) in the relevant country or
countries whereupon such Joint Patent(s) shall become solely owned by the other
party but shall remain subject to any license grants to the declining party by
the other party hereunder.
     (ii) Cooperation. Each party shall cooperate fully in the other party’s
preparation, filing, prosecution, and maintenance of the Joint Patents in
accordance with this Section 8.3(c)(ii) (and in any other proceedings before a
patent official or office with respect thereto). Such cooperation includes,
without limitation, (A) promptly executing all papers and instruments or
requiring employees to execute such papers and instruments as reasonable and
appropriate so as to enable such party to prepare, file, prosecute, and maintain
the Joint Patents

-46-



--------------------------------------------------------------------------------



 



in any country; and (B) promptly informing the other party of matters that may
affect the preparation, filing, prosecution, or maintenance of any such Joint
Patent, including provision of a copy of any official correspondence received by
such party from a patent office in any country with respect to Joint Patents. In
addition, with respect to any Joint Patents, for so long as such patent remains
jointly owned, the party having prosecution responsibility therefor agrees to
provide the other party a reasonable opportunity to review and comment on any
proposed submission to a patent office at least thirty (30) days prior to making
such submission (unless such patent office allows less than sixty (60) days for
the party having prosecution responsibility to make a submission, in which case
the party shall provide the other party an opportunity to review and comment on
any proposed submission to such patent office at least ten (10) days prior to
making such submission). If the other party fails to provide comments within
fifteen (15) days after receiving such draft submission (or, in the event the
patent office allows less than sixty (60) days for the responsible party to make
such submission, to provide comments within five (5) days after receiving such
draft submission), the submission shall be deemed approved. If, however, the
other party timely provides comments with respect to such draft submission, the
responsible party agrees to reasonably consider such comments.
(iii) MGH Joint Patents. With respect to the MGH Joint Patents, because MGH has
or will have rights to prepare, file, prosecute or maintain or otherwise be
involved in the activities specified in this Section 8.3(c) for MGH Joint
Patents, Palomar shall use commercially reasonable efforts to cause MGH to take
the actions specified by this Section 8.3(c) in a manner consistent with the MGH
Agreements, but Palomar shall not be deemed to be in breach of its obligations
under this Section 8.3(c) if, after using such commercially reasonable efforts,
it is unable to comply with such obligations because of actions taken or not
taken by MGH. To the extent that Palomar owes MGH for any Patent Costs arising
from such patenting activities, those Patent Costs shall be treated as being
incurred by the party that is controlling such activities for purposes of
allocating Patent Costs under this Section 8.3(c), and to the extent that
Gillette is responsible for any Patent Costs under Section 8.3(c)(i), Gillette
shall reimburse Palomar for the Patents Costs Palomar owes MGH as provided
therein.
     8.4 Enforcement of Patents.
     (a) Rights and Procedures for Certain Infringement of Palomar Patents
During the Gillette Exclusive License Period. For any infringement of one or
more Palomar Patents that occurs during the Gillette Exclusive License Period,
the following provisions of this Section 8.4(a) shall apply.
     (i) If either party determines that any Palomar Patent is being or was
infringed by a Third Party’s activities during the Gillette Exclusive License
Period and that such infringement falls (in whole or in part) within the scope
of the Gillette Exclusive Licenses, it shall notify the other party in writing
and provide it with any evidence of such infringement that is reasonably
available.
     (ii) Gillette shall have the first right (but not the obligation) to remove
any infringement referred to in Section 8.4(a)(i) with respect to any Palomar
Patent by appropriate steps, including filing an infringement suit or taking
other similar action. In the

-47-



--------------------------------------------------------------------------------



 



event that Gillette takes such steps to remove any such infringement, including
by filing an infringement action, Gillette shall be responsible for the costs
and expenses relating thereto; provided, however, that, subject to
Section 6.6(b), Gillette shall have the right to offset fifty percent (50%) of
the total costs and expenses only (A) against royalties payable by Gillette to
Palomar pursuant to this Agreement, which offset shall not exceed in any
Calendar Quarter royalties in the amount of one percent (1%) of Net Sales, and
(B) against TTPs payable by Gillette to Palomar pursuant to this Agreement,
which offset shall not exceed in any Calendar Quarter TTPs in the amount of one
percent (1%) of Net Sales (and which offsets shall be applied first to amounts
attributable to such royalties and second to amounts attributable to TTPs).
Subject to Section 6.6(b), offsets not exhausted in any Calendar Quarter shall
be carried into future Calendar Quarters.
     (iii) In the event that Gillette fails within ninety (90) days following
notice of any infringement referred to in Section 8.4(a)(i) to remove such
infringement or file an infringement lawsuit, Palomar shall have the right (but
not the obligation) to do so at Palomar’s sole expense.
     (iv) The party other than the party enforcing the applicable Palomar Patent
pursuant to this Section 8.4(a) (A) shall provide reasonable assistance to the
party enforcing such patent, including providing access to relevant
non-privileged documents and other evidence, making its employees available at
reasonable business hours and for reasonable periods of time, and joining the
action to the extent necessary to allow the enforcing party to maintain the
action, (B) provided that in the case of Gillette as the non-enforcing party,
Gillette may recover its reasonable out-of-pocket costs and expenses pursuant to
Section 8.4(e) and (C) provided that in the case of Palomar as the non-enforcing
party, Gillette shall pay Palomar’s reasonable out-of-pocket expenses and shall
have right to off-set the full amount of them according to the procedure set
forth in the proviso to the second to last full sentence and the last full
sentence of Section 8.4(a)(ii) with the phrase “fifty percent (50%) of the total
costs and expenses” therein to be read to refer instead to all of such
reasonable out-of-pocket expenses for such purposes. The other party shall have
the right to participate or otherwise be involved in any suit prosecuted by the
enforcing party at such other party’s sole cost and expense, which cost and
expense may be recovered by such other party as provided in Section 8.3(e). If
the other party elects to so participate or be involved, the enforcing party
shall provide the other party and its counsel with an opportunity to consult
with the enforcing party and its counsel regarding the prosecution of such suit
(including reviewing the contents of any non-privileged correspondence, legal
papers or other documents related thereto), and the enforcing party shall accede
to reasonable requests of the other party regarding such enforcement.
     (v) To the extent that a Third Party licensor has retained any right to
enforce or otherwise be involved in the activities specified in this
Section 8.4(a) for any Palomar Patents, Palomar shall use commercially
reasonable efforts to cause such Third Party licensor to take the actions
specified by this Section 8.4(a) in a manner consistent with the agreement(s) by
which such Third Party retains such rights, but Palomar shall not be deemed to
be in breach of its obligations under Section 8.4(a) if, after using such
commercially reasonable efforts, it is unable to comply with such obligations
because of actions taken or not taken by such Third Party licensor. For example
and without limitation, the MGH Patents are such Palomar Patents and the
corresponding agreement(s) are the MGH Agreements.

-48-



--------------------------------------------------------------------------------



 



     (b) Rights and Procedures for Certain Infringement of Joint Patents.
     (i) Joint Patents Exclusively Licensed to Gillette under Section 4.1(a)(i).
For any infringement of one or more Joint Patents that are subject to the
license contained in Section 4.1(a)(i) and that occurs during the Gillette
Exclusive License Period, the following provisions of this Section 8.4(b)(i)
shall apply: If either party determines that any Joint Patent is being or was
infringed by a Third Party’s activities during the Gillette Exclusive License
Period and such infringement falls (in whole or in part) within the scope of
such license grant, it shall notify the other party in writing and provide it
with any evidence of such infringement that is reasonably available. To the
extent that any such infringement falls within the scope of the Gillette
Exclusive Licenses, and only to such extent, Gillette, at Gillette’s sole
expense, shall have the right (but not the obligation) to remove any such
infringement with respect to any Joint Patent (but no other infringement with
respect to any Joint Patent) by appropriate steps, including filing an
infringement suit or taking other similar action. In the event that Gillette
fails within ninety (90) days following notice of such infringement to remove
such infringement or file an infringement lawsuit, Palomar shall have the right
(but not the obligation) to do so at Palomar’s sole expense; provided, however,
that if Gillette has commenced negotiations with an alleged infringer for
discontinuance of such infringement within such ninety (90) day period, Gillette
shall have an additional ninety (90) days to conclude its negotiations before
Palomar may bring suit for such infringement. The party not enforcing the
applicable Joint Patent (A) shall provide reasonable assistance to the other
party, including providing access to relevant non-privileged documents and other
evidence, making its employees available at reasonable business hours, and
joining the action to the extent necessary to allow the enforcing party to
maintain the action, and (B) provided that in the case of Gillette as the
non-enforcing party, Gillette may recover its reasonable out-of-pocket costs and
expenses pursuant to Section 8.4(e) and (C) provided that in the case of Palomar
as the non-enforcing party, Gillette shall pay Palomar’s reasonable
out-of-pocket expenses and shall have right to off-set the full amount of them
according to the procedure set forth in the proviso to the second to last full
sentence and the last full sentence of Section 8.4(a)(ii) with the phrase “fifty
percent (50%) of the total costs and expenses” to be read to refer instead to
all of such reasonable out-of-pocket expenses for such purposes. The other party
shall have the right to participate or otherwise be involved in any suit
prosecuted by the enforcing party at such other party’s sole cost and expense,
which cost and expense may be recovered by such other party as provided in
Section 8.4(e). If the other party elects to so participate or be involved, the
enforcing party shall provide the other party and its counsel with an
opportunity to consult with the enforcing party and its counsel regarding the
prosecution of such suit (including reviewing the contents of any non-privileged
correspondence, legal papers or other documents related thereto), and the
enforcing party shall accede to reasonable requests of the other party regarding
such enforcement.
     (ii) Joint Patents Exclusively Licensed to Gillette under Section
4.1(a)(iii). Pursuant to this Agreement, Palomar has granted to Gillette a
certain exclusive license with respect to Joint Patents under
Section 4.1(a)(iii). If Palomar determines that any Joint Patent is being or was
infringed by a Third Party’s activities and such infringement falls (in whole or
in part) within the scope of such license grant, Palomar shall notify Gillette
in writing and provide it with any evidence of such infringement that is
reasonably available. To the extent that any infringement falls within the scope
of such license grant, and only to such

-49-



--------------------------------------------------------------------------------



 



extent, Gillette shall have the exclusive right (but not the obligation), at its
sole expense, to attempt to remove such infringement (but no other infringement
with respect to any Joint Patent), including filing an infringement suit or
taking other similar action, and Palomar shall have no right of enforcement with
respect thereto. Palomar shall provide reasonable assistance to Gillette,
including providing access to relevant non-privileged documents and other
evidence, making its employees available at reasonable business hours, and
joining the action to the extent necessary to allow Gillette to maintain the
action; provided that Gillette shall reimburse Palomar for any reasonable
out-of-pocket costs and expenses incurred by Palomar to provide such reasonable
assistance. Palomar shall have the right to participate or otherwise be involved
in any suit prosecuted by Gillette at Palomar’s sole cost and expense, which
cost and expense may be recovered by Palomar from recoveries made by Gillette on
a pro rata basis with Gillette’s reasonable cost and expense related to such
suit. If Palomar elects to so participate or be involved, Gillette shall provide
Palomar and its counsel with an opportunity to consult with Gillette and its
counsel regarding the prosecution of such suit (including reviewing the contents
of any non-privileged correspondence, legal papers or other documents related
thereto).
     (iii) Joint Patents Exclusively Licensed to Palomar. Pursuant to this
Agreement, Gillette has granted to Palomar certain exclusive license(s) with
respect to Joint Patents, which are in effect as of the Effective Date or shall
become effective upon certain termination events. Those exclusive license grants
are contained in Sections 4.2(d), 10.7(b)(v), 10.7(c)(v), 10.7(d)(v) and
10.8(a)(v) (the “Palomar Exclusive Licenses”). The following provisions of this
Section 8.4(b)(iii) shall apply to the enforcement of the Joint Patents during
the period that any one or more of the Palomar Exclusive Licenses are in effect
(the “Palomar Exclusive License Period”). If Gillette determines that any Joint
Patent is being or was infringed by a Third Party’s activities during the
Palomar Exclusive License Period for any Palomar Exclusive License and such
infringement falls (in whole or in part) within the scope of such Palomar
Exclusive License, Gillette shall notify Palomar in writing and provide it with
any evidence of such infringement that is reasonably available. Palomar shall
have the first right (but not the obligation), at its sole expense, to attempt
to remove such infringement, including filing an infringement suit or taking
other similar action. In the event that Palomar fails within ninety (90) days
following notice of such infringement to remove such infringement or file an
infringement lawsuit, Gillette shall have the right (but not the obligation) to
do so at Gillette’s sole expense if Gillette reasonably concludes that such
infringement is materially affecting Gillette’s commercialization of the Female
Product(s); provided, however, that if Palomar has commenced negotiations with
an alleged infringer for discontinuance of such infringement within such ninety
(90) day period, Palomar shall have an additional ninety (90) days to conclude
its negotiations before Gillette may bring suit for such infringement. The party
not enforcing the applicable Joint Patents (A) shall provide reasonable
assistance to the other party, including providing access to relevant
non-privileged documents and other evidence, making its employees available at
reasonable business hours, and joining the action to the extent necessary to
allow the enforcing party to maintain the action. In the event that Gillette is
the enforcing party, it shall reimburse Palomar for Palomar’s reasonable
out-of-pocket costs and expenses incurred by Palomar in connection with
providing such assistance to Gillette. The party not enforcing the applicable
Joint Patent(s) shall have the right to participate or otherwise be involved in
any suit prosecuted by the enforcing party at such other party’s sole cost and
expense, which cost and expense may be recovered by such other party as provided
in Section 8.4(e). If such party elects to so participate or be involved, the
enforcing party shall provide such party and its counsel with

-50-



--------------------------------------------------------------------------------



 



an opportunity to consult with the enforcing party and its counsel regarding the
prosecution of such suit (including reviewing the contents of any non-privileged
correspondence, legal papers or other documents related thereto).
     (c) Rights and Procedures for Certain Infringement of Both Joint Patents
and Palomar Patents During the Gillette Exclusive License Period. In the event
of any infringement by a Third Party of both a Palomar Patent(s) and a Joint
Patent(s), which infringement would otherwise be subject to both Sections 8.4(a)
and 8.4(b)(i) because such infringement occurred during the Gillette Exclusive
License Period and falls (in whole or in part) within the scope of the Gillette
Exclusive Licenses, the parties shall meet to discuss how to proceed with
respect to such infringement, but only to the extent that such infringement
falls within the scope of the Gillette Exclusive Licenses. If with respect to
such infringement either party elects to enforce either the relevant Palomar
Patent(s) or Joint Patent(s) under Section or, respectively, such enforcement
shall be consistent with the terms of those Sections.
     (d) MGH Joint Patents. With respect to the MGH Joint Patents, because MGH
has or will have retained rights to enforce or otherwise be involved in the
activities specified in Section 8.4(b), 8.4(c) and 8.4(g)(i) for MGH Joint
Patents, Palomar shall use commercially reasonable efforts to cause MGH to take
the actions specified by those Sections in a manner consistent with the MGH
Agreements, but Palomar shall not be deemed to be in breach of its obligations
under those Sections if, after using such commercially reasonable efforts, it is
unable to comply with such obligations because of actions taken or not taken by
MGH.
     (e) Certain Recoveries; Costs and Expenses. Any amounts recovered by either
party pursuant to Section 8.4(a), 8.4(b) or 8.4(c), whether by settlement or
judgment or otherwise, shall be used to reimburse the parties for their
reasonable costs and expenses (whether directly incurred or offsetable against a
party) in making such recovery (which amounts shall be allocated pro rata if
insufficient to cover the totality of such costs and expenses, and in the case
in which Gillette is responsible for such costs and expenses subject to a right
of offset under those Sections, to the extent that Gillette has offset any such
costs or expenses as expressly permitted therein, subject to any other credits,
offset or other reductions available to Gillette in accordance with the terms of
this Agreement, Gillette shall pay Palomar the aggregate offset amounts within
forty-five (45) days of Gillette receiving such amounts), with any remainder
being allocated between the parties based on the economic interests of the
parties under this Agreement; provided, however, that in the case of enforcement
of a Joint Patent, infringement of which falls partly outside of the fields
exclusively licensed to Gillette, Gillette shall not retain any portion of such
recovery relating to damages outside such fields.
Notwithstanding the foregoing, the remainder shall be allocated in all events so
that Palomar receives an amount at least equal to the amount owed by Palomar to
MGH as a result of the enforcement of such MGH Patents or MGH Joint Patents or
to such Third Party licensor as a result of the enforcement of such Palomar
Patents so that Palomar does not incur any liability as a result of the license
of such MGH Patents, MGH Joint Patents and such Palomar Patents.

-51-



--------------------------------------------------------------------------------



 



     (f) Settlement. Except with the consent of the other party, which shall not
be unreasonably withheld, neither party shall consent to entry of any judgment
or enter into any settlement with respect to any infringement identified in
Sections 8.4(a), 8.4(b), 8.4(c) or 8.4(g)(ii) that would result in injunctive or
other relief being imposed against the other party or would have a material
adverse affect on the other party’s business.
     (g) Retained Rights for Certain Palomar Patents, Gillette Patents and Joint
Patents.
     (i) Palomar Patents and Gillette Patents. Except as otherwise provided by
the provisions of Section 8.4(a), 8.4(b) or 8.4(c), each party shall retain the
sole right to enforce its Patents (e.g., in the case of Palomar, Palomar
Patents, and in the case of Gillette, Gillette Patents) against all infringers
at its sole cost and expense.
     (ii) Joint Patents. In the event of any infringement of any Joint Patent
that is not addressed by either Section 8.4(b)(i), 8.4(b)(ii) or 8.4(b)(iii),
the parties shall meet to discuss how to proceed with respect to such
infringement. For avoidance of doubt, it is understood that any infringement of
any Joint Patent that is subject to those Sections shall not be subject to this
Section 8.4(g)(ii) even in the event that the party(ies) having rights to
enforce any such Joint Patent under those Sections declines to do so. If the
parties are not able to agree on a course of action, either party may assert
such Joint Patent and initiate an action with respect to such infringement, at
its sole expense with no obligation to share any resulting recovery, provided
that such party has given the other party the opportunity to join in such
assertion and action and to share equally in any expenses and recoveries in
connection therewith. The party not enforcing such Joint Patent shall provide
reasonable assistance to the other party, at such other party’s expense,
including providing access to relevant non-privileged documents and other
evidence, making its employees available at reasonable business hours, and
joining the action to the extent necessary to allow the enforcing party to
maintain the action, provided that in the event that the non-enforcing party has
not agreed to join in such assertion and action in accordance with the
immediately preceding sentence, the enforcing party shall reimburse the
non-enforcing party for any reasonable out-of-pocket costs and expenses incurred
by the non-enforcing party to provide such reasonable assistance. In no event
shall this Section 8.4(g)(ii) be construed or applied in any way to limit the
ability of either party to practice or (sub)license any Joint Patent; provided,
however, that once a party has commenced an action for infringement against a
Third Party, the other party shall not grant to such Third Party a license under
any Joint Patent that may nullify the action for any such infringement, with the
understanding that the foregoing proviso shall not apply to a Third Party
Collaboration entered into by either party after the commencement of such action
but for which substantial good faith negotiations had occurred before such
commencement. With respect to the MGH Joint Patents, because MGH has retained
rights to enforce or otherwise be involved in the activities specified in this
Section 8.4(g)(ii) for MGH Joint Patents, Palomar shall use commercially
reasonable efforts to cause MGH to take the actions specified by this
Section 8.4(g)(ii) in a manner consistent with the MGH Agreements, but Palomar
shall not be deemed to be in breach of its obligations under those Sections if,
after using such commercially reasonable efforts, it is unable to comply with
such obligations because of actions taken or not taken by MGH.

-52-



--------------------------------------------------------------------------------



 



8.5 Infringement of Third Party Rights.
     (a) Third Party Licenses. If (x) Gillette reasonably concludes, after
consultation with Palomar and with an independent patent attorney reasonably
acceptable to the parties, that one or more Patents have issued to a Third Party
in any country such that Gillette cannot Exploit the Female Product(s) in such
country without infringing such Patent or (y) as a result of any claim made
against Gillette or sublicensees alleging that the Exploitation of the Female
Product(s) by Gillette or any of its sublicensees infringes or misappropriates
any Patent or any other intellectual property right of a Third Party in any
country, a judgment is entered by a court of competent jurisdiction from which
no appeal is taken within the time permitted for appeal, such that Gillette
cannot Exploit the Female Product(s) in such country without infringing the
Patent or other proprietary rights of such Third Party, then, in either case,
Gillette shall have the right (but not the obligation) to negotiate and obtain a
license from such Third Party as necessary for Gillette and its sublicensees to
Exploit the Female Product(s) in such country. In the event that Gillette
determines that a license from such Third Party is not commercially viable for
Gillette and elects not to obtain a license from such Third Party, Gillette
shall have no obligation to commercialize the Female Product(s) in such
country(ies). Notwithstanding the foregoing, prior to Gillette’s entering into
any such license with a Third Party, with respect to which license Gillette
shall seek a right to offset royalties owed by Gillette to Palomar hereunder,
Gillette shall confer with Palomar to discuss in good faith whether any
design-around or other solutions are reasonably available to Gillette with
respect to the allegedly infringing technology, provided that Gillette shall
retain discretion as to whether to seek such license.
     (b) Costs of Third Party License. In the event that Gillette obtains a
license from such Third Party with respect to the Exploitation of Female
Product(s) pursuant to Section 8.5(a), the royalties and other payments due from
Gillette to such Third Party shall be allocated between the parties based on the
intellectual property interests in the Female Product(s) or Manufacturing
Processes relating thereto that is alleged to infringe the Third Party’s
patents, as follows:
     (i) In the event that the alleged infringement results solely or
predominantly from Information or Inventions contained in such Female Product or
Manufacturing Process that are Controlled by Gillette (other than as a result of
this Agreement), Gillette shall be solely responsible for the royalties and
other payments owed to such Third Party pursuant to such license, subject to
Gillette’s right to adjust the royalty and TTP amounts owed by Gillette to
Palomar pursuant to Section 6.1(h).
     (ii) In the event that the alleged infringement results solely or
predominantly from Information or Inventions contained in such Female Product or
Manufacturing Process that are Controlled by Palomar (other than as a result of
this Agreement) pursuant to rights under any Core Palomar Patent, Palomar shall
be responsible for two-thirds and Gillette shall be responsible for one-third of
the royalties and other payments owed to such Third Party pursuant to such
license, subject to the last paragraph of this Section 8.5(b).
     (iii) In the event that the alleged infringement results solely or
predominantly from Information or Inventions contained in such Female Product or

-53-



--------------------------------------------------------------------------------



 



Manufacturing Process that are Controlled by Palomar (other than as a result of
this Agreement) pursuant to rights under any Non-Core Palomar Patent, Gillette
shall be solely responsible for the royalties and other payments owed to such
Third Party pursuant to such license, subject to Gillette’s right to adjust the
royalty and TTP amounts owed by Gillette to Palomar pursuant to Section 6.1(h).
     (iv) In the event that the alleged infringement results solely or
predominantly from Information or Inventions contained in such Female Product or
Manufacturing Process that are jointly-owned by Palomar and Gillette, Gillette
shall be solely responsible for the royalties and other payments owed to such
Third Party pursuant to such license, subject to Gillette’s right to adjust the
royalty and TTP amounts owed by Gillette to Palomar pursuant to Section 6.1(h).
All payments to the Third Party pursuant to any such license shall be made by
Gillette to such Third Party and, in the case of clause (ii) above, and subject
to Section 6.6(b), Gillette’s only right of recovery with respect to Palomar’s
two-thirds share of such payments shall be to offset Palomar’s share of such
payments, on a country-by-country basis, only (A) against royalties payable by
Gillette to Palomar pursuant to this Agreement, which offset shall not exceed in
any Calendar Quarter royalties in the amount of one percent (1%) of Net Sales in
each such country, and (B) against TTPs payable by Gillette to Palomar pursuant
to this Agreement, which offset shall not exceed in any Calendar Quarter TTPs in
the amount of one percent (1%) of Net Sales in each such country (and which
offsets shall be applied first to amounts attributable to such royalties and
second to amounts attributable to TTPs). Offsets not exhausted in any Calendar
Quarter may be carried into future Calendar Quarters, subject to the foregoing
sentence.
     (c) Third Party Litigation.
     (i) In General. In the event that a Third Party institutes a patent, trade
secret or other infringement suit against a party during the Exclusivity Period,
alleging that the Exploitation of the Female Product infringes one or more
patents, trade secrets or other intellectual property rights held by such Third
Party (an “Infringement Suit”), then Gillette shall have the first right, but
not the obligation, to assume direction and control of the defense of claims
arising therefrom. If Gillette determines not to assume such direction and
control, Palomar shall have the right, but not the obligation, to defend against
such claims. The party controlling the defense of an Infringement Suit shall
have the right to compromise or settle any action or claims asserted against it
by the Third Party; provided, however, that such controlling party shall consult
with the other party before comprising or settling any such action or claim
(which consultation shall include, without limitation, discussing in good faith
whether any design-around or other solutions are reasonably available with
respect to the allegedly infringing technology), and provided further that, such
controlling party shall not compromise or settle, without the other party’s
prior written consent, (a) actions or claims asserted against the other party,
or (b) in the event that such compromise or settlement would result in
injunctive relief being imposed against the other party.
     (ii) Costs, Damages and Settlements. In the event that either party assumes
control of any Infringement Suit described in Section 8.5(c)(i), all costs and
expenses incurred by such party in connection with the defense of such action,
any damage

-54-



--------------------------------------------------------------------------------



 



awards against either or both parties, and any settlements entered into by such
party, if any, based on a claim that the Exploitation of the Female Product
infringes one or more patents, trade secrets or other intellectual property
rights held by such Third Party, shall be allocated as follows:
     (1) In the event that the alleged infringement results solely or
predominantly from Information or Inventions contained in such Female Product or
Manufacturing Process that are Controlled by Palomar (other than as a result of
this Agreement) pursuant to rights under any Core Palomar Patent, Palomar shall
be responsible for two-thirds and Gillette shall be responsible for one-third of
the costs and expenses incurred by the controlling party in connection with the
action, and of the damage awards and settlements, if any, owed to such Third
Party; provided, however, that all such amounts shall be paid by Gillette in the
first instance and, subject to Section 6.6(b), Gillette’s only right of recovery
with respect to Palomar’s two-thirds share of such amounts shall be to offset
Palomar’s share of such amounts only (i) against royalties payable by Gillette
to Palomar pursuant to this Agreement, which offset shall not exceed in any
Calendar Quarter royalties in the amount of one percent (1%) of Net Sales in
each such country, and (ii) against TTPs payable by Gillette to Palomar pursuant
to this Agreement, which offset shall not exceed in any Calendar Quarter TTPs in
the amount of one percent (1%) of Net Sales in each such country (and which
offsets shall be applied first to amounts attributable to such royalties and
second to amounts attributable to TTPs). Offsets not exhausted in any Calendar
Quarter may be carried into future Calendar Quarters, subject to the foregoing
sentence.
     (2) In the event that the alleged infringement results solely or
predominantly from Information or Inventions contained in such Female Product or
Manufacturing Process that are Controlled by Palomar (other than as a result of
this Agreement) pursuant to rights under any Non-Core Palomar Patent, by
Gillette, or jointly by the parties, Gillette shall be solely responsible for
all the costs and expenses incurred by the parties in connection with the
action, and the damage awards and settlements, if any, owed to such Third Party.
     (iii) Other Actions and Costs. Except as provided in Sections 8.5(c)(i) and
8.5(c)(ii), each party shall have the right to control any infringement action
brought against it by a Third Party, and each party shall bear its own costs and
expenses and liabilities in connection with any such infringement action.
     (iv) Cooperation. With respect to the defense of an Infringement Suit, the
non-controlling party shall provide reasonable assistance to the controlling
party, including providing access to relevant non-privileged documents and other
evidence, and making its employees available at reasonable business hours;
provided that the controlling party shall reimburse the non-controlling party
for any reasonable out-of-pocket costs and expenses incurred by the
non-controlling party to provide such reasonable assistance, which out-of-pocket
costs and expenses shall be subject to the allocation of costs provided for in
Section 8.5(c)(ii).
     (d) Retained Rights. Nothing in this Section 8.5 shall prevent either
party, at its own expense, from obtaining any license or other rights from Third
Parties it deems appropriate in order to permit the full and unhindered exercise
of its rights under this Agreement.

-55-



--------------------------------------------------------------------------------



 



     8.6 Patent Marking. Each party shall mark, and shall cause all their agents
and (sub)licensees to mark, all Products made, used or sold under the terms of
this Agreement, or their containers, in accordance with all applicable United
States patent-marking laws with respect any United States Patents licensed to
such party by the other party under this Agreement.
ARTICLE IX
Confidentiality and Nondisclosure
     9.1 Confidentiality Obligations.
     (a) General Obligations. Except as provided herein, the parties agree that,
during the term of this Agreement and for five (5) years after this Agreement’s
expiration or termination pursuant to ARTICLE X, each party shall hold in strict
confidence and shall not publish or otherwise disclose, directly or indirectly,
to any Third Party (other than their employees legal counsel, consultants,
auditors and advisors who, except in the case of legal counsel, are bound in
writing by confidentiality obligations no less restrictive than those set forth
herein, collectively, “Permitted Confidants”) any Confidential Information of
the other party. During such period, a party shall not use for any purpose,
directly or indirectly, Confidential Information of the other party or its or
sublicensees furnished or otherwise made known to it, except as permitted
hereunder. Access to the disclosing party’s Confidential Information shall be
restricted to Permitted Confidants of the receiving party, who, in each case,
need to have access to carry out a permitted use. The Confidential Information,
and all copies of part or all thereof, shall be and remain the exclusive
property of the disclosing party, and the receiving party shall acquire only
such rights as are expressly set forth in this Agreement and only for as long as
such rights are in effect. Each party shall promptly report to the other any
conduct relating to the other party’s Confidential Information inconsistent with
the provisions of this ARTICLE IX, and take such action as may be reasonably
necessary and legally permissible to terminate such conduct. Each party agrees
to reproduce and include the other party’s proprietary rights notices or
reasonable equivalents on any item that contains the other party’s Confidential
Information. Subject to Sections 9.1(b) and 9.1(c), each party shall be free to
disclose its own Confidential Information in its sole discretion.
     (b) Palomar Obligations. Palomar recognizes that upon Gillette’s entry into
this Agreement, Gillette has an interest in Palomar’s retention in confidence of
certain information Controlled by Palomar. Accordingly, during the Exclusivity
Period, Palomar shall, and shall cause its officers, directors, employees and
agents to, keep confidential, and not publish or otherwise disclose to Third
Parties (other than Permitted Confidants), and not use directly or indirectly
for any purpose, any information that solely and directly relates to the Female
Product Technology, the Palomar U.S. Regulatory Documentation, or the
development, sales or marketing plans for the Female Product Technology, in each
case only to the extent applicable in the Exclusive Field (the “Palomar
Controlled Information”), except to the extent (i) the Palomar Controlled
Information is in the public domain through no fault of Palomar or any of its
officers, directors, employees and agents (because such Palomar Controlled
Information entered the public domain prior to the Effective Date or otherwise),
(ii) such disclosure or use would be permitted under Section 9.2 if such
information were Confidential Information of Gillette, (iii) such disclosure or
use is otherwise expressly permitted by the terms of this Agreement or is
reasonably necessary for the performance of this Agreement or for the exercise
of Palomar’s

-56-



--------------------------------------------------------------------------------



 



rights expressly granted by this Agreement, or (iv) compliance with any of the
restrictions contained in this Section 9.1 (b) would violate or otherwise
conflict with any Third Party obligations of Palomar. For clarification, the
disclosure by Palomar to Gillette or by Gillette to Palomar of Palomar
Controlled Information shall not cause such information to cease to be subject
to the confidentiality provisions of this Section 9.1 (b). All restrictions with
respect to Palomar Controlled Information contained in this Section 9.1 (b)
shall not apply to the use directly or indirectly for any purpose, or disclosure
or publication, of any Palomar Controlled Information that has applicability
outside of the Exclusive Field, notwithstanding the fact that the Palomar
Controlled Information has applicability in the Exclusive Field.
     (c) Gillette Obligations. Gillette recognizes that upon Palomar’s entry
into this Agreement, Palomar has an interest in Gillette’s retention in
confidence of certain information concerning Joint Technology for which Gillette
granted Palomar an exclusive license pursuant to Section 4.2(d). Accordingly,
during the term of this Agreement, Gillette shall, and shall cause its officers,
directors, employees and agents to, keep confidential, and not publish or
otherwise disclose to Third Parties (other than Permitted Confidents), and not
use directly or indirectly for any purpose, any information concerning Joint
Technology that solely and directly relates to Light-Based Products outside the
Field (the “Gillette Controlled Information”), except to the extent (i) the
Gillette Controlled Information is in the public domain through no fault of
Gillette or any of their respective officers, directors, employees and agents
(because such Gillette Controlled Information entered the public domain prior to
the Effective Date or otherwise), (ii) such disclosure or use would be permitted
under Section 9.2 if such information were Confidential Information of Palomar,
(iii) such disclosure or use is otherwise expressly permitted by the terms of
this Agreement or is reasonably necessary for the performance of this Agreement
or for the exercise of Gillette’s rights expressly granted by this Agreement, or
(iv) compliance with any of the restrictions contained in this Section 9.1(c)
would violate or otherwise conflict with any Third Party obligations of
Gillette. For clarification, the disclosure by Gillette to Palomar or by Palomar
to Gillette of Gillette Controlled Information shall not cause such information
to cease to be subject to the confidentiality provisions of this Section 9.
1(c). All restrictions with respect to Gillette Controlled Information contained
in this Section 9.1 (c) shall not apply to the use directly or indirectly for
any purpose, or disclosure or publication, of any Gillette Controlled
Information that has applicability in the Field, notwithstanding the fact that
the Gillette Controlled Information has applicability outside the Field.
     9.2 Permitted Disclosures. Each party may disclose Confidential Information
to the extent that such disclosure is:
     (a) Made in response to a valid order of a court of competent jurisdiction
or other supra-national, federal, national, regional, state, provincial or local
governmental or regulatory body of competent jurisdiction; provided, however,
that, except where impracticable for certain disclosures (e.g., in the event of
medical emergency), the receiving party shall first have given notice to the
disclosing party and given the disclosing party a reasonable opportunity to
quash such order and to obtain a protective order requiring that the
Confidential Information and documents that are the subject of such order be
held in confidence by such court or agency or, if disclosed, be used only for
the purposes for which the order was issued; and provided further that if a
disclosure order is not quashed or a protective order is not obtained, the

-57-



--------------------------------------------------------------------------------



 



Confidential Information disclosed in response to such court or governmental
order shall be limited to that information which is legally required to be
disclosed in response to such court or governmental order;
     (b) Otherwise required by Applicable Law as reasonably determined by
counsel to the receiving party;
     (c) Made by the receiving party as may be reasonably necessary or useful in
connection with preparing, filing, prosecuting, maintaining, enforcing and
defending Joint Technology;
     (d) Made by the receiving party as may be reasonably necessary or useful to
prosecute and/or defend litigation, Disputes or other disputes between the
parties;
     (e) Made by the receiving party to the Regulatory Authorities as required
in connection with any filing, application or request for Regulatory Approval;
provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information; or
     (f) Made by the receiving party or its sublicensees to Third Parties as may
be necessary or useful in connection with permitted subcontracting and
(sub)licensing transactions (including for purposes of Manufacturing), provided
that such Third Parties are bound by confidentiality obligations no less
restrictive than those set forth herein.
     9.3 Confidential Information.
     (a) Defined. “Confidential Information” of a party shall mean all
information and know-how and any tangible embodiments thereof provided by or on
behalf of such party to the other party either in connection with the
discussions and negotiations pertaining to this Agreement or in the course of
performing this Agreement, including data; knowledge; practices; processes;
ideas; research plans; engineering designs and drawings; research data;
manufacturing processes and techniques; scientific, manufacturing, marketing and
business plans; and financial and personnel matters relating to the disclosing
party or to its present or future products, sales, suppliers, customers,
employees, investors or business but excluding the actual terms included in this
Agreement. For the avoidance of doubt, (i) Confidential Information of each
party shall include any and all information provided by one party to the other
directly relating to Female Products, (ii) Confidential Information of both
parties shall include all Joint Inventions until such time as the parties
decline to pursue patent protection on them, (iii) Gillette Confidential
Information shall include all Gillette Technology, and (iv) Palomar Confidential
Information shall include (1) Palomar Technology, and (2) as provided in
Section 8.1(c), all Joint Inventions and Joint Technology related thereto solely
owned by Palomar until such time (if any) that Palomar assigns an interest in
them to Gillette.
     (b) Exclusions. Notwithstanding the foregoing, information or know-how of a
party shall not be deemed Confidential Information with respect to a receiving
party for purposes of this Agreement if such information or know-how:
     (i) was already known to the receiving party, other than under an
obligation of confidentiality or non-use, at the time of disclosure to, or, with
respect to know-how, discovery or development by, such receiving party;

-58-



--------------------------------------------------------------------------------



 



     (ii) was generally available or known, or was otherwise part of the public
domain, at the time of its disclosure to, or, with respect to know-how,
discovery or development by, such receiving party;
     (iii) became generally available or known, or otherwise became part of the
public domain, after its disclosure to, or, with respect to know-how, discovery
or development by, such receiving party through no fault of a party other than
the party that Controls such information and know-how;
     (iv) was disclosed to such receiving party, other than under an obligation
of confidentiality or non-use, by a Third Party who had no obligation to the
party that Controls such information and know-how not to disclose such
information or know-how to others; or
     (v) was independently discovered or developed by such receiving party, as
evidenced by their written records, without the use of Confidential Information
belonging to the party that Controls such information and know-how.
Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of a party merely because the
Confidential Information is embraced by more general information in the public
domain or in the possession of such party. Further, any combination of
Confidential Information shall not be considered in the public domain or in the
possession of a party merely because individual elements of such Confidential
Information are in the public domain or in the possession of such party unless
the combination and its principles are in the public domain or in the possession
of such party.
     9.4 Use of Name. Except as expressly permitted by Section 9.5, neither
party shall use the name or any other insignia, symbol, trademark, trade name or
logotype of the other party (or any abbreviation or adaptation thereof) in any
publication, press release, promotional material or other form of publicity
without the prior written approval of such other party in each instance. Subject
to Section 9.5, the restrictions imposed by this Section shall not prohibit
either party from making any disclosure identifying the other party that is
required by Applicable Law.
     9.5 Press Releases and SEC Filings. Palomar shall have the right, within
two (2) business days of Palomar’s acceptance of the Offer from Gillette of this
Agreement pursuant to Section 10.1(b), to issue a press release in a form to be
mutually agreed by the parties in writing in advance of such issuance (the
“First Press Release”). Gillette understands and agrees that Palomar shall
submit this Agreement to the SEC and Palomar agrees to submit to the SEC, and
consult with Gillette with respect to the preparation and submission of, a
confidential treatment request for the Exhibits attached hereto. Except as
otherwise mutually agreed in advance in writing by the parties, neither party
shall issue a press release nor make any other public disclosure of the
activities conducted by the parties pursuant hereto without the prior approval
of such press release or public disclosure by the other party hereto. Each party
shall submit any such press release or public disclosure to the other party, and
such other party shall

-59-



--------------------------------------------------------------------------------



 



have two (2) business days to review and approve any such press release or
public disclosure, which approval shall not be unreasonably withheld. If such
other party does not respond within such two (2) business day period, the press
release or public disclosure shall be deemed approved. If a party obtains the
approval of the other party to make a public disclosure pursuant to this Section
9.5 in connection with a press release, or a filing with or other submission to
the United States Securities and Exchange Commission (the “SEC”) or other
regulatory authority, or if such press release, filing or submission is
otherwise approved pursuant to the preceding sentence of this Section 9.5, the
party that has obtained (or is deemed to have obtained) approval to make a
disclosure shall be permitted to make subsequent public disclosures containing
statements that are substantially similar to the statements contained in such
previously permitted disclosures, without seeking the prior approval of the
other party with respect to such subsequent disclosures; provided, however, that
in the event that any such subsequent public disclosure is to be made other than
in a filing or submission to the SEC, prior approval shall be required if such
subsequent disclosure will occur not more than thirty (30) days after the
initial disclosure was approved (or deemed approved, as the case may be). Except
to the extent otherwise provided in the preceding sentence, if a public
disclosure is required by Applicable Law, as reasonably determined by counsel to
the party seeking to make a disclosure, including in a filing with or other
submission to the SEC, and (a) such party has provided copies of the disclosure
to the other party as far in advance of such filing or other disclosure as is
reasonably practicable under the circumstances, (b) such party has promptly
notified the other party in writing of such requirement and any respective
timing constraints, and (c) such party has given the other party a reasonable
time under the circumstances from the date of notice by such party of the
required disclosure to comment upon, request confidential treatment or approve
such disclosure, then such party shall have the right to make such public
disclosure at the time and in the manner reasonably determined by its counsel to
be required by Applicable Law. Notwithstanding anything to the contrary herein,
it is hereby understood and agreed that if in each case set forth in this
Section 9.5, the other party provides comments within the respective time
periods or constraints specified herein or within the respective notice, the
party seeking to make such disclosure or its counsel, as the case may be, shall
in good faith (i) consider incorporating such comments and (ii) use reasonable
efforts to incorporate such comments, limit disclosure or obtain confidential
treatment to the extent reasonably requested by the other party.
     9.6 Equitable Relief. Each party acknowledges and agrees that breach of any
of the terms of this ARTICLE IX would cause irreparable harm and damage to the
other and that such damage may not be ascertainable in money damages and that as
a result thereof the non-breaching party would be entitled to seek from a court
as is contemplated by Section 13.3 equitable or injunctive relief restraining
any breach or future violation of the terms contained herein by the breaching
party without the necessity of proving actual damages or posting bond. Such
right to equitable relief is in addition to whatever remedies either party may
be entitled to as a matter of law or equity, including money damages, which
other remedies are subject to the provisions of this Agreement concerning the
resolution of Disputes.
     9.7 Termination. Upon termination of this Agreement for any reason, each
receiving party shall (i) return to the disclosing party all Confidential
Information provided in writing by the disclosing party to the receiving party,
and (ii) destroy copies of memoranda and notes prepared by the receiving party
or any of its employees or agents that contain Confidential Information of the
disclosing party; provided, however, that the receiving party may retain

-60-



--------------------------------------------------------------------------------



 



copies of such Confidential Information in which such party has a proprietary or
licensed interest that survives termination; provided, further, that the terms
of clause (i) and clause (ii) of this Section 9.7 shall not apply with respect
to any Confidential Information contained in reports to a party’s board of
directors or executive committees (or to the extent reference is made thereto in
board minutes or similar documents). Notwithstanding the foregoing, the
receiving party and its legal counsel may each retain a copy of such
Confidential Information and memoranda and notes to be used only in exercising
the receiving party’s rights and performing the receiving party’s obligations
under this Agreement, including in the case of a dispute concerning this
Agreement. The return of any Confidential Information will not relieve the
receiving party of any of its obligations hereunder.
     9.8 Termination of Prior Non-Disclosure Agreement. This Agreement
supersedes the Non-Disclosure Agreement between the parties dated April 24,
2001, as amended effective as of April 9, 2002 and May 6, 2002 and January 21,
2003 (the “Non-Disclosure Agreement”), but only insofar as such Confidentiality
Agreement relates to the subject matter of this Agreement. All Confidential
Information (as defined in the Non-Disclosure Agreement) exchanged between the
parties under the Non-Disclosure Agreement relating to the subject matter of
this Agreement shall be deemed Confidential Information hereunder and shall be
subject to the terms of this Agreement.
     9.9 Publication. With respect to any right of publication in favor of MGH
under any MGH Agreement (and only to the extent of MGH’s rights under any MGH
Agreement), in the event that MGH seeks to publish or present any Joint
Technology pursuant to rights granted to it in such agreement(s), the following
procedures shall govern: Promptly upon receipt of notice from MGH that it
desires to make any such presentation or publication, Palomar shall provide to
Gillette the opportunity to review any proposed abstracts, manuscripts or
presentations (including information to be presented verbally) that contains any
Joint Technology at least thirty (30) days prior to the intended submission of
such abstract or manuscript for publication, or at least seven (7) days prior to
the intended delivery of such presentation. Palomar agrees that, upon written
request from Gillette that any such abstract or manuscript for publication not
be submitted, or any such proposed presentation not be made, until Gillette is
given a reasonable period of time not to exceed thirty (30) days to seek Patent
protection for any material in such publication or presentation which it
believes is patentable to the extent that Gillette is entitled to seek Patent
protection for such material under this Agreement. Any publications of a Party
under this Section 9.9 shall be subject to the confidentiality obligations of
this ARTICLE IX. In all other respects, except as required by Applicable Law,
neither party shall have the right to publish or present (or to permit its
(sub)licensees, subcontractors, employees or agents to publish or present) any
Joint Technology, except with the prior written consent of the other party.

-61-



--------------------------------------------------------------------------------



 



ARTICLE X
Term and Termination
     10.1 Term.
     (a) Subject to Section 10.1(b), this Agreement shall commence and take
effect on the Effective Date and shall continue in effect until terminated in
accordance with this ARTICLE X.
     (b) This Agreement shall be executed by Gillette but not Palomar as of the
date first written above, and Gillette shall Deliver two originals of the
executed version of this Agreement to Palomar. Upon such execution and Delivery
by Gillette, this Agreement shall constitute a binding and irrevocable offer by
Gillette (the “Offer”) for a period of six (6) days after Palomar’s receipt of
those two executed originals (the “Offer Period”). Palomar shall have the right,
in its sole discretion, to accept the Offer during the Offer Period by executing
the two originals Delivered by Gillette and Delivering to Gillette one of the
fully executed originals and retaining the other, provided that Palomar not make
any changes or alterations to the Offer represented by this Agreement in any
way. If Palomar so accepts the Offer within the Offer Period, then this
Agreement shall become effective as provided in Section 10.1(a) and shall be a
binding contract upon both of the parties. If Palomar either (i) notifies
Gillette in writing that it rejects the Offer during the Offer Period, or
(ii) fails to accept the Offer during the Offer Period as provided above, then
the Offer shall terminate and neither Party shall have any further obligation
with respect to the Offer, this Agreement or otherwise (except with respect to
the Non-Disclosure Agreement, which shall survive in full such termination). For
purposes of this Section 10.1(b), “Deliver” and its correlatives shall mean the
act of one party providing an original of this Agreement to the other party by
either: (i) sending such document to the other party by a nationally recognized
overnight courier as provided in Section 14.5 for delivery on the next business
day, or (ii) actual receipt of an original of such document.
     10.2 Unilateral Termination of Exclusivity Period by Gillette. Gillette
shall have the right in its sole discretion to terminate the Exclusivity Period
providing ten (10) days prior written notice to Palomar.
     10.3 Termination of this Agreement by Either Party for Material Breach.
     (a) Material Breach. Material failure by a party to comply with any of its
material obligations contained herein shall entitle the party not in default to
give to the party in default notice specifying the nature of the default and
requiring the defaulting party to cure such default. If such default is not
cured within thirty (30) days, or in the case of breach of any obligation to pay
monies hereunder, ten (10) business days (the “Cure Period”) after the receipt
of such notice (or, if such default cannot be cured within the Cure Period, if
the party in default does not commence actions to cure such default within the
Cure Period and thereafter diligently continue such actions), the party not in
default shall be entitled, without prejudice to any of its other rights
conferred on it by this Agreement, and in addition to any other remedies
available to it by law or in equity, to terminate this Agreement in its entirety
effective upon written notice to the defaulting party; provided, however, that
any right to terminate under this Section 10.3, shall be stayed in the event
that, during any Cure Period, the party alleged to have been in default shall

-62-



--------------------------------------------------------------------------------



 



have initiated dispute resolution in accordance with Section 13.1 with respect
to the alleged default, which stay shall last so long as the initiating party
diligently and in good faith cooperates in the prompt resolution of such dispute
resolution proceedings.
     (b) No Challenge. In the event that Gillette, during a period when there is
in effect a license grant from Palomar to Gillette under the Palomar Patents
pursuant to this Agreement, asserts a claim in any judicial or governmental
forum seeking a judgment or other decision that any of the Patent claims of the
Palomar Patents is invalid or unenforceable, if it is determined by a judicial
or other governmental authority that no such Patent claims with respect to which
Gillette made such assertions are invalid or unenforceable, from and after the
date of such determination, the royalty rate payable by Gillette with respect to
such license shall double until the date of the earlier to occur of (i) five
(5) years from the date of such determination, or (ii) a period that corresponds
to the total number of days that lapsed between the date on which such claim is
asserted by Gillette in such forum until the date on which such judicial or
governmental determination becomes final and unappealable. In the event that
Palomar, during a period when there is in effect a license grant from Gillette
to Palomar under the Gillette Licensed Patents pursuant to this Agreement,
asserts a claim in any judicial or governmental forum seeking a judgment or
other decision that any of the Patent claims of the Gillette Licensed Patents is
invalid or unenforceable, if it is determined by a judicial or other
governmental authority that no such Patent claims with respect to which Palomar
made such assertions are invalid or unenforceable, from and after the date of
such determination, the royalty rate payable by Palomar with respect to such
license shall double until the date of the earlier to occur of (x) five
(5) years from the date of such determination, or (y) a period that corresponds
to the total number of days that lapsed between the date on which such claim is
asserted by Palomar in such forum until the date on which such judicial or
governmental determination becomes final and unappealable.
     10.4 Unilateral Termination of this Agreement by Gillette.
     (a) Termination by Gillette Within Twelve Months of the Effective Date. At
any time within twelve (12) months after the Effective Date, Gillette shall have
the right in its sole discretion to terminate this Agreement in its entirety by
providing ten (10) days’ prior written notice to Palomar.
     (b) Termination by Gillette Upon Determination That the First Female
Product Requires PMA. Gillette shall have the right, in its sole discretion, to
terminate this Agreement in its entirety by providing ten (10) days’ prior
written notice to Palomar within thirty (30) days of the FDA determining that
the First Female Product is a PMA Product.
     (c) Termination by Gillette for Palomar’s Failure to Obtain Regulatory
Approval in the United States Within FDA Approval Period. Within thirty
(30) days of the end of the applicable FDA Approval Period, Gillette shall have
the right in its sole discretion to terminate this Agreement in its entirely by
providing ten (10) days’ prior written notice to Palomar in the event that
Palomar fails to obtain Regulatory Approval in the United States for the First
Female Product within the applicable FDA Approval Period. For avoidance of
doubt, in the event that Gillette does not terminate this Agreement in such an
event, then notwithstanding the extent to which Gillette continues to commit
resources to the activities contemplated by this

-63-



--------------------------------------------------------------------------------



 



Agreement, Palomar shall have the right to continue its efforts, at its sole
cost and expense, to obtain Regulatory Approval in the United States for the
First Female Product and Gillette shall reasonably cooperate in those efforts
through the R&D Committee as originally contemplated by this Agreement.
     (d) Termination By Gillette at the First Decision Point or the Second
Decision Point. At any time on or before thirty (30) days after the First
Decision Point or the Second Decision Point, Gillette shall have the right in
its sole discretion to terminate this Agreement in its entirety by providing ten
(10) days’ prior written notice to Palomar.
     10.5 Unilateral Termination of this Agreement by Palomar for Gillette’s
Breach of Diligence Obligations. Palomar shall have the right in its sole
discretion to terminate this Agreement in its entirety by providing ten
(10) days’ prior written notice to Gillette in the event that Gillette fails to
satisfy its obligations pursuant to Section 2.1(b)(i), 2.1(b)(ii) or
2.1(b)(iii), and in the case of either Section 2.1(b)(i) or 2.1(b)(ii), Gillette
further fails to make a payment to Palomar in accordance with the proviso
contained in each such Section.
     10.6 Consequences of Termination of Exclusivity Period. In the event that
Gillette terminates the Exclusivity Period pursuant to Section 10.2, as of the
effective date of such termination, the following terms and conditions shall
apply.
     (i) The covenants and other rights granted by Palomar in Sections 5.2 and
5.3(a), the covenants and other rights granted by Gillette in 5.3(b), and
Sections 1.7, 5.4 and 9.1(b) shall terminate.
     (ii) The licenses granted by Palomar to Gillette in Section 4.1(a)(i) and
4.1(a)(ii) shall convert to non-exclusive licenses and the word “exclusive”
wherever it appears in Sections 4.1 (a)(i) and 4.1 (a)(ii) shall be deemed from
and after such date to be replaced with the word “non-exclusive”; provided, that
the licenses contained in Sections 4.1(a)(i) and 4.1(a)(ii) shall be deemed to
cover only those Female Products Launched by Gillette prior to the effective
date of the termination of the Exclusivity Period, and any Improvements thereto.
     (iii) The Male Option granted by Palomar to Gillette in Section 5.1 and the
covenant granted by Palomar to Gillette in Section 5.2(b) shall terminate;
provided, that, in the event that Gillette has, prior to such date, exercised
the Male Option, Gillette’s rights pursuant to Section 5.1(c) shall survive and
Gillette’s rights with respect to Palomar Male Technology and Palomar’s interest
in the Joint Technology in the Male Field shall be governed by the terms of the
Male Collaboration Agreement entered into (or to be entered into) between the
parties pursuant to such Section.

-64-



--------------------------------------------------------------------------------



 



     (iv) Gillette hereby grants to Palomar a worldwide, perpetual, irrevocable,
non-exclusive, royalty-bearing, right and license, with the right to grant
sublicenses (through multiple tiers of sublicensing), under all of Gillette’s
right, title and interest in and to the Gillette Licensed Patents to Exploit in
the Female Field only those Female Products (including prototypes of such
products) or Manufacturing Processes for Female Products (including in each
instance Improvements thereto), all of which products or processes are developed
or under development by or for Gillette (optionally with Palomar hereunder
and/or with one or more Third Parties) at the time of termination of the
Exclusivity Period, and any Palomar Improvements thereto (but not any new or
other products), which license grant shall become effective as of the effective
date of such termination and shall be subject to the payment obligations of
Palomar pursuant to Section 6.3.
     (v) Gillette shall have no further obligation to make payments to Palomar
pursuant to Section 6.1(g).
     (vi) In the event that, prior to such date, Palomar has not provided to
Gillette an Opportunity Notice in accordance with the terms and conditions of
Section 5.1(b), Gillette’s obligations, if any, pursuant to Section 6.2(a)(i) or
6.2(a)(ii) to make a payment to Palomar in connection with the Launch of an
Other Independent Product in the Male Field, and Gillette’s obligations, if any,
pursuant to Section 6.2(b)(ii) to pay to Palomar TTPs with respect to Net Sales
of Other Independent Product(s) in the Male Field, shall be reduced by fifty
percent (50%); provided, however, that the fifty percent (50%) reduction
provided in this Section 10.6(vi) shall not be applicable in the event that,
(A) within sixty (60) days after the date on which Gillette delivers to Palomar
the termination notice pursuant to Section 10.2, Palomar provides to Gillette a
Male Product Opportunity in accordance with the terms of Sections 5.1(b) (with
such 60-day period being subject to a reasonable extension not to exceed thirty
(30) days for Palomar to provide the Evaluation Materials required by the
Opportunity Notice in the event that Gillette notifies Palomar that Gillette
reasonably believes that it has not received all the Evaluation Materials as
contemplated by Section 5.1(b)(ii)), or (B) the termination of the Exclusivity
Period by Gillette becomes effective on or before the second (2nd) anniversary
of the Effective Date.
     (vii) Except as set forth in this Section 10.6, in all other respects the
provisions of this Agreement shall survive the termination of the Exclusivity
Period by Gillette pursuant to Section 10.2.
     10.7 Consequences of Termination of Agreement by Gillette.
     (a) Termination by Gillette Within Twelve Months of the Effective Date. In
the event that Gillette terminates this Agreement pursuant to Section 10.4(a),
as of the effective date of such termination, the following terms and conditions
shall apply.
     (i) The covenants and other rights granted by Palomar in Sections 5.2 and
5.3(a), the covenants and other rights granted by Gillette in 5.3(b), and
Sections 1.7, 5.4 and 9.1(b) shall terminate.

-65-



--------------------------------------------------------------------------------



 



     (ii) The licenses granted by Palomar to Gillette in Sections 4.1(a)(i) and
4.1(a)(ii) shall terminate.
     (iii) The Male Option granted by Palomar to Gillette in Section 5.1 and the
covenant granted by Palomar to Gillette in Section 5.2(b) shall terminate;
provided, that, in the event that Gillette has, prior to such date, exercised
the Male Option, Gillette’s rights pursuant to Section 5.1(c) shall survive and
Gillette’s rights with respect to Palomar Male Technology and Palomar’s interest
in the Joint Technology in the Male Field shall be governed by the terms of the
Male Collaboration Agreement entered into (or to be entered into) between the
parties pursuant to such Section.
     (iv) Except in the case of any payment obligations of Gillette pursuant to
Sections 6.1(a) and 6.1(b), all payment obligations of Gillette, if any,
pursuant to Sections 6.1 and 6.2 shall terminate.
     (v) As provided in Section 8.1(c)(i), (1) there shall no be assignment by
Palomar to Gillette of any interest in any (A) Joint Inventions first conceived
or reduced to practice during the Restricted Access Period, and (B) all relevant
Joint Technology, (2) all of such Joint Inventions and Joint Technology shall
remain solely owned by Palomar and shall no longer be treated hereunder as Joint
Inventions or Joint Technology, and (3) Palomar shall not be required to
disclose any such Joint Inventions or Joint Technology to Gillette.
     (vi) Except as set forth in this Section 10.7(a), the terms and conditions
of ARTICLE IV, ARTICLE V and ARTICLE VI (in addition to the provisions listed in
Section 10.10(b)) shall survive termination of this Agreement by Gillette
pursuant to Section 10.4(a).
     (b) Termination by Gillette Upon Determination That First Female Product
Requires PMA. In the event that Gillette terminates this Agreement pursuant to
Section 10.4(b), as of the effective date of such termination, the following
terms and conditions shall apply.
     (i) The covenants and other rights granted by Palomar in Sections 5.2 and
5.3(a), the covenants and other rights granted by Gillette in 5.3(b), and
Sections 1.7, 5.4 and 9.1(b) shall terminate.
     (ii) The licenses granted by Palomar to Gillette in Sections 4.1(a)(i) and
4.1(a)(ii) shall terminate.
     (iii) The Male Option granted to Gillette by Palomar in Section 5.1 and the
covenant granted by Palomar to Gillette in Section 5.2(b) shall terminate;
provided, that, in the event that Gillette has, prior to such date, exercised
the Male Option, Gillette’s rights pursuant to Section 5.1(c) shall survive and
Gillette’s rights with respect to Palomar Male Technology and Palomar’s interest
in the Joint Technology in the Male Field shall be governed by the terms of the
Male Collaboration Agreement entered into (or to be entered into) between the
parties pursuant to such Section.

-66-



--------------------------------------------------------------------------------



 



     (iv) Gillette hereby grants to Palomar a worldwide, perpetual, irrevocable,
non-exclusive, royalty-bearing, right and license, with the right to grant
sublicenses (through multiple tiers of sublicensing), under all of Gillette’s
right, title and interest in and to the Gillette Licensed Patents to Exploit in
the Female Field only those Female Products (including prototypes of such
products) or Manufacturing Processes for Female Products(including in each
instance Improvements thereto), all of which products or processes are developed
or under development by or for Gillette (optionally with Palomar hereunder
and/or with one or more Third Parties) at the time of termination of this
Agreement, and any Palomar Improvements thereto (but not any new or other
products), which license grant shall become effective as of the effective date
of such termination and shall be subject to the payment obligations of Palomar
pursuant to Section 6.3.
     (v) Gillette hereby grants to Palomar a worldwide, perpetual, irrevocable,
exclusive (including with regard to Gillette), royalty-free, right and license,
with the right to grant sublicenses (through multiple tiers of sublicensing),
under all of Gillette’s right, title and interest in and to the Joint Technology
to Exploit in the Female Field only those Female Products (including prototypes
of such products) or Manufacturing Processes for Female Products (including in
each instance Improvements thereto), all of which products or processes are
developed or under development by or for Gillette (optionally with Palomar
hereunder and/or with one or more Third Parties) at the time of termination of
this Agreement, and any Palomar Improvements thereto (but not any new or other
products), which license grant shall become effective as of the effective date
of such termination. As of the effective date of such termination and
thereafter, Gillette shall not practice or use, or grant licenses or other
rights under, Joint Technology for the purpose of Exploitation of such Female
Products, provided that, subject to Section 4.2(d) and the other terms and
conditions of this Agreement, the foregoing restrictions shall not prevent
Gillette from conducting any activity, or exercising or granting any licenses or
other rights, with respect to the Joint Technology that has as its goal or
intent Exploitation of products or systems, other than such Female Products or
Palomar Improvements thereto, in the Female Field, or products or systems
outside of the Female Field.
     (vi) Except in the case of any payment obligations of Gillette pursuant to
Sections 6.1(a) and 6.1(b), all payment obligations of Gillette, if any,
pursuant to Section 6.1 shall terminate.
     (vii) Except as set forth in this Section 10.7(b), the terms and conditions
of ARTICLE IV, ARTICLE V and ARTICLE VI (in addition to the provisions listed in
Section 10.10(b)) shall survive termination of this Agreement by Gillette
pursuant to Section 10.4(b).
     (c) Termination by Gillette for Palomar’s Failure to Obtain Regulatory
Approval in the United States Within FDA Approval Period. In the event that
Gillette terminates this Agreement pursuant to Section 10.4(c), as of the
effective date of such termination, the following terms and conditions shall
apply.
     (i) The covenants and other rights granted by Palomar in Sections 5.2 and
5.3(a), the covenants and other rights granted by Gillette in 5.3(b), and
Sections 1.7, 5.4 and 9.1(b) shall terminate.

-67-



--------------------------------------------------------------------------------



 



     (ii) The licenses granted by Palomar to Gillette in Sections 4.1(a)(i) and
4.1(a)(ii) shall terminate.
     (iii) The Male Option granted by Palomar to Gillette in Section 5.1 and the
covenant granted by Palomar to Gillette in Section 5.2(b) shall survive for a
period of two (2) years after the effective date of such termination, whereupon
the Male Option shall immediately terminate, provided, that, in the event that
Gillette has, prior to the termination of the Male Option, exercised the Male
Option, Gillette’s rights pursuant to Section 5.1(c) shall survive and
Gillette’s rights with respect to Palomar Male Technology and Palomar’s interest
in the Joint Technology in the Male Field shall be governed by the terms of the
Male Collaboration Agreement entered into (or to be entered into) between the
parties pursuant to such Section.
     (iv) Gillette hereby grants to Palomar a worldwide, perpetual, irrevocable,
non-exclusive, royalty-bearing, right and license, with the right to grant
sublicenses (through multiple tiers of sublicensing), under all of Gillette’s
right, title and interest in and to the Gillette Licensed Patents to Exploit in
the Female Field only those Female Products (including prototypes of such
products) or Manufacturing Processes for Female Products (including in each
instance Improvements thereto), all of which products or processes are developed
or under development by or for Gillette (optionally with Palomar hereunder
and/or with one or more Third Parties) at the time of termination of this
Agreement, and any Palomar Improvements thereto (but not any new or other
products), which license grant shall become effective as of the effective date
of such termination and shall be subject to the payment obligations of Palomar
pursuant to Section 6.3.
     (v) Gillette hereby grants to Palomar a worldwide, perpetual, irrevocable,
exclusive (including with regard to Gillette), royalty-free, right and license,
with the right to grant sublicenses (through multiple tiers of sublicensing),
under all of Gillette’s right, title and interest in and to the Joint Technology
to Exploit in the Female Field only those Female Products (including prototypes
of such products) or Manufacturing Processes for Female Products (including in
each instance Improvements thereto), all of which products or processes are
developed or under development by or for Gillette (optionally with Palomar
hereunder and/or with one or more Third Parties) at the time of termination of
this Agreement, and any Palomar Improvements thereto (but not any new or other
products), which license grant shall become effective as of the effective date
of such termination. As of the effective date of such termination and
thereafter, Gillette shall not practice or use, or grant licenses or other
rights under Joint Technology for the purpose of Exploitation of such Female
Products in the Female Field; provided that, subject to Section 4.2(d) and the
other terms and conditions of this Agreement, the foregoing restrictions shall
not prevent Gillette from conducting any activity, or exercising or granting any
licenses or other rights, with respect to the Joint Technology that has as its
goal or intent Exploitation of products or systems, other than such Female
Products or Palomar Improvements thereto, in the Female Field, or products or
systems outside the Female Field.
     (vi) Except in the case of any payment obligation of Gillette pursuant to
Sections 6.1(a) and 6.1(b), Gillette’s payment obligations pursuant to
Section 6.1 shall terminate.

-68-



--------------------------------------------------------------------------------



 



     (vii) Gillette obligations, if any, to make payments to Palomar pursuant to
Section 6.2(a)(i) or 6.2(a)(ii) on account of a Launch of a Gillette Joint
Independent Product in the Field, as applicable, and Gillette’s obligations, if
any, pursuant to Section 6.2(b)(i) to pay to Palomar TTPs with respect to Net
Sales of a Gillette Joint Independent Product in the Field, shall terminate;
provided, however, in the event that, subsequent to such termination, Gillette
exercises the Male Option, Gillette’s obligations, if any, to make payments to
Palomar pursuant to such Sections shall be reinstated from and after the date of
the Option Exercise Notice with respect to Gillette Joint Independent Products
in the Male Field only.
     (viii) Gillette’s obligations, if any, pursuant to Section 6.2(a)(i) or
6.2(a)(ii) to make a payment to Palomar in connection with the Launch of an
Other Independent Product in the Field, and Gillette’s obligations, if any,
pursuant to Section 6.2(b)(ii) to pay to Palomar TTPs with respect to Net Sales
of an Other Independent Product in the Field, shall terminate; provided,
however, in the event that, subsequent to such termination, Gillette exercises
the Male Option, Gillette’s obligations, if any, to make payments to Palomar
pursuant to such Sections shall be reinstated from and after the date of the
Option Exercise Notice with respect to Other Independent Products in the Male
Field only.
     (ix) Except as set forth in this Section 10.7(c), the terms and conditions
of ARTICLE IV, ARTICLE V and ARTICLE VI (in addition to the provisions listed in
Section 10.10(b)) shall survive termination of this Agreement by Gillette
pursuant to Section 10.4(c).
     (d) Termination By Gillette at the First Decision Point or the Second
Decision Point. In the event that Gillette terminates this Agreement pursuant to
Section 10.4(d), as of the effective date of such termination, the following
terms and conditions shall apply.
     (i) The covenants and other rights granted by Palomar in Sections 5.2 and
5.3(a), the covenants and other rights granted by Gillette in 5.3(b), and
Sections 1.7, 5.4 and 9.1(b) shall terminate.
     (ii) The licenses granted by Palomar to Gillette in Sections 4.1(a)(i) and
4.1(a)(ii) shall terminate.
     (iii) The Male Option granted by Palomar to Gillette in Section 5.1 and the
covenant granted by Palomar to Gillette in Section 5.2(b) shall terminate;
provided, that, in the event that Gillette has, prior to such date, exercised
the Male Option, Gillette’s rights pursuant to Section 5.1(c) shall survive and
Gillette’s rights with respect to Palomar Male Technology and Palomar’s interest
in the Joint Technology in the Male Field shall be governed by the terms of the
Male Collaboration Agreement entered into (or to be entered into) between the
parties pursuant to such Section.
     (iv) Gillette hereby grants to Palomar a worldwide, perpetual, irrevocable,
non-exclusive, royalty-bearing, right and license, with the right to grant
sublicenses (through multiple tiers of sublicensing), under all of Gillette’s
right, title and interest in and to the Gillette Licensed Patents to Exploit in
the Female Field only those Female Products (including prototypes of such
products) or Manufacturing Processes for Female Products

-69-



--------------------------------------------------------------------------------



 



(including in each instance Improvements thereto), all of which products or
processes are developed or under development by or for Gillette (optionally with
Palomar hereunder and/or with one or more Third Parties) at the time of
termination of this Agreement, and any Palomar Improvements thereto (but not any
new or other products), which license grant shall become effective as of the
effective date of such termination and shall be subject to the payment
obligations of Palomar pursuant to Section 6.3.
     (v) Gillette hereby grants to Palomar a worldwide, perpetual, irrevocable,
exclusive (including with regard to Gillette), royalty-free, right and license,
with the right to grant sublicenses (through multiple tiers of sublicensing),
under all of Gillette’s right, title and interest in and to the Joint Technology
to Exploit in the Female Field only those Female Products (including prototypes
of such products) or Manufacturing Processes for Female Products (including in
each instance Improvements thereto), all of which products or processes are
developed or under development by or for Gillette (optionally with Palomar
hereunder and/or with one or more Third Parties) at the time of termination of
this Agreement, and any Palomar Improvements thereto (but not any new or other
products), which license grant shall become effective as of the effective date
of such termination. As of the effective date of such termination and
thereafter, Gillette shall not practice or use, or grant licenses or other
rights under Joint Technology for the purpose of Exploitation of such Female
Products in the Female Field; provided that, subject to Section 4.2(d) and the
other terms and conditions of this Agreement, the foregoing restrictions shall
not prevent Gillette from conducting any activity, or exercising or granting any
licenses or other rights, with respect to the Joint Technology that has as its
goal or intent Exploitation of products or systems, other than such Female
Products or Palomar Improvements thereto, in the Female Field, or products or
systems outside the Female Field.
     (vi) Except in the case of any payment obligations of Gillette pursuant to
Sections 6.1(a) and 6.1(b), all payment obligations of Gillette, if any,
pursuant to Section 6.1 shall terminate.
     (vii) Except as set forth in this Section 10.7(d), the terms and conditions
of ARTICLE IV, ARTICLE V and ARTICLE VI (in addition to the provisions listed in
Section 10.10(b)) shall survive termination of this Agreement by Gillette
pursuant to Section 10.4(d).
     (e) Termination By Gillette for Palomar’s Material Breach. In the event
that Gillette terminates this Agreement pursuant to Section 10.3 or 10.11, as of
the effective date of such termination, the following terms and conditions shall
apply.
     (i) The covenants granted by Palomar to Gillette in Section 5.2 and all the
terms and conditions of Sections 1.7 and 9.1(b) shall terminate. For five
(5) years after the effective date of such termination, Palomar shall not
compete, or grant to a Third Party a license under Palomar-Controlled
intellectual property with the intention of enabling such Third Party to
compete, with Gillette in the Field; provided, however, that in the event that,
prior to Gillette’s termination of this Agreement pursuant to Section 10.3,
Palomar has offered to Gillette a Male Product Opportunity pursuant to
Section 5.1(b), and Gillette elected or otherwise failed to exercise the Male
Option pursuant to Section 5.1(b)(iv), Palomar’s obligation as provided in this
sentence shall apply only with respect to the Female Field, and references in
this

-70-



--------------------------------------------------------------------------------



 



Section 10.7(e)(i) to the “Field” shall be deemed to be references to the
“Female Field.” The restriction contained in this Section 10.7(e)(i) shall not
prevent Palomar from conducting any activity, or exercising or granting any
rights or licenses, that has as its goal or intent Exploitation of products or
systems outside of the Field, notwithstanding the possibility that any such
products or systems may have applications in the Field.
     (ii) The Male Option granted by Palomar to Gillette in Section 5.1 and the
covenant granted by Palomar to Gillette in Section 5.2(b) shall terminate;
provided, that, in the event that Gillette has, prior to such date, exercised
the Male Option, Gillette’s rights pursuant to Section 5.1(c) shall survive and
Gillette’s rights with respect to Palomar Male Technology and Palomar’s interest
in the Joint Technology in the Male Field shall be governed by the terms of the
separate agreement entered into (or to be entered into) between the parties
pursuant to such Section.
     (iii) Except in the case of payment obligations of Gillette pursuant to
Section 6.1(b) and 6.1(g), which shall terminate, all payment obligations of
Gillette contained in Section 6.1 shall survive termination of this Agreement by
Gillette pursuant to Section 10.3.
     (iv) Gillette’s obligations, if any, to make payments to Palomar pursuant
to Section 6.2(a)(i) or 6.2(a)(ii) on account of a Launch of a Gillette Joint
Independent Product in the Field, as applicable, and pursuant to
Sections 6.2(b)(i) and 6.2(c) to pay to Palomar TTPs and royalties on account of
Net Sales of a Gillette Joint Independent Product in the Field, as applicable,
shall terminate; provided, however in the event that Gillette’s Exploitation of
a Gillette Joint Independent Product triggers a payment obligation by Palomar to
MGH under an MGH Agreement, Gillette’s obligations, if any, pursuant to
Section 6.2(c) shall not terminate but rather Gillette’s obligation shall be
reduced to one percent (1%) of Net Sales and shall apply only if and to the
extent that Palomar has a corresponding payment obligation to MGH under an MGH
Agreement.
     (v) Gillette’s obligations, if any, pursuant to Section 6.2(a)(i) or
6.2(a)(ii) to make a payment to Palomar in connection with the Launch of an
Other Independent Product in the Field, and Gillette’s obligations, if any,
pursuant to Section 6.2(b)(ii) to pay to Palomar TTPs with respect to Net Sales
of an Other Independent Product in the Field, shall terminate.
     (vi) Except as set forth in this Section 10.7(e), the terms and conditions
of ARTICLE IV, ARTICLE V and ARTICLE VI (in addition to the provisions listed in
Section 10.10(b)) shall survive termination of this Agreement by Gillette
pursuant to Section 10.3.
     (f) Rights Cumulative. The rights and remedies in Section 10.7 shall be
cumulative and in addition to any other rights or remedies that may be available
to Gillette.

-71-



--------------------------------------------------------------------------------



 



     10.8 Consequences of Termination of Agreement by Palomar.
     (a) In the event that Palomar terminates this Agreement pursuant to
Section 10.3, 10.5 or 10.11, as of the effective date of such termination, the
following terms and conditions shall apply.
     (i) The covenants and other rights granted by Palomar in Sections 5.2 and
5.3(a), the covenants and other rights granted by Gillette in 5.3(b), and
Sections 1.7, 5.4 and 9.1(b) shall terminate.
     (ii) The licenses granted by Palomar to Gillette in Sections 4.1(a)(i) and
4.1(a)(ii) shall terminate.
     (iii) The Male Option granted to Gillette in Section 5.1 and the covenant
granted by Palomar to Gillette in Section 5.2(b) shall terminate; provided,
that, in the event that Gillette has, prior to such date, exercised the Male
Option, Gillette’s rights pursuant to Section 5.1(c) shall survive and
Gillette’s rights with respect to Palomar Male Technology and Palomar’s interest
in the Joint Technology in the Male Field shall be governed by the terms of the
Male Collaboration Agreement entered into (or to be entered into) between the
parties pursuant to such Section.
     (iv) Gillette hereby grants to Palomar a worldwide, perpetual, irrevocable,
non-exclusive, royalty-bearing, right and license, with the right to grant
sublicenses (through multiple tiers of sublicensing), under all of Gillette’s
right, title and interest in and to the Gillette Licensed Patents to Exploit in
the Female Field only those Female Products (including prototypes of such
products) or Manufacturing Processes for Female Products (including in each
instance Improvements thereto), all of which products or processes are developed
or under development by or for Gillette (optionally with Palomar hereunder
and/or with one or more Third Parties) at the time of termination of this
Agreement, and any Palomar Improvements thereto (but not any new or other
products), which license grant shall become effective as of the effective date
of such termination and shall be subject to the payment obligations of Palomar
pursuant to Section 6.3.
     (v) Gillette hereby grants to Palomar a worldwide, perpetual, irrevocable,
exclusive (including with regard to Gillette), royalty-free, right and license,
with the right to grant sublicenses (through multiple tiers of sublicensing),
under all of Gillette’s right, title and interest in and to the Joint Technology
to Exploit in the Field only those Female Products (including prototypes of such
products) or Manufacturing Processes for Female Products (including in each
instance Improvements thereto), all of which products or processes are developed
or under development by or for Gillette (optionally with Palomar hereunder
and/or with one or more Third Parties) at the time of termination of this
Agreement, and any Palomar Improvements thereto (but not any new or other
products), which license grant shall become effective as of the effective date
of such termination. As of the effective date of such termination and
thereafter, Gillette shall not practice or use, or grant licenses or other
rights under, Joint Technology for the purpose of Exploitation of such Female
Products in the Female Field, provided that, subject to Section 4.2(d) and the
other terms and conditions of this Agreement, the foregoing restrictions shall
not prevent Gillette from conducting any activity, or exercising or

-72-



--------------------------------------------------------------------------------



 



granting any licenses or other rights, with respect to the Joint Technology that
has as its goal or intent Exploitation of products or systems, other than such
Female Products or Palomar Improvements thereto, in the Female Field, or
products or systems outside of the Female Field.
     (vi) Gillette’s payment obligations pursuant to Section 6.1 shall
terminate.
     (vii) Except as set forth in this Section 10.8, the terms and conditions of
ARTICLE IV, ARTICLE V and ARTICLE VI (in addition to the provisions listed in
Section 10.10(b)) shall survive termination of this Agreement by Gillette
pursuant to Section 10.3 or 10.5.
     (b) Rights Cumulative. The rights and remedies of Palomar in this
Section 10.8 shall be cumulative and in addition to any other rights or remedies
that may be available to Palomar.
     10.9 Notice of Certain Sublicense Grants. In the event that Palomar grants
to a Third Party a sublicense under the license granted by Gillette to Palomar
in Sections 10.6(iv), 10.7(b)(iv), 10.7(c)(iv), 10.7(d)(iv), or 10.8(a)(iv),
Palomar shall promptly provide to Gillette written notice of such grant and the
identity of the Third Party, together with copies of those provisions of such
Agreement that relate directly to the Gillette Licensed Patents (e.g., license
grant provisions, intellectual property provisions relating to patent
prosecution and enforcement rights).
     10.10 Accrued Rights; Surviving Obligations.
     (a) Accrued Rights. Termination or expiration of this Agreement for any
reason shall be without prejudice to any rights that shall have accrued to the
benefit of a party prior to such termination or expiration. Such termination or
expiration shall not relieve a party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement.
     (b) Survival. Subject to and without limiting anything contained in
Sections 10.6, 10.7 and 10.8 of this Agreement, Sections 1.2(b), 1.3(b)(iv),
1.5, 2.1(a)(iii), 10.1(b), 10.6, 10.7, 10.8, 10.9, 10.11, 14.2, 14.3, 14.4,
14.5, 14.6, 14.8, 14.9, 14.12 and this Section 10.10, and Articles VIII, IX and
XIII of this Agreement shall survive the termination or expiration of this
Agreement for any reason.
     (c) Work-in-Progress. Upon termination of this Agreement by Palomar
pursuant to Section 10.3, Gillette shall be entitled, during the following
ninety (90) days, to finish any work-in-progress and to sell any inventory of
the Female Products that remains on hand as of the date of the termination, so
long as Gillette pays Palomar all amounts applicable to said subsequent sales in
accordance with the terms and conditions set forth in this Agreement.
     10.11 Termination Upon Insolvency. Either party may terminate this
Agreement if, at any time, the other party shall file in any court or agency
pursuant to any statute or regulation of any state, country or jurisdiction, a
petition in bankruptcy or insolvency or for reorganization or for an arrangement
or for the appointment of a receiver or trustee of that party

-73-



--------------------------------------------------------------------------------



 



or of its assets, or if the other party shall be served with an involuntary
petition against it, filed in any insolvency proceeding, and such petition shall
not be dismissed within sixty (60) days after the filing thereof, or if the
other party shall propose or be a party to any dissolution or liquidation, or if
the other party shall make an assignment for the benefit of its creditors.
     10.12 Rights in Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement by Gillette or Palomar are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code, licenses of rights to “intellectual property” as defined under Section 101
of the United States Bankruptcy Code. The parties agree that the parties, as
licensees of such rights under this Agreement, shall retain and may fully
exercise all of their rights and elections under the United States Bankruptcy
Code. The parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against either party under the United States
Bankruptcy Code, the party hereto that is not a party to such proceeding shall
be entitled to a complete duplicate of (or complete access to, as appropriate)
any such intellectual property and all embodiments of such intellectual
property, which, if not already in the non-subject party’s possession, shall be
promptly delivered to it (a) upon any such commencement of a bankruptcy
proceeding upon the non-subject party’s written request therefor, unless the
party subject to such proceeding elects to continue to perform all of its
obligations under this Agreement or (b) if not delivered under clause (a) above,
following the rejection of this Agreement by or on behalf of the party subject
to such proceeding upon written request therefor by the non-subject party.
ARTICLE XI
Indemnity
     11.1 Indemnification of Gillette. Palomar shall indemnify The Gillette
Company and its Affiliates and their respective directors, officers, employees
and agents, and defend and save each of them harmless, from and against any and
all losses, damages, liabilities, bodily injury, death or property damage, costs
and expenses (including reasonable attorneys’ and professionals fees and
expenses) in connection with any and all suits, investigations, claims or
demands (collectively, “Losses”), but only to the extent based on or arising
from a suit, investigation, claim or demand made by a Third Party (a “Third
Party Claim”), and arising from or occurring as a result of (a) the Exploitation
by Palomar or any of its agents or sublicensees of any Female Product or any
other product pursuant to a license granted by Gillette to Palomar in this
Agreement, or any materials for making or using the same, or any actual or
alleged violation of Applicable Law resulting therefrom, (b) a breach by Palomar
of this Agreement, or (c) the gross negligence or willful misconduct on the part
of Palomar in performing its obligations under this Agreement, except for those
Losses for which Gillette has an obligation to indemnify Palomar pursuant to
Section 11.2, as to which Losses each party shall indemnify the other to the
extent of their respective liability for the Losses; provided, however, that
Palomar shall not be obligated to indemnify Gillette for any Losses that arise
as a result of gross negligence or willful misconduct on the part of The
Gillette Company, its Affiliates and their respective directors, officers,
employees and agents. The foregoing indemnification obligation of Palomar shall
include, without limitation, Losses based on or arising out of (1) any
representation, warranty or agreement that is made by Palomar to any Third Party
with respect to any product described in clause (a)

-74-



--------------------------------------------------------------------------------



 



above, (2) actual or asserted violations of any Applicable Law attributable to
any product described in clause (a) above, or (3) any claim that any product
described in clause (a) above is defective (whether in design, materials,
workmanship or otherwise) or that otherwise relates to any attribute, condition
or failure of any such product, including any claim of product liability
(whether brought in tort, warranty, strict liability or other form of action) or
negligence.
     11.2 Indemnification of Palomar. Gillette shall indemnify Palomar Medical
Technologies, Inc., and its Affiliates and their respective directors, officers,
employees and agents, and defend and save each of them harmless, from and
against any and all Losses, but only to the extent based on or arising from a
Third Party Claim, arising from or occurring as a result of (a) the Exploitation
of any Female Product or other product by Gillette or any of its agents or
sublicensees pursuant to a license granted by Palomar to Gillette in this
Agreement, or any materials for making or using the same, or any actual or
alleged violation of Applicable Law resulting therefrom, (b) a breach by
Gillette of this Agreement, (c) the wrongful exercise by Gillette of any Third
Party beneficiary rights provided for in Section 5.3(a)(ii)(3), or (d) the gross
negligence or willful misconduct on the part of Gillette in performing its
obligations under this Agreement, except for those Losses for which Palomar has
an obligation to indemnify Gillette pursuant to Section 11.1, as to which Losses
each party shall indemnify the other to the extent of their respective liability
for the Losses; provided, however, that Gillette shall not be obligated to
indemnify Palomar for any Losses that arise as a result of gross negligence or
willful misconduct on the part of Palomar Medical Technologies, Inc., its
Affiliates and their respective directors, officers, employees and agents. The
foregoing indemnification obligation of Gillette shall include, without
limitation, Losses based on or arising out of (1) any representation, warranty
or agreement that is made by Gillette to any Third Party with respect to any
Female Product, (2) actual or asserted violations of any Applicable Law
attributable to any Female Product, or (3) any claim that any Female Product is
defective (whether in design, materials, workmanship or otherwise) or that
otherwise relates to any attribute, condition or failure of any such Female
Product, including any claim of product liability (whether brought in tort,
warranty, strict liability or other form of action) or negligence.
     11.3 Indemnification Procedure.
     (a) Notice of Third Party Claim. The indemnified party shall give the
indemnifying party prompt written notice (an “Indemnification Claim Notice”) of
any Third Party Claim upon which such indemnified party intends to base a
request for indemnification under Section 11.1 or 11.2, but in no event shall
the indemnifying party be liable for any Losses that directly result from any
delay in providing such notice. Each Indemnification Claim Notice must contain a
description of the Third Party Claim and the nature and amount of such Loss (to
the extent that the nature and amount of such Loss is known at such time). The
indemnified party shall furnish promptly to the indemnifying party copies of all
papers and official documents received in respect of any Losses. All Third Party
Claims in respect of a party, its Affiliates or their respective directors,
officers, employees and agents shall be made solely by such party to this
Agreement (the “Indemnified Party”).
     (b) Control of Defense. At its option, the indemnifying party may assume
the defense of any Third Party Claim by giving written notice to the Indemnified
Party within thirty (30) days after the indemnifying party’s receipt of an
Indemnification Claim Notice. Upon assuming the defense of a Third Party Claim,
the indemnifying party may appoint as lead counsel in the defense of the Third
Party Claim legal counsel selected by the indemnifying party,

-75-



--------------------------------------------------------------------------------



 



provided that such counsel for the indemnifying party shall be subject to the
reasonable approval of the Indemnified Party. In the event the indemnifying
party assumes the defense of a Third Party Claim, the Indemnified Party shall
immediately deliver to the indemnifying party all original notices and documents
(including court papers) received by any indemnified party in connection with
the Third Party Claim.
     (c) Right to Participate in Defense. Without limiting Section 11.3(b), any
indemnified party shall be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment shall be at the Indemnified
Party’s own expense unless (A) the employment thereof has been specifically
authorized by the indemnifying party in writing, (B) the indemnifying party has
failed to assume the defense and employ counsel in accordance with
Section 11.3(b) (in which case the Indemnified Party shall control the defense),
or (C) the Indemnified Party shall have reasonably concluded that there may be a
conflict of interest between the indemnifying party and the Indemnified Party in
the defense of such Third Party Claim, in which case the indemnifying party
shall pay the reasonable fees and expenses of one law firm serving as counsel
for the Indemnified Party, which law firm shall be subject to reasonable
approval by the indemnifying party.
     (d) Settlement. With respect to any Losses relating solely to the payment
of money damages in connection with a Third Party Claim and that will not result
in the Indemnified Party’s becoming subject to injunctive or other relief or
otherwise adversely and materially affect the business of the Indemnified Party
in any manner, the indemnifying party shall have the sole right to consent to
the entry of any judgment, enter into any settlement or otherwise dispose of
such Loss, on such terms as the indemnifying party, in its sole discretion,
shall deem appropriate. With respect to all other Losses in connection with
Third Party Claims, where the indemnifying party has assumed the defense of the
Third Party Claim in accordance with Section 11.3(b), the indemnifying party
shall have authority to consent to the entry of any judgment, enter into any
settlement or otherwise dispose of such Loss provided (i) it obtains the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld), and (ii) include as an unconditional term thereof the
giving by the Third Party to such Indemnified Party of a release from all
liability in respect to such Third Party Claim. The indemnifying party shall not
be liable for any settlement or other disposition of a Loss by an Indemnified
Party that is reached without the written consent of the indemnifying party,
unless the indemnifying party has failed to assume the defense and employ
counsel in accordance with Section 11.3(b). In the event that (i) an Indemnified
Party seeks indemnification from the indemnifying party under this ARTICLE XI
for a Third Party Claim, and (ii) the indemnifying party shall have acknowledged
in writing the obligation to indemnify the Indemnified Party hereunder with
respect thereto, no Indemnified Party shall admit any liability with respect to,
or settle, compromise or discharge, such Third Party Claim without the prior
written consent of the indemnifying party.
     (e) Cooperation. In the event that an indemnifying party chooses to defend
or prosecute any Third Party Claim, the Indemnified Party shall, and shall cause
each other indemnified party to, cooperate with the indemnifying party in the
defense or prosecution thereof and shall furnish such records, information and
testimony, provide such witnesses and attend such conferences, discovery
proceedings, hearings, trials and appeals as the indemnifying

-76-



--------------------------------------------------------------------------------



 



party may reasonably request in connection therewith. Such cooperation shall
include access during normal business hours afforded to the indemnifying party
to, and reasonable retention by the Indemnified Party of, records and
information that are reasonably relevant to such Third Party Claim, and making
indemnified parties and other employees and agents available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder, and the indemnifying party shall reimburse the
Indemnified Party for all its reasonable out-of-pocket costs and expenses in
connection therewith.
     (f) Expenses. Except as provided above, the costs and expenses, including
fees and disbursements of counsel, incurred by the Indemnified Party in
connection with any claim shall be reimbursed on a Calendar Quarter basis by the
indemnifying party, without prejudice to the indemnifying party’s right to
contest the Indemnified Party’s right to indemnification.
     11.4 Limitation on Damages and Liability.
     (a) LIMITATION ON DAMAGES. SUBJECT TO SECTIONS 11.1 AND 11.2, AND EXCEPT IN
CIRCUMSTANCES OF GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT, NEITHER GILLETTE
NOR PALOMAR SHALL BE LIABLE FOR SPECIAL, INDIRECT, PUNITIVE, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING FOR LOST PROFITS, DEVELOPMENT COMPLETION OR
ROYALTIES), WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR
OTHERWISE, ARISING OUT OF (i) THE EXPLOITATION OF ANY PRODUCT DEVELOPED,
MANUFACTURED, SOLD OR MARKETED HEREUNDER, (ii) ANY BREACH OF OR FAILURE TO
PERFORM ANY OF THE PROVISIONS OF THIS AGREEMENT, (iii) OR OTHERWISE RELATING TO
THIS AGREEMENT, EVEN IF SUCH PARTY HAS BEEN INFORMED OR SHOULD HAVE KNOWN OF THE
POSSIBILITY OF SUCH DAMAGES.
     (b) DISCLAIMER.
     (i) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, (1) GILLETTE
HEREBY DISCLAIMS ANY AND ALL WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR
IMPLIED, WITH RESPECT TO THE GILLETTE TECHNOLOGY, JOINT TECHNOLOGY, GILLETTE
CONFIDENTIAL INFORMATION, INCLUDING ANY WARRANTY OF QUALITY, TITLE,
NONINFRINGEMENT, PERFORMANCE, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR
PURPOSE, AND (2) WITHOUT LIMITING THE FOREGOING, GILLETTE EXPRESSLY DISCLAIMS
ANY EXPRESS OR IMPLIED WARRANTY OR REPRESENTATION (A) AS TO THE VALIDITY OR
SCOPE OF ANY OF THE INTELLECTUAL PROPERTY RIGHTS LICENSED HEREUNDER, (B) THAT
ANY FEMALE PRODUCTS, ANY OTHER PRODUCTS OR ANY ACTIVITIES OF THE PARTIES
CONTEMPLATED BY THIS AGREEMENT, SHALL BE FREE FROM INFRINGEMENT,
MISAPPROPRIATION OR MISUSE OF ANY THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, OR
(C) AS TO THE QUALITY OR PERFORMANCE OF ANY INFORMATION AND INVENTIONS OR FEMALE
PRODUCTS OR ANY OTHER PRODUCTS.

-77-



--------------------------------------------------------------------------------



 



     (ii) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, (1) PALOMAR
HEREBY DISCLAIMS ANY AND ALL WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR
IMPLIED, WITH RESPECT TO THE PALOMAR TECHNOLOGY, PALOMAR MALE TECHNOLOGY, JOINT
TECHNOLOGY, PALOMAR CONFIDENTIAL INFORMATION, INCLUDING ANY WARRANTY OF QUALITY,
TITLE, NONINFRINGEMENT, PERFORMANCE, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
USE OR PURPOSE, AND (2) WITHOUT LIMITING THE FOREGOING, PALOMAR EXPRESSLY
DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTY OR REPRESENTATION (A) AS TO THE
VALIDITY OR SCOPE OF ANY OF THE INTELLECTUAL PROPERTY RIGHTS LICENSED HEREUNDER,
(B) THAT ANY FEMALE PRODUCTS, ANY OTHER PRODUCTS OR ANY ACTIVITIES OF THE
PARTIES CONTEMPLATED BY THIS AGREEMENT, SHALL BE FREE FROM INFRINGEMENT,
MISAPPROPRIATION OR MISUSE OF ANY THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, OR
(C) AS TO THE QUALITY OR PERFORMANCE OF ANY INFORMATION AND INVENTIONS OR FEMALE
PRODUCTS OR ANY OTHER PRODUCTS.
     11.5 Insurance. Each party agrees to maintain during the term of this
Agreement such insurance coverage as is commercially reasonable, taking into to
consideration the activities and other circumstances of such party. If at any
time Palomar sells or distributes any Female Products, products subject to a
payment obligations specified in Section 6.3, and other products that use,
embody, are Manufactured using, practice an invention claimed by, comprise or
are comprised of, in whole or in part, Joint Technology, in each case optionally
with one or more Third Parties, Gillette shall have the right to request that
Palomar increase the scope and extent of its coverage and to the extent that
such request(s) is commercially reasonable, Palomar shall comply with such
request and obtain such additional coverage.
ARTICLE XII
Representations, Warranties and Covenants
     12.1 Representations, Warranties and Covenants. Except as otherwise
disclosed in the Disclosure Schedules for each party attached hereto as
Schedule 12.1 (each, the “Disclosure Schedule”), each party hereby represents,
warrants and covenants to the other party as of the Effective Date as follows:
     (a) Such party (i) has the power and authority and the legal right to enter
into this Agreement and perform its obligations hereunder, and (ii) has taken
all necessary action on its part required to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder.
This Agreement has been duly executed and delivered on behalf of such party and
constitutes a legal, valid and binding obligation of such party and is
enforceable against it in accordance with its terms subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity.
     (b) Such party is not aware of any pending or threatened litigation (and
has not received any communication) that alleges that such party’s activities
related to this

-78-



--------------------------------------------------------------------------------



 



Agreement have violated, or that by conducting the activities as contemplated
herein such party would violate, any of the intellectual property rights of any
Third Party.
     (c) All necessary consents, approvals and authorizations of all regulatory
and governmental authorities and other Persons required to be obtained by such
party in connection with the execution and delivery of this Agreement and the
performance of its obligations hereunder have been obtained.
     (d) The execution and delivery of this Agreement and the performance of
such party’s obligations hereunder (i) do not conflict with or violate any
requirement of applicable law or regulation or any provision of the articles of
incorporation, bylaws, limited partnership agreement or any similar instrument
of such party, as applicable, in any material way, and (ii) do not conflict
with, violate, or breach or constitute a default or require any consent under,
any contractual obligation or court or administrative order by which such party
is bound, in any material way.
     12.2 Additional Representations, Warranties and Covenants of Gillette.
Except as otherwise disclosed in Gillette’s Disclosure Schedule, Gillette
represents, warrants and covenants to Palomar that:
     (a) As of the Effective Date, Gillette is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, and has full
corporate power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as it is contemplated to be conducted by this Agreement.
     (b) Gillette will use its Commercially Reasonable Efforts to conduct and
complete the R&D Activities required to be performed by Gillette pursuant to the
R&D Plan or this Agreement, in accordance with good laboratory, clinical and
Manufacturing practices and Applicable Law.
     (c) As of the Effective Date, Gillette is not debarred or subject to
debarment and Gillette will not use in any capacity, in connection with the
services to be performed under this Agreement, any Person who has been debarred
pursuant to Section 306 of the FFDCA, or who is the subject of a conviction
described in such section. Gillette agrees to inform Palomar in writing
immediately if it or any Person who is performing services hereunder is debarred
or is the subject of a conviction described in Section 306, or if any action,
suit, claim, investigation or legal or administrative proceeding is pending or,
to Gillette’s knowledge, is threatened, relating to the debarment or conviction
of Gillette or any Person performing services hereunder.
     (d) At no time shall Gillette (i) assign, transfer, convey or otherwise
encumber any right, title or interest in or to the Joint Technology, (ii) grant
any license or other right, title or interest in or to the Joint Technology in
any manner, or (iii) agree to or otherwise become bound by any covenant not to
sue for any infringement, misuse or other action or inaction with respect to the
Joint Technology, in each case that is inconsistent with the grants, assignments
and other rights reserved to Palomar under this Agreement.

-79-



--------------------------------------------------------------------------------



 



     (e) Gillette shall obtain from each of its sublicensees, employees and
agents who are performing the R&D Activities rights to any and all Joint
Technology, such that Palomar shall, by virtue of this Agreement, receive from
Gillette the licenses and other rights granted to Palomar hereunder.
     (f) The Gillette Company shall cause its Affiliates to (i) take all actions
required by the terms of this Agreement to be taken by The Gillette Company’s
Affiliates, and all other actions necessary for Gillette to perform its
obligation and provide to Palomar the rights provided hereunder, and (ii) to
refrain from taking any and all actions which such Affiliates are prohibited
from taking by the terms of this Agreement.
     (g) Based on information known to Gillette as of the Effective Date,
Gillette has not reached a definitive conclusion that there are Patents owned or
controlled by Third Parties (other than those licensed by Palomar to Gillette
hereunder) that could reasonably be expected to give rise to a payment
obligation of Palomar under Section 8.5(b)(ii) with reference to Section 8.5(a),
assuming for the purposes of this Section that the Female Product referred to in
Section 8.5(a) is the First Female Product described in the Initial R&D Plan.
     (h) During the Exclusivity Period and for a period of one (1) year
thereafter, Gillette shall not, without the express, written consent of Palomar
in its sole discretion, solicit the services of or hire the Person who is the
Vice President of Research of Palomar as of the Effective Date if at the time of
such solicitation or hire such Person is an employee of Palomar or was an
employee of Palomar within the six (6) months preceding such solicitation or
hire.
     (i) During the Exclusivity Period and for a period of one (1) year
thereafter, Gillette shall not, without Palomar’s prior written consent, enter
into any agreement with, or otherwise engage, Massachusetts General Hospital or
the Laser Center of St. Petersburg Institute of Fine Mechanics and Optics with
the goal or intent of having such Person perform activities for the Exploitation
of Light-Based Hair Management Products in the Field.
     (j) For purposes of Section 12.1(b) and this Section 12.2, “known to” or
“knowledge” of Gillette shall refer to the knowledge of Stephan P. Williams,
Assistant Patent Counsel of Gillette, as of the Effective Date.
     12.3 Additional Representations, Warranties and Covenants of Palomar.
Except as otherwise disclosed in Palomar’s Disclosure Schedule, Palomar
represents, warrants and covenants to Gillette that:
     (a) As of the Effective Date, Palomar is a corporation duly organized,
validly existing and in good standing under the laws of Delaware, and has full
corporate power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as it is contemplated to be conducted by this Agreement.
     (b) All material (i) Regulatory Documentation, (ii) data and information
concerning clinical studies or pre-clinical studies for the First Female
Product, and (iii) data and information concerning the safety and efficacy of
the First Female Product, that has been

-80-



--------------------------------------------------------------------------------



 



provided by Palomar to Gillette as of the Effective Date is true, correct, and
complete in all material respects as of the date it was provided to Gillette.
     (c) As of the Effective Date, Palomar does not have any knowledge of any
scientific or technical facts or circumstances that would materially and
adversely affect the safety, efficacy or other scientific potential of the
Palomar Technology in the Field.
     (d) Palomar will use its Commercially Reasonable Efforts to conduct and
complete the R&D Activities required to be performed by Palomar pursuant to the
R&D Plan or this Agreement, in accordance with good laboratory, clinical and
Manufacturing practices and Applicable Law. As of the Effective Date, Palomar
has employed (and, with respect to the R&D Activities, will employ) Persons with
appropriate education, knowledge and experience to conduct and to oversee the
conduct of the pre-clinical and clinical studies with respect to the Female
Product(s). As of the Effective Date, Palomar does not have knowledge of
anything that could materially and adversely affect the acceptance, or the
subsequent approval, by the U.S. Regulatory Authority for the U.S. Regulatory
Approval of the First Female Product.
     (e) As of the Effective Date, Palomar is not debarred and is not subject to
debarment and Palomar will not use in any capacity, in connection with the
services to be performed under this Agreement, any Person who has been debarred
pursuant to Section 306 of the FFDCA, or who is the subject of a conviction
described in such section. Palomar agrees to inform Gillette in writing
immediately if it or any Person who is performing services hereunder is debarred
or is the subject of a conviction described in Section 306, or if any action,
suit, claim, investigation or legal or administrative proceeding is pending or,
to Palomar’s knowledge, is threatened, relating to the debarment or conviction
of Palomar or any Person performing services hereunder.
     (f) As of the Effective Date, Palomar is the sole and exclusive owner of
all right, title and interest in and to the Patents listed on
Schedule 12.3(f)(i) (the “Owned Palomar Patents”), and such rights are not
subject to any encumbrance, lien or claim of ownership by any Third Party. With
respect to the Field, as of the Effective Date, Palomar is the sole and
exclusive licensee of and Controls all right, title and interest in and to the
Patents listed on Schedule 12.3(f)(ii) (the “Licensed Palomar Patents”) and,
except as provided in Schedule 12.3(f)(ii), such rights are not subject to any
encumbrance, lien or claim of ownership by any Third Party. True, complete and
correct copies of all license agreements pursuant to which any right, title or
interest in or to any Palomar Patents or Joint Patents are granted to Palomar by
a Third Party, as amended as of the Effective Date (the “In-License
Agreements”), have been provided to Gillette and are listed on
Schedule 12.3(f)(iii). The Owned Palomar Patents and the Licensed Palomar
Patents constitute all of the Palomar Patents as of the Effective Date. During
the term of this Agreement, Palomar shall not encumber or diminish the rights
granted to Gillette hereunder with respect to the Palomar Patents, including by
not (i) committing any acts or permitting the occurrence of any omissions that
would cause the breach or termination of any In-License Agreement, or
(ii) amending or otherwise modifying, or permitting to be amended or modified,
any In-License Agreement. Palomar shall promptly provide Gillette with notice of
any written notice of alleged, threatened, or actual breach of any In- License
Agreement by any party to such agreement. As of the Effective Date, neither
Palomar nor, to their knowledge, any Third Party, is in breach of any In-License
Agreement.

-81-



--------------------------------------------------------------------------------



 



     (g) As of the Effective Date, except in the case of intellectual property
in-licensed by Palomar from MGH, Gillette’s Exploitation of the Palomar
Technology in the Field (or products or systems that use, embody, are
Manufactured using, practice an invention claimed by, comprise or are comprised
of, Palomar Technology in the Field) shall not trigger any payment obligation by
Palomar to any Third Party.
     (h) To Palomar’s knowledge, the Palomar Patents existing as of the
Effective Date are not invalid or unenforceable, in whole or in part. To
Palomar’s knowledge, the conception and reduction to practice of the Palomar
Patents existing as of the Effective Date have not constituted or involved the
misappropriation of trade secrets or other rights or property of any Third
Party. There are no claims, judgments or settlements against or amounts with
respect thereto owed by Palomar relating to the Palomar Patents. No claim has
been made and no litigation has been commenced or threatened by any Person
alleging that (i) the Palomar Patents are invalid or unenforceable in any
respect or (ii) products and services covered by claims of the Palomar Patents
infringes any Third Party Patents. To Palomar’s knowledge, as of the Effective
Date, Gillette’s worldwide Exploitation of the First Female Product pursuant to
the exercise of the licenses granted by Palomar to Gillette in this Agreement
will not infringe any Third Party Patents (other than Palomar Patents).
     (i) Except for the license grants and assignment contained in this
Agreement, and with the acknowledgment that MGH holds certain rights to the MGH
Patents under the MGH Agreements, as of the Effective Date, Palomar has not
(i) assigned, transferred, conveyed or otherwise encumbered any of its right,
title or interest in or to the Palomar U.S. Regulatory Documentation, the
Palomar Patents or the Palomar Know-How in the Field, (ii) granted any license
or other right, title or interest in or to the Palomar U.S. Regulatory
Documentation, the Palomar Patents or the Palomar Know-How in any manner for use
in the Field, or (iii) agreed to or is otherwise bound by any covenant not to
sue for any infringement, misuse or otherwise with respect to the Palomar U.S.
Regulatory Documentation, the Palomar Patents or the Palomar Know-How for use in
the Field.
     (j) At no time shall Palomar (i) assign, transfer, convey or otherwise
encumber any right, title or interest in or to the Joint Technology, (ii) grant
any license or other right, title or interest in or to the Joint Technology in
any manner, or (iii) agree to or otherwise become bound by any covenant not to
sue for any infringement, misuse or other action or inaction with respect to the
Joint Technology, in each case that is inconsistent with the grants, assignments
and other rights reserved to Gillette under this Agreement.
     (k) Palomar shall obtain from each of its sublicensees, employees and
agents who are performing the R&D Activities rights to any and all Palomar
Technology and Joint Technology, such that Gillette shall, by virtue of this
Agreement, receive from Palomar the licenses and other rights in and to the
Palomar Technology and Joint Technology (including equal undivided ownership
interests in Joint Technology) that are granted by Palomar to Gillette
hereunder, except with respect to the MGH Agreements as described in
Section 8.1(c)(ii)(2).
     (l) To Palomar’s knowledge, there is no actual infringement by a Third
Party of the Palomar Patents as of the Effective Date.

-82-



--------------------------------------------------------------------------------



 



     (m) Palomar Medical Technologies, Inc. shall cause its Affiliates to
(i) take all actions required by the terms of this Agreement to be taken by its
Affiliates, and all other actions necessary for Palomar to perform its
obligation and provide to Gillette the rights provided hereunder, and (ii) to
refrain from taking any and all actions which such Affiliates are prohibited
from taking by the terms of this Agreement.
     (n) During the Exclusivity Period and for a period of one (1) year
thereafter, Palomar shall not, without the express, written consent of Gillette
in its sole discretion, solicit the services of or hire the Person who is the
Director of Emerging Technology Ventures as of the Effective Date or the Person
who is the Director of Dermatologics as of the Effective Date, in each case if
at the time of such solicitation or hire such Person is an employee of Gillette
or was an employee of Gillette within the six (6) months preceding such
solicitation or hire.
     (o) For purposes of Section 12.1(b) and this Section 12.3, “known to” or
“knowledge” of Palomar shall refer to the knowledge of the individuals in the
positions of President, Chief Financial Officer, General Counsel and
Vice-President of Research as of the Effective Date.
ARTICLE XIII
Dispute Resolution
     13.1 In General.
     (a) Except as provided in Section 13.2, if a dispute arises between the
parties in connection with or relating to this Agreement or any document or
instrument delivered in connection herewith (a “Dispute”), the parties shall use
the following procedures to resolve such Dispute(s).
     (i) A meeting shall be held between the parties within ten (10) days after
either party gives written notice of a Dispute to the other party (the “Dispute
Notice”). The meeting shall be attended by a representative of each party having
decision-making authority regarding the Dispute (subject to Board of Directors
or equivalent approval, if required), who shall attempt in good faith to
negotiate a resolution of the Dispute.
     (ii) In the event that such representatives are unable to resolve the
dispute within thirty (30) days of such meeting, either party may, by written
notice to the other, invoke the following mediation: the parties shall try in
good faith to resolve such dispute by mediation administered by the Center for
Public Resources (“CPR”) in accordance with the then current CPR Model Procedure
for Mediation of Business Disputes, provided that specific provisions of this
Section 13.1(a)(ii) shall override inconsistent provisions of such CPR Model
Procedure. The mediator shall be selected from the CPR Panel of Neutrals and the
location of the mediation shall be in Boston, Massachusetts. If the parties
cannot agree upon the selection of the mediator, then CPR shall appoint the
mediator. The parties shall attempt to resolve such dispute through mediation
until one of the following occurs: (i) the parties reach a written settlement;
(ii) the mediator notifies the parties in writing that they have reached an
impasse; (iii) the parties agree in writing that they have reached an impasse;
or (iv) the parties have not

-83-



--------------------------------------------------------------------------------



 



reached a settlement within forty-five (45) days of the initiation of the
mediation. All aspects of any such mediation, including any resolution or
decision relating thereto, shall be confidential and all participants, including
the mediator, shall be bound by judicially enforceable obligations of strict
confidentiality except to the extent the parties agree in writing to waive in
whole or part such confidentiality.
     (iii) If the parties have not succeeded in negotiating a written resolution
of the Dispute after following the procedures specified in Sections 13.1(a)(i)
and 13.1(a)(ii), either party may exercise any and all of its judicial rights
and remedies to resolve the Dispute.
     (b) The parties agree that all applicable statutes of limitation and
time-based defenses (such as estoppel and laches) shall be tolled while the
procedures set forth in this 13.1 are pending, and the parties shall cooperate
in taking any and all actions necessary to achieve such a result.
     13.2 Disputes Regarding Gillette’s Rights in the Male Field. In the event
that the parties are not able to agree on the terms and conditions to be
included in a definitive agreement between the parties concerning the Male Field
as provided in Section 5.1, the following procedures shall apply:
     (a) At the request of either party, the parties shall promptly negotiate in
good faith jointly to appoint a mutually acceptable neutral Person not
affiliated with either party (the “Neutral”). If the parties are not able to
agree on an acceptable Neutral within thirty (30) days after such request, the
CPR Institute for Dispute Resolution shall be responsible for selecting a
qualified, disinterested and conflict-free Neutral within fifteen (15) days of
being approached by either party. The Neutral selected pursuant to this
Section 13.2(a) shall be a Person who has at least fifteen (15) years of
business experience with one or more pharmaceutical, biotechnology or medical
device companies, and shall have had significant experience negotiating
licensing agreements in the pharmaceutical or medical device industries. The
Neutral shall conduct an arbitration (the “ADR”) in accordance with the terms
and conditions of this Section 13.2 and the fees and costs of the Neutral and
the CPR Institute for Dispute Resolution shall be shared equally by the parties.
     (b) Within sixty (60) days after such matter is referred to ADR, each party
shall provide the Neutral with proposed terms and conditions to be included in
the Male Collaboration Agreement, including proposed financial terms and
conditions (the “Terms and Conditions”), together with a written memorandum in
support of such proposed Terms and Conditions, including where possible an
analysis of the market potential of the Subject Male Product, as well as any
documentary evidence in support thereof and the Neutral shall provide the
proposed terms and conditions to the other party after it receives the proposed
terms and conditions from both parties.
     (c) Within thirty (30) days after a party submits its proposed Terms and
Conditions, the other party shall have the right to respond thereto (but neither
party may change its proposed Terms and Conditions). The response and any
material in support thereof shall be provided to the Neutral and the other
party.

-84-



--------------------------------------------------------------------------------



 



     (d) The Neutral shall have the right to meet with the parties as necessary
to inform the Neutral’s determination. Within fifteen (15) days of the receipt
by the Neutral of both parties’ responses, the Neutral shall select the Terms
and Conditions proposed by one of the parties that as a whole is the most fair
and reasonable to the parties in light of the totality of the circumstances. The
Neutral must select the Terms and Conditions proposed by one or the other of the
parties; the Neutral may not combine or otherwise modify the parties’ proposals.
     (e) The parties shall cooperate in good faith to enter into a Male
Collaboration Agreement that contains such Terms and Conditions no later than
thirty (30) days of the date of the Neutral’s written notice of its
determination.
     (f) In the event that the parties are unable to reach agreement on the form
of the Male Collaboration Agreement within thirty (30) days of the date of the
Neutral’s written notice of its determination, each party shall submit to the
Neutral such party’s proposed version of such definitive agreement (which
version shall contain the Terms and Conditions selected by the Neutral). The
Neutral shall, within thirty (30) days of such date, select the form of
definitive agreement proposed by one of the parties that as a whole is the most
fair and reasonable to the parties in light of the totality of the
circumstances. The parties shall execute the form of definitive agreement
selected by the Neutral not later than five (5) business days following the
selection by the Neutral of the form of definitive agreement and such agreement
shall be legal, valid and binding and enforceable against the parties.
     13.3 Interim Relief. Notwithstanding anything herein to the contrary,
nothing in this ARTICLE XIII shall preclude either party from seeking interim or
provisional relief, including a temporary restraining order, preliminary
injunction or other interim equitable relief concerning a Dispute, either prior
to or during the ADR, if necessary to protect the interests of such party. This
Section 13.3 shall be specifically enforceable.
ARTICLE XIV
Miscellaneous
     14.1 Force Majeure. Neither party shall be held liable or responsible to
the other party or be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from causes beyond the reasonable
control of the non-performing party, including fires, floods, earthquakes,
embargoes, shortages, epidemics, quarantines, war, acts of war (whether war be
declared or not), acts of terrorism, insurrections, riots, civil commotion,
strikes, lockouts or other labor disturbances, acts of God or acts, omissions or
delays in acting by any governmental authority. The non-performing party shall
notify the other party of such force majeure within ten (10) days after such
occurrence by giving written notice to the other party stating the nature of the
event, its anticipated duration, and any action being taken to avoid or minimize
its effect.

-85-



--------------------------------------------------------------------------------



 



the suspension of performance shall be of no greater scope and no longer
duration than is necessary and the non-performing party shall use Commercially
Reasonable Efforts to remedy its inability to perform; provided, however, that
in the event the suspension of performance continues for one-hundred and eighty
(180) days after the date of the occurrence, and such failure to perform would
constitute a material breach of this Agreement in the absence of such force
majeure, the performing party may terminate this Agreement pursuant to
Section 10.3 by written notice to the other party.
     14.2 Assignment.
     (a) Without the prior written consent of the other party hereto, neither
party shall sell, transfer, assign, delegate, pledge or otherwise dispose of,
whether voluntarily, involuntarily, by operation of law or otherwise, this
Agreement or any of its rights or duties hereunder; provided, however, that
either party may, without such consent, and upon written notice to the other
party, assign this Agreement and its rights and obligations hereunder to an
Affiliate, to the purchaser of all or substantially all of its assets or
business to which this Agreement relates, or to its successor entity or acquirer
(the “Acquiring Party”) in the event of a merger, consolidation or change in
control of such party. Any attempted assignment or delegation in violation of
the preceding sentence shall be void and of no effect. All validly assigned and
delegated rights and obligations of the parties hereunder shall be binding upon
and inure to the benefit of and be enforceable by and against the successors and
permitted assigns of Gillette or Palomar, as the case may be. In the event
either party seeks and obtains the other party’s consent to assign or delegate
its rights or obligations to another party, the assignee or transferee shall
assume all obligations of its assignor or transferor under this Agreement.
     (b) Subject to Section 14.2(c), in the event of any permitted assignment by
either party to an Acquiring Party pursuant to Section 14.2(a), (i) no
Information and Inventions or Patents or other intellectual property rights of
any Acquiring Party or its Affiliates in such assignment shall be deemed
“Controlled” for any purpose hereunder if such Information and Inventions,
Patents or other intellectual property rights were not so Controlled by such
party prior to such assignment, and (ii) any contractual restrictions on the
Technology, Patents and other intellectual property rights and other assets of
the acquired party shall be binding on the acquiring entity as a whole, and
(iii) any contractual restrictions on the acquired party’s business activities
hereunder shall apply only to the division or entity of the Acquiring Party into
which the acquired party is merged, or into which the acquired party’s assets
are transferred.
     (c) Notwithstanding anything contained in Section 14.2(b) to the contrary,
in the event of any permitted assignment by either party to an Acquiring Party,
the party assigning its rights and obligations hereunder shall include in the
agreement providing for such assignment terms and conditions that (i) require
the Acquiring Party to restrict access to any Technology for use in the Field,
or other Confidential Information, in each case that is the subject of the
license or other rights granted by or to the acquired party in this Agreement,
to only those scientific, technical or other personnel employed by or assigned
to the division or entity of the Acquiring Party into which the acquired party
is merged, or into which the acquired party’s assets are transferred, and
(ii) prohibit the Acquiring Party from using or accessing in connection with
other research, development or commercialization projects and activities in the
Field any such Technology or Confidential Information, in each case to the
extent that such

-86-



--------------------------------------------------------------------------------



 



access or use would constitute a violation of any contractual restriction in
this Agreement if the acquired party’s rights and interests in and to such
Technology or Confidential Information had not been assigned to the Acquiring
Party.
     (d) Prior to or during the R&D Period, in the event of any permitted
assignment by Palomar to an Acquiring Party, for a period of thirty (30) days
after Palomar and the Acquiring Party enter into the definitive agreement for
such permitted assignment, Gillette shall have the right, upon ten (10) days
prior written notice to Palomar (and such Acquiring Party), which notice must be
provided within such thirty-day period, to withdraw from R&D Activities and to
pursue independently the research, development and commercialization of any
Female Product, subject to the following terms and conditions:
     (i) the Second Decision Point shall be deemed to be the date occurring x
months after the Effective Date, where “x” is the sum of 42 months and the
number of months of slippage in the R&D Plan as of the date of such notice (as
determined by reference to the schedule set forth in the Initial R&D Plan);
     (ii) Gillette shall pay Palomar three million dollars (US $3,000,000), in
the manner provided in Section 6.9, upon such withdrawal, which payment shall be
fully creditable against the Second Development Completion Payment Date;
     (iii) the license grants to Palomar set forth in Sections 4.2(a) and 4.2(b)
shall be automatically terminated, and the license grant to Palomar set forth in
Section 4.2(c) shall be subject to termination, in the sole discretion of
Gillette, upon five (5) days’ prior written notice to Palomar; and
     (iv) not earlier than the later to occur of the second anniversary of the
Effective Date and the first anniversary of such permitted assignment, Gillette
in its sole discretion may, upon thirty (30) days’ prior written notice to
Palomar, cause Palomar to disclose to Gillette all Information and Inventions
relating to or comprising the most commercially promising Male Product that is
in Palomar’s Control and that Palomar has, directly or indirectly, conceived or
developed as of the date of such notice, including any information set forth in
Section 5.1(b)(ii) with respect to such Male Product Opportunity that is in
Palomar’s Control; provided, however, that such disclosure by Palomar shall
trigger the Option Exercise Period for purposes of Section 5.1(b)(iv),
notwithstanding the fact that Palomar may not have conducted the testing
described in Section 5.1(b)(i) with respect to such Male Product Opportunity;
and provided, further, that in the event that Gillette shall exercise the Male
Option with respect thereto, then the Male Collaboration Agreement to be entered
into between the parties shall provide for all future research and development
activities with respect to such Male Product Opportunity to be conducted solely
by Gillette and shall reflect the changes to the deal structure in the Female
Field effected by this Section 14.2(d).
From and after the date of such withdrawal by Gillette, Gillette shall have no
obligation to make any further R&D Payment to Palomar or the Acquiring Party,
and Gillette shall have the right to seek and obtain Regulatory Approval in the
United States for the Female Product(s) under development by the parties at the
time of Gillette’s withdrawal from the R&D Activities and shall have a right to
reference and otherwise use any Palomar U.S. Regulatory Documentation in
connection therewith.
-87-





--------------------------------------------------------------------------------



 



     14.3 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party under this Agreement will not be materially
and adversely affected thereby, (a) such provision shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never compromised a part hereof, (c) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom, and (d) in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the parties herein. To the fullest extent permitted by applicable
law, each party hereby waives any provision of law that would render any
provision hereof prohibited or unenforceable in any respect.
     14.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts, without reference
to the rules of conflict of laws thereof, provided that any dispute relating to
the scope, validity, enforceability or infringement of any Patent or other
intellectual property rights shall be governed by, and construed and enforced in
accordance with, the substantive laws of the jurisdiction in which such Patent
Rights or other right applies.
     14.5 Notices. All notices or other communications that are required or
permitted hereunder shall be in writing and delivered personally, sent by
facsimile (and promptly confirmed by personal delivery, registered or certified
mail or overnight courier as provided herein), sent by nationally-recognized
overnight courier or sent by registered or certified mail, postage prepaid,
return receipt requested, addressed as follows:
          If to Palomar, to:
Palomar Medical Technologies, Inc.
82 Cambridge Street
Burlington, MA 01803
Attention: President & General Counsel
Facsimile: (781) 993-2300
with a copy to:
Foley Hoag LLP
155 Seaport Boulevard
Boston, Massachusetts 02210-2600
Attention: David A. Broadwin
Facsimile: (617) 832-7000

-88-



--------------------------------------------------------------------------------



 



          If to Gillette, to:
The Gillette Company
4800 Prudential Tower Building
Boston, Massachusetts 02199
Attn: President, Global Business Management — Grooming
Facsimile: (617) 421-8525
with copies to:
The Gillette Company
4800 Prudential Tower Building
Boston, Massachusetts 02199
Attn: Senior Vice President and General Counsel
Facsimile: (617) 421-7874
Covington & Burling
One Front Street
San Francisco, California 94111
Attention: Jim Snipes
Facsimile: (415) 591-6091
or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered or sent by facsimile on a business day, (ii) on the
business day after dispatch, if sent by nationally-recognized overnight courier,
and (iii) on the third business day following the date of mailing, if sent by
mail. It is understood and agreed that this Section 14.5 is not intended to
govern the day-to-day business communications necessary between the parties in
performing their duties, in due course, under the terms of this Agreement.
     14.6 Export Control. Notwithstanding anything else herein, neither party
shall directly or indirectly export or re-export any Female Product, Joint
Technology, Palomar Technology, Palomar Male Technology, Gillette Technology or
Confidential Information of the other party, or any direct product of any of the
foregoing, outside the United States, without complying with all applicable U.S.
and foreign export control and other laws and regulations (including providing
the other party any required assurance regarding export and re-export).
     14.7 Entire Agreement; Modifications. Other than the Non-Disclosure
Agreement, which is addressed in Section 9.8, this Agreement sets forth and
constitutes the entire agreement and understanding between the parties with
respect to the subject matter hereof and all prior agreements, understandings,
promises and representations, whether written or oral, with respect thereto are
superseded hereby. Each party confirms that it is not relying on any
representations or warranties of the other party except as specifically set
forth herein. No amendment, modification, release or discharge hereof shall be
binding upon the parties unless in writing and duly executed by authorized
representatives of both parties.

-89-



--------------------------------------------------------------------------------



 



     14.8 Relationship of the Parties. It is expressly agreed that Palomar, on
the one hand, and Gillette, on the other hand, shall be independent contractors
and that the relationship between the two parties shall not constitute a
partnership, joint venture or agency. Neither Palomar, on the one hand, nor
Gillette, on the other hand, shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior written consent of the other party to
do so and no such statements, representations or commitments shall be construed
so as to require either party to expend either funds or efforts or commit
resources in excess of those expressly contemplated by this Agreement. All
persons employed by a party shall be employees of such party and not of the
other party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such party.
     14.9 Equitable Relief. Each party acknowledges and agrees that the
restrictions set forth in Sections 2.1(a)(iii), 5.2, 5.3, 5.4, 10.7(e)(i),
12.2(h), 12.2(i) and 12.3(n), and Articles VIII and IX of this Agreement are
reasonable and necessary to protect the legitimate interests of the other party
and that neither party would have entered into this Agreement in the absence of
such restrictions, and that any violation or threatened violation by a party of
any such provision will result in irreparable injury to the other party. Each
party also acknowledges and agrees that in the event of a violation or
threatened violation of any such provision, the other party shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
irreparable injury or actual damages and without the necessity of having to post
a bond, as well as to an equitable accounting of all earnings, profits and other
benefits arising from any such violation. The rights provided in the immediately
preceding sentence shall be cumulative and in addition to any other rights or
remedies that may be available to such other party. Nothing in this Section 14.9
is intended, or should be construed, to limit either party’s right to
preliminary and permanent injunctive relief or any other remedy for a breach of
any other provision of this Agreement.
     14.10 Waiver. Any term or condition of this Agreement may be waived at any
time by the party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the party waiving such term or condition. The waiver by either
party hereto of any right hereunder or of the failure to perform or of a breach
by the other party shall not be deemed a waiver of any other right hereunder or
of any other breach or failure by said other party whether of a similar nature
or otherwise.
     14.11 Counterparts. This Agreement may be executed in two (2) or more
counterparts, and by different parties on separate counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
     14.12 No Benefit to Third Parties. Except as otherwise expressly provided
in Sections 5.3 and 5.4, the representations, warranties, covenants and
agreements set forth in this Agreement are for the sole benefit of the parties
hereto and their successors and permitted assigns, and they shall not be
construed as conferring any rights on any other Persons.

-90-



--------------------------------------------------------------------------------



 



     14.13 Further Assurance. Each party shall duly execute and deliver, or
cause to be duly executed and delivered, such further instruments and do and
cause to be done such further acts and things, including the filing of such
assignments, agreements, documents and instruments, as may be necessary or as
the other party may reasonably request in connection with this Agreement or to
carry out more effectively the provisions and purposes hereof, or to better
assure and confirm unto such other party its rights and remedies under this
Agreement.
     14.14 Transaction Costs. Each party shall bear its own costs, including
attorneys’ fees, in connection with negotiating and entering into this
Agreement.
     14.15 English Language. This Agreement shall be written and executed in the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.
     14.16 References. Unless otherwise specified, (a) references in this
Agreement to any Article, Section, Schedule or Exhibit shall mean references to
such Article, Section, Schedule or Exhibit of this Agreement, (b) references in
any section to any clause are references to such clause of such section,
(c) references to any agreement, instrument or other document in this Agreement
refer to such agreement, instrument or other document as originally executed or,
if subsequently varied, replaced or supplemented from time to time, as so
varied, replaced or supplemented and in effect at the relevant time of reference
thereto, and (d) references to Sections include subsections, which are part of
the related Section (e.g., a section numbered “Section 1.1(d)” would be part of
“Section 1.1” and references to “Section 1.1” would also refer to material
contained in the subsection described as “Section 1.1(d)”).
     14.17 Construction. Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders and the word “or” is used in the
inclusive sense. The captions of this Agreement are for convenience of reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement. The term
“including” as used herein shall mean including, without limiting the generality
of any description preceding such term. The language of this Agreement shall be
deemed to be the language mutually chosen by the parties and no rule of strict
construction shall be applied against either party hereto.

-91-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the date first above
written.

                  THE GILLETTE COMPANY       PALOMAR MEDICAL TECHNOLOGIES, INC.
 
               
By:
  /s/ Peter Klein       By:   /s/ Joseph P. Caruso
 
               
Name:
  Peter Klein       Name:   Joseph P. Caruso
Title:
  Senior Vice President of Strategy and Business Development       Title:  
Chief Executive Officer and President

[Counterpart Signature Page to Development and License Agreement]

-92-



--------------------------------------------------------------------------------



 



Appendix A
Definitions
     This Appendix to the Development and License Agreement (the “Agreement”)
entered into as of February 14, 2003, by and between Gillette and Palomar
provides agreed upon definitions applicable to the parties for purposes of the
Agreement.
     The contents of this Appendix A are hereby incorporated into the Agreement
and are governed by the terms and conditions of the Agreement, including the
confidentiality provisions set forth therein. The following capitalized terms,
whether used in the singular or the plural and correlatives thereof, shall have
the following meanings as used in the Agreement:
     “510(k) Notification” shall mean a 510(k) Notification within the meaning
of FFDCA, and the regulations promulgated thereunder, necessary to market a
Female Product in the United States.
     “510(k) Product” shall mean a Female Product, the sale of which requires a
510(k) Notification but not a PMA.
     “Accessory Product” shall mean a Female Accessory Product or a Light-Based
Accessory Product, as the case may be.
     “Affiliate” shall mean, with respect to a Person, any corporation or other
business entity that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with such
Person. For purposes of this definition, “control” and, with correlative
meanings, the terms “controlled by” and “under common control with” shall mean
(a) the possession, directly or indirectly, of the power to direct the
management or policies of a business entity, whether through the ownership of
voting securities, by contract relating to voting rights or corporate
governance, or otherwise, or (b) the ownership, directly or indirectly, of at
least fifty percent (50%) of the voting securities or other ownership interest
of a business entity (or, with respect to a limited partnership or other similar
entity, its general partner or controlling entity); provided, that if local law
restricts foreign ownership, control will be established by direct or indirect
ownership of the maximum ownership percentage that may, under such local law, be
owned by foreign interests.
     “Applicable Law” shall mean the applicable laws, rules, regulations,
including any rules, regulations, guidelines, or other requirements of the
Regulatory Authorities, that may be in effect from time to time in the
Territory.
     “Calendar Quarter” shall mean each period of three consecutive calendar
months ending on March 31, June 30, September 30 and December 31.
     “Calendar Year” shall mean each successive period of twelve months
commencing on January 1 and ending on December 31.
     “Clinical Trials” shall mean, with respect to a Female Product, the
clinical trials required by the FDA for Regulatory Approval of such product in
the United States, or equivalent trials required by Regulatory Authorities for
Regulatory Approval of such product in a Major Market.

-i-



--------------------------------------------------------------------------------



 



     “Commercial Assessment Period” shall mean the period commencing on the
First Development Completion Payment Date and terminating on the Commercial
Assessment Period Termination Date.
     “Commercial Assessment Period Termination Date” shall mean the later of
(a) the first (1st) anniversary of the end of the R&D Program, or (b) in the
event that Gillette elects to have Palomar Manufacture the CUT Female Product
for use in CUTs pursuant to Section 3.1, two hundred and forty (240) days after
the date of delivery by Palomar to Gillette of the total number CUT Female
Product units required to be delivered by Palomar in accordance with ARTICLE III
(subject to adjustments to such period pursuant to Section 3.1(d)).
     “Commercially Reasonable Efforts” shall mean, with respect to the research,
development, Manufacture or commercialization of Female Product(s), efforts and
resources comparable to those used in the medical device industry for a product
of similar commercial potential at a similar stage in its lifecycle, taking into
consideration its safety and efficacy, its cost to develop, the competitiveness
of alternative products, its proprietary position, the likelihood of regulatory
approval, its profitability, and all other relevant factors. Commercially
Reasonable Efforts shall be determined on a market-by-market basis for each
Female Product.
     “Consumable” shall mean a product, or a part or component of a product
(including the container, canister, apparatus or device for holding,
administering or delivering such product), which product, part or component
thereof (a) is intended to be depleted by consumer use (e.g., coolants),
(b) requires periodic replacement (e.g., containers for holding, delivering or
administering any coolants, etc., or with respect to a Light-Based Hair
Management Product, portions of such product that may be replaced depending on
the design, such as the radiation source), or (c) replacement parts for any
Light-Based Hair Management Product.
     “Consumer Field” shall mean products or systems intended for or marketed to
consumers for personal use. For the avoidance of doubt, the “Consumer Field”
shall exclude (i) products or systems in the Professional Field, and
(ii) products or systems developed for and sold or distributed to governmental
entities for treatment of medical conditions in military personnel.
     “Consumer Use Tests” or “CUTs” shall mean one or more tests conducted by or
on behalf of Gillette to determine consumer preferences with respect to a Female
Product, including the features or function thereof.
     “Control” shall mean, with respect to any item of Information and
Invention, Patent or other intellectual property right, possession of the right,
whether directly or indirectly, and whether by ownership, license or otherwise,
to assign, or grant a license, sublicense or other right to or under, such
Information and Invention, Patent or other right as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party.
     “Controlled Information” shall mean the Palomar Controlled Information or
Gillette Controlled Information, as the case may be.

-ii-



--------------------------------------------------------------------------------



 



     “Core Palomar Patents” shall mean those Palomar Patents listed on
Schedule A-1 hereto, and any substitutions, divisions, continuations,
continuations-in-part, reissues, renewals, registrations, confirmations,
re-examinations, extensions, supplementary protection certificates, and any
international or foreign equivalent of any such Patent, but excluding any
continuation-in-part of any MGH Patents.
     “Costs” shall mean, with respect to certain activities, all costs actually
incurred by a party (or any of its subcontractors) in connection with the
performance of those activities during a period, and overhead calculated in
accordance with the methodology exemplified on Schedule A-2 hereto. For any
activity related to the research, development and/or commercialization of Female
Products, “Costs” may include the costs of (a) research and development,
(b) studies on clinical aspects conducted internally or externally,
(c) preparing, submitting, reviewing or developing data or information for the
purpose of submission to a governmental authority to obtain, maintain or expand
Regulatory Approvals, (d) consultants necessary for the purpose of obtaining,
maintaining or expanding Regulatory Approvals and handling those regulatory
affairs, (e) regulatory and validation activities for Manufacturing plant and
product, (f) Manufacturing Process and other process development, process
improvement and scale-up and recovery costs, and (g) data management,
statistical designs and studies, document preparation, and other administration
expenses associated with the activities in question (including expenses
associated with the clinical testing program or post-marketing studies required
to maintain Regulatory Approvals).
     “CUT Product Specifications” shall mean the written specifications and
quality control testing procedures for the Female Product(s), as finally
determined by Gillette in accordance with the terms of this Agreement.
     “Europe” shall mean the European Union as it may be constituted from time
to time.
     “Exclusive Field” shall mean (i) until the Male Option Termination Date (if
any), the Field, and (ii) after the Male Option Termination Date (if any), the
Female Field (and not the Male Field). For avoidance of doubt, if the Male
Option Termination Date does not occur, then the Exclusive Field shall be the
Field.
     “Exclusivity Period” shall mean the period commencing on the Effective Date
and ending on the earliest date on which (a) Gillette terminates such period
pursuant to Section 10.2, (b) Gillette terminates this Agreement pursuant to
Section 10.4(a), 10.4(b), 10.4(c), 10.4(d) or 10.3, or (c) Palomar terminates
this Agreement pursuant to Section 10.3 or 10.5.
     “Exploit” shall mean to make, have made, import, use, sell, or offer for
sale, including to research, develop, register, modify, enhance, improve,
Manufacture, have Manufactured, formulate, have used, export, transport,
distribute, promote, market or have sold or otherwise dispose of.
     “Exploitation” shall mean the making, having made, importation, use, sale,
offering for sale or disposition of a product or process, including the
research, development, registration, modification, enhancement, improvement,
Manufacture, formulation, optimization, import, export, transport, distribution,
promotion or marketing of a product or process.

-iii-



--------------------------------------------------------------------------------



 



     “FDA” shall mean the United States Food and Drug Administration and any
successor agency thereto.
     “FDA Approval Period” shall mean a period of (a) thirty-nine (39) months
after the Effective Date, in the case of a 510(k) Product, or (b) fifty-one
(51) months after the Effective Date, in the case of a PMA Product, provided
that in the event that any delay in Regulatory Approval is caused by Gillette,
there shall be a corresponding extension of the FDA Approval Period.
     “Female Accessory Product” shall mean (a) any apparatus, component,
accessory, disposable or Consumable which is (i) designed specifically for,
(ii) intended or marketed for sale or sold for use with, and (iii) physically
integrated in or physically attached to, a Female Product, or (b) any Female
Product Lotion. By way of example, and without limitation, a “Female Accessory
Product” shall include any such apparatus, component, accessory, disposable, or
Consumable comprising (i) a canister that is designed to dispense coolant and
attaches to an apparatus comprising a Female Product, or (ii) a replaceable head
for dispensing Optical Radiation from a Female Product, and shall not include
any lotions or gels other than the Female Product Lotion.
     “Female Field” shall mean any product or system, which is intended or
marketed for female Hair Management in the Consumer Field.
     “Female Product” shall mean (a) a Light-Based Hair Management Product
intended for use in or marketed in the Female Field, which either (i) is
developed in whole or in part by Palomar or Gillette in connection with R&D
Activities, Additional Activities, or Commercial Assessment Period Additional
Activities or (ii) uses, embodies, is Manufactured using, practices an invention
claimed by, comprises or is comprised of, in whole or in part, Palomar
Technology or Joint Technology, (b) all Female Accessory Products with respect
thereto, and (c) an Improvement to any of the foregoing. For the avoidance of
doubt, “Female Product” shall exclude any (a) power sources, or (b) razors,
blades, electric shavers or similar devices (even if any such power source,
razor, blade, electric shaver or similar device may be used with, or is
recommended to improve the efficacy of, a Light-Based Hair Management Product),
except to the extent that any such power source, razor, blade, electric shaver
or similar device is (1) not marketed and sold for uses independent of
Light-Based Hair Management Products, (2) is physically integrated in or
physically attached to a Light-Based Hair Management Product, and (3) is
specifically designed for and sold for use with, a Light-Based Hair Management
Product.
     “Female Product Lotion” shall mean any lotion, gel, cream, powder or
similar formulation that is (a) designed specifically for use with, (b) approved
by the FDA for use with, and (c) essential for the functionality of, a Female
Product.

-iv-



--------------------------------------------------------------------------------



 



     “Female Product Technology” shall mean the Female Product(s), the
Manufacturing Processes and any Improvements to the foregoing that, during the
term of this Agreement, are Controlled by Palomar, but excluding any Information
and Inventions (a) to the extent claimed by one or more claims of any Joint
Patents, or (b) that otherwise constitute Joint Inventions.
     “FFDCA” shall mean the United States Federal Food, Drug, and Cosmetic Act,
21 U.S.C. § 301 et seq. as amended.
     “Field” shall mean the Female Field and the Male Field, collectively.
     “First Commercial Sale” shall mean the first sale or distribution of any
Product by Gillette or any of its sublicensees that gives rise to Net Sales
under this Agreement.
     “First Decision Point” shall mean the later to occur of (a) nine hundred
and forty-two (942) days after the Effective Date, in the event that Palomar
delivers to Gillette the Initial Prototypes on or before the Commencement Date,
or (b) the sum of (i) the number of days after the Commencement Date until
Palomar delivers to Gillette the Initial Prototypes and (ii) nine-hundred and
forty-two (942) days, in the event that Palomar delivers to Gillette the Initial
Prototypes after the Commencement Date.
     “First Development Completion Payment Date” shall mean (a) the First
Decision Point, in the event that Palomar has obtained Regulatory Approval in
the United States with respect to the First Female Product at least ten
(10) days prior to the First Decision Point, or (b) thirty (30) days after the
date on which Regulatory Approval in the United States is obtained by Palomar
with respect to the First Female Product, in the event that Palomar has not
obtained Regulatory Approval in the United States with respect to the First
Female Product at least ten (10) days prior to the First Decision Point.
     “First Female Product” shall mean the Light-Based Hair Management Product
intended for use in the Female Field (a) developed in whole or in part by
Palomar or Gillette pursuant to the Initial R&D Plan, and (b) comprising an
apparatus for delivering Optical Radiation to areas of the skin, for which a
party seeks Regulatory Approval in the United States in accordance with the
terms of this Agreement.
     “GAAP” shall mean United States generally accepted accounting principles,
consistently applied.
     “Gillette Confidential Information” shall mean Confidential Information of
Gillette.
     “Gillette Improvement” shall mean an Improvement to a Female Product or a
Manufacturing Process for a Female Product, which Improvement is first conceived
or reduced to practice by or on behalf of Gillette after the date on which the
Exclusivity Period or this Agreement is terminated, as applicable.
     “Gillette Joint Independent Product” shall mean an Independent Product
Exploited by or on behalf of Gillette, optionally with one or more Third
Parties, in the Field, which uses, embodies, is Manufactured using, practices an
invention claimed by, comprises or is comprised of Joint Technology.
-v-





--------------------------------------------------------------------------------



 



     “Gillette Know-How” shall mean all Information and Inventions that
(a) Gillette Controls (other than pursuant to this Agreement) as of the
Effective Date or at any time during the term of this Agreement that are
necessary or useful for, or otherwise related to, the Exploitation of
Light-Based Hair Management Products in the Female Field and that are not
generally known, and (b) that Gillette discloses and makes available to Palomar
for use in connection with the R&D Activities, Additional Activities or
Commercial Assessment Period Additional Activities, but excluding (i) any
Information and Inventions to the extent claimed by one or more of the Gillette
Patents or Joint Patents, and (ii) any Joint Know-How.
     “Gillette Licensed Patents” shall mean those Gillette Patents that (a) are
Controlled (other than pursuant to this Agreement) by Gillette and (b) claim
Information and Invention(s) that are conceived prior to or during the term of
the Agreement and are incorporated in Female Products (including prototypes of
such products) or Manufacturing Processes for Female Products, which products or
processes are developed or under development by Gillette (by subcontract, with
Palomar hereunder or with one or more Third Parties) at the time of termination
of the Exclusivity Period or termination of this Agreement, as applicable and
pursuant to ARTICLE X, but only with respect to such claims and no other claims
of such patents; provided, however, that “Gillette Licensed Patents” shall
exclude Patent claims to the extent that they claim razors, blades, electric
shavers or similar devices, products or parts thereof.
     “Gillette Patents” shall mean all Patents that (a) Gillette Controls (other
than pursuant to this Agreement), as of the Effective Date or at any time during
the term of this Agreement, that in each case are necessary or useful for, or
otherwise related to, the Exploitation of any Light- Based Hair Management
Product in the Female Field and (b) Patents that claim Information or Inventions
that Gillette discloses and makes available to Palomar for use in connection
with the R&D Activities, Additional Activities or Commercial Assessment Period
Additional Activities; but excluding the Joint Patents.
     “Gillette Regulatory Documentation” shall mean all Regulatory Documentation
developed by Gillette.
     “Gillette Technology” shall mean the Gillette Patents and the Gillette
Know-How, collectively.
     “Good Manufacturing Practices” shall mean the current good manufacturing
practices applicable from time to time to the
Manufacturing of any Female Product pursuant to Applicable Law.
     “Hair Management” shall mean (a) the removal of human hair shafts or
changes in the associated structures, and (b) any other reduction
of human hair growth, shaft diameter or pigmentation.
     “IDE” shall mean an investigational device exemption as defined in the
regulations promulgated by the FDA for the authorization to
commence human clinical trials, and its equivalent in other countries or
regulatory jurisdictions in the Territory.
     “Improvement” shall mean any modification, variation or revision to a
product, system or technology or any discovery, technology, device, process or
formulation related to such
-vi-

 



--------------------------------------------------------------------------------



 



product, system or technology, whether or not patented or patentable or
otherwise protectable by intellectual property rights, including any enhancement
in the efficiency, operation, Manufacture (including any Manufacturing Process),
ingredients, preparation, presentation, formulation, means of delivery, powering
or operating or packaging of such product, system or technology, any discovery
or development of any new or expanded uses for such product, system or
technology, or any discovery or development that improves the stability, safety
or efficacy of such product, system or technology or reduces cost of operation
or Manufacture.
     “Independent Accessory Product” shall mean (a) any apparatus, component,
accessory, disposable or Consumable which is (i) designed specifically for,
(ii) intended or marketed for sale or sold for use with, and (iii) physically
integrated in or physically attached to, a Gillette Joint Independent Product,
or (b) any Independent Product Lotion and shall not include any lotions or gels
other than the Independent Product Lotion.
     “Independent Product” shall mean any Light-Based Hair Management Product
that is not a Female Product and that is intended or
marketed for use in the Field, and all Improvements thereto.
     “Independent Product Lotion” shall mean any lotion, gel, cream, powder or
similar formulation that is (a) designed specifically for use
with, (b) approved by the FDA for use with, and (c) essential for the
functionality of, a Gillette Joint Independent Product.
     “Information and Inventions” shall mean all technical, scientific and other
know-how and information, trade secrets, knowledge, technology, means, methods,
processes, practices, formulas, instructions, skills, techniques, procedures,
experiences, ideas, technical assistance, designs, drawings, assembly
procedures, computer programs, apparatuses, specifications, data, results and
other material, pre-clinical and clinical trial results, Manufacturing
procedures, test procedures and purification and isolation techniques, (whether
or not confidential, proprietary, patented or patentable or otherwise
protectable) in written, electronic or any other form now known or hereafter
developed, and all Improvements, whether to the foregoing or otherwise, and
other discoveries, developments and inventions (whether or not confidential,
proprietary, patented or patentable or otherwise protectable).
     “Initial Prototypes” shall mean the six (6) Prototypes that Palomar is
required pursuant to the R&D Plan to deliver to Gillette at or near
the beginning of the R&D Period.
     “Joint Inventions” shall mean any and all Information and Inventions that
are (a) first conceived or reduced to practice jointly (as determined under U.S.
patent law) by or on behalf of representatives, employees, agents or research
partners of Palomar and representatives, employees, agents or research partners
of Gillette during the term of the Agreement, either together or jointly (as
determined under U.S. patent law) with a Third Party(ies), (b) first conceived
or reduced to practice by or on behalf of representatives, employees, agents or
research partners of Gillette, either alone or jointly (as determined under U.S.
patent law) with Third Party(ies) during the term of the Agreement in connection
with activities arising from, or performed pursuant to, the R&D Plan, or in the
course of performing Additional Activities or Commercial Assessment Period
Additional Activities, or (c) first conceived or reduced to practice by or on
behalf of representatives, employees, agents or research partners of Palomar,
-vii-

 



--------------------------------------------------------------------------------



 



either alone or jointly (as determined under U.S. patent law) with a Third
Party(ies) during the term of the Agreement in connection with activities
arising from, or performed pursuant to, the R&D Plan, or in the course of
performing Additional Activities or Commercial Assessment Period Additional
Activities.
     “Joint Know-How” shall mean all Information and Inventions included in the
Joint Inventions that are not generally known, but
excluding any Information and Inventions to the extent claimed by a Joint
Patent.
     “Joint Patents” shall mean any Patents to the extent one or more claims of
such Patents claim any Joint Inventions.
     “Joint Technology” shall mean the Joint Patents and the Joint Know-How,
collectively.
     “Launch” shall mean, with respect to a product or system, the date on which
the First Commercial Sale of such product or system
occurs.
     “Light-Based Accessory Product” shall mean any apparatus, component,
accessory, disposable or Consumable (a) which (i) is designed specifically for,
(ii) is intended or marketed for sale or sold for use with, and (iii) is
physically integrated in or physically attached to, a Light- Based Product; or
(b) any Light-Based Lotion.
     “Light-Based Lotion” shall mean any lotion, gel, cream, powder or similar
formulation that is (a) designed specifically for use with,
(b) approved by the FDA for use with, and (c) essential for the functionality
of, a Light-Based Product.
     “Light-Based Product” shall mean a process, product or system that achieves
one or more of the following effects with the use of Optical Radiation: (i) Hair
Management outside the Field, (ii) the treatment or prevention of cellulite,
cosmetic anti-aging skin applications (including wrinkle reduction, improvement
in skin tone, texture and elasticity, and removal of pigmented and vascular
lesions), (iii) body recontouring, (iv) the removal, treatment or prevention of
warts, subcutaneous fat, acne, tattoos, scars, birth marks, oily skin, odor,
moles and blemishes, and (v) any other improvement of skin condition,
appearance, tone or texture other than in connection with Hair Management in the
Field; provided, however, that as used in Sections 5.3(a) and 5.3(b) and 5.4,
“Light-Based Product” shall include, without limitation, all processes, products
or systems that use Optical Radiation to achieve Hair Management, and all
Light-Based Accessory Products.
     “Light-Based Hair Management Product” shall mean (a) a process, product or
system, which product or system comprises an apparatus for delivering Optical
Radiation, and which is intended or marketed for Hair Management in the Consumer
Field, and (b) any (i) apparatus, component, accessory, disposable or Consumable
which is (1) designed specifically for, (2) intended or marketed for sale or
sold for use with, and (3) physically integrated in or physically attached to,
such a process, product or system, or (ii) any lotion, gel, cream, powder or
similar formulation that is (1) designed specifically for use with, (2) approved
by the FDA for use with, and (3) essential for the functionality of, such
process, product or system. Such product or systems may include other mechanisms
for Hair Management (e.g., chemical, mechanical, magnetic, acoustic, radio
frequency, temperature, or electrical) to the extent that such
-viii-

 



--------------------------------------------------------------------------------



 



mechanisms are designed specifically for, intended or marketed for sale or sold
for use with, and physically integrated in or physically attached to such
product or system. For the avoidance of doubt, “Light-Based Hair Management
Products” shall exclude any (a) power sources, or (b) razors, blades, electric
shavers or similar devices (even if use of any such power source, razor, blade,
electric shaver or similar device may be used with, or use thereof, is
recommended to improve the efficacy of a Light-Based Hair Management Product),
except to the extent that any such power source, razor, blade, electric shaver
or similar device is (1) not marketed and sold for uses independent of such
product or system, (2) is physically integrated in or physically attached to
such product or system, and (3) is specifically designed for and sold for use
with, such product or system.
     “Major Market” shall mean each of the United States, Canada, Europe and
Japan.
     “Male Field” shall mean any product or system, which is intended or
marketed for male Hair Management in the Consumer Field.
     “Male Option Termination Date” shall mean (i) in the event that Gillette
does not exercise the Male Option when a Male Product Opportunity is offered by
Palomar to Gillette, the date on which the Male Option terminates pursuant to
Section 5.1(b)(v), or (ii) in the event that Gillette exercises the Male Option
pursuant to Section 5.1(b)(iv), the first date on which the Male Collaboration
Agreement becomes effective.
     “Manufacture” and “Manufacturing” shall mean, with respect to a product or
system, the manufacturing, processing, formulating,
packaging, labeling, holding and quality control testing of such product or
compound.
     “Manufacturing Process” shall mean any process or step thereof that is
necessary or useful for Manufacturing any Light-Based Hair
Management Product and any Improvement thereto.
     “Marketing Authorization” shall mean, with respect to a Female Product, a
510(k) Notification or a PMA, whichever (if any) is
required by Applicable Law.
     “MGH” shall mean Massachusetts General Hospital.
     “MGH Agreements” shall mean (a) that certain License Agreement by and
between Palomar and MGH, dated August 18, 1995, (b) that certain Clinical Trial
Agreement by and between Palomar and MGH, dated August 18, 1995, and (c) that
certain Joint Patent Agreement by and between Palomar and MGH, dated January 1,
2000, in each case as such agreement is amended as of the Effective Date and as
such agreement may be amended or restated thereafter in a manner that is not
inconsistent with the terms of this Agreement.
     “MGH Patents” shall mean (a) as of the Effective Date, all Patents in
existence and to which Palomar has received or is entitled to receive a license
from MGH under the MGH Agreements, and (b) all claims contained in a Patent that
makes a priority claim to any of the Patents that are identified in clause
(a) above, provided any such priority claim has an earliest priority date based
solely on the Patents that are identified in clause (a) above. Without
limitation to the foregoing, “MGH Patents” shall include the Patents listed on
Schedule A-3 hereto.
-ix-

 



--------------------------------------------------------------------------------



 



     “MGH Valid Claim” shall mean a claim contained in a pending application for
a MGH Patent or MGH Joint Patent in such country which claim was filed in good
faith and has not been abandoned or finally disallowed without the possibility
of appeal or refiling of said application in such country.
     “Net Sales” shall mean, for any period, the gross amount invoiced by
Gillette and its agents and (sub)licensees from or on account of the sale or
distribution of Product(s) to bona fide unrelated Third Parties (the “Invoiced
Sales”), less deductions actually taken for: (a) normal and customary trade,
quantity and cash discounts and sales returns and allowances, including
(i) those actually granted on account of price adjustments, billing errors,
rejected goods, damaged goods, returns and rebates; (ii) allowances and rebates
paid to distributors; and (iii) chargebacks; (b) freight, postage, shipping and
insurance expenses to the extent that such items are actually incurred in
shipping such Products to such Third Parties and included in the gross amount
invoiced; (c) customs and excise duties and other duties related to the sales to
the extent that such items are actually incurred and included in the gross
amount invoiced; (d) sales and other taxes and duties directly related to and
actually incurred for the sale or delivery of Product(s) (but not including
taxes assessed against the income derived from such sale); (e) distribution
expenses to the extent that such items are included in the gross amount
invoiced; (f) any other similar and customary deductions that are consistent
with GAAP in effect from time to time, or in the case of non-United States
sales, other applicable accounting standards; and (g) any such invoiced amounts
that are not collected by Gillette or its (sub)licensees. Any of the deductions
listed above that involves a payment by Gillette and its agents and
(sub)licensees shall be taken as a deduction in the Calendar Quarter in which
the payment is accrued by such entity. Deductions pursuant to subsection
(g) above shall be taken in the Calendar Quarter in which such sales are no
longer recorded as a receivable.
     For purposes of calculating Net Sales, sales between or among The Gillette
Company and its Affiliates or their agents or (sub)licensees shall be excluded
from the computation of Net Sales, but sales by The Gillette Company or its
Affiliates or their licensees or sublicensees to Third Parties shall be included
in the computation of Net Sales. No deduction shall be made for any item of cost
incurred by Gillette, its agents or (sub)licensees in preparing, manufacturing,
shipping, distributing or selling Products except as expressly permitted in the
foregoing paragraph.
     Such amounts shall be determined from the books and records of the entity
that invoiced the Third Party, maintained in accordance with GAAP in effect from
time to time consistently applied. To the extent Gillette or its agents or
(sub)licensees receive consideration other than or in addition to cash with
respect to the sales, promotion, or distribution of Products, Net Sales shall
include the fair market value of such additional consideration.
     In the event that a Product is sold in any country in the form of a
combination product containing one or more products, devices, components,
Accessories or Consumables that are not Products (“Non-Product Components”), Net
Sales of such combination product will be
adjusted by multiplying actual Net Sales of such combination product in such
country calculated pursuant
-x-

 



--------------------------------------------------------------------------------



 



to the first paragraph of this Section by the fraction A/(A+B), where A is the
average invoice price in such country of the Product(s), if sold separately in
such country, and B is the average invoice price in such country of the
Non-Product Components. If, in a specific country, the Non-Product Components in
the combination product are not sold separately in such country, Net Sales shall
be adjusted by multiplying actual Net Sales of such combination product
calculated pursuant to the first paragraph of this Section by the fraction A/C,
where A is the average invoice price in such country of the Product(s) and C is
the invoice price in such country of such combination product. If, in a specific
country, a Product(s) is not sold separately, Net Sales shall be calculated by
multiplying actual Net Sales of such combination product calculated pursuant to
the first paragraph of this Section by the fraction (C-B)/C, where B is the
average invoice price in such country of the Non-Product Components in the
combination product and C is the invoice price in such country of the
combination product. If, in a specific country, both a Product(s) and the
Non-Product Components, are not sold separately, a market price for such Product
and such Non-Product Components shall be negotiated by the parties in good faith
based upon the costs, overhead and profit as are then incurred for such
combination product and all similar products, devices, systems, components,
Accessories or Consumables then being made and marketed by Gillette and having
an ascertainable market price.
     “Non-Core Palomar Patents” shall mean all Palomar Patents other than Core
Palomar Patents.
     “Non-Light-Based Product” shall mean a process, product or system that
achieves one or more of the following effects without the use of Optical
Radiation: (a) Hair Management, (b) the treatment or prevention of cellulite,
cosmetic anti-aging skin applications (including wrinkle reduction, improvement
in skin tone, texture and elasticity, and removal of pigmented and vascular
lesions), (c) body recontouring, (d) the removal, treatment or prevention of
warts, subcutaneous fat, acne, tattoos, scars, birth marks, oily skin, odor,
moles and blemishes, and (e) any other improvement of skin condition,
appearance, tone or texture.
     “Optical Radiation” shall mean optical radiation that is intended to have
or has a therapeutic function.
     “Other Independent Product” shall mean an Independent Product intended for
use in or marketed in the Field (a) that is not a Gillette Joint Independent
Product, and (b) that is Launched by or on behalf of Gillette, optionally with
one or more Third Parties, during the Exclusivity Period or within seven
(7) years after the first to occur of the termination of (i) the Exclusivity
Period, or (ii) this Agreement.
     “Palomar Confidential Information” shall mean Confidential Information of
Palomar.
     “Palomar Know-How” shall mean all Information and Inventions in the Control
(other than pursuant to this Agreement) of Palomar as of the Effective Date or
at any time during the term of this Agreement that are necessary or useful for,
or otherwise related to, the Exploitation of Light-Based Hair Management
Products in the Female Field and that are not generally known, but excluding
(a) any Information and Inventions to the extent claimed by one or more of the
Palomar Patents or Joint Patents, and (b) any Joint Know-How. Palomar Know-How
shall include, subject to the preceding exclusion, all clinical, safety,
Manufacturing and quality control data and information Controlled by Palomar and
related to the Female Product Technology.
-xi-

 



--------------------------------------------------------------------------------



 



     “Palomar Improvement” shall mean an Improvement to a Female Product or a
Manufacturing Process for a Female Product, which Improvement is first conceived
or reduced to practice by or on behalf of Palomar after the date on which the
Exclusivity Period or this Agreement is terminated, as applicable. For the
avoidance of doubt, Palomar Improvements shall exclude any Gillette
Improvements.
     “Palomar Male Know-How” shall mean all Information and Inventions in the
Control (other than pursuant to this Agreement) of Palomar as of the Effective
Date or at any time during the term of this Agreement that are necessary or
useful for, or otherwise related to, the Exploitation of Light-Based Hair
Management Products in the Male Field and that are not generally known, but
excluding (a) any Information and Inventions to the extent claimed by one or
more of the Palomar Patents or Joint Patents, and (b) any Joint Know-How.
Palomar Know-How shall include, subject to the preceding exclusion, all
clinical, safety, Manufacturing and quality control data and information
Controlled by Palomar and related to the Male Field.
     “Palomar Male Patents” shall mean (a) the MGH Patents, and (b) all of the
Patents that Palomar Controls (other than pursuant to this Agreement), as of the
Effective Date and at any time during the term of this Agreement, that in each
case are necessary or useful for, or otherwise related to, the Exploitation of
any Light-Based Hair Management Product in the Male Field, but excluding the
Joint Patents. The “Palomar Male Patents” shall include all Patents listed in
Schedule 12.3(f), and any substitutions, divisions, continuations,
continuations-in-part, reissues, renewals, registrations, confirmations,
re-examinations, extensions, supplementary protection certificates, and any
international or foreign equivalent of any Patent, but excluding any
continuation-in-part of any MGH Patents.
     “Palomar Male Technology” shall mean the Palomar Male Patents and the
Palomar Male Know-How, collectively.
     “Palomar Patents” shall mean (a) the MGH Patents, and (b) all of the
Patents that Palomar Controls (other than pursuant to this Agreement), as of the
Effective Date and at any time during the term of this Agreement, that in each
case are necessary or useful for, or otherwise related to, the Exploitation of
any Light-Based Hair Management Product in the Female Field, or that contain a
claim covering any Female Product Technology, but excluding the Joint Patents.
The “Palomar Patents” shall include all Patents listed in Schedule 12.3(f), and
any substitutions, divisions, continuations, continuations-in-part, reissues,
renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates, and any international or foreign
equivalent of any Patent, but excluding any continuation-in-part of any MGH
Patents.
     “Palomar Technology” shall mean the Palomar Patents and the Palomar
Know-How, collectively.
     “Patents” shall mean (a) all patents and patent applications and any
patents issuing therefrom worldwide, (b) any substitutions, divisions,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, extensions, supplementary
-xii-

 



--------------------------------------------------------------------------------



 



protection certificates, term extensions (under applicable patent law or other
Applicable Law), certificates of invention and the like, and any provisional
applications, of any such patents or patent application, and (c) any foreign or
international equivalent of any of the foregoing.
     “Patent Costs” shall mean the fees and expenses paid to outside legal
counsel and other Third Parties (including Third Party licensors of Patents,
such as MGH for the Palomar Patents), allocated in-house costs of legal counsel,
and filing and maintenance expenses, incurred in connection with preparing,
filing, prosecuting and maintaining Patents, including costs of patent
interference, re-examination, reissue, opposition or similar proceedings
relating thereto.
     “PCT” shall mean the Patent Cooperation Treaty, opened for signature
June 19, 1970, 28 U.S.T. 7645.
     “Person” shall mean an individual, sole proprietorship, general
partnership, limited partnership, limited liability partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, cooperative, joint venture or other similar entity
or organization, including a government or political subdivision, department or
agency of a government, and the heirs, executors, administrators, legal
representatives, successors and assigns of such Person as the context may
require.
     “PMA Product” shall mean a product, the sale of which requires the filing
with and approval by the FDA of a PMA.
     “Premarket Approval” or “PMA” shall mean a premarket approval as defined in
the FFDCA, and the regulations promulgated
thereunder, necessary to market a Female Product in the United States.
     “Product” shall mean a Female Product, Gillette Joint Independent Product,
Other Independent Product, or any product or system Exploited by Palomar
pursuant to any license under the Gillette Licensed Patents that is granted by
Gillette to Palomar in this Agreement, as the case may be.
     “Product Specifications” shall mean the written specifications for the
design and Manufacture of a product or system.
     “Professional Field” shall mean products or systems intended or marketed
for sale to doctors, health care providers or other commercial
service providers for use on or with patients or customers (and not for resale
to any Person).
     “Prototypes” shall mean one or more prototypes of the Female Product
Manufactured or made by or on behalf of either party during the R&D Period for
the purposes of evaluating, testing or improving such product pursuant to the
R&D Plan and this Agreement, which in the case of any such unit delivered by
Palomar to Gillette shall have been Manufactured or made pursuant to the
then-current Product Specifications.
-xiii-

 



--------------------------------------------------------------------------------



 



     “Regulatory Approval” shall mean, on a country-by-country basis, the right
with respect to a Female Product to sell or distribute such product or system
for female Hair Management in the Consumer Field. In the case of the United
States, sale or distribution of a Female Product may require a determination by
the FDA of substantial equivalence (within the meaning of 21 C.F.R. § 807.100)
following the filing with the FDA of a 510(k) Notification, or in the event that
a PMA is required, the approval by the FDA of such PMA, and in the case of any
other country or territory, any necessary international or foreign approvals.
     “Regulatory Authority” shall mean any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities regulating or
otherwise exercising authority with respect to the Exploitation of the Female
Product Technology in the Territory.
     “Regulatory Documentation” shall mean all applications, registrations,
licenses, authorizations and approvals (including all Regulatory Approvals), all
correspondence submitted to or received from Regulatory Authorities (including
minutes and official contact reports relating to any communications with any
Regulatory Authority) and all supporting documents and all clinical studies and
tests, relating to any Female Product Technology, and all data contained in any
of the foregoing, including all IDEs, 510K Notifications, PMA Notifications,
Marketing Authorizations, advertising and promotion documents, adverse event
files, complaint files and Manufacturing records.
     “Restricted Access Period” shall mean the period commencing on the
Commencement Date and ending on the date of the later to occur of (a) three
hundred and sixty five (365) days after such date, in the event that Palomar
delivers to Gillette the Initial Prototypes on or before the Commencement Date,
or (b) the sum of (i) the number of days after the Commencement Date until
Palomar delivers to Gillette the Initial Prototypes and (ii) three hundred and
sixty five (365) days, in the event that Palomar delivers to Gillette the
Initial Prototypes after the Commencement Date.
     “R&D” shall mean research and development.
     “R&D Activities” shall mean those tests, studies and other activities set
forth in, or required in order to obtain the information set forth in, the R&D
Plan and such other tests, studies and other activities as may be specified from
time to time by the R&D Committee with respect to the subject Female Product.
     “R&D Program” shall mean the program of R&D Activities carried out by the
parties pursuant to the R&D Plan.
     “Safety and Efficacy Standards” shall mean, with respect to a Subject Male
Product, (a) a demonstrated safety performance at least as safe as the prototype
Female Product presented by Palomar to Gillette on May 6 and 7, 2002, and (b) a
resulting hair growth clearance period longer than the period resulting from
shaving with a conventional blade device, in each case as evidenced by studies
at least as stringent as those provided by Palomar to Gillette on May 6 and 7,
2002.
     “Second Decision Point” shall mean thirty (30) days after the Commercial
Assessment Period Termination Date.
     “Second Development Completion Payment Date” shall mean the date of the
Second Decision Point.
-xiv-

 



--------------------------------------------------------------------------------



 



     ”Territory” shall mean the entire world.
     “Third Party” shall mean any Person other than The Gillette Company,
Palomar Medical Technologies, Inc. and their respective
Affiliates or individuals who are their employees or agents when acting in that
capacity.
     “Third Party Collaboration” shall mean, in the case of either Gillette or
Palomar, a collaboration with a Third Party with respect to a product, system or
other technology with respect to which Gillette or Palomar, as the case may be,
has material co-development obligations or co-promotion rights or co-marketing
rights.
     “Trademark” shall include any word, name, symbol, color, designation or
device or any combination thereof, including any trademark,
trade dress, brand mark, trade name, brand name, logo or business symbol.
     “TTP” shall mean a technology transfer payment.
     “Valid Claim” shall mean (i) for all Patents, with respect to a particular
country, a claim of an issued and unexpired Patent in such country that has not
been revoked or held permanently unenforceable or invalid by a decision of a
court or governmental agency of competent jurisdiction from which no appeal can
be taken or has been taken within the time allowed for appeal, and has not been
abandoned, disclaimed, denied or admitted to be invalid or unenforceable through
reissue or disclaimer or otherwise in such country, and (ii) for all MGH Patents
and MGH Joint Patents but no other Patents, with respect to a particular
country, an MGH Valid Claim.
     Terms Defined Elsewhere in this Agreement. The following terms, whether
used in the singular or the plural and correlatives thereof,
are defined in the applicable Sections of this Agreement.

      Defined Term   Section
“Acquiring Party”
  Section 14.2
“ADR”
  Section 13.2(a)
“Advanced CUT Female Product Costs”
  Section 3.2
“Additional Activities”
  Section 1.8(a)
“Additional Light-Based Hair Management Product”
  Section 1.7
“Additional Product Report”
  Section 1.7
“Agreement”
  Preamble
“Annual Exclusivity Collaboration Payment”
  Section 6.1(g)
“Annual Exclusivity Collaboration Period”
  Section 6.1(g)
“Authorized Overruns”
  Section 1.8(a)(i)(2)
“Commencement Date”
  Section 1.1(c)

-xv-

 



--------------------------------------------------------------------------------



 



      Defined Term   Section
“Commercial Assessment Period Additional Activities”
  Section 2.2(a)
“Confidential Information”
  Section 9.3(a)
“Cure Period”
  Section 10.3
“CUT Female Product”
  Section 3.1(a)
“CUT Product Specifications”
  Section 3.1(b)
“Delivery Date”
  Section 3.1(c)
“Development Completion Payments”
  Section 6.1(d)(i)
“Disclosure Schedule”
  Section 12.1
“Dispute”
  Section 13.1
“Dispute Notice”
  Section 12.3(a)(i)
“Effective Date”
  Preamble
“Estimate”
  Section 1.8(a)(2)
“Evaluation Materials”
  Section 5.1(b)(ii)
“Exclusivity Payment Date”
  Section 6.1(g)
“Failure to Launch Payments”
  Section 2.1(b)(ii)
“Female Product Payment Rate”
  Section 6.1(h)
“First Development Completion Payment”
  Section 6.1(d)(i)
“First Press Release”
  Section 9.5
“Gillette”
  Preamble
“Gillette Controlled Information”
  Section 9.1(c)
“Gillette Exclusive Licenses”
  Section 8.3(a)(i)
“Gillette Exclusive License Period”
  Section 8.3(a)(i)
Gillette License Agreement
  Section 5.3(b)(i)
Gillette Licensee
  Section 5.3(b)(i)
“Indemnification Claim Notice”
  Section 11.3(a)
“Indemnified Party”
  Section 11.3(a)
“Independent Product Payment Rate”
  Section 6.4
“Infringement Suit”
  Section 8.5(c)(i)
“Initial Gillette Specifications”
  Section 5.4(a)(i)(1)
“Initial R&D Plan”
  Section 1.1(a)
“In-License Agreement”
  Section 12.3(f)
“Invoiced Sales”
  Definition of “Net Sales”
“Launch Decision”
  Section 2.3
“Licensed Palomar Patents”
  Section 12.3(f)
“Female Product Payment Rate”
  Section 6.1(h)
“Palomar”
  Preamble
“Losses”
  Section 11.1
“Male Collaboration Agreement”
  Section 5.1(c)
“Male Option”
  Section 5.1(a)
“Male Product”
  Section 5.1(a)
“Male Product Opportunity”
  Section 5.1(b)
“Manufacturing Cost”
  Section 3.2
“Manufacturing Fee”
  Section 3.2

-xvi-

 



--------------------------------------------------------------------------------



 



      Defined Term   Section
“MGH Joint Invention”
  Section 8.1(c)(ii)(2)
“MGH Joint Know-How”
  Section 8.1(c)(ii)(2)
“MGH Joint Patents”
  Section 8.1(c)(ii)(2)
“MGH Joint Technology”
  Section 8.1(c)(ii)(2)
“Neutral”
  Section 13.2(a)
“Non-Disclosure Agreement”
  Section 9.8
“Non-Product Components”
  Definition of Net Sales
“Offer”
  Section 10.1(b)
“Offer Period”
  Section 10.1(b)
“Opportunity Notice”
  Section 5.1(b)
“Opportunity Notice Effective Date”
  Section 5.1(b)(iii)
“Option Exercise Notice”
  Section 5.1(b)(iv)
“Option Exercise Period”
  Section 5.1(b)(iv)
“Overrun”
  Section 1.8(a)(2)
“Owned Palomar Patents”
  Section 12.3(f)
“Palomar Controlled Information”
  Section 9.1(b)
“Palomar Exclusive Licenses”
  Section 8.4(b)(iii)
“Palomar Exclusive License Period”
  Section 8.4(b)(iii)
“Palomar Key Personnel”
  Section 1.1(d)
“Palomar License Agreement”
  Section 5.3(a)(i)
“Palomar Licensee”
  Section 5.3(a)(i)
“Palomar Marks”
  Section 2.1(a)(iii)(2)
“Palomar Medical Technologies, Inc.”
  Preamble
“Palomar U.S. Regulatory Documentation”
  Section 1.2(e)
“Permitted Confidants”
  Section 9.1(a)
“Product/Service Payment Rate”
  Section 6.5
“R&D Advance Payment”
  Section 6.1(b)
“R&D Payments”
  Section 6.1(a)
“R&D Committee”
  Section 1.4(a)
“R&D Committee Chair”
  Section 1.4(c)
“R&D Committee Leader”
  Section 1.4(b)
“R&D Leader”
  Section 1.1(d)
“R&D Period”
  Section 1.1(c)
“R&D Plan”
  Section 1.1(a)
“R&D Plan Subcontracted Activities”
  Section 1.1(e)
“SEC”
  Section 9.5
“Second Development Completion Payment”
  Section 6.1(d)(i)
“Subject Male Product”
  Section 5.1(b)(1)
“Supplemental R&D Plan”
  Section 1.7
“Supplemental R&D Payments”
  Section 1.7
“Ten-Day Notice”
  Section 3.1(a)
“Terms and Conditions”
  Section 13.2(b)
“The Gillette Company”
  Preamble
“Third Party Claim”
  Section 11.1

-xvii-

 



--------------------------------------------------------------------------------



 



      Defined Term   Section
“Total CUT Supply”
  Section 3.1(c)

-xviii-

 



--------------------------------------------------------------------------------



 



Exhibit A
R&D Plan
 

**   This material has been omitted pursuant to a request for confidential
treatment and has been filed separately with the SEC. An aggregate of 17 pages
were omitted pursuant to a request for confidential treatment and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



Schedule 1.1(d)
Key Personnel

                Percent of Time Name and Title   Responsibilities     Committed
to Project

 

**   This material has been omitted pursuant to a request for confidential
treatment and has been filed separately with the SEC. An aggregate of 17 pages
were omitted pursuant to a request for confidential treatment and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



Schedule 12.1
Disclosure Schedule
 

**   This material has been omitted pursuant to a request for confidential
treatment and has been filed separately with the SEC. An aggregate of 17 pages
were omitted pursuant to a request for confidential treatment and filed
separately with the SEC.

12.3(h) and (l)
     Palomar Medical Technologies, Inc. v. Lumenis, Ltd., Lumenis, Inc. ESC
Medical Systems, Inc., and ESC/Sharplan Laser Industries
Ltd., Trial Court, Superior Court Dept., Commonwealth of Massachusetts, Civ.
Act. No. 02-4565, filed October 29, 2002.
     Lumenis, Inc., v. Palomar Medical Technologies, Inc. and The General
Hospital Corporation, United States District Court, Northern
District of California, Civ. Act. No. 02-5176, filed October 24, 2002.
     Palomar Medical Technologies, Inc. and The General Hospital Corporation v.
Altus Medical, Inc. v. Palomar Medical Technologies, Inc. and The General
Hospital Corporation, United States District Court, District of Massachusetts,
Civ. Act. No. 02-10258-RWZ.
 

**   This material has been omitted pursuant to a request for confidential
treatment and has been filed separately with the SEC. An aggregate of 17 pages
were omitted pursuant to a request for confidential treatment and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



Schedule 12.3(f)
Palomar Patents
12.3(f)(i): Owned Palomar Patents
[Omitted]
12.3(f)(ii): Licensed Palomar Patents
[Omitted]
12.3(f)(iii): In-License Agreements
[Omitted]

 



--------------------------------------------------------------------------------



 



Schedule A-1
Core Palomar Patents
 

**   This material has been omitted pursuant to a request for confidential
treatment and has been filed separately with the SEC. An aggregate of 17 pages
were omitted pursuant to a request for confidential treatment and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



Schedule A-2
Costs
 

**   This material has been omitted pursuant to a request for confidential
treatment and has been filed separately with the SEC. An aggregate of 17 pages
were omitted pursuant to a request for confidential treatment and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



Schedule A-3
MGH Patents
 

**   This material has been omitted pursuant to a request for confidential
treatment and has been filed separately with the SEC. An aggregate of 17 pages
were omitted pursuant to a request for confidential treatment and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



DEVELOPMENT AND LICENSE AGREEMENT
BETWEEN THE GILLETTE COMPANY
AND
PALOMAR MEDICAL TECHNOLOGIES, INC.
EFFECTIVE AS OF FEBRUARY 14, 2003
Contacts:

         
 
  Paul S. Weiner   Michele M. Szynal
 
  Chief Financial Officer   The Gillette Company
 
  Palomar Medical Technologies Inc   617-421-7086
 
  781-993-241   michele_szynal@gillette.com
 
  ir@palmed. com    

 



--------------------------------------------------------------------------------



 



     
(THE GILLETTE COMPANY LOGO) [b62975c2b6297506.gif]
  Prudential Tower Building
Boston, MA 02199-8004
Tel 617.421.7000

February 14, 2003
Mr. Joseph P. Caruso
Chief Executive Officer and President
Palomar Medical Technologies, Inc.
82 Cambridge Street,
Burlington, MA 01803
Dear Joe,
Enclosed on behalf of The Gillette Company are two executed originals of the
Development and License Agreement dated February 14, 2003,
which represents an offer to enter into a collaboration with Palomar Medical
Technologies, Inc. for the development and commercialization of light-based,
consumer products and systems for personal use for female hair management.
As we discussed, if Palomar were to develop a Female Product Lotion, as that
term is defined in the above referenced agreement, which provides Gillette with
product exclusivity, Gillette would be prepared to increase the payments for
such lotion from 3% to 6% of Net Sales. Product exclusivity within this context
would mean that the device, i.e., a Light-Based Hair Management Product intended
for use in or marketed in the Female Field, works only with such lotion and that
such lotion would enjoy intellectual property protection such that no other
party would be legally permitted to commercialize the lotion.
We look forward to working together to advance this technology to its next
steps.
Very truly yours,

     
/s/ John E. Troy
 
John E. Troy Director,
   
Business Development
   

 



--------------------------------------------------------------------------------



 



(PALOMAR LOGO) [b62975c2b6297507.gif]
October 2, 2003
Mr. Michael Buckley
Director, Emerging Technology Ventures
The Gillette Company
37 A Street
Needham, MA 02492-9120
     Re: Amendment of the Development and License Agreement between Palomar
Medical Technologies, Inc. (“Palomar”) and The Gillette Company (“Gillette”)
effective as of February 14, 2003 (“Agreement”)
Dear Mr. Buckley:
     Further to our recent discussions, we hereby agree, effective as of the
date hereof, that Section 5.3 “Covenants Relating to Exploitation”,
subsection (a)(ii)(2), of the Agreement shall be amended to read in its entirety
as follows:
     (2) prohibit the Palomar Licensee, in the development and commercialization
of Light-Based Products in the Consumer Field or Professional Field pursuant to
such license, from intentionally (A) designing, modifying or otherwise improving
any Light-Based
Product(s) with the goal or intent of improving its efficacy or performance in
the Exclusive Field; or (B) optimizing, inducing, supporting or encouraging the
use of any Light-Based Products in the Exclusive Field;
     We also hereby agree, effective as of the date hereof, that section
5.3(b)(iii) should be numbered 5.3(b)(ii)(3); section 5.3(b)(iv) should be
numbered 5.3(b)(ii)(4); subsection 5.3(c) should be numbered 5.3(b)(iii); and
subsection 5.3(d) should be numbered 5.3(b)(iv).
     The Parties hereby agree and acknowledge that except as modified by this
Amendment, all of the terms and conditions of the Agreement shall remain in full
force and effect. This letter agreement shall be governed by the laws of the
Commonwealth of Massachusetts (without reference to the rules of conflict of
laws thereof), and any dispute with respect hereto shall be resolved in
accordance with Section 13.1 of the Agreement.

       
 
  Very truly yours,  
 
     
 
  PALOMAR MEDICAL TECHNOLOGIES, INC.  
 
     
 
  /s/ Joseph P. Caruso
 
Name: Joseph P. Caruso  
 
  Title: CEO  
 
     
 
  Date: 10/2/03  

     
AGREED AND ACCEPTED:
   
THE GILLETTE COMPANY
   
 
   
/s/ Carol S. Fischman
 
Name: Carol S. Fischman
   
Title: Deputy General Counsel
   
 
   
Date:
   
 
   
 
Palomar Medical Technologies, Inc.
   
82 Cambridge Street
   
Burlington, MA 01803
   
Tel. 781. 993. 2300
   
Fax 781. 993. 2330
   
www.palmed.com
   

 



--------------------------------------------------------------------------------



 



Second Amendment to the February 14, 2003 Development and License Agreement
Between The Gillette Company and Palomar Medical Technologies, Inc. (the
“Agreement”)
Whereas, pursuant to the Agreement, the parties are engaged in a collaboration
for the development and commercialization of light-based,
consumer products and systems for personal use for female hair management; and
Whereas, the parties desire to modify the duration and payments relating to the
R&D Period of that collaboration, and clarify Article IX,
Paragraph 9.9.
Now, Therefore, in consideration of the foregoing premises, the mutual promises
and covenants of the parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, do hereby agree as follows
effective this 24th day of June 2004:
1. Article I, Paragraph 1.1 (c) of the Agreement is hereby replaced in its
entirety by the following language:
“(c) Duration of the R&D Program. The term of the R&D Program shall commence on
May 30,2003 (the “Commencement Date”) and, shall end on the latest to occur of
(i) August 31, 2006, (ii)the date on which Palomar has completed the last R&D
Activity required to be performed by Palomar pursuant to the R&D Plan, or
(iii) the date on which Regulatory Approval in the United States is received for
the First Female Product (the “R&D Period”).
2. The first two sentences of Article VI, Paragraph 6.1 (b) of the Agreement are
hereby replaced in their entirety by the following language: “(b) R&D Payments.
For the first thirteen (13) full Calendar Quarters after the Effective Date,
Gillette shall pay to Palomar for each such Calendar Quarter seven hundred
thousand dollars (US$700,000) to support the R&D Activities (each such payment,
an “R&D Payment” and collectively the “R&D Payments”) in accordance with
Section 1.3(b)(iii). For the avoidance of doubt, Gillette shall be required to
pay to Palomar nine million, one hundred thousand dollars (US$9,100,000) in the
aggregate, and no more than nine million, one hundred thousand dollars
(US$9,100,000) hi the aggregate, unless otherwise expressly provided herein, hi
Section 14.2(d), or as the parties may otherwise agree, in connection with the
R&D Program (which amount shall be inclusive of the five hundred thousand dollar
(US$500,000) made by Gillette to Palomar pursuant to Section 6.1 (a) and
credited against payments made in connection with the R&D Program as provided in
that Section).”
3. Appendix A Definitions. The definition “First Decision Point” is amended to
read as follows:
“First Decision Point” shall mean thirty (30) days after the later of August 31,
2006 or the date on which Palomar has completed the last R&D
Activity required to be performed by Palomar pursuant to the R&D Plan.
“FDA Approval Period” shall mean a period of (a) February 14, 2007, in the case
of a 510(k) Product, or (b) February 14, 2008, in the case of a PMA Product,
provided that hi the event that any delay in Regulatory Approval is caused by
Gillette, there shall be a corresponding extension of the FDA Approval Period.
4. Article 9, Paragraph 9.9 “Publication” of the Agreement is hereby replaced in
its entirety by the following language:
With respect to any right of publication in favor of MGH under any MGH Agreement
(and only to the extent of MGH’s rights under any MGH Agreement), in the event
that MGH seeks to publish or present any Joint Technology pursuant to rights
granted to it in such agreement(s), the following procedures shall govern:
Promptly upon receipt of notice from MGH that it desires to make any such
presentation or publication, Palomar shall provide to Gillette the opportunity
to review any proposed abstracts, manuscripts or presentations (including
information to be presented verbally) that contains any Joint Technology at
least thirty (30) days prior to the intended submission of such manuscript for
publication, or at least seven (7) days prior to the intended submission of such
abstract or delivery of such presentation. Palomar agrees that, upon written
request from Gillette that any such abstract or manuscript for publication not
be submitted, or any such proposed presentation not be made, until Gillette is
given a reasonable period of time not to exceed thirty (30) days to seek Patent
protection for any material in such publication or presentation which it
believes is patentable to the extent that Gillette is entitled to seek Patent
protection for such material under this Agreement. Any publications of a Party
under this Section 9.9 shall be subject to the confidentiality obligations of
this ARTICLE IX. In all other respects, except as required by Applicable Law,
neither party shall have the right to publish or present (or to permit its
(sub) licensees, subcontractors, employees or agents to publish or present) any
Joint Technology, except with the prior written consent of the other party.
     The Parties hereby agree and acknowledge that except as modified by this
Amendment, all of the terms and conditions of the Agreement shall remain in full
force and effect. This Amendment shall be governed by the laws of the
Commonwealth of Massachusetts (without reference to the rules of conflict of
laws thereof), and any dispute with respect hereto shall be resolved in
accordance with Section 13.1 of the Agreement.

     
PALOMAR MEDICAL TECHNOLOGIES, INC.
   
 
   
/s/ Joseph P. Caruso
 
Name: Joseph P. Caruso
   
Title: CEO
   
 
   
THE GILLETTE COMPANY
   
 
   
/s/ Carol S. Fischman
 
Name: Carol S. Fischman
   
Title: Deputy General Counsel
   

 



--------------------------------------------------------------------------------



 



Third Amendment to the February 14, 2003 Development and License Agreement
Between The Gillette Company and Palomar Medical Technologies, Inc. (the
“Agreement”)
Whereas, pursuant to the Agreement, the parties are engaged in a collaboration
for the development and commercialization of light-based,
consumer products and systems for personal use for female hair management; and
Whereas, the parties desire to modify certain provisions of the Agreement.
Now, Therefore, in consideration of the foregoing premises, the mutual promises
and covenants of the parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, do hereby agree as follows
effective this 31 day of October 2005:
1. Article I, Paragraph 1.4 (d) of the Agreement is hereby replaced in its
entirety by the following language:
(d) Resolution of Disputes Arising Among the R&D Committee. Issues coming before
the R&D Committee that require action, approval or resolution and for which the
R&D Committee is unable to reach consensus as provided in Section 1.4(c) on a
mutually acceptable action, approval or resolution, shall be resolved by the R&D
Committee Chair, provided, however, that at the request of the Palomar R&D
Committee Leader, made in writing and sent to the Gillette R&D Committee Leader
within thirty (30) days of a final resolution of any dispute by the R&D
Committee Chair, a meeting shall be held between the Chief Executive Officer of
Palomar and the Vice President Technical Product Line Strategy, Global Technical
& Manufacturing of The Gillette Company or such officer as shall be designated
by Gillette, who shall attempt in good faith to negotiate a resolution (subject
to Board of Directors or equivalent approval, where applicable). In the event of
any such escalation of a dispute, Gillette shall retain the final right of
decision, except that in case of any disputed matter, the resolution of which by
Gillette would result in (i) a significant delay in the timetable for the
development or Regulatory Approval of the First Female Product, or (ii) an
increase in the costs relating to the development or Regulatory Approval of the
First Female Product, such change shall require the mutual written consent of
both parties unless, with respect to clause (ii) only (and not clause (i)),
Gillette agrees to bear one hundred percent (100%) of such additional costs.
This Section 1.4(d) shall not apply to the procedure established by the parties
pursuant to Section 8.2(a).
2. **
3. **
** Omitted pursuant to request for confidential treatment by
Palomar Medical Technologies, Inc. and filed separately with the SEC.

 



--------------------------------------------------------------------------------



 



4. Article VI, Paragraph 6.1 (g) of the Agreement is hereby replaced in its
entirety by the following language:
(g) Annual Exclusivity Collaboration Payments. As further reimbursement to
Palomar for its development and disclosure of Palomar Technology as described in
Section 6.1(e)(i) and in partial consideration of the exclusivity granted by
Palomar to Gillette pursuant to ARTICLE IV and ARTICLE V, Gillette shall pay
Palomar the Annual Exclusivity Collaboration Payments (as defined below) set
forth in this Section 6.1 (g). Subject to ARTICLE X, within thirty (30) days
after the first anniversary of the Second Development Completion Payment Date
(such anniversary, the “Exclusivity Payment Date”), and thereafter within thirty
(30) days after each anniversary of the Exclusivity Payment Date, Gillette shall
pay to Palomar ten million dollars (US $10,000,000) (each, an “Annual
Exclusivity Collaboration Payment”). For the twelve-month period commencing on
the first anniversary of the Exclusivity Payment Date and any future such
anniversary of the Exclusivity Payment Date, as the case may be, and ending
twelve months thereafter (each twelve month period, an “Annual Exclusivity
Collaboration Period”), the Annual Exclusivity Collaboration Payment paid during
the first thirty (30) days of the corresponding Annual Exclusivity Collaboration
Period shall be (A) folly creditable against any and all TTPs or royalties owed
by Gillette to Palomar for Net Sales during the corresponding Annual Exclusivity
Collaboration Period, and (B) payable only once irrespective of the number of
Female Products that are developed or commercialized by the parties pursuant to
this Agreement; provided, however, that in the event that Gillette elects
pursuant to Section 10.2 to terminate the Exclusivity Period, from and after
such termination date no Annual Exclusivity Collaboration Payments shall be
payable by Gillette to Palomar. For avoidance of doubt, any credits, offsets or
other reductions available under this Agreement for Gillette to credit against
TTPs and royalties owed by Gillette to Palomar (taking into account
Section 6.6(b)) shall not be used to reduce any Annual Exclusivity Collaboration
Payments.

     
PALOMAR MEDICAL TECHNOLOGIES, INC.
   
 
   
/s/ Joseph P. Caruso
 
Name: Joseph P. Caruso
   
Title: CEO
   
 
   
THE GILLETTE COMPANY
   
 
   
/s/ Carol S. Fischman
 
Name: Carol S. Fischman
   
Title: Deputy General Counsel
   

 



--------------------------------------------------------------------------------



 



Appendix B
MGH Agreement

 



--------------------------------------------------------------------------------



 



LICENSE AGREEMENT
     THIS AGREEMENT, effective as of August 18, 1995 (EFFECTIVE DATE) between
THE GENERAL HOSPITAL CORPORATION, a not-for-profit corporation doing business as
Massachusetts General Hospital, having a place of business at Fruit Street,
Boston, Massachusetts 02114 (“GENERAL”) and Palomar Medical Technologies, a
Delaware corporation having offices at 66 Cherry Hill Drive, Beverly, MA 01915
(“PALOMAR”).
WITNESSETH
     WHEREAS, under research programs funded by GENERAL and the U.S. Government,
GENERAL through research conducted by Dr. R. Rox Anderson, has developed an
invention pertaining to the use of lasers for hair removal;
     WHEREAS, GENERAL and PALOMAR have entered into a Clinical Trial Agreement
of even date, attached hereto as Exhibit A (“Clinical Trial Agreement”), under
which PALOMAR is providing funds and equipment to support clinical trials of
said invention at GENERAL;
     WHEREAS, GENERAL has filed a U.S. Patent Application covering said
invention and all of the rights, title and interest of the named
inventors—Dr. R. Rox Anderson, Dr. Melanie C. Grossman and William Farinelli—in
said application have been assigned to GENERAL;
     WHEREAS, GENERAL represents to the best of its knowledge and belief that it
is the owner of all rights, title and interest in said patent application and
has the right and ability to grant the license hereinafter described;
     WHEREAS, as a center for research and education, GENERAL is interested in
licensing PATENT RIGHTS and thus benefiting the public and GENERAL by
facilitating the dissemination of the results of its research in the form of
useful products, but is without capacity to commercially develop, manufacture,
and distribute any such product; and
     WHEREAS, PALOMAR having such capacity, desires to commercially develop,
manufacture, use and distribute such products throughout the world;

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the premises and of the faithful
performance of the covenants herein contained, the parties hereto agree as
follows:
1. DEFINITIONS
     1.1 (a) The term “ACCOUNTING PERIOD” shall mean each six month period
ending June 30 and December 31.
     (b) The term “AGREEMENT YEAR” shall mean the twelve (12) month period
beginning on August 18, 1995 and each succeeding twelve (12) month period
thereafter for the term of the Agreement. If not otherwise specified, terms
involving time periods shall be applied pro rata according to any time frame in
which less than the full specified period is involved.
     1.2 The term “AFFILIATE” shall mean any corporation or other legal entity
other than PALOMAR in whatever country organized, controlling, controlled by or
under common control with PALOMAR. The term “control” means possession, direct
or indirect, of the powers to direct or cause the direction of the management
and policies of an entity, whether through the ownership of voting securities,
by contract or otherwise. The term “AFFILIATE” with respect to GENERAL shall
mean any company controlling, controlled by, or under common control, directly
or indirectly, with GENERAL.
     1.3 The term “LICENSE FIELD” shall, subject to Exhibit B hereof, mean hair
reduction and/or removal.
     1.4 The term “FIRST COMMERCIAL EXPLOITATION” shall mean in each country the
first exploitation by way of sale of any PRODUCT or performance of a SERVICE, by
PALOMAR, its AFFILIATES or SUBLICENSES, (a) following approval, when such
approval is necessary, for the marketing of such PRODUCT or the performance of
such SERVICE, by the appropriate governmental agency for the country in which
the exploitation is to be made, or (b) when such government approval is not
required in a country, the first sale of such PRODUCT or performance of such
SERVICE in that country.
     1.5 The term “SUBLICENSEE” shall mean any non-AFFILIATE third party
licensed by PALOMAR or by an AFFILIATE to make, have made, use or sell any
PRODUCT or SERVICE.
     1.6 The term “NET REVENUES” shall mean the GROSS REVENUES as defined in
(b) below received by PALOMAR or any of its AFFILIATES or SUBLICENSEES for the
sale or distribution of any PRODUCT or for the performance of any SERVICE, less
(to the extent appropriately documented) the following amounts actually paid out
by PALOMAR, its AFFILIATE or SUBLICENSEES or credited against the GROSS REVENUES
received by them:

(a)  (i)    credits and allowances for price adjustment, rejection, or return of
PRODUCTS previously sold or SERVICES previously performed, including reductions
imposed by Medicare, Medicaid or an HMO;     (ii)   rebates and cash discounts
to customers allowed and taken;     (iii)   amounts for transportation,
insurance, handling or shipping charges to customers;

 



--------------------------------------------------------------------------------



 



  (iv)   taxes, duties and other governmental charges levied on or measured by
the sale of PRODUCTS or SERVICES, whether absorbed by PALOMAR or paid by the
purchaser so long as PALOMAR’S price is reduced thereby, but not franchise or
income taxes of any kind whatsoever;     (v)   for any revenues in which the
United States government on the basis of its royalty-free license pursuant to 35
USC Sec. 202(C) to any PATENT RIGHT requires that the GROSS REVENUES of any
PRODUCT or SERVICE subject to such PATENT RIGHT, be reduced by the amount of
such royalty owed GENERAL pursuant to paragraph 3.1, the amount of such royalty.

     (b) For any bone fide sale, lease, license, rental or other disposition of
a PRODUCT or bona fide performance of a SERVICE to a bona fide customer by
PALOMAR, its AFFILIATES or SUBLICENSEES, the GROSS REVENUE shall be the gross
billing price of the PRODUCT or the gross billing price for the SERVICES,
respectively.
     (c) If PALOMAR or any of its AFFILIATES or SUBLICENSEES sell any PRODUCT in
a bona fide sale as a component of a combination of active functional elements,
the GROSS REVENUE of the PRODUCT shall be determined by multiplying the GROSS
REVENUE of the combination by the fraction A over A + B, in which “A” is the
GROSS REVENUE of the PRODUCT portion of the combination when sold separately
during the ACCOUNTING PERIOD in the country in which the sale was made, and “B”
is the GROSS REVENUE of the other active elements of the combination sold
separately during said ACCOUNTING PERIOD in said country. In the event that no
separate sale of either such PRODUCT or active elements of the combination is
made during said ACCOUNTING PERIOD in said country, the GROSS REVENUE of the
PRODUCT shall be determined by multiplying the GROSS REVENUE of such combination
by the fraction C over C + D, in which “C” is the standard fully-absorbed cost
of the PRODUCT portion of such combination, and “D” is the sum of the standard
fully-absorbed costs of the other active elements component(s), such costs being
arrived at using the standard accounting procedures of PALOMAR which will be in
accord with generally accepted accounting practices.
     (d) If PALOMAR, or any of its AFFILIATES or SUBLICENSEES, commercially uses
or disposes of any PRODUCT by itself (as opposed to a use or disposition of the
PRODUCT as a component of a combination of active functional elements) other
than in a bona fide sale to a bona fide customer, the GROSS SALES PRICE
hereunder shall be the price which would be then payable in an arm’s length
transaction. If PALOMAR, or any of its AFFILIATES or SUBLICENSEES, commercially
uses or disposes of any PRODUCT as a component of a combination of active
functional elements other than in a bona fide sale to a bona fide customer, the
GROSS SALES PRICE of the PRODUCT

 



--------------------------------------------------------------------------------



 



shall be determined in accordance with paragraph (c) above, using as the GROSS
SALES PRICE of the combination that price which would be then payable in an
arm’s length transaction.
     (e) Transfer of a PRODUCT within PALOMAR or between PALOMAR and an
AFFILIATE for sale by the transferee shall not be considered a sale, commercial
use or disposition for the purpose of the foregoing paragraphs; in the case of
such transfer the GROSS REVENUE shall be based on sale of the PRODUCT by the
transferee.
     1.7 The term “PATENT RIGHT” shall mean the U.S. Patent Application filed by
Dr. Anderson, et. al. on February 1, 1995 entitled “Permanent Hair Removal Using
Optical Pulses,” or the equivalent of such application, including any division,
continuation or any foreign patent application or Letters Patent or the
equivalent thereof issuing thereon or reissue, reexamination or extension
thereof. Subject to Exhibit B hereof, PATENT RIGHTS shall also include those
claims in any continuation-in-part of the aforementioned patent application
which claim an invention described or claimed in said patent application. PATENT
RIGHTS shall also include GENERAL’s rights assigned to GENERAL by an
Investigator under the Clinical Trial Agreement, in any patent application or
patent claiming a Study Invention as defined in the Clinical Trial Agreement and
as to which PALOMAR has notified GENERAL of PALOMAR’s desire to have a patent
application filed in accordance with paragraph 2.3 of the Clinical Trial
Agreement.
     1.8 The term “PRODUCT” shall mean any article, device or composition, the
manufacture, use, or sale of which

  (a)   absent the licenses granted herein, would infringe a VALID CLAIM of any
PATENT RIGHT, or     (b)   does not infringe a VALID CLAIM of any PATENT RIGHT
licensed to PALOMAR hereunder but the discovery, development, manufacture or use
of which employs TECHNOLOGICAL INFORMATION.

     1.9 The terms “SERVICE” shall mean any method or service the use,
performance of sale of which:

  (a)   absent the licenses granted herein, would infringe a VALID CLAIM of any
PATENT RIGHT, or     (b)   does not infringe a VALID CLAIM of any PATENT RIGHT
licensed to PALOMAR hereunder but the discovery, development, manufacture or use
of which employs TECHNOLOGICAL INFORMATION.

     1.10 The term “TECHNOLOGICAL INFORMATION” shall mean any research data,
designs, formulas, process information, clinical data and other information
pertaining to any invention claimed in

 



--------------------------------------------------------------------------------



 



PATENT RIGHT which is known to Dr. Anderson on the EFFECTIVE DATE and disclosed
to Palomar within thirty (30) days of the date on which this Agreement is fully
executed. This term shall also include information which is disclosed to PALOMAR
by GENERAL in accordance with, and during the term of, the Clinical Trial
Agreement and which pertains to any PATENT RIGHT claiming an Invention as
defined in said Agreement.
     1.11 The term “VALID CLAIM” shall mean any claim of any PATENT RIGHT that
has not been (i) finally rejected or (ii) declared invalid by a patent office or
court of competent jurisdiction in any unappealed and unappealable decision.
2. LICENSE
     2.1 GENERAL hereby grants PALOMAR, subject to the rights of the United
States Government:

  (a)   an exclusive, worldwide, royalty-bearing license in the LICENSE FIELD
under GENERAL’s rights in PATENT RIGHTS to make, have made, use and sell
PRODUCTS and to perform SERVICES;     (b)   the right to sublicense (i) PATENT
RIGHTS exclusively licensed to PALOMAR and (ii) PATENT RIGHTS non-exclusively
licensed to PALOMAR to the extent such a sublicense is required for a customer
to use a PRODUCT or to practice a SERVICE.

     All licenses pursuant to this paragraph 2.1 are subject to the rights,
conditions and limitations imposed by U.S. law with respect to inventions made
in the performance of federally funded research.
     The above licenses to sell PRODUCTS include the right to grant to the
purchaser of products from PALOMAR, its AFFILIATES, and SUBLICENSEES the right
to use such purchased PRODUCTS in a method coming within the scope of PATENT
RIGHT.
     2.2 The granting of any license hereunder is subject to GENERAL’s and
GENERAL’s AFFILIATES’ right to make and to use the subject matter described and
claimed in PATENT RIGHT for research and clinical purposes but for no other
purpose.
     2.3 Within thirty (30) days of EFFECTIVE DATE, upon request by PALOMAR,
GENERAL shall disclose to PALOMAR, TECHNOLOGICAL INFORMATION which PALOMAR will
be entitled to use to the extent such use does not infringe any GENERAL patent
not licensed to PALOMAR hereunder. GENERAL represents to the best of its
knowledge after reasonable enquiry there are no GENERAL patents or applications
not licensed hereunder which would be infringed by such use.

 



--------------------------------------------------------------------------------



 



     2.4 Subject to Exhibit B hereof, GENERAL shall have the right to license
any PATENT RIGHT to any other party for the purpose of manufacturing, using or
selling of any PRODUCT or performance of any SERVICE outside of the LICENSE
FIELD.
     2.5 It is understood that nothing herein shall be construed to grant
PALOMAR a license express or implied under any patent owned solely or jointly by
General other than the PATENT RIGHTS expressly licensed hereunder, provided
that, in the event that GENERAL’s Office of Technology Affairs (“OTA”) is
notified of a patentable invention assigned or assignable to GENERAL which OTA
believes would, if patented, be infringed by the manufacture, use or sale of a
PRODUCT or SERVICE (“Dominant Invention”), and in the event that at the time OTA
is notified of said Dominant Invention, no third party has been granted
exclusive rights, or an option to exclusive rights, in said Dominant Invention,
OTA shall give PALOMAR notice of said Dominant Invention and give PALOMAR an
opportunity to negotiate an exclusive or non-exclusive license under GENERAL’s
rights in said Dominant Invention, whichever is available, it being understood
that GENERAL shall have no obligation to enter into such a license with PALOMAR.
3. DUE DILIGENCE OBLIGATIONS
     3.1 PALOMAR shall itself, or through its AFFILIATES or SUBLICENSEES, use
reasonable efforts to develop and make commercially available PRODUCTS for
commercial sales and distribution throughout the world in the LICENSE FIELD.
Such efforts shall consist of:
     (a) Entering into the Clinical Trial Agreement with General attached hereto
as Exhibit A and providing the funding specified in said Agreement;
     (b) Commencing the commercial sale of the PRODUCT or SERVICES outside the
United States within three (3) months after tests on a normal mode ruby laser
have been completed and approval has been received from the Principal
Investigator (see Clinical Trial Agreement) that such laser works acceptably;
     (c) Filing with the U.S. Food and Drug Administration for a 510(k) on any
PRODUCT within three (3) months of receipt of clinical data from GENERAL
sufficient for such filing, it being understood that GENERAL is providing such
data to PALOMAR pursuant to the Clinical Trial Agreement. In the event that
GENERAL fails to provide such data, GENERAL and PALOMAR shall confer to
establish a reasonable procedure and schedule to secure approval for such
PRODUCT, and in the event that GENERAL and PALOMAR cannot agree on such
procedure and schedule they shall resolve this issue in accordance with the
dispute resolution provisions of paragraph 10.9;

 



--------------------------------------------------------------------------------



 



     (d) Commencing the commercial sale of the PRODUCT or SERVICES within the
United States within six (6) months after FDA clearance is received.
     However, GENERAL shall not unreasonably withhold its consent to any
revision in such time periods whenever requested in writing by PALOMAR and
supported by evidence of technical difficulties or delays in clinical studies or
regulatory processes that the parties could not have reasonably avoided. Failure
to achieve one or more of the above objectives within the above stated time
periods or within any extension granted by GENERAL shall result in GENERAL
having the right to cancel upon thirty (30) days notice any exclusive license
granted hereunder or convert any exclusive license to a non-exclusive license.
     3.2 At intervals no longer than every six (6) months, PALOMAR shall report
in writing to GENERAL on progress made toward the foregoing objectives.
4. FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHT
     4.1 GENERAL shall be responsible for the preparation, filing, prosecution
and maintenance of all patent applications and patents included in PATENT
RIGHTS. PALOMAR shall reimburse GENERAL for all reasonable costs (“Costs”)
incurred by GENERAL for the preparation, filing, prosecution and maintenance of
all PATENT RIGHTS as follows:
     (a) Subject to paragraph 4.2, for all Costs incurred by GENERAL from and
after the EFFECTIVE DATE, PALOMAR shall pay such Costs directly to legal counsel
upon receipt of invoices from GENERAL or legal counsel;
     (b) For all Costs incurred by GENERAL prior to the EFFECTIVE DATE, PALOMAR
shall reimburse GENERAL within thirty (30) days of the date on which this
Agreement is executed by the last party to sign.
     4.2 With respect to any PATENT RIGHT, each document or a draft thereof
pertaining to the filing, prosecution, or maintenance of such PATENT RIGHT,
including but not limited to each patent application, office action, response to
office action, request for terminal disclaimer, and request for reissue or
reexamination of any patent issuing from such application shall be provided to
PALOMAR as follows. Documents received from any patent office or counsel’s
analysis thereof shall be provided promptly after receipt. For a document to be
filed in any patent office, a draft of such document shall be provided
sufficiently prior to its filing, to allow for review and comment by the other
party. If as a result of the review of any such document, PALOMAR shall elect
not to pay or continue to pay the Costs for such PATENT RIGHT, PALOMAR shall so
notify GENERAL within thirty (30) days of

 



--------------------------------------------------------------------------------



 



PALOMAR’s receipt of such document and PALOMAR shall thereafter be relieved of
the obligation to pay any additional Costs regarding such PATENT RIGHT incurred
after the receipt of such notice by GENERAL. Such U.S. or foreign patent
application or patent shall thereupon cease to be a PATENT RIGHT hereunder and
GENERAL shall be free to license its rights to that particular U.S. or foreign
patent application or patent to any other party on any terms. PALOMAR shall also
have the right to provide comments and recommendations on any action proposed to
be taken by GENERAL and GENERAL agrees to take into account PALOMAR’s
recommendations. Where a course of action is followed on a PATENT RIGHT which is
both contrary to PALOMAR’s recommendations and which increases costs over such
recommendation, PALOMAR shall only be responsible for costs which would have
been incurred had its recommendation been followed.
5. ROYALTIES; LICENSE FEES
     5.1 (a) PALOMAR shall pay GENERAL a license issue fee of Two Hundred and
Fifty Thousand Dollars ($250,000) as follows:
(i) Within thirty (30) days of the date of the execution of this Agreement by
the last party to sign hereunder, PALOMAR shall pay GENERAL Fifty Thousand
Dollars ($50,000), one half of which shall be creditable against future
royalties paid pursuant to paragraphs 5.1 (b) hereunder;
(ii) On or before January 10, 1996, PALOMAR shall pay GENERAL Two Hundred
Thousand Dollars ($200,000) no portion of which shall be creditable against
future royalties.
     (b) Beginning with the FIRST COMMERCIAL EXPLOITATION in any country, on all
sales of PRODUCTS anywhere in the world by PALOMAR, its AFFILIATES or
SUBLICENSEES, PALOMAR shall pay GENERAL royalties in accordance with the
following schedule, subject to Exhibit B hereof, such undertaking and schedule
having been agreed to for the purpose of reflecting and advancing the mutual
convenience of the parties.
(i) For: (A) each PRODUCT sold by PALOMAR or its AFFILIATES and SUBLICENSEES
consisting of (1) a ruby laser or (2) any other laser sold solely for hair
removal, or (3) any non-laser equipment/disposables used for the practice of a
SERVICE, and
(B) any non-laser equipment/disposable sold by PALOMAR or AFFILIATES and
SUBLICENSEES which are not PRODUCTS hereunder but which are used for the
practice of a SERVICE,
(I) Five percent (5%) of NET REVENUES so long as the PRODUCT, its manufacture,
use or sale is

 



--------------------------------------------------------------------------------



 



covered by a VALID CLAIM of any PATENT RIGHT licensed exclusively to PALOMAR in
the country in question;
(II) Two and one-half percent (2-1/2%) of the NET REVENUES whenever the PRODUCT,
its manufacture, use or sale is covered by a VALID CLAIM of any PATENT RIGHT
licensed non-exclusively to PALOMAR in the country in question;
(III) During each of the eight (8) years next following the FIRST COMMERCIAL
EXPLOITATION anywhere in the world by PALOMAR, its AFFILIATES or LICENSEES, One
and one quarter percent ( 1-1/4%) of the NET REVENUES of PRODUCT on which no
royalty is payable under paragraph 5.1(a) or 5.1(b) above.
Paragraph 1.6(c) notwithstanding, it is understood that for purposes of
calculating the above royalty, the royalty on any PRODUCT which constitutes a
laser which is produced or manufactured such that it incorporates, is combined
with, or is designed to incorporate or be combined with, accessories that are
used for hair removal (“Modified Laser”) shall be based on the NET REVENUES for
such Modified Laser, and the royalty on any PRODUCT which constitutes
accessories used in modifying a laser but which is sold independently of the
laser (“Modification Kits”) shall be based on the NET REVENUES for such
Modification Kits.
(ii) For each PRODUCT sold by PALOMAR consisting of a laser (other than the ruby
laser, the sales of which shall in any event be subject to the 5% royalty
described is subparagraph 5(b)(i) above) sold for hair removal as well as other
uses, the parties agree to negotiate in good faith a commercially reasonable
royalty to be paid to GENERAL in accordance with the formula provided for in
paragraph 1.6 (c), provided, that in no event shall said royalty be less than
two and a half percent (2-1/2%) of NET REVENUES received by PALOMAR, its
AFFILIATES or SUBLICENSEES.
(iii) (A) (1) For any SERVICE performed by (a) PALOMAR or its AFFILIATES or
SUBLICENSEES or (b) any other third party by virtue of any right or license
granted by PALOMAR or its AFFILIATES or SUBLICENSEES, and
     (2) For any commercial disposition (other than sale) of any PRODUCT by
PALOMAR or its AFFILIATES or SUBLICENSEES,
PALOMAR shall pay GENERAL a commercially reasonable percentage of the NET
REVENUES received by PALOMAR or its AFFILIATES or SUBLICENSEES, the percentage
to be established by the parties

 



--------------------------------------------------------------------------------



 



at such time as PALOMAR has knowledge of the method by which NET REVENUES for
said SERVICES or PRODUCTS will be calculated and paid, and in no event later
than the FIRST COMMERCIAL EXPLOITATION of such PRODUCT or SERVICES by said
method, and said percentage shall remain in effect for so long as the SERVICE or
PRODUCT is marketed in accordance with said method. In order to aid the parties
in establishing said percentage, PALOMAR shall provide GENERAL with complete
information relevant thereto, including projected NET REVENUES and PALOMAR’s
projected net profit margins.
     (B) The payments to be made to GENERAL pursuant to paragraph 5(b)(iii) for
PRODUCTS and SERVICES covered by a VALID CLAIM of any PATENT RIGHT, shall be a
commercially reasonable royalty rate targeted to be in the range of three to
five percent (3-5%) of NET REVENUES received by PALOMAR its AFFILIATES or
SUBLICENSEES (which royalty rate the parties anticipate will fall within the
range of twenty to thirty percent (20-30%) of PALOMAR’s estimated profit margin
on said PRODUCTS or SERVICES).
     (C) The payments to be made to GENERAL pursuant to 5(b)(iii) for PRODUCTS
and SERVICES not covered by a VALID CLAIM of any PATENT RIGHT, shall be made for
eight (8) years following FIRST COMMERCIAL EXPLOITATION of such PRODUCT or
SERVICE, and shall be a commercially reasonable rate targeted to be in the range
of seventy-five hundredths of one percent to one and one quarter percent
(.75%-1-1/4%) of NET REVENUES received by PALOMAR, its AFFILIATES or
SUBLICENSEES, which the parties anticipate will fall within the range of five to
six and one quarter percent (5-6 1/4%) of PALOMAR’s estimated profit margin on
said PRODUCTS or SERVICES.
     (D) Annual minimum royalties:
(1) PALOMAR shall pay GENERAL an annual minimum royalty due and payable no later
than the end of the AGREEMENT YEAR during which the FDA grants 510K approval
(actual or deemed), or comparable approval, of any PRODUCT or SERVICE (“First
510K”), and at the end of each AGREEMENT YEAR thereafter, provided that no such
payment shall be due in the event that the amount of royalties paid to GENERAL
hereunder in an AGREEMENT YEAR are equal to or greater than the annual minimum
royalty due and payable for said AGREEMENT YEAR.
(2) The parties agree to establish the annual amounts of such minimum royalties
due for all Agreement Years within sixty (60) days of PALOMAR’s receipt of
notice of the First 510K. The parties intend that the annual minimum royalty
shall be an amount established by the following

 



--------------------------------------------------------------------------------



 



formula: Multiply one-tenth the royalty rate due hereunder for PRODUCTS and
SERVICES (or, in the event that more than one royalty rate is anticipated to be
due hereunder, a royalty rate which reflects a reasonable weighted averaged of
the anticipated royalty rates) times PALOMAR’s projected NET REVENUES for each
Agreement Year.
(3) PALOMAR shall owe GENERAL minimum royalties pursuant to this paragraph until
the expiration of the last AGREEMENT YEAR in which PALOMAR holds an exclusive
license to PATENT RIGHTS hereunder.
(iv) In the event that the parties fail to agree on the payments or annual
minimum royalties due and payable under paragraphs 5(b)(ii) or 5(b)(iii), the
parties agree to resolve this issue in accordance with the dispute resolution
provisions set forth in paragraph 10.9 below.
     5.2 (a) In the event that more than one royalty rate under paragraph 5.1 is
applicable to a PRODUCT or SERVICE, the highest of the applicable royalties
shall apply.
     (b) Only one royalty under paragraph 5.1 shall be due and payable to
GENERAL by PALOMAR for any PRODUCT or SERVICE regardless of the number of PATENT
RIGHTS covering such PRODUCT or SERVICE.
     5.3 If any license granted pursuant to Section 2 shall be or become
non-exclusive and GENERAL shall license any PATENT RIGHT to another licensee for
the purpose of making, using, practicing or selling PRODUCTS and/or SERVICES in
the LICENSE FIELD and accept financial terms which, taken as a whole, are more
favorable to such licensee than herein provided for PALOMAR, GENERAL shall give
written notice thereof to PALOMAR and PALOMAR shall have the option, upon
PALOMAR’s written notice to GENERAL, to revise its license hereunder to such
more favorable terms, effective as of the effective date of GENERAL’s license to
said other licensee.
     5.4 In addition to the royalties provided for above, PALOMAR shall pay
GENERAL ten percent (10%) of any and all income, other than a royalty or other
payment made pursuant to paragraphs 5.1, above, including, by way of example,
license issue fees and milestone payments received by PALOMAR from its
AFFILIATES and SUBLICENSEES, in consideration for the sublicensing of any right
or license granted to PALOMAR hereunder.

 



--------------------------------------------------------------------------------



 



     5.5 In addition to the payments provided for in paragraphs 5.1 through 5.4,
PALOMAR shall pay GENERAL the following amounts upon the occurrence of the
following events, one half of which payments shall be creditable against future
royalties paid pursuant to paragraphs 5.1(b) hereof:

             
 
  $ 20,000     upon FDA allowance of the first Investigational Device Exemption
with respect to a PRODUCT incorporating or combined with a ruby, alexandrite and
diode laser.
 
           
 
  $ 35,000     upon FDA approval (actual or deemed), by the FDA of the first
510(k) or comparable application with respect to each PRODUCT incorporating or
combined with a ruby, alexandrite laser and diode laser.
 
           
 
  $ 75,000     upon first issuance in the United States of a PATENT RIGHT with
claims that covers a PRODUCT or SERVICE.

     5.6 In the event that the royalty paid to GENERAL is a significant factor
in the return realized by PALOMAR so as to diminish PALOMAR’s capability to
respond to competitive pressures in the market, GENERAL agrees to consider a
reasonable reduction in the royalty paid to GENERAL as to each such PRODUCT and
SERVICE for the period during which such market condition exists. Factors
determining the size of the reduction will include profit margin on PRODUCT and
SERVICES and on analogous products, prices of competitive products and services,
total prior sales by PALOMAR, and PALOMAR’s expenditures in PRODUCT and SERVICE
development.
     5.7 The payments due under this Agreement shall, if overdue, bear interest
until payment at a per annum rate equal to one percent (1%) above the prime rate
in effect at the Bank of Boston on the due date, not to exceed the maximum
permitted by law. The payment of such interest shall not preclude GENERAL from
exercising any other rights it may have as a consequence of the lateness of any
payment.
     5.8 PALOMAR shall provide GENERAL at least twice each AGREEMENT YEAR with
reports setting forth PALOMAR’s marketing plans (including the financial terms
on which PRODUCTS and SERVICES will be made available to SUBLICENSEES and
end-users) and market projections (including projected NET REVENUES) for any
PRODUCT or SERVICE on which payments to GENERAL have not been determined
hereunder and which PALOMAR contemplates marketing within said AGREEMENT YEAR or
the following AGREEMENT YEAR.
6. REPORTS AND PAYMENTS
     6.1 PALOMAR shall keep, and shall cause each of its AFFILIATES and
SUBLICENSEES, if any, to keep full and accurate books of accounts containing all
particulars that may be necessary for the purpose of calculating all royalties
payable to GENERAL. Such books of account shall be kept at their principal place
of business and, with all necessary supporting data shall, during all reasonable
times for the three (3) years next following the end of the calendar year to
which each shall pertain be open for inspection at reasonable times and on
reasonable notice by GENERAL

 



--------------------------------------------------------------------------------



 



or its designee at GENERAL’s expense for the purpose of verifying royalty
statements or compliance with this Agreement. Such inspections shall be
conducted no more than twice during any twelve (12) month period.
     6.2 In each year the amount of royalty due shall be calculated semiannually
as of the end of each ACCOUNTING PERIOD and shall be paid semiannually within
the sixty (60) days next following such date, every such payment to be supported
by the accounting prescribed in paragraph 6.3 and to be made in United States
currency. Whenever conversion from any foreign currency shall be required, such
conversion shall be at the rate of exchange thereafter published in the Wall
Street Journal for the business day closest to the end of the applicable
ACCOUNTING PERIOD.
     6.3 With each semiannual payment, PALOMAR shall deliver to GENERAL a full
and accurate accounting to include at least the following information to the
extent necessary to determine royalties:

  (a)   Quantity of each PRODUCT sold or leased (by country) by PALOMAR, and its
AFFILIATES or SUBLICENSEES;     (b)   Total billings for each PRODUCT (by
country);     (c)   Quantities of each PRODUCT used by PALOMAR and its
AFFILIATES or SUBLICENSEES;     (d)   Revenues from SERVICES paid to PALOMAR and
its AFFILIATES OR SUBLICENSEES;     (e)   Names and addresses of all
SUBLICENSEES of PALOMAR; and     (f)   Total royalties payable to GENERAL.

7. INFRINGEMENT
     7.1 GENERAL will protect its PATENT RIGHTS from infringement and prosecute
infringers when, in its sole judgement, such action may be reasonably necessary,
proper and justified.
     7.2 If PALOMAR shall have supplied GENERAL with written evidence
demonstrating to GENERAL’s reasonable satisfaction prima facie infringement of a
claim of a PATENT RIGHT by a third party, PALOMAR may by notice request GENERAL
to take steps to protect the PATENT RIGHT. GENERAL shall notify PALOMAR within
sixty (60) days of the receipt of such notice whether GENERAL intends to
prosecute the alleged infringement. If GENERAL notifies PALOMAR that it intends
to so prosecute, GENERAL shall, within three (3) months of its notice to PALOMAR
either (i) cause infringement to terminate or

 



--------------------------------------------------------------------------------



 



(ii) initiate legal proceedings against the infringer. In the event GENERAL
notifies PALOMAR that GENERAL does not intend to prosecute said infringement
PALOMAR may, upon notice to GENERAL, initiate legal proceedings against the
infringer at PALOMAR’s expense and in GENERAL’s name if so required by law. No
settlement, consent judgment or other voluntary final disposition of the suit
which invalidates or restricts the claims of such PATENT RIGHTS may be entered
into without the consent of GENERAL, which consent shall not be unreasonably
withheld, and shall not be withheld unless GENERAL assumes responsibility for
future expenses in litigation. PALOMAR shall indemnify GENERAL against any order
for payment that may be made against GENERAL in such proceedings. During the
period of any such proceedings initiated by PALOMAR, PALOMAR shall have the
right to escrow fifty percent (50%) of the royalties which would otherwise be
paid under this Agreement and to use such escrowed funds to offset fifty percent
(50%) of the expenses of the proceedings. On the termination of the proceedings,
and the payment of (50%) of all expenses in connection therewith, any funds
remaining in the escrow will be promptly paid to GENERAL.
     7.3 In the event one party shall initiate or carry on legal proceedings to
enforce any PATENT RIGHT against any alleged infringer, the other party shall
fully cooperate with and supply all assistance reasonably requested by the party
initiating or carrying on such proceedings. The party which institutes any suit
to protect or enforce a PATENT RIGHT shall have sole control of that suit and
shall bear the reasonable expenses (excluding legal fees) incurred by said other
party in providing such assistance and cooperation as is requested pursuant to
this paragraph. The party initiating or carrying on such legal proceedings shall
keep the other party informed of the progress of such proceedings and said other
party shall be entitled to counsel in such proceedings but at its own expense.
Any award paid by third parties as the result of such proceedings (whether by
way of settlement or otherwise) shall first be applied to reimbursement of the
unreimbursed legal fees and expenses incurred by either party, including
reimbursement to GENERAL or any escrowed royalties not otherwise refunded, and
then the remainder shall be divided between the parties as follows:

  (a)   (i) If the amount is based on lost profits, PALOMAR shall receive an
amount equal to the damages the court determines PALOMAR has suffered as a
result of the infringement less the amount of any royalties that would have been
due GENERAL on sales of PRODUCT lost by PALOMAR as a result of the infringement
had PALOMAR made such sales; and         (ii) GENERAL shall receive an amount
equal to the royalties it would have received if such sales had been made by
PALOMAR; or

 



--------------------------------------------------------------------------------



 



  (b)   As to awards other than those based on lost profits, sixty (60) percent
to the party initiating such proceedings and forty (40) percent to the other
party, provided that in the event that GENERAL has paid for further litigation
subsequent to GENERAL’s refusal to agree to a settlement, consent judgement or
voluntary final disposition of a suit pursuant to paragraph 7.2, such awards
shall be divided equally between the parties.

     7.4 For the purpose of the proceedings referred to in this Article 7, the
GENERAL and PALOMAR shall permit the use of their names and shall execute such
documents and carry out such other acts as may be necessary. The party
initiating or carrying on such legal proceedings shall keep the other party
informed of the progress of such proceedings and said other party shall be
entitled to counsel in such proceedings but at its own expense, said expenses to
be off-set against any damages received by the party bringing suit in accordance
with the foregoing paragraph 7.3.
8. INDEMNIFICATION
     8.1 (a) PALOMAR shall indemnify, defend and hold harmless GENERAL and its
trustees, officers, medical and professional staff, employees, and agents and
their respective successors, heirs and assigns (the “Indemnitees”), against any
liability, damage, loss or expense (including reasonable attorney’s fees and
expenses of litigation) incurred by or imposed upon the Indemnitees or any one
of them in connection with any claims, suits, actions, demands or judgments
arising out of any theory of product liability (including, but not limited to,
actions in the form of tort, warranty, or strict liability) concerning any
product, process or service made, used or sold pursuant to any right or license
granted under this Agreement.
     (b) Licensees’ indemnification under (a) above shall not apply to any
liability, damage, loss or expense to the extent that it is directly
attributable to the negligent activities, reckless misconduct or intentional
misconduct of the Indemnitees.
     (c) PALOMAR agrees, at its own expense to provide attorneys reasonably
acceptable to the GENERAL to defend against any actions brought or filed against
any party indemnified hereunder with respect to the subject of indemnity
contained herein, whether or not such actions are rightfully brought.
     (d) This paragraph 8.1 shall survive expiration or termination of this
Agreement.
     8.2 (a) At such time as any product, process or service relating to, or
developed pursuant to, this Agreement is being commercially distributed or sold
(other than for the purpose of obtaining regulatory approvals) by PALOMAR or by
a licensee,

 



--------------------------------------------------------------------------------



 



AFFILIATE or agent of PALOMAR, PALOMAR shall, at its sole cost and expense,
procure and maintain comprehensive general liability insurance in amounts not
less than $2,000,000 per incident and $2,000,000 annual aggregate and naming the
Indemnitees as additional insureds. Such comprehensive general liability
insurance shall provide (i) product liability coverage and (ii) broad form
contractual liability coverage for PALOMAR’s indemnification under paragraph 8.1
of this Agreement. If PALOMAR elects to self-insure all or part of the limits
described above (including deductibles or retentions which are in excess of
$250,000 annual aggregate) such self-insurance program must be acceptable to the
GENERAL and the Risk Management Foundation. The minimum amounts of insurance
coverage required under this paragraph 8.2 shall not be construed to create a
limit of PALOMAR’s liability with respect to its indemnification under paragraph
8.1 of this Agreement.
     (b) PALOMAR shall provide GENERAL with written evidence of such insurance
upon request of GENERAL. PALOMAR shall provide GENERAL with written notice at
least fifteen (15) days prior to the cancellation, non-renewal or material
change in such insurance; if PALOMAR does not obtain replacement insurance
providing comparable coverage prior to the expiration of such fifteen (15) day
period, GENERAL shall have the right to suspend this Agreement effective at the
end of such fifteen (15) day period without notice or any additional waiting
periods until such coverage is obtained. If such coverage is not obtained within
forty-five (45) days of the original cancellation, GENERAL shall have the right
to immediately terminate this Agreement.
     (c) PALOMAR shall maintain such comprehensive general liability insurance
beyond the expiration or termination of this Agreement during (i) the period
that any product, process, or service, relating to, or developed pursuant to,
this Agreement is being commercially distributed or sold (other than for the
purpose of obtaining regulatory approvals) by PALOMAR or by a licensee,
AFFILIATE or agent of PALOMAR and (ii) a reasonable period after the period
referred to in (c) (i) above which in no event shall be less than fifteen
(15) years.
     (d) This paragraph 8.2 shall survive expiration or termination of this
Agreement.
     8.3 Each party warrants to the other that it has the right to enter into
this Agreement, that this Agreement is not in conflict with any other Agreement
of the party, and that the party will not do anything during the term of this
Agreement, or enter into any other Agreement during the term of this Agreement
which is inconsistent herewith. GENERAL further warrants that it is the owner of
the PATENT RIGHTS, that except for certain non-exclusive license rights in the
U.S. Government, no other party has any rights or interest in the PATENT RIGHTS.
While GENERAL makes no

 



--------------------------------------------------------------------------------



 



warranty as to the efficacy of this technology for hair removal, PRINCIPAL
INVESTIGATOR does represent that he has completely and accurately disclosed to
PALOMAR all information in his possession as of the date of this Agreement
concerning the efficacy and safety of the PRODUCT and SERVICES, to the extent
the PRODUCT and SERVICES are known to him, and PRINCIPAL INVESTIGATOR agrees
that he will continue to disclose any information which he learns of in these
areas to PALOMAR for so long as PALOMAR is funding his research in the field of
lasers for hair removal at GENERAL.
     8.4 OTHER THAN WARRANTIES SET FORTH HEREIN, GENERAL MAKES NO WARRANTY,
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR ANY IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE WITH
RESPECT TO ANY PATENT, TRADEMARK, SOFTWARE, TRADE SECRET, TANGIBLE RESEARCH
PROPERTY, INFORMATION OR DATA LICENSED OR OTHERWISE PROVIDED TO PALOMAR
HEREUNDER AND HEREBY DISCLAIMS THE SAME.
9. TERMINATION
     9.1 Unless otherwise terminated as provided for in this Agreement, the
license to PATENT RIGHT granted hereunder will continue until the last to expire
of any PATENT RIGHT, the claims of which but for this Agreement would be
infringed by the manufacture, use, practice or sale of any PRODUCT or SERVICE.
     9.2 GENERAL shall have the right to terminate any license under U.S. PATENT
RIGHTS granted under this Agreement in the event that, after the FIRST
COMMERCIAL EXPLOITATION in the United States there is a continuous two (2) year
period in which no NET REVENUES are generated in the United States. With respect
to PATENT RIGHTS in any other country, GENERAL shall have the right to convert,
on a country by country basis, any exclusive license under PATENT RIGHTS granted
under this Agreement to a non-exclusive license upon written notice in the event
that, after the FIRST COMMERCIAL EXPLOITATION in a country there is a continuous
two (2) year period in any country in which no NET REVENUES are generated in
said country. Notwithstanding the foregoing, GENERAL shall not have the right to
terminate a license in the United States or convert an exclusive license to a
non-exclusive license in any other country, in the event that the generation of
NET REVENUES is prevented by force majeure, government regulation or
intervention, or institution of a law suit by any third party.
     9.3 If either party shall fail to faithfully perform any of its obligations
under this Agreement except the due diligence milestones specified in Section 3
herein, the nondefaulting party may give written notice of the default to the
defaulting party. Unless such default is corrected within thirty (30) days after
such notice, the notifying party may terminate this Agreement and the license
hereunder upon thirty (30) days prior written notice, provided that only one
such thirty (30) day grace period shall be

 



--------------------------------------------------------------------------------



 



available in any twelve (12) month period with respect to a default of any
particular payment provision hereunder. Thereafter, at the option of the
non-defaulting party, notice of default of said provision shall constitute
termination.
     9.4 In the event that any license granted to PALOMAR under this Agreement
is terminated, any sublicense under such license granted prior to termination of
said license shall remain in full force and effect, provided that:
     (i) the SUBLICENSEE is not then in breach of its sublicense agreement;
     (ii) the SUBLICENSEE agrees to be bound to GENERAL as the licensor under
the terms and conditions of this sublicense agreement, as modified by the
provisions of this paragraph 9.4;
     (iii) the SUBLICENSEE, at GENERAL’s written request, assumes in a signed
writing the same obligations to GENERAL as those assumed by PALOMAR under
Articles 8 and 10 hereof;
     (iv) GENERAL shall have the right to receive any payments payable to
PALOMAR under such sublicense agreement to the extent they are reasonably and
equitably attributable to such SUBLICENSEE’s right under such sublicense to use
and exploit PATENT RIGHTS and/or TECHNOLOGICAL INFORMATION;
     (v) any exclusive SUBLICENSEE agrees to be bound by the due diligence
obligations of PALOMAR pursuant to paragraph 3.1 hereof (whether set by the
parties or by arbitration) in the field and territory of the sublicense;
     (vi) GENERAL has the right to terminate such sublicense upon fifteen
(15) days prior written notice to PALOMAR and such SUBLICENSEE in the event of
any material breach of the obligation to make the payments described in clause
(iv) of this paragraph 9.3, unless such breach is cured prior to the expiration
of such fifteen (15) day period, and shall further have the right to terminate
such sublicense in the event of SUBLICENSEE’s failure to meet its due diligence
obligations pursuant to clause (v) hereof;
     (vii) GENERAL shall not assume, and shall not be responsible to such
SUBLICENSEE for, any representations, warranties or obligations of PALOMAR to
such SUBLICENSEE, other than to permit such SUBLICENSEE to exercise any rights
to PATENT RIGHTS and TECHNOLOGICAL INFORMATION that are granted under such
sublicense agreement consistent with the terms of this AGREEMENT.
     9.5 Upon termination of any license granted hereunder, PALOMAR shall pay
GENERAL all royalties due or accrued on the NET REVENUES up to and including the
date of termination. In the event of any termination, PALOMAR shall also have
the right to fill all

 



--------------------------------------------------------------------------------



 



existing order for PRODUCTS, provided the royalties set forth herein are paid on
such orders. Further, in the event of any termination as a result either of a
default by GENERAL or as a result of the bankruptcy, insolvency, or other
termination of doing business by GENERAL, PALOMAR shall have the option of
maintaining the licenses granted herein in effect provided it continues to pay
royalties on NET REVENUES.
10. MISCELLANEOUS
     10.1 This Agreement, including the Exhibits thereto, constitutes the entire
understanding between the parties with respect to the subject matter hereof and
all prior agreements, whether oral or written, are merged herein.
     10.2 In order to facilitate implementation of this Agreement, GENERAL and
PALOMAR are designating the following individuals to act on their behalf with
respect to this Agreement for the matter indicated below:

  (a)   with respect to all royalty payments, any correspondence pertaining to
any PATENT RIGHT, or any notice of the use of GENERAL’s name, for GENERAL,
Vice-President, Patents, Licensing and Industry Sponsored Research, and for
PALOMAR, President; provided that correspondence relating to the billing of
patent costs shall be copied to, for GENERAL, the Business Manager, Office of
Technology Affairs, and for PALOMAR, the President.     (b)   any amendment of
or waiver under this Agreement, any written notice including progress reports or
other communication pertaining to the Agreement: for GENERAL, the
Vice-President, Patents, Licensing and Industry Sponsored Research, and for
PALOMAR, the President.     (c)   the above designations may be superseded from
time to time by alternative designations made by: for GENERAL, the President or
the Senior Vice President for Research and Technology Affairs, and for PALOMAR,
the President.

     10.3 This Agreement may be amended and any of its terms or conditions may
be waived only by a written instrument executed by the parties or, in the case
of a waiver, by the party waiving compliance. The failure of either party at any
time or times to require performance of any provision hereof shall in no manner
affect its rights at a later time to enforce the same. No waiver by either party
of any condition shall be deemed as a further or continuing waiver of such
condition or term or of any other condition or term.
     10.4 This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the parties hereto and their respective successors and
permitted assigns.

 



--------------------------------------------------------------------------------



 



     10.5 Any delays in or failures of performance by either party under this
Agreement shall not be considered a breach of this Agreement if and to the
extent caused by occurrences beyond the reasonable control of the party
affected, including but not limited to: Acts of God; acts, regulations or laws
of any government; strikes or their concerted acts of worker; fires; floods;
explosions; riots; wars; rebellion; and sabotage. Any time for performance
hereunder shall be extended by the actual time of delay caused by such
occurrence.
     10.6 Neither party shall use the name of the other party or of any staff
member, officer, employee or student of the other party or any adaptation
thereof in any advertising, promotional or sales literature, publicity or in any
document employed to obtain funds or financing without the prior written
approval of the party or individual whose name is to be used. For GENERAL, such
approval shall be obtained from the Director of Public Affairs. GENERAL agrees
to respond within ten (10) business days of GENERAL’s receipt of any request for
approval under this paragraph, provided that such request is delivered to the
Director of Public Affairs, 101 Merrimac Street, Fourth Floor, Boston, MA 02114
(Tel. #617-726-2206; fax #726-6465) and is prominently marked “Urgent — Please
respond within ten days.” GENERAL shall not unreasonably withhold its consent to
any use of its name which accurately and appropriately describes the
licensee-licensor relationship of the parties under this Agreement and of the
parties’ participation in the Study conducted under the Clinical Trial
Agreement, and which does not imply directly or indirectly any endorsement by
General of any product or service. Company shall not unreasonably withhold its
consent to any use of its name which accurately and appropriately describes the
licensee-licensor relationship of the parties under this Agreement and the
parties’ participation in the Study under the Clinical Trial Agreement.
     10.7 This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the Commonwealth of Massachusetts.
     10.8 This Agreement shall not be assignable by GENERAL without PALOMAR’S
written consent except for the right to receive royalties or other payments
payable herein. PALOMAR may at its own discretion and without approval by
GENERAL transfer its interest or any part thereof under this Agreement to a
wholly-owned subsidiary or any assignee or purchaser of the portion of its
business associated with the manufacture and sale of PRODUCT or provision of
SERVICES. In the event of any such transfer, the transferee shall assume and be
bound by the provisions of this Agreement. Otherwise this Agreement shall be
assignable by PALOMAR only with the consent in writing of GENERAL.

 



--------------------------------------------------------------------------------



 



     10.9 For any and all claims, disputes, or controversies arising under, out
of, or in connection with this Agreement, except issues relating to the
validity, construction or effect of any PATENT RIGHT, which the parties shall be
unable to resolve within sixty (60) days, the party raising such dispute shall
promptly advise the other party of such claim, dispute, or controversy in a
writing which describes in reasonable detail the nature of such dispute. By not
later than five (5) business days after the recipient has received such notice
of dispute, each party shall have selected for itself a representative who shall
have the authority to bind such party and shall additionally have advised the
other party in writing of the name and title of such representative. By not
later than ten (10) business days after the date of such notice of dispute, such
representatives shall agree upon a third party which is in the business of
providing Alternative Dispute Resolution (ADR) services (hereinafter, “ADR
Provider”) and shall schedule a date with such ADR Provider to engage in ADR.
Thereafter, the representatives of the parties shall engage in good faith in an
ADR process under the auspices of the selected ADR Provider, and each party
shall pay fifty percent (50%) of the ADR expenses. If within the aforesaid
thirty (30) business days after the date of the notice of dispute the
representatives of the parties have not been able to agree upon an ADR Provider
and schedule a date to engage in ADR, or if they have not been able to resolve
the dispute within thirty (30) business days after the termination of ADR, the
parties shall have the right to pursue any other remedies legally available to
resolve such dispute in either the Courts of the Commonwealth of Massachusetts
or in the United States District Court for the District of Massachusetts, to
whose jurisdiction for such purposes GENERAL and PALOMAR hereby irrevocably
consents and submits, provided that, with respect to royalties and payments to
be determined pursuant to Section 5 above, and due diligence obligations to be
determined in accordance with paragraph 3.1(a), the parties agree that, no later
than sixty (60) days after (a) they have failed to designate an ADR provider in
accordance with this paragraph or (b) the termination of ADR without resolution,
either party may demand in writing submitted to the other party that the dispute
be submitted to binding arbitration as provided for in the next succeeding
paragraph. Notwithstanding the foregoing, nothing in this Paragraph 10.9 shall
be construed to waive any rights or timely performance of any obligations
existing under this Agreement.
     The parties agree that any dispute submitted to binding arbitration shall
be conducted in Boston, Massachusetts under the then prevailing rules of the
American Arbitration Association (“AAA”) before a single arbitrator agreed upon
by both parties within twenty (20) days after the serving of a demand for
arbitration. In the event the parties fail to select an arbitrator within the
required time period, the arbitrator shall be selected in accordance with the
rules of the AAA. Each party shall pay fifty percent (50%) of the AAA
arbitration expenses.

 



--------------------------------------------------------------------------------



 



     10.10 If any provision(s) of this Agreement are or become invalid, are
ruled illegal by any court of competent jurisdiction or are deemed unenforceable
under then current applicable law from time to time in effect during the term
hereof, it is the intention of the parties that the remainder of this agreement
shall not be effected thereby, provided the Agreement without such provision is
still operative to accomplish its intended functions. It is further the
intention of the parties that in lieu of each such provision which is invalid,
illegal or unenforceable, there be substituted or added as part of this
Agreement a provision which shall be as similar as possible in economic and
business objectives as intended by the parties to such invalid, illegal or
enforceable provision, but shall be valid, legal and enforceable.
     THE PARTIES have duly executed this Agreement as of the date first shown
above written.

                  PALOMAR       THE GENERAL HOSPITAL CORPORATION
 
               
BY
  /s/ Michael H. Smotrich       BY   /s/ Marvin C. Guthrie, JD
 
               
TITLE
  President       TITLE   VP Patents, Licensing
and Industry Sponsored Research
 
               
DATE
  August 18, 1995       DATE   August 18, 1995

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EXHIBIT A
CLINICAL TRIAL AGREEMENT
     Agreement made this 18th day of August, 1995 (“Effective Date”) between The
General Hospital Corporation, a not-for-profit corporation doing business as
Massachusetts General Hospital, having a principal place of business at Fruit
Street, Boston, Massachusetts 02114 (“General”), R. Rox Anderson, M.D.
(“Principal Investigator”), Wellman Laboratories of Photomedicine, Massachusetts
General Hospital, Boston, Massachusetts 02114 (“Principal Investigator”) and
Palomar Medical Technologies, a Delaware corporation having an office at 66
Cherry Hill Drive, Beverly, MA 01915 (“Palomar”).
     Whereas, Dr. Anderson has conducted clinical research on, and General has
filed a patent application relating to, the use of lasers for the removal of
hair (the “Field”) for which an exclusive license to Palomar has been executed
as of the Effective Date hereof (the “License Agreement”);
     Whereas, all of the parties to this Agreement share a common mission of
improving the public health by engaging in research for the purpose of
discovering and making available to the public new and improved medical drugs
and devices.
     Whereas, in connection with this mission, Palomar desires to use the data
already generated by Dr. Anderson and to have further clinical research
conducted on its device described below and General and Dr. Anderson, having
particular expertise and opportunity, desire to provide this research.
     Accordingly, the parties agree as follows.
SECTION 1: STUDY PERFORMANCE
     1.1 PROTOCOL Subject to approval by General’s Institutional Review Board
(“IRB”) Principal Investigator agrees to conduct a clinical study of a ruby
laser device furnished by Palomar (hereinafter referred to as the “Study Device,
and together with any other devices provided by Palomar in accordance with
paragraph 1.4, as the “Study Device(s)”) in accordance with the study protocol
attached hereto as Schedule A and including any changes to such protocol as may
be required by General’s IRB (which protocol and any other protocol added hereto
in accordance with paragraph 1.4 are hereinafter referred individually to as the
“Study” and collectively as the “Studies.”). In the event of any conflict
between Schedule A and the provisions of this Agreement, the provisions of this
Agreement shall govern.

 



--------------------------------------------------------------------------------



 



     1.2 STUDY REVIEW Principal Investigator shall conduct the Studies at
General with the prior approval and ongoing review of all appropriate and
necessary review authorities and in accordance with all applicable federal,
state and local laws and regulations. Principal Investigator shall, when
applicable, provide Palomar with written evidence of review and approval of the
Studies by General’s IRB prior to the initiation of the Studies and shall inform
Palomar of the IRB’s continuing review promptly after such review takes place,
which shall be at least once per year. All volunteers shall meet the legal age
requirements of the Commonwealth of Massachusetts, the state in which the Study
is to be conducted.
     1.3 STUDY DEVICES Palomar agrees to support the Study by delivering the
Study Devices, placing such Study Devices in proper operating condition for the
conduct of the Study, and maintaining such Study Devices in such operating
condition during the term of this Agreement, all at no charge to General.
General and Principal Investigator shall have no liability for any failure to
fulfill their obligations as a result of unavailability of a Study Device. Study
Devices will remain Palomar’s property unless otherwise agreed. The General and
Principal Investigator shall safeguard such property with the degree of care
used for its own property and, in accordance with Palomar’s instructions at any
time, shall return or otherwise dispose of all such property. General and
Principal Investigator shall not use any Study Device for any purpose other than
the Study, unless otherwise agreed.
     1.4 SECOND YEAR STUDY On or before July 1, 1996, Principal Investigator
shall submit to Palomar a study protocol for an additional one year clinical
study pertaining to the use of a Study Device provided by Palomar for hair
removal, and a budget attendant thereto, which shall not exceed Two Hundred and
Thirty Thousand Seven Hundred and Sixty Seven Dollars ($230,767). Palomar shall
have the opportunity to review and comment on such proposal. Upon approval of
Palomar and General’s IRB, said protocol shall be attached hereto and the study
described therein shall be a Study hereunder subject to the terms and conditions
of this Agreement, and payments therefore shall be made as set forth in the
proposal or as otherwise agreed by the parties in writing. It is the intent of
the parties that said Study shall commence or before September 1, 1996.
1.5 STUDIES AT OTHER SITES
     a. Palomar agrees to use best efforts to sponsor Dr. Melanie C. Grossman in
New York City, New York, to conduct a clinical trial of hair removal using a
diode laser provided by Palomar.

 



--------------------------------------------------------------------------------



 



     b. Principal Investigator shall be consulted in the selection of other
sites and investigators participating in clinical trials of hair removal using
laser devices provided by Palomar.
SECTION 2: RESULTS OF THE STUDY; INVENTIONS
     2.1 OWNERSHIP OF RECORDS, DATA AND INTELLECTUAL PROPERTY Palomar shall own
its case report forms and the data resulting from the Study. General shall own
its medical records, research notebooks and related documentation and any
intellectual property resulting from the Studies subject to paragraph 2.3 below
regarding Inventions. General shall have the right to use the data for research,
educational and patient care purposes as well as to comply with any federal,
state or local government laws or regulations. In recognition of Palomar’s
legitimate business interest in keeping unpublished research results from being
made available to its commercial competitors, General and Principal Investigator
agree that they shall not knowingly:

  (i)   disclose the research results to third party commercial entities in a
form or in sufficient detail suitable for use to obtain pre-marketing approval
from the FDA prior to a publication of the Study; and     (ii)   provide the
case report forms to third party commercial entities.

Notwithstanding the above, the Palomar shall not use any patient names, or
identifying information, photographs, or other likenesses without first
obtaining the specific written informed consent of such patient for such use,
except for purposes of obtaining FDA approval.
     2.2 PUBLICATION The Principal Investigator shall be free to publish the
results of the Studies subject only to the provisions of Section 3 regarding
Palomar’s Proprietary Information. The Principal Investigator shall furnish
Palomar with a copy of any proposed publication for review and comment prior to
submission for publication, at least thirty (30) days prior to submission for
manuscripts and at least seven (7) days prior to submission for abstracts. At
the expiration of such thirty (30) day or seven (7) day period, Principal
Investigator may proceed with submission for publication provided, however, that
upon notice by Palomar within said thirty (30) or seven (7) day period that
Palomar reasonably believes a patent application

 



--------------------------------------------------------------------------------



 



claiming an Invention (as defined in paragraph 2.3) should be filed prior to
such publication, such submission for publication shall be delayed until any
patent application or applications have been filed by General, pursuant to
paragraph 2.3.
     2.3 INVENTIONS The Principal Investigator and any other General personnel
performing the Study under his direction (“Investigators”) who makes an
invention in the performance of the Study (“ Study Invention”) shall promptly
report and assign such Study Invention to General. General shall promptly
disclose in writing any Inventions to Palomar. Within sixty (60) days of Palomar
receiving an enabling disclosure from General (except in the case of any
disclosure received by Palomar in a proposed publication, to which Palomar shall
have an obligation to respond within the time periods designated in paragraph
2.2 above), Palomar shall notify General in writing if it wishes General to file
a patent application claiming the Study Invention at Palomar’s expense. Any such
application shall be added as a Patent Right under the License Agreement and to
the extent General has ownership rights in the Study Invention by virtue of an
assignment by an Investigator hereunder, such Patent Right shall be treated in
accordance with the terms of such License Agreement. In the absence of such
notice, General shall be free to license such patent application to any third
party on any terms.
     2.4 FURTHER RESEARCH
     (a) Investigators shall be free at any time to seek and accept funding for
any research in the Field, from any state or federal agency, private or public
foundation except foundations owned or operated by a commercial entity other
than Palomar (“Non-Profit Sponsored Study”). In the event that during the term
of this Agreement an Investigator makes an invention in the Field and in the
performance of any Non-Profit Funded Study, General agrees to give Palomar
prompt notice of said invention and to give Palomar an opportunity to negotiate
an exclusive license under General’s rights in said invention assigned to
General by an Investigator, it being understood that General shall have no
obligation to enter into such a license with Palomar.
     (b) In the event that an Investigator during the term of this Agreement or
for six (6) months thereafter wishes to seek funding from any for profit entity
for additional research in the Field (it being understood that for funding
sought during the term of this Agreement or any extension hereof such additional
research will be research other than that which is described in the study
protocols appended hereto as Schedule A), said Investigator shall do so in
accordance with this paragraph. The

 



--------------------------------------------------------------------------------



 



Investigator shall submit to Palomar a description of such additional research
and a budget of the costs to be funded by Palomar and a schedule of payment of
such costs. Unless the parties shall otherwise agree in writing, negotiations
between them over any such proposal shall not extend beyond the sixtieth
(60) day next following the date when the proposal shall have first been so
made.
     (c) Whenever such negotiations shall end without agreement between the
parties to proceed with the proposed research, the party proposing the
additional research may go ahead without the other party and seek funding from
any other sponsor including but not limited to a commercial sponsor for such
proposal, so long as the subject matter of the proposal is not so closely
related scientifically to the Study that sponsorship of such proposal by such
other commercial sponsor (i) would in the opinion of General’s Trustee’s
Committee on Technology Affairs after consultation with Palomar create a
conflict of interest for General or any Investigator performing the Study or
(ii) would conflict with the terms and conditions of this Agreement. It is
understood that, in the event that General proceeds to seek support from such
other commercial sponsor, for a period of one year after first offering said
proposal to Palomar, General shall not enter into an agreement with a third
party to fund such proposal upon more favorable financial terms than those
offered to Palomar without first offering Palomar the more favorable terms.
     (d) When such proposal is accepted by the General and Palomar, it shall be
appended hereto as an additional study protocol and shall be subject to the
terms and conditions of this Agreement unless otherwise specified, and the Study
described therein shall commence and budgeted amounts shall be paid as set forth
in the proposal. In the event that the parties reach agreement under this
paragraph 2.4 (d) on a proposal for a non-clinical study, the parties will
execute a separate agreement pertaining to said study, it being the intent of
the parties that the terms and conditions of said non-clinical study be
substantially the same as those of this agreement, subject to the policies of
General in effect at the time with respect to non-clinical sponsored research.
The budgeted amounts paid by Palomar in support of any such clinical or
non-clinical study shall be credited toward the sums made available to General
pursuant to paragraph 2.4(e) and 4.3.
     (e) On or before both September 1, 1997 and September 1, 1998, Palomar
shall make grants to General as described in paragraph 4.3 for research of
mutual interest to General and Palomar and to be conducted in the Wellman
Laboratories of

 



--------------------------------------------------------------------------------



 



Photomedicine under the direction of Dr. R. Rox Anderson, or any other
investigator at General mutually agreeable to General and Palomar, it being
understood that said grants may be used to support further research in the
Field. Said research and the budgets attendant thereto shall be agreed upon in
writing by General and Palomar prior to the commencement of said research. In
the event that General and Palomar reach agreement under this paragraph on a
proposal and budget for a clinical study in the Field, said study shall become a
Study hereunder and subject to terms and conditions as this Agreement. In the
event that General and Wellman reach agreement under this paragraph on a
proposal and budget for a clinical study outside the Field, it is the intent of
the parties that said study be subject to terms and conditions substantially the
same as this Agreement. In the event that General and Wellman reach agreement
under this paragraph on a proposal for a non-clinical study, it is the intent of
the parties that the terms and conditions of said non-clinical study be
substantially the same as those of this agreement, subject to the policies of
General in effect at the time with respect to non-clinical sponsored research.
     2.5 USE OF NAME No party to this Agreement shall use the name of any other
party or of any staff member, employee or student of any other party or any
adaptation, acronym or name by which any party is commonly known, in any
advertising, promotional or sales literature or in any publicity without the
prior written approval of the party or individual whose name is to be used. For
General, such approval shall be obtained from the Director of Public Affairs and
for Palomar, from the President. GENERAL agrees to respond within ten
(10) business days of GENERAL’s receipt of any request for approval under this
paragraph, provided that such request is delivered to the Director of Public
Affairs, 101 Merrimac Street, Fourth Floor, Boston, MA 02114 (Tel.
#617-726-2206; fax #726-6465) and is prominently marked “Urgent — Please respond
within ten days.” General shall not unreasonably withhold its consent to any use
of its name which accurately and appropriately describes parties’ participation
in the Study conducted under this Clinical Trial Agreement, and which does not
imply directly or indirectly any endorsement by General of any product or
service. Company shall not unreasonably withhold its consent to any use of its
name which accurately and appropriately describes the relationship of the
parties under this Agreement and the scope and nature of the parties’
participation in the Study under the Clinical Trial Agreement.
     2.6 STUDY RECORDS General shall make Study records available to Palomar
representatives upon request for comparison

 



--------------------------------------------------------------------------------



 



with case report forms. General shall also make such records available upon
reasonable request for review by representatives of the U.S. Food and Drug
Administration. General shall retain records of the Studies including either the
original or a copy of all volunteer consent forms in conformance with applicable
federal regulations. Palomar shall notify Principal Investigator of the date the
required approval (e.g., 510K, Pre-Market Approval application (PMA)) is
received for a Study Device; or if the application is not approved, Palomar
shall notify Principal Investigator when all clinical investigations of the
Study Devices have been discontinued and the FDA notified.
     2.7 USE OF DATA GENERATED UNDER PRIOR STUDY Principal Investigator shall
provide to Palomar the data generated in the prior clinical trial referenced in
the introduction to this Agreement (“Prior Data”) and Palomar shall pay General
for such data in accordance with paragraph 4.2 as reimbursement to General for
its expenses in generating such data. General grants to Palomar the right to use
the Prior Data for submission to the FDA for approval of the use of a laser
device for hair removal, provided that Palomar shall not use any patient names,
or identifying information, photographs, or other likenesses without first
obtaining the specific written informed consent of such patient for such use.
SECTION 3: PALOMAR PROPRIETARY INFORMATION
     3.1 It is anticipated that in the performance of the Studies, Palomar shall
provide to General, Principal Investigator and other General personnel who are
designated in writing by the Principal Investigator as being authorized to
receive Proprietary Information and who agrees in writing to the following
confidentiality obligations (each such institution or person individually
referred to in this paragraph 3.1 as “a Recipient” and collectively as
“Recipients”), or shall give Recipients access to, certain information which the
Palomar considers proprietary. The rights and obligations of the parties with
respect to such information are as follows:
     (a) For the purposes of this Agreement, “Proprietary Information” refers to
information of any kind which is disclosed by Palomar to a Recipient and which,
by appropriate marking, is identified as confidential and proprietary at the
time of disclosure. In the event that proprietary information must be provided
visually or orally, obligations of confidentiality shall attach only to that
information which is confirmed by Palomar in writing within twenty (20) working
days as being confidential.

 



--------------------------------------------------------------------------------



 



     (b) For a period of five (5) years after the Effective Date of this
Agreement, each Recipient agrees to use reasonable efforts, no less than the
protection given their own confidential information, to use Proprietary
Information received from the Palomar and accepted by that Recipient only in
accordance with this paragraph 3.1(b).
(i) Each Recipient shall use the Palomar’s Proprietary Information solely for
the purposes of conducting the Study, obtaining any required review of the Study
or its conduct, or ensuring proper medical treatment of any patient or subject.
Each Recipient agrees to make Proprietary Information available only to those
employees and students of General who require access to it in the performance of
this Study and to inform them of the confidential nature of such information.
(ii) Except as provided in subsection 3.1(b)(i), each Recipient shall keep all
Proprietary Information confidential unless the Palomar gives specific written
consent for release.
(iii) If any Recipient becomes aware of any disclosure not authorized hereunder,
that Recipient shall notify Palomar and take reasonable steps to prevent any
further disclosure or unauthorized use.
     (c) No Recipient shall be required to treat any information as Proprietary
Information under this Agreement in the event: (i) it is publicly available
prior to the date of the Agreement or becomes publicly available thereafter
through no wrongful act of any Recipient; (ii) it was known to any Recipient
prior to the date of disclosure or becomes known to any Recipient thereafter
from a third party having an apparent bona fide right to disclose the
information; (iii) it is disclosed by any Recipient in accordance with the terms
of the Palomar’s prior written approval; (iv) it is disclosed by Palomar without
restriction on further disclosure; (v) it is independently developed by any
Recipient; or, (vi) any Recipient is obligated to produce it pursuant to an
order of a court of competent jurisdiction or a facially valid administrative,
Congressional or other subpoena, provided that the Recipient subject to the
order or subpoena (A) promptly notifies the Palomar and (B) cooperates
reasonably with the Palomar’s efforts to contest or limit the scope of such
order.
SECTION 4: PAYMENTS
     4.1 (a) Palomar agrees to support the agreed expenses of the Study appended
hereto on the Effective Date with a research

 



--------------------------------------------------------------------------------



 



grant of Two Hundred Seventeen Thousand Six Hundred and Sixty Seven Dollars ($
217,667) which includes indirect costs and indirect costs attendant thereto.
Agreed expenses by Palomar are enumerated in attached Schedule B, and are
payable as follows:
Fifty percent (50%) equalling One Hundred Eight Thousand Eight Hundred and
Thirty Three Dollars ($ 108,833) upon execution of this Agreement by all
parties.
Twenty Five Percent (25%) equalling Fifty Four Thousand Four Hundred and
Seventeen Dollars ($54,417) upon initial radiation of twenty five (25) patients
in the Study.
Twenty Five Percent (25%) equalling Fifty Four Thousand Four Hundred and
Seventeen Dollars ($54,417) upon completion of the study and notice thereof to
Palomar.
     (b) Palomar agrees to support the expenses of the Study to be performed
pursuant to paragraph 1.4 hereof, with a grant of Two Hundred and Thirty
Thousand Seven Hundred and Sixty Seven Dollars ($230,767) to be paid in
accordance with the terms of said paragraph.
     (c) General agrees to keep complete records of expenses incurred in
performing the studies and Palomar shall have a right to audit such records at
the place where such records are maintained, or at another location mutually
agreeable to the parties, on reasonable notice to General provided such audit
shall be conducted no more than twice during any twelve (12) month period. To
the extent such audit reveals an error in amounts paid, the parties agree that
suitable adjustments will be made.
     4.2 Pursuant to paragraph 2.7, Palomar shall pay General for Prior Data the
sum of Sixty Eight Thousand Five Hundred Dollars ($68,500) within thirty
(30) days of the date on which the last party signs this Agreement.
     4.3 On or before both September 1, 1997 and September 1, 1998, Palomar
shall make grants to General of Two Hundred Thousand Dollars ($200,000) per year
to be used in accordance with paragraph 2.4(e) hereof.

 



--------------------------------------------------------------------------------



 



     4.4 Checks should be made payable to “The General Hospital Corporation” and
sent, along with a letter indicating the name of the Principal Investigator and
Project Number (#5950) for which the funds are intended, to:
Vice President for Patents, Licensing and
Industry Sponsored Research
Office of Technology Affairs
Massachusetts General Hospital
Thirteenth Street, Building 149, Suite 1101
Charlestown, MA 02129
SECTION 5: TERM AND TERMINATION
     5.1 (a) The term of this Agreement shall be until the completion of the
Studies, which is anticipated to be two (2) year(s) from the Effective Date,
unless terminated in accordance with paragraph 5.2 or 5.3, or unless continued
in accordance with paragraph 2.4 (e) above.
     5.2 Any party hereto shall have the right to terminate any Study hereunder
in the event that the emergence of any adverse reaction or side effect with the
Study Device is of such magnitude or incidence, in the opinion of such party, to
support termination.
     5.3. If either party shall substantially fail faithfully to perform any of
its obligations under this Agreement, the nondefaulting party may give written
notice of the default to the defaulting party. Unless such default is corrected
within sixty (60) days after such notice, the notifying party, upon thirty
(30) days prior written notice may terminate this Agreement, provided that only
one such sixty (60) day grace period shall be available in any twelve (12) month
period with respect to a default of any particular provision hereunder.
     5.4 Any delays in or failures of performance by either party under this
Agreement shall not be considered a breach of this Agreement if and to the
extent caused by occurrences beyond the reasonable control of the party
affected, including but not limited to: Acts of God; acts, regulations or laws
of any government; strikes or other concerted acts of workers; fires; floods;
explosions; riots; wars; rebellion; and sabotage; and any time for performance
hereunder shall be extended by the actual time of delay caused by such
occurrence, provided the affected party has used reasonable efforts to overcome
the cause of delay.
     5.5 The obligations of the parties under Sections 2, 3 and 6 shall survive
the termination or expiration of this Agreement.
SECTION 6: INDEMNIFICATION AND INSURANCE
     6.1 INDEMNIFICATION (a) Palomar shall indemnify, defend and hold harmless
General and its trustees, officers,

 



--------------------------------------------------------------------------------



 



medical and professional staff, employees, and agents and their respective
successors, heirs and assigns (the “Indemnitees”), against any liability,
damage, loss, or expense (including reasonable attorney’s fees and expenses of
litigation) incurred by or imposed upon the Indemnitees or any one of them in
connection with any claims, suits, actions, demands or judgements arising out of
any theory of product liability (including, but not limited to, actions in the
form of tort, warranty, or strict liability) concerning a Study Device or any
modification thereof including any side effect or adverse reaction, illness or
injury attributable to a Study Device and occurring to any person involved in
such Study, provided Palomar shall have no obligation to indemnify, defend and
hold harmless Indemnitees under this paragraph to the extent that such claim,
suit, action, demand or judgement is attributable to any modification to a Study
Device that is physically made by an Indemnitee without the permission of
Palomar. General agrees to notify Palomar promptly of any such claim, suit,
action, demand or judgement and General and Principal Investigator agree to
reasonably cooperate with Palomar in the handling thereof.
     (b) Palomar’s indemnification under (a) above shall not apply to any
liability, damage, loss or expense to the extent that it is attributable to the:
(i) negligent activities, reckless misconduct or intentional misconduct of the
Indemnitees; or (ii) failure of the Indemnitees to adhere to the terms of the
protocol for a Study.
     (c) Palomar agrees, at its own expense, to provide attorneys reasonably
acceptable to the General to defend against any actions brought or filed against
any party indemnified hereunder with respect to the subject of indemnity
contained herein, whether or not such actions are rightfully brought.
     (d) Company also agrees to reimburse General for the costs of the care and
treatment of any illness or injury to a subject resulting from his or her
participation in a Study arising under any theory of product liability
pertaining to a Study Device to the extent that such costs are not covered by
the subject’s medical or hospital insurance or governmental programs providing
such coverage provided, however, that Company’s obligation under this paragraph
6.1(d) shall not apply to any such illness or injury to the extent that it is
attributable to the negligence, reckless misconduct or intentional misconduct of
the Indemnitees or the failure of the Indemnitees to adhere to the terms of the
protocol for a Study.

 



--------------------------------------------------------------------------------



 



     6.2 INSURANCE (a) At such time as a Study Device or any modification
thereof is being commercially distributed or sold (other than for the purpose of
obtaining regulatory approvals) by Palomar or by a licensee, affiliate or agent
of Palomar, Palomar shall, at its sole cost and expense, procure and maintain
commercial general liability insurance in amounts not less than $2,000,000 per
incident and $2,000,000 annual aggregate and naming the Indemnitees as
additional insureds. Such commercial general liability insurance shall provide
(i) product liability coverage and (ii) broad form contractual liability
coverage for Palomar’s indemnification under paragraph 6.1 of this Agreement. If
Palomar elects to self-insure all or part of the limits described above
(including deductibles or retentions which are in excess of $250,000 annual
aggregate) such self-insurance program must be acceptable to the General and the
Risk Management Foundation of the Harvard Medical Institutions, Inc. The minimum
amounts of insurance coverage required under this paragraph 6.2 shall not be
construed to create a limit of Palomar’s liability with respect to its
indemnification under paragraph 6.1 of this Agreement.
     (b) Palomar shall provide General with written evidence of such insurance
upon request of General. Palomar shall provide General with written notice at
least fifteen (15) days prior to the cancellation, non-renewal or material
change in such insurance.
     (c) Palomar shall maintain such commercial general liability insurance
during (i) the period that the Study Drug or any modification thereof is being
commercially distributed or sold (other than for the purpose of obtaining
regulatory approvals) by Palomar or by a licensee, affiliate or agent of Palomar
and (ii) a reasonable period after the period referred to in (c)(i) above which
in no event shall be less than fifteen (15) years.
SECTION 7: MISCELLANEOUS
     7.1 The terms of this Agreement can be modified only by a writing which is
signed by General, Principal Investigator and Palomar.
     7.2 The provisions of this Agreement shall be interpreted under the laws of
the Commonwealth of Massachusetts.
     7.3 No party to this Agreement may assign its obligations hereunder without
the prior written consent of the other parties.
     7.4 This Agreement constitutes the entire understanding between the
parties, and supersedes and replaces all prior

 



--------------------------------------------------------------------------------



 



agreements, understandings, writings and discussions between the parties, with
respect to the subject matter of this Agreement.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the day and year first above written.

                      Palomar       THE GENERAL HOSPITAL CORPORATION
(Federal Tax ID No.: 042 697 983)    
 
                   
BY:
TITLE:
  /s/ Michael H. Smotrich
 
President       BY:
TITLE:   /s/ Marvin C. Guthrie
 
Vice President For Patents,    
 
              Licensing And Industry    
 
              Sponsored Research     DATE: August 18, 1995       DATE:
August 18, 1995    
 
                    PRINCIPAL INVESTIGATOR                
 
                    /s/ R. Rox Anderson                                   R. Rox
Anderson, M.D.                 DATE: August 18, 1995                

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Evaluation of a Pulsed Laser System for Selective
Destruction of Hair Follicles
R. Rox Anderson, NID
John A- Parrish, NID
Christine Diericky, NM
OVERVIEW AND BACKGROUND:
     Unwanted excess growth of tem-dnal (coarse) hair due to endocrine
disorders, tumors, drugs, or heredity is a significant cosmetic problem. In the
extreme of hirsutism, abnormal hair growth is disfiguring. Removal of hair from
skin grafts is a problem also. However, the vast majority of people who dislike
excess hair do not have a medical or iatrogenic problem. Removal of hair is
easily done temporarily by shaving or by epilation with wax or various devices.
Permanent hair removal is traditionally done with electrolysis in which a
negative electrode is inserted into each follicle individually. Electrolysis is
painful, tedious, expensive, and often ineffective. The average number of
treatments per follicle is about 6. An alternative, more effective, safe, less
tedious method is needed. Selective photothermolysis using laser pulses may
offer this method.
     In a previous study (MGH accession # 937286) we showed that normal-mode
ruby laser PULSES ARE effective and well tolerated for producing selective
destruction of hair follicles in normal adult caucasians with brown or black
hair. Based on the principles of selective photothermolysis, and confirmed in an
in-vitro study prior to human studies, we chose a wavelength and pulse duration
which “targets” melanin in the hair follicles. Because melanin is also present
in the epidermis, a handpiece for laser light delivery was devised which tends
to spare the epidermis, while maximizing light intensity deep in the dermis
where the follicles are. MGH filed a patent on this device, which will be
licensed under an agreement with Palomar, Inc, who will be supporting this human
study.
     In the first human study, 200 gs, 694nm ruby laser pulses were delivered to
shaved vs. EPILATED sites on the back or extremities, in a range of fluences.
The exposures were moderately painful but typically tolerated without local
anesthesia (which itself is painful). No significant adverse events occurred
(e.g. ulceration, scarring, depigmentation). In all subjects, there was a
fluence-dependent growth delay of approximately 6 months for regrowing hairs in
the exposure SITES. At the highest fluence, 6 months after exposure there was an
average of about 30% permanent hair loss. There was no significant difference
between epilated and shaved sites, suggesting that the hair shaft itself is not
important for light absorption. Hypopigmentation was NOTED in most subjects, and
was transient.

 



--------------------------------------------------------------------------------



 



THE STUDY PROPOSED HERE:

  •   Uses a longer pulse duration, to better match follicle thermal relaxation
times.     •   Examines response to more than one treatment, given 4 weeks
apart.     •   Tests the hypothesis that hair growth cycle (anagen, telogen,
catagen phase) affects response.     •   Provides treatment of a hair-bearing
area of concern to the subject, based on response in each subject’s test sites.

SUBJECTS:
EXCLUSIONS:
Fifty (50) adults with brown or black hair present on the back or legs.
     Keloid history, pregnant, history of radiation treatment or surgery to test
or treatment sites, active infections, hypersensitivity to retin-A,
hydroquinone, or mupincin.
LASER AND DELIVERY DEVICE:
     A normal-mode ruby laser (Spectrum, Inc.) emitting up to 30 J pulses at 1-5
ms pulse duration,~Arill be used. Pulses are delivered through an optical
handpiece which provides refractive index matching, cooling to -10*C, a
convergent entrance beam at the skin surface, and compression of the skin.
     The optical manipulations maximize delivery of light deep into the
dern-iis; cooling raises the tolerated fluence, provides partial anesthesia, and
spares the epidermis by conduction during LASER PULSE DELIVERY; compression
decreases the distance to the deep follicular papillae and drives blood away,
eliminating a competing chromophore. We have established that under these
conditions, the primary site of photothermal injury is the pigmented hair
follicles, all the way down to their deep papillae.
PROTOCOL:
MAPPING AND DETERMINATION OF HAIR GROWTH CYCLES.
     One month prior to laser exposures, ten test areas of 5x5 cm, each
containing about 100200 follicles, will be mapped on the thighs or back. The
sites will be clipped, using a barber’s clipper such that the hairs are all 3 mm
long. Digital images with a CCD camera and COMPUTER FRAME-CAPTURE BOARD WILL
THEN BE taken at a normal angle of incidence, to record the position and length
of each hair in each test area. The same sites will be imaged again prior to
laser exposure. Anagen hairs will be identified as those with active growth
(much greater than 3 nun length) between the two sets of images. The images will
also provide a permanent record of follicle density, hair shaft density, and
individual follicle locations.

 



--------------------------------------------------------------------------------



 



PRE-TREATMENT WITH RETIN-A, HYDROQUINONE:
     For one month prior to laser exposures, a standard regimen of 0. 1% retin-A
cream and 4% hydroquinone cream will be applied daily by each subject to the
test sites. Retin-A causes increased epidermal turnover and as a pre-treatment
improves wound healing. Hydroquinone decreases epidermal pigmentation without
influencing follicular pigmentation. Subjects will also be instructed to avoid
sun exposure to the test areas before and during this study. Retin-A can be
irritating with prolonged use, and will be discontinued in any subject
experiencing irritation at the application sites.
LASER EXPOSURES AND FLUENCES:
     Subjects and investigators will wear laser protective eyewear. Eight sites
will be shaved before laser exposures, two sites will be wax-epilated, and all
will be cleaned with isopropanol. Laser exposures will be administered in
contiguous exposure spots covering each of the test areas, at a maximum of 1 Hz,
according to the table below. Three fluences will be tested in each subject,
beginning with 25, 50, and 75 j/CM2 as shown in the table below. Fluence may be
increased to 50, 75 and 100 j/CM2 ‘based on evaluation of response in the first
three subjects. Specifically, the fluence range will be increased if there is no
erosion, ulceration, scarring, or depigmentation at the one-month followup
visit. Based on the same criteria, fluence may be increased again to 75, 100,
and 125 j/CM2 following evaluation of the second set of three subjects.
     Local anesthesia will be offered, using 2% xylocaine with epinephrine,
given by intradermal injections around each site. In our experience anesthesia
will not be routinely needed, but will always be offered for the subjects’
comfort.
     Subjects will return 1 month after the first set of laser exposures for
evaluation and a second set of exposures. Each skin site will be photographed
and digitally imaged using the CCD camera system. Responses will also be scored
visually for changes in pigmentation, inflammation, hair reqrowth, and textural
changes, using an arbitrary scale shown in a table below. After evaluations are
recorded, a second series of exposures will be performed in those test sites to
be treated twice (see table).
LASER EXPOSURES TABLE

          Test sites         (back or thigh)   Single treatment   2 treatments
at 1 month interval
 
  75 J/cn-L2   75 J/cm2
 
  50 J/cm2   50 J/cm2
 
  25 J/cm2   25 J/cm17
 
  75 J/cm2   75 J/cm2
 
  epilated   epilated
 
  75 J/cm2   75 J/cm2
 
  2 passes   2 passes

 



--------------------------------------------------------------------------------



 



SINGLE-TREATMENT:
     A treatment may be performed in a site up to 100 cm2 with excess hair
growth of concem to the subject, using the maximum tolerated fluence according
to test site results. We do not expect to see scarring, ulcreation, or
depigmentation. However, if any of these unwarranted effects do occur, the
treatment fluence will be less than that causing these responses. Skin
preparation, anaesthesia, exposure techniques, and post-exposure care will be
identical to that of the test sites.
POST-EXPOSURE SKIN CARE:
     After the laser exposures, mupircin ointment (Bactroban) will be applied
and a sterile dressing applied. Subjects will be instructed to gently cleanse
the sites with warm water and mild soap (e.g. Dove), and to re-apply mupiricin
ointment twice a day until any weeping or crusting has subsided. Subjects will
also be asked to avoid sun exposure, which can cause hyperpigmentation.
RESPONSE GRADING (SUBJECTIVE SCALE)*

                 
hair regrowth
  none   sparse   moderate   full
 
               
hypigmentation
  absent   present        
 
               
hyperpigmentation
  absent   present        
 
               
depigmentation
  absent   present        
 
               
erythema
  none   mild   moderate   violaceous
 
               
edema
  none   mild   moderate   tumescent
 
               
textural change
          moderate   severe
(includes scarring)
  none            
 
      mild        
 
               
ulceration
  absent   present        

 

*   objective and quantitative endpoints are also included in this study

FOLLOW-UP SCHEDULE:
Hair regrowth and skin response will be recorded at 1 month, 3 months and
6 months after exposures in all test and treatment sites.

 



--------------------------------------------------------------------------------



 



FLOW CHART OF SUBJECT VISITS

     
Month 0
  Evaluation, consent and entry into study. Mapping, clipping and imaging of 10
test sites. Retin-A, hydroquinone, sun avoidance instructions
 
   
Month 1
  Mapping and imaging of test sites. Shave, anesthetize if necessary. Laser
exposures per protocol. Wound dressing and wound care instructions. Retin-A,
hydroquinone, sun avoidance for site.
 
   
Month 2
  Mapping and imaging of test sties. Response recording (subjective). Mapping
and recording of treatment site. Laser exposures per protocol (test and
treatment sites). Wound care and wound care instructions.
 
   
Month 3
  MAPPING, imaging AND recording of responses.
 
   
Month 6
  Mapping, imaging and recording of responses.
 
   
Month 9
  Mapping, imaging and recording of responses. Conclusion of study. Subject
REMUNERATION ( $500).

 



--------------------------------------------------------------------------------



 



DATA ANALYSIS:
Hair follicle counts, growth cycle and shaft diameter will be determined from
digital imaging prior to laser exposure. The site subject to wax epilation
serves primarily as a control for the presence of hair shafts at the time of
exposure, but will also produce a direct measure of hair follicle depth, by
measuring the depth from skin surface, to the papillae of the epilated hairs.
Responses graded subjectively and objectively (digital imaging) will be
correlated against laser fluence and number of treatments. Computer mapping of
regrowing hair against the baseline hair follicle images will be used to
determine the relative sensitivity of amagen vs. telogen/catagen follicles. Data
at I month, 3 months, and 6 months will be compared to establish growth delay
patterns and the fraction of regrowing hairs, as a function of exposure
conditions. Changes in hair shaft diameter for those hairs which regrow will
also be compared against baseline values.
RISKS:
The goal of this study is to selectively and permanently destroy hair follicles.
Alopecia (baldness) may result in the test areas and in the treatment area. As
with any form of tissue destruction, there is a risk of infection and/or
scarring, which is minimized by proper wound care. In a previous human study of
this hair removal technique, there was no scarring seen in approximately 100
test sites. Therefore, the risk of scarring appears to be low. Laser exposures
can also cause temporary or permanent changes in skin pigmentation (skin color).
A transient decrease in skin pigmentation occurred in all of those treated
previously, lasting about 3 months. This is more noticeable in darker skin.
Permanent lightening or darkening of skin color is a possibility, which HAS NOT
been observed. The laser removes freckles and common brown “moles” permanently.
In people with extensive freckling, this can cause a color change. New freckles
will eventually form in laser-treated skin, but may take years to do so.
BENEFITS:
The subjects may or may not benefit from removal of unwanted hair in the test
and/or treatment sites. There is no guarantee of success.
REMUNERATION:
Subjects will be paid $500 for participation, to defray travel and other costs.

 



--------------------------------------------------------------------------------



 



VOLUNTEERS NEEDED
FOR HAIR REMOVAL STUDY
Healthy adult volunteers are sought for a medical study at the Massachusetts
General Hospital, aimed at permanent hair removal. A laser will be tested in
hair-bearing skin areas on the back or upper legs. One month later, an area with
unwanted hair may also be treated, depending on the test results. Six visits
will be required over nine months, and volunteers must be able to accommodate
this schedule. Subjects will be paid $500 for participation in the study. There
is no guarantee that permanent hair removal will be achieved.
For more information, contact:
Christine Diericky, MD
726-7900

 



--------------------------------------------------------------------------------



 



SCHEDULE B

     
INVESTIGATOR:
  R.R. Anderson, M.D.
 
   
TITLE OF STUDY:
  TBD
 
   
SPONSOR:
  Palomar
BUDGET PERIOD:
  9/1/95–8/31/96
 
   
PERSONNEL:
   

                                                      Fringe         Name   %
Effort     Salary     Benefits     Total  
HMS-APPNT.
                    26.04 %        
R.R.Andemon,M-D.
    10 %     12,854     $ 3,347     $ 16,201  
Christine Dierickx, M.D.
    100 %     40,000     $ 10,416     $ 50,416  
NON-HMS APPNT.
                    21.51 %        
Senior Technician
    50 %     17,500     $ 3,764     $ 21,264  
Engineer
    50 %     17,500     $ 3,764     $ 21,264  
Secretary
    5 %     1,500     $ 323     $ 1,823  
TEMPORARYSTAFF
                    11.02 %        
Student
    100 %     9,000       992     $ 9,092  
 
  Total Personnel                       120,960  
EQUIPMENT
                               
CCD, digital hair count system
                            8,000  
SUPPLIES
                               
Misc. optics, sources, filters and macro lens
                            1,800  
Imaging software
                            1,000  
Film purchase and developing
                            1,000  
Epliators, mv, markers and tapes
                            600  
Retin A
                            2,500  
Hydroquinone
                            2,000  
Sunscreen
                            1,000  
Anesthetic (EEMLA; l.d.xylocaine)
                            1,000  
Misc. disposables
                            600  
Misc. office supplies
                            600  
TRAVEL
                            3,000  
PATIENT CARE COSTS
                               
50 patients @$500 each
                            25,000  
MISCELLANEOUS COSTS
                               
Advertising and telephone expenses
                            1,000  
TOTAL DIRECT COSTS
                            170,060  
INDIRECT COSTS(28%) -TDC-
                            47,617  
 
                             
TOTAL COSTS
                          $ 218.788  
 
                             

 



--------------------------------------------------------------------------------



 



EXHIBIT B
MASSACHUSETTS GENERAL HOSPITAL
Office of Technology Affairs
Building 149
Thirteenth Street — Suite 1101
Charlestown, MA 02129
617-726-2128 FAX: 617-726-1668
Marvin C. Guthrie, J.D.
Vice President, Patents,
Licensing and Industry Sponsored Research
August 18, 1995
Michael Smotrich, Ph.D.
Palomar Medical Technologies, Inc.
66 Cherry Hill Drive
Beverly, MA 01915
Tel: 508-921-9300
Fax: 508-921-5801
Dear Dr. Smotrich:
     A License Agreement between the General Hospital Corporation (“General”)
and Palomar Medical Technologies, Inc. (“Palomar”) has been entered into on this
date (“License Agreement”) pertaining to the U.S. Patent Application filed by
Dr. R. Rox Anderson, et.al. on February 1, 1995 entitled “Permanent Hair Removal
Using Optical Pulses,” (Licensed Patent Application”) and Palomar has indicated
its interest in paying the costs of seeking advice from General’s patent counsel
with respect to the possibility of adding to the Licensed Patent Application one
or more cont inuat ions -in -part which would expand the claimed applications of
the device described in the Licensed Patent Application to uses other than hair
removal, e.g. for removal of congenital nevi, tatoos and port wine stains (“New
Use (s) 11) . In the event that counsel advises in favor of filing such cont
inuat ions-in-part, we understand that Palomar will pay the costs of preparing
and filing same. General hereby acknowledges that Dr. Anderson’s rights,
assigned to General, in said continuations-in-part will, once so filed, be
treated as PATENT RIGHTS under the License Agreement subject to the following:
     1. The LICENSE FIELD described in paragraph 1.3 of the License Agreement
shall be amended to include the field(s) of the New Use(s)’.
     2. For each New Use claimed in a continuation-in-part, General and Palomar
shall establish, within twelve (12) months of the filing of said
continuation-in-part, due diligence milestones appropriate to the New Use which
shall be incorporated into Section 3 of the License Agreement. It is understood
that General may require funding of research at General in the field of the New
Use as part of the due diligence milestones, which funding will be creditable
against the sums due General under paragraph 4.3 of the Clinical Trial Agreement
which is appended as Exhibit A to the License Agreement. In the event that
Palomar and General fail to reach agreement on said milestones, this matter
shall be determined

 



--------------------------------------------------------------------------------



 



in accordance with the dispute resolution provisions set forth in paragraph 10.9
of the License Agreement.
     3. The royalty owed General by Palomar under paragraph 5.1(b)(ii) on NET
REVENUES for a PRODUCT consisting of a non-ruby laser sold for hair removal as
well as other uses shall be five percent (5-%) so long as the other uses include
as least one New Use.
     4. Royalties due General by Palomar on NET REVENUES derived by Palomar, its
AFFILIATES and SUBLICENSEES on:
     (a) a PRODUCT constituting either a laser, or any product constituting any
non-laser equipment/disposables, which in either case is sold solely f or New
Uses or f or New Uses in combination with uses other than hair removal, and
     (b) SERVICES and other commercial dispositions described in paragraph 5. 1
(b) (iii) (A) (1) and (2) of the License Agreement, which SERVICES and other
commercial dispositions involve the use or sale of New Uses, shall be negotiated
in good faith by the partids in accordance with the procedure described in
paragraph 5.1(iii) and 5.1(iv).
     5. Minimum annual royalties on PRODUCTS or SERVICES made, used, or sold for
New Uses (whether or not sold in combination with other uses) shall be
calculated in accordance with paragraph 5. 1 (b) (iii) (C) .
     6. In all other respects, the PATENT RIGHTS claiming New Use(s) shall be
treated as PATENT RIGHTS under the License Agreement.
     Kindly sign the enclosed copy of this letter agreement to indicate
Palomar’s assent to the above terms.

         
 
      Sincerely,
 
       
 
      /s/ Marvin C. Guthrie
 
       
 
      Marvin C. Guthrie The terms of this Letter Agreement are agreed to by
Palomar:    
 
       
Name:
  /s/ Michael H. Smotrich    
 
       
Title:
  President    
Date:
  August 18, 1995    

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT
     This is a First Amendment to the License Agreement between THE GENERAL
HOSPITAL CORPORATION, a not-for-profit corporation doing business as
Massachusetts General Hospital, having a place of business at Fruit Street,
Boston, Massachusetts 02114 (“GENERAL”) and Palomar Medical Technologies, a
Delaware corporation having offices at 66 Cherry Hill Drive, Beverly, MA 01915
(“PALOMAR”), effective August 18, 1995 (“License Agreement”).
For good and valuable consideration GENERAL and PALOMAR hereby agree to amend
the License Agreement as follows:
1. In paragraph 5.1(b)(iii)(B), delete the following words:
“(which royalty rate the parties anticipate will fall within the range of twenty
to thirty percent (20-30%) of PALOMAR’s estimated profit margin on said PRODUCTS
or SERVICES)”
2. In paragraph 5.1(b)(iii)(C), delete the following words:
“which the parties anticipate will fall within the range of five to six and one
quarter percent (5-6 1/4%) of PALOMAR’s estimated profit margin on said PRODUCTS
or SERVICES”
3. This First Amendment shall be effective as of August 18, 1995.

              Agreed to:        
 
            PALOMAR   THE GENERAL HOSPITAL CORPORATION
 
           
BY:
  /s/ Michael H. Smotrich   BY:   /s/ Nikki J. Zapol
 
           
TITLE:
  President   TITLE:   Managing Director
 
          Office of Technology Affairs DATE December 14, 1995   DATE January 2,
1996

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT
     This is a Second Amendment to the License Agreement between THE GENERAL
HOSPITAL CORPORATION, a not-for-profit corporation doing business as
Massachusetts General Hospital, having a place of business at Fruit Street,
Boston, Massachusetts 02114 (“GENERAL”) and Palomar Medical Technologies, a
Delaware corporation having offices at 66 Cherry Hill Drive, Beverly, MA 01915
(“PALOMAR”), effective August 18, 1995 (“LICENSE AGREEMENT”).
     For good and valuable consideration GENERAL and PALOMAR hereby agree to
amend the License Agreement by amending certain paragraphs and adding the
following new paragraphs to the LICENSE AGREEMENT, effective February 14, 1997
(“THE AMENDMENT EFFECTIVE DATE”):
Add the following “Whereas” clauses after the sixth existing “Whereas” clause:
     WHEREAS, under research programs funded by GENERAL and the U.S. Government,
GENERAL, through research conducted by Dr. R. Rox Anderson, has developed
inventions pertaining to methods of hair removal using epilation (“Additional
Invention”); and
     WHEREAS, GENERAL and PALOMAR have entered into a Research Agreement
effective March 1, 1997, attached hereto as Exhibit A-2 (“Epilation Research
Agreement”), under which PALOMAR is providing funds and equipment to support
research at GENERAL of said invention pertaining to methods of hair removal
using epilation; and
     WHEREAS, GENERAL is interested in licensing the Additional Invention to
PALOMAR so that PALOMAR can commercially develop, manufacture, use and
distribute products and services based on said Additional Invention throughout
the world;
IN SECTION 1, “DEFINITIONS”, AMEND PARAGRAPH 1.10 TO READ AS FOLLOWS:
     1.10 The term “TECHNOLOGICAL INFORMATION” shall mean any research data,
designs, formulas, process information, clinical data and other information
pertaining to any invention claimed in PATENT RIGHT which is known to
Dr. Anderson on the EFFECTIVE DATE and disclosed to Palomar within thirty
(30) days of the date on which this Agreement is fully executed. THE TERM SHALL
ALSO INCLUDE ANY RESEARCH DATA, DESIGNS, FORMULAS, PROCESS INFORMATION, CLINICAL
DATA AND OTHER INFORMATION PERTAINING TO ANY INVENTION CLAIMED IN EPILATION
PATENT RIGHT WHICH IS KNOWN TO DR. ANDERSON ON THE AMENDMENT EFFECTIVE DATE AND
DISCLOSED TO PALOMAR WITHIN THIRTY (30) DAYS OF THE AMENDMENT EFFECTIVE DATE.
This term shall also include information which is disclosed to PALOMAR by
GENERAL in accordance with, and during the term of, the Clinical Trial Agreement
OR THE EPILATION RESEARCH AGREEMENT and which pertains to any PATENT RIGHT
claiming an Invention as defined in EITHER said Agreement.

 



--------------------------------------------------------------------------------



 



IN SECTION 1, “DEFINITIONS”, ADD THE FOLLOWING NEW PARAGRAPHS:
     1.12 The term “EPILATION PATENT RIGHT” shall mean the U.S. Patent
Application Serial Number 08/314,082, filed September 28, 1994, naming Dr. R.
Rox Anderson as inventor, and titled “Method of Hair Removal”, and the PCT
Application Serial Number PCT/US95/12275 filed September 22, 1995, or any
division, continuation and any foreign counterparts of the aforementioned patent
applications or the equivalent claims of any Letters Patent or the equivalent
thereof issuing thereon or reissue, reexamination or extension thereof.
EPILATION PATENT RIGHTS shall also include those claims in any
continuation-in-part of the aforementioned patent applications which claim an
invention described or claimed in said patent applications.
     1.13 The term “EPILATION PRODUCT” shall mean any article, device or
composition, the manufacture, use or sale of which would, absent the licenses
granted herein, infringe a VALID CLAIM of an EPILATION PATENT RIGHT, or does not
infringe a VALID CLAIM of any EPILATION PATENT RIGHT licensed to PALOMAR
hereunder but the discovery, development, manufacture or use of which employs
TECHNOLOGICAL INFORMATION.
     1.14 The term “EPILATION SERVICE” shall mean any method or service, the
use, performance, or sale of which would, absent the licenses granted herein,
infringe a VALID CLAIM of an EPILATION PATENT RIGHT, or does not infringe a
VALID CLAIM of any EPILATION PATENT RIGHT licensed to PALOMAR hereunder but the
discovery, development, manufacture or use of which employs TECHNOLOGICAL
INFORMATION.
     1.15 The term “EPILATION LICENSE FIELD” shall mean hair reduction and/or
removal using chromophores which, when excited by laser pulses, destroy hair
follicles by mechanisms other than photochemical mechanisms.
IN SECTION 2, “GRANT”, ADD THE FOLLOWING NEW PARAGRAPHS:
     2.6 GENERAL hereby grants PALOMAR, subject to the rights of the United
States Government, an exclusive, worldwide, royalty-bearing license in the
EPILATION LICENSE FIELD to make, have made, use and sell EPILATION PRODUCTS and
to perform EPILATION SERVICES. In the event an exclusive license is not
available in a country, GENERAL will grant PALOMAR the most exclusive license
available in that country.
     2.7 The above licenses to sell EPILATION PRODUCTS include the right to
grant to the purchaser of products from PALOMAR, its AFFILIATES, and
SUBLICENSEES the right to resell and to use such purchased EPILATION PRODUCTS in
a method coming within the scope of the corresponding PATENT RIGHT.
     2.8 The granting of any license hereunder is subject to GENERAL’s and
GENERAL’s AFFILIATES’ right to make and to use the subject matter described and
claimed in EPILATION

 



--------------------------------------------------------------------------------



 



PATENT RIGHT for research and clinical purposes but, for those PATENT RIGHTS
exclusively licensed, for no other purpose.
IN SECTION 3, “DUE DILIGENCE”, ADD THE FOLLOWING NEW PARAGRAPH:
     3.3 PALOMAR shall itself, or through its AFFILIATES or SUBLICENSEES, use
reasonable efforts to develop and make commercially available EPILATION PRODUCTS
or EPILATION SERVICES for commercial sales and distribution throughout the world
in the EPILATION LICENSE FIELD. Such efforts shall consist of:
     (a) Entering into the Epilation Research Agreement with General attached
hereto as Exhibit A-2 and providing the funding specified in said Agreement;
     (b) Within six (6) months of the conclusion of the research governed by
said Agreement, but in no case greater than three (3) years from the AMENDMENT
EFFECTIVE DATE hereof, PALOMAR and GENERAL shall establish (i) additional
objective milestones for the development of EPILATION PRODUCTS or EPILATION
SERVICES, and (ii) a schedule of the dates by which PALOMAR shall achieve such
milestones.
     Failure to achieve one or more of the above objectives or the objectives
selected in accordance with (b) above within the agreed upon time periods or
within any extension granted by GENERAL shall result in GENERAL having the right
to cancel upon thirty (30) days notice any exclusive license to EPILATION PATENT
RIGHTS granted hereunder or convert any exclusive license to EPILATION PATENT
RIGHTS to a non-exclusive license. If the parties do not agree on any such
milestones, or if PALOMAR decides not to develop EPILATION PRODUCTS or EPILATION
SERVICES, PALOMAR’s license to EPILATION PATENT RIGHTS shall be terminated.
Notwithstanding the foregoing, provided that PALOMAR is in compliance with the
due diligence milestones in paragraph 3.1 of the License Agreement, and has
complied with milestone (a) in this paragraph 3.3, GENERAL shall only be
entitled to terminate PALOMAR’s license to EPILATION PATENT RIGHTS on account of
PALOMAR’s breach of this Agreement, including but not limited to any failure by
PALOMAR to make the annual minimum royalty payments specified in paragraph
5.12(a) herein.
IN SECTION 4: “FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHT”, ADD THE
FOLLOWING NEW PARAGRAPHS:
     4.3 GENERAL shall be responsible for the preparation, filing, prosecution
and maintenance of all patent applications and patents included in EPILATION
PATENT RIGHTS, and shall keep PALOMAR informed of the prosecution of such
patents and applications in accordance with Paragraph 4.2 of the LICENSE
AGREEMENT.
     4.4 PALOMAR shall reimburse GENERAL for one-half of its Costs for the
prosecution and maintenance of EPILATION PATENT RIGHTS incurred prior to and
subsequent to the AMENDMENT EFFECTIVE DATE, provided that, if GENERAL grants
license rights in EPILATION PATENT RIGHTS to DUSA Pharmaceuticals, Inc. and any
other

 



--------------------------------------------------------------------------------



 



entity, PALOMAR shall pay the same fraction of Costs as said other licensees,
which in no event will exceed one-third.
IN SECTION 5, “ROYALTIES”, ADD THE FOLLOWING NEW PARAGRAPHS:
     5.9 PALOMAR shall pay a license fee of ten thousand ($10,000) dollars
within thirty (30) days of execution of this Amendment, which is attributable to
EPILATION PATENT RIGHTS. No portion of said license fee shall be creditable
against future royalties.
     5.10 For sales of any PRODUCT or SERVICE as defined in the LICENSE
AGREEMENT that is, or incorporates, an EPILATION PRODUCT or an EPILATION
SERVICE, the royalties shall be determined as follows:
     (a) For sales governed by Paragraph 5.1(b)(i) of the LICENSE AGREEMENT, the
royalty specified therein shall be increased by one-half (0.5%) percent, except
those sales governed by Paragraph 5.1(b)(i)(B)(III), for which the royalty
specified therein shall be increased by one-quarter (0.25%) percent, in addition
to any increase in accordance with Paragraph 5.10(a) hereunder.
     (b) For sales governed by Paragraphs 5.1(b)(ii) or 5.1(b)(iii) of the
LICENSE AGREEMENT, the parties will negotiate a commercially reasonable royalty
as specified in the LICENSE AGREEMENT, provided that the maximum value specified
for said commercially reasonable royalty rate shall be increased by one-half
(0.5%) percent, except those sales governed by Paragraph 5.1(b)(iii)(C), for
which the maximum value specified for the royalty specified therein shall be
increased by one-quarter (0.25%) percent, either of which increase shall be in
addition to any increase in accordance with Paragraph 5.10(b) hereunder.
     5.11 For sales of any EPILATION PRODUCT or EPILATION SERVICE within the
LICENSE FIELD specified in Paragraph 1.3 of the LICENSE AGREEMENT that is not a
PRODUCT or SERVICE, as the case may be, under the LICENSE AGREEMENT, the
applicable royalty shall be that specified in paragraph 5.1(b) of the LICENSE
AGREEMENT which would have been the case if the EPILATION PRODUCT or EPILATION
SERVICE, were a PRODUCT or a SERVICE, as the case may be.
     5.12 The annual minimum royalties specified in Paragraph 5.1(b)(iii)(D) of
the LICENSE AGREEMENT shall be calculated based on the royalty rates selected
for PRODUCTS and SERVICES in accordance with paragraphs 5.1(b)(ii) and
5.1(b)(iii) of the LICENSE AGREEMENT and paragraph 5.10 of this Amendment. In
addition, PALOMAR shall pay the following annual minimum royalties.
     (a) In consideration for the licenses to EPILATION PATENT RIGHTS granted
herein, twenty thousand ($20,000) dollars per AGREEMENT YEAR, beginning with the
AGREEMENT YEAR next following the completion of PALOMAR-funded clinical trials
at GENERAL, until the last AGREEMENT YEAR in which PALOMAR holds an exclusive
license in the EPILATION LICENSE FIELD to EPILATION PATENT RIGHTS hereunder.

 



--------------------------------------------------------------------------------



 



IN SECTION 5, “ROYALTIES”, AMEND PARAGRAPH 5.4 TO READ AS FOLLOWS:
     5.4 In addition to the royalties provided for above, PALOMAR shall pay
GENERAL ten percent (10%) of any and all income, other than a royalty or other
payment made pursuant to paragraphs 5.1, 5.10 OR 5.11 of the LICENSE AGREEMENT,
including, by way of example, license issue fees and milestone payments received
by PALOMAR from its AFFILIATES and SUBLICENSEES, in consideration for the
sublicensing of any right or license granted to PALOMAR under this Amendment.
IN SECTION 7, “INFRINGEMENT”, ADD THE FOLLOWING NEW PARAGRAPH:
     7.5 The provisions of this Section 7 shall apply only to any PATENT RIGHTS
exclusively or co-exclusively licensed to PALOMAR in the country in which the
alleged infringement is taking place.

              Agreed to:        
 
            PALOMAR   THE GENERAL HOSPITAL CORPORATION
 
           
BY
  /s/ Michael H. Smotrich   BY   /s/ Nikki J. Zapol
 
           
TITLE
  President   TITLE   Managing Director
 
          Office of Technology Affairs DATE February 14, 1997   DATE
February 18, 1997

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
RESEARCH AGREEMENT
     This Agreement is made as of the 1st day of March, 1997 (“Effective Date”),
between Palomar Medical Technologies, a Delaware corporation having offices at
66 Cherry Hill Drive, Beverly, MA 01915 (“PALOMAR”), (hereinafter called
“PALOMAR”), and The General Hospital Corporation, a not-for-profit Massachusetts
corporation doing business as Massachusetts General Hospital, Fruit Street,
Boston, Massachusetts 02114 (hereinafter called “GENERAL”).
     WHEREAS, in an Amendment to the License Agreement between GENERAL and
PALOMAR effective August 18, 1995, effective on February 14, 1997 and executed
on even date herewith (“the AMENDED LICENSE AGREEMENT”), GENERAL has granted
PALOMAR an exclusive license within the EPILATION LICENSE FIELD (as hereinafter
defined) to certain patent rights relating to hair removal; and
     WHEREAS PALOMAR desires GENERAL to perform research and evaluation in the
field of hair removal relating to said patent rights, herein described upon the
terms provided.
     NOW THEREFORE, the parties hereto agree as follows:
     1. The research project described in Appendix A and funded by PALOMAR
(“Project”) shall be performed by Dr. R. Rox Anderson (the “Principal
Investigator”) and other GENERAL personnel working under the direction of the
Principal Investigator (“Investigators”). At the conclusion of the Project, a
report disclosing the results of the research shall be provided to PALOMAR,
which shall have the right to use such results to the extent such use does not
infringe any GENERAL patent not expressly licensed to PALOMAR herein.
     2. This agreement shall remain in effect for a term of two years from the
Effective Date, provided however that, prior to the commencement of the human
study that is the subject of “Aim 4” in Appendix A, the parties will execute a
clinical trial agreement substantially equivalent to the agreement included in
Exhibit A of the AMENDED LICENSE AGREEMENT, and the terms of said clinical trial
agreement shall govern said human study.
     3. PALOMAR agrees to provide GENERAL with a grant of two hundred three
thousand seven hundred fifty seven dollars ($203,757) which includes the full
direct costs of the Project and the full indirect costs attendant thereto, as
shown in the Budget attached hereto as Appendix B. The foregoing grant shall be
paid on the following schedule:
     $50,090 upon execution of this Agreement;
     $50,000 on or before September 1, 1997;
     $ 51,833.50 on or before March 1, 1998; and
     $ 51,833.50 on or before September 1, 1998.

 



--------------------------------------------------------------------------------



 



Payment shall be made to “The General Hospital Corporation” and shall be sent
to:
Vice President for Patents, Licensing and Industry Agreements
Office of Technology Affairs
Massachusetts General Hospital
Thirteenth Street, Building 149, Suite 1101
Charlestown, MA 02129
     4. In the event that PALOMAR discloses to any GENERAL personnel any
information which relates to the Project that PALOMAR considers confidential,
the rights and obligations of the parties with respect to such information shall
be governed by the terms and conditions set forth in Appendix C.
     5. The Principal Investigator shall have the right to present or publish
the results of the research done at GENERAL and shall provide an early draft of
any such presentation or manuscript or abstract for review by PALOMAR prior to
its first presentation or submission for publication, at least thirty (30) days
in advance in the case of a presentation or manuscript, and at least seven
(7) days in advance in the case of an abstract. At the end of such thirty or
seven days, as the case may be, the Principal Investigator shall have the right,
in his/her discretion, to make such presentation or to submit such manuscript
for publication, provided, however, that upon notice by PALOMAR within said
thirty or seven day period that PALOMAR reasonably believes a patent application
claiming an Invention (as defined in paragraph) should be filed prior to such
publication, such submission for publication shall be delayed until any patent
application or applications have been filed by GENERAL, pursuant to paragraph 6.
     6. The Principal Investigator and any other Investigator who shall conceive
and reduce to practice an invention, solely or jointly, in the performance of
Project (hereinafter referred to as “Invention”) shall promptly report such
Invention to GENERAL and shall assign all of his or her rights, title and
interest in the Invention to GENERAL. GENERAL shall promptly advise PALOMAR in
writing of each Invention disclosed to GENERAL and shall discuss with PALOMAR
whether a patent application or applications (Hereinafter referred to, together
with any patents issued thereon, as “Patent Rights”) pertaining to such
Invention should be filed and in which countries. In the event of joint
inventorship between PALOMAR personnel and GENERAL Investigators, PALOMAR
personnel shall assign all of their rights, title and interest in the Invention
to PALOMAR, and GENERAL Investigators shall assign all of their rights, title
and interest in the Invention to GENERAL, and the Invention will be deemed to be
jointly owned. If both parties mutually agree that Patent Rights should be
filed, applications assigned solely to GENERAL shall be filed by GENERAL, and
applications owned jointly by GENERAL and PALOMAR shall be filed as mutually
agreed upon by the parties. In the event PALOMAR is not interested in having
Patent Rights filed with respect to a particular Invention, PALOMAR shall advise
GENERAL of such fact within ninety (90) days from the date on which the
Invention was

 



--------------------------------------------------------------------------------



 



disclosed to PALOMAR by GENERAL and GENERAL shall be free to file and prosecute
Patent Rights on such Invention at its own expense and to license such Patent
Rights to any other party.
     All information given to PALOMAR by GENERAL in accordance with this
paragraph 6 will be held in confidence by PALOMAR so long as such information
remains unpublished or publicly undisclosed by GENERAL.
     All patent costs pertaining to any Patent Rights filed by mutual agreement
of PALOMAR and GENERAL, including preparation, filing, prosecution, issuance and
maintenance costs, shall be borne by PALOMAR as follows. For any Patent Right,
the scope of which is no broader than the EPILATION LICENSE FIELD defined below,
PALOMAR shall bear one hundred percent (100%) of patent costs, and for any
Patent Right, the scope of which is broader than the EPILATION LICENSE FIELD or
which contains embodiments outside the EPILATION LICENSE FIELD, PALOMAR shall
bear patent costs as provided in paragraph 4.4 of the AMENDED LICENSE AGREEMENT.
     As to any Patent Rights assigned in whole or in part to GENERAL and filed
by mutual agreement of the parties, to the extent not prohibited by the United
States Government or prevented by the obligations of GENERAL to any other
sponsor of research at GENERAL, PALOMAR shall have for the twelve (12) months
next following the filing of such Patent Rights in the United States Patent and
Trademark Office the option to obtain a world-wide, royalty bearing, exclusive
license under GENERAL’s rights therein with the right to sublicense, in the
field of hair reduction and/or removal using chromophores which, when excited by
laser pulses, destroy hair follicles by mechanisms other than photochemical
mechanisms (the “EPILATION LICENSE FIELD”). In the event that GENERAL is
prohibited or prevented as aforesaid from granting an exclusive license within
the EPILATION LICENSE FIELD to any Patent Right hereunder, GENERAL will grant to
PALOMAR the most exclusive license within the EPILATION LICENSE FIELD that it is
able to grant to PALOMAR. It is understood that GENERAL will reserve the right
to use any Invention for research, clinical and educational purposes, and that
if federal funding supports the Invention, PALOMAR’s license will be subject to
the royalty-free non-exclusive license granted to the U.S. government by statute
(35 USC sec.202(c)(4)).
     This option is to be exercised by written notice to GENERAL during said
twelve month period and the negotiation, during the six (6) months next
following such notice, of an amendment to the AMENDED LICENSE AGREEMENT granting
PALOMAR a license to Patent Rights under the terms thereof, unless the parties
otherwise agree in writing. In the absence of such notice by COMPANY and
agreement on license terms, GENERAL may grant a license to such Patent Rights to
any other party.
     7. GENERAL and PALOMAR shall each be responsible and shall hold the other
harmless for any injury to persons or damage to property to the extent that such
injury or damage is caused by the negligence or willful misconduct of their
employees or staff in carrying out the Project; provided, however, PALOMAR will
defend, indemnify and hold harmless GENERAL

 



--------------------------------------------------------------------------------



 



and its trustees, employees and staff against any and all actions, suits,
claims, demands or prosecutions that may be brought or instituted against
GENERAL and/or its trustees, employees and staff based on or arising out of the
manufacture, use, sale or other distribution of any product by PALOMAR, its
affiliates or licensees excepting any such action, suit, claim, demand or
prosecution which is based solely on the negligence or willful misconduct of
GENERAL and/or its trustees, employees or staff in the use of such product.
     8. Each party agrees that it will not use the name or logo of the other
party or of any employee or staff member of the other party in any advertising,
promotional material or publicity without the prior written approval of the
party or person whose name or logo is to be used.
     9. If either party shall fail to faithfully perform any of its obligations
under this Agreement, the non-defaulting party may give written notice of the
default to the defaulting party. Unless such default is corrected within thirty
(30) days after such notice, the notifying party may terminate this Agreement
upon written notice.
     10. The obligations of the parties under Paragraphs 5,6,7 and 8 shall
survive the termination of this Agreement.
     11. This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts, regardless of the choice of law rules of any jurisdiction.
     IN WITNESS WHEREOF, GENERAL and PALOMAR have caused this instrument to be
executed.

              PALOMAR   THE GENERAL HOSPITAL CORPORATION
 
           
BY:
  /s/ Michael H. Smotrich   BY:   /s/ Nikki J. Zapol
 
           
TITLE:
  President   TITLE:   Managing Director
 
          Office of Technology Affairs   DATE: February 14, 1997   DATE:
February 18, 1997

I have read paragraphs 5 and 6 of the foregoing Agreement and agree to comply
with the obligations of the Principal Investigator stated therein. In addition,
I have read Appendix C and agree to comply with the obligations of GENERAL
stated therein.

                  /s/ R. Rox Anderson       DATE: February 14, 1997         

 



--------------------------------------------------------------------------------



 



         

APPENDIX A
Dye-assisted laser injury to hair follicles
R. Rox Anderson, MD
Christine Dierickx, MD
Salvadore Gonzales, MD
The broad goal is to evaluate dye-assisted laser hair removal.
Aim 1: (6 months) Screen FDA—approved aqueous dyes which absorb at 690-800 nm.
for the ability to penetrate deeply into hair follicles and/or stain follicular
epithelium, in skin IN VITRO.
     a. 3 dyes (ICG; carbon suspension; MB)
     b. effect of vehicle (range of C1-C4 alcohols; effect of surfactants; DMSO)
     c. role of epilation
Aim 2: (4 months) Quantify follicular injury with vs. without dye, in skin IN
VITRO.
     a. most promising dye + ruby
     b. most promising dye(s) + diode
Aim 3: (2 months) Write and submit human study for approval of IRB, FDA.
Aim 4: (9 months) Compare laser hair removal with vs. without dye in a pilot
human study.
     a. one dye and one laser — depends on findings of aims 1, 2
     b. open-label bilateral comparison study in 12 volunteers, backs/thighs
     c. fluence and dye concentrations depend on findings in aims 1, 2
     d. quantitative hair counts and re-growth (paired comparison in each
volunteer)

 



--------------------------------------------------------------------------------



 



APPENDIX B

     
INVESTIGATOR:
  R.R. Anderson, M.D.
 
   
TITLE OF STUDY:
  Dye-assisted laser injury to hair follicles
 
   
SPONSOR:
  Palomar
BUDGET PERIOD:
  3/1/97-2/28/99
 
   
PERSONNEL
   

                                                              FRINGE     YEAR 1
    YEAR 2   NAME   % EFFORT     SALARY     BENEFITS     TOTAL     TOTAL  
HMS-APPNT
                    26.20 %                
R.R. Anderson, MD
    A.N.     None Requested       0       0       0  
Christine Dierickx, MD
    A.N.     None Requested       0       0       0  
Salvador Gonzalez, MD
    80 %   $ 48,000       12,576       60,576       62,999  
NON-HMS APPNT
                    21.90 %                
Senior Technician
    25 %   $ 9000       1,971       10,971       11,410  
Total Personnel
                            71,547       74,409  
EQUIPMENT
                            0       0  
SUPPLIES
                                       
Misc. Disposables
                            1,000       1,000  
Misc. Dyes
                            1,000       1,000  
Film And Film Developing
                            525       525  
Cryostat Baldes
                            500       500  
Barrier Filters For Dye Detection
                            400       400  
Office Supplies And Screening Time
                            750       750  
Total Supplies
                            4,175       4,175  
TRAVEL
                            600       600  
PATIENT CARE COSTS
                                       
Subject reimbursement (estimate)
                            2,000       2,000  
MISCELLANEOUS COSTS
                                       
Advertising and telephone expenses
                            250       250  
Histology
                            1,500       1,500  
Total Miscellaneous
                            1,750       1,750  
TOTAL DIRECT COSTS
                            80,072       82,934  
INDIRECT COSTS (25%)
                            20,018       20,733  
TOTAL COSTS
                          $ 100,090     $ 103,665  
 
                                   

         
 
  /s/ Marcia L. Smith 2/13/97        
 
  Marcia L. Smith    
 
  Director for Proposal and Award Mgmt.    

 



--------------------------------------------------------------------------------



 



APPENDIX C
PALOMAR PROPRIETARY INFORMATION
     It is anticipated that in the performance of the Project, the Principal
Investigator will be provided with or given access by PALOMAR to certain
information which PALOMAR considers proprietary (GENERAL and Principal
Investigator are referred to herein each as a “RECIPIENT” and collectively as
“RECIPIENTS.”) The rights and obligations of the parties with respect to such
information are as follows:
1. PROPRIETARY INFORMATION. For the purposes of this Agreement, “Proprietary
Information” refers to information of any kind which is disclosed by PALOMAR to
RECIPIENTS and which, by appropriate marking, is identified as confidential and
proprietary at the time of disclosure. In the event that proprietary information
must be provided visually or orally, obligations of confidence shall attach only
to that information which is confirmed by PALOMAR in writing within ten
(10) working days as being confidential.
2. USE AND CARE OF PROPRIETARY INFORMATION. For a period of three (3) years
after receipt of Proprietary Information, each RECIPIENT agrees to use
reasonable efforts, no less than the protection given its, his or her own
confidential information, to use Proprietary Information received from PALOMAR
and accepted by that RECIPIENT only in accordance with this paragraph 2.
     (a) Each RECIPIENT shall use PALOMAR’s Proprietary Information solely for
the purposes of carrying out the Project described in the Research Agreement
attached hereto. Each RECIPIENT agrees to make Proprietary Information available
only to those employees and students of GENERAL who require access to it in the
performance of the Research Agreement and to inform them of the confidential
nature of such information.
     (b) Except as provided in subparagraph 2(a), each RECIPIENT shall keep all
Proprietary Information confidential unless PALOMAR gives specific written
consent for release.
     (c) If any RECIPIENT becomes aware of any disclosure not authorized
hereunder that RECIPIENT shall notify PALOMAR and take reasonable steps to
prevent any further disclosure or unauthorized use.
     (d) When the Proprietary Information is no longer required for the purposes
of this Research Agreement, each RECIPIENT shall return or dispose of any
tangible records of it as directed by PALOMAR.
     (e) It is agreed by PALOMAR and GENERAL that the transfer of Proprietary
Information shall not be construed as a grant of any right or license with
respect to the information delivered except as set forth herein or in a duly
executed research or license agreement.

 



--------------------------------------------------------------------------------



 



3. INFORMATION NOT COVERED It is agreed by PALOMAR and GENERAL that information
shall not be deemed Proprietary Information in the event:
     (a) it is publicly available prior to the date of the Agreement or becomes
publicly available thereafter through no wrongful act of GENERAL;
     (b) it was known to GENERAL prior to the date of disclosure or becomes
known to GENERAL thereafter from a third party having no obligation to PALOMAR
to keep such information confidential;
     (c) it is disclosed by GENERAL in accordance with the terms of PALOMAR’s
prior written approval;
     (d) it is disclosed by PALOMAR without restriction on further disclosure;
     (e) it is independently developed by GENERAL; or
     (f) GENERAL is obligated to produce it pursuant to an order of a court of
competent jurisdiction or a valid administrative or Congressional subpoena,
provided that GENERAL (i) promptly notifies PALOMAR and (ii) cooperates
reasonably with PALOMAR’s efforts to contest or limit the scope of such order.

 



--------------------------------------------------------------------------------



 



THIRD AMENDMENT
This is a Third Amendment to the License Agreement between THE GENERAL HOSPITAL
CORPORATION, a not-for-profit corporation doing business as Massachusetts
General Hospital, having a place of business at Fruit Street, Boston,
Massachusetts 02114 (“GENERAL”) and Palomar Medical Technologies, Inc. a
Delaware corporation having offices at 82 Cambridge Street, Burlington, MA 01803
(“PALOMAR”), dated August 18, 1995 (“LICENSE AGREEMENT”).
WHEREAS, Paragraph 5.1(b)(ii) of the LICENSE AGREEMENT provides that PALOMAR and
GENERAL are to negotiate in good faith a commercially reasonable royalty to be
paid by PALOMAR and GENERAL for PRODUCTS consisting of a laser (other than a
ruby laser) sold for hair removal as well as other uses;
WHEREAS, PALOMAR has developed a non-ruby laser that is sold for both hair
removal and leg vein treatment (“LIGHTSHEER DIODE LASER”) and the parties have
agreed that ***% is the commercially reasonable royalty to be paid by PALOMAR to
GENERAL on PALOMAR’S sales of the LIGHTSHEER DIODE LASER.
WHEREAS, PALOMAR and Coherent have entered into an Agreement and Plan of
Reorganization dated December 7, 1998 pursuant to which, among other things,
Coherent will purchase PALOMAR’S Star Medical Technologies, Inc. (“Star”)
subsidiary and pay PALOMAR an ongoing royalty on sales of Coherent products
that, absent a sublicense, would infringe PATENT RIGHTS licensed exclusively to
PALOMAR by MGH under the LICENSE AGREEMENT; and
WHEREAS, PALOMAR intends to sublicense PATENT RIGHTS to other companies engaged
in the manufacture and marketing of lasers in the LICENSE FIELD, and GENERAL
agrees and acknowledges that it is in the best interests of PALOMAR and GENERAL
for PALOMAR to do so and that PALOMAR will bear certain costs in doing so.
For good and valuable consideration GENERAL AND PALOMAR hereby agree to amend
the LICENSE AGREEMENT as provided herein, effective November 17, 1997
(“AMENDMENT EFFECTIVE DATE”). From and after the AMENDMENT EFFECTIVE DATE, all
references in the LICENSE AGREEMENT shall be deemed to be references to such
LICENSE AGREEMENT as amended hereby. Notwithstanding the foregoing, nothing in
this Amendment is intended to alter in any way the resolution reached between
PALOMAR and GENERAL of the issues arising from the 1999 royalty audit of PALOMAR
by GENERAL.
*** Omitted pursuant to request for confidential treatment by
Palomar Medical Technologies, Inc. and filed separately with the SEC.
(Schedule A)

 



--------------------------------------------------------------------------------



 



1. In Section 1.8, add the following new subsection:
(c) The term “PRODUCT” shall not include any PRODUCT used by Palomar, its sales
agents, representatives or distributors solely for demonstration and marketing
purposes. In no event shall such demonstration/marketing units exceed 20% of the
total number of any particular PRODUCT manufactured by PALOMAR. GENERAL shall
receive the applicable royalty rate due on any monetary or other valuable
consideration received by Palomar for said demonstration/marketing units, which
shall not include the value of promotional and marketing activities employing
such demonstration units, nor shall it include the value of technical or
scientific collaborations between PALOMAR and the recipient of such
demonstration units for which collaborations no monetary consideration is
received by PALOMAR.
2. In Section 5.1(b), delete each reference to SUBLICENSEES in subsection
(i) and (ii) and add the following new subsections:
(v) For each LIGHTSHEER DIODE LASER sold by PALOMAR or its AFFILIATES, ***
percent (***%) of NET REVENUES, so long as the LIGHTSHEER DIODE LASER, its
manufacture, use or sale is covered by a VALID CLAIM of any PATENT RIGHT
licensed exclusively to PALOMAR in the country in question.
(vi) For PRODUCT sold by a PALOMAR SUBLICENSEE, GENERAL shall receive ***
percent (***%) of the sublicensing revenues (including up-front fees and
milestone payments) received by PALOMAR from such SUBLICENSEE; provided,
however, that in no case shall GENERAL receive less than *** percent (***%) of
the NET REVENUES for PRODUCTS sold by SUBLICENSEES (so long as the PRODUCT, its
manufacture, use or sale is covered by a VALID CLAIM of any PATENT RIGHT
licensed exclusively to PALOMAR in the country in question). PALOMAR and GENERAL
agree that for each PALOMAR SUBLICENSE that includes a non-monetary component,
PALOMAR and GENERAL will agree to specific allocation of the non-monetary
component by separate letter agreement.
(vii) If the royalty rate (calculated as a percentage of PRODUCT NET REVENUE)
paid by a SUBLICENSEE to PALOMAR is lower than the royalty rate paid by PALOMAR
to GENERAL, then GENERAL agrees to consider a reduction in the royalty rate paid
by PALOMAR to GENERAL in accordance with Paragraph 5.6.
*** Omitted pursuant to request for confidential treatment by
Palomar Medical Technologies, Inc. and filed separately with the SEC.
(Schedule A)

 



--------------------------------------------------------------------------------



 



3. In Section 7.2, delete the last two sentences, beginning with the words
“During the period of any such proceedings” and ending with “will be promptly
paid to GENERAL.”
4. Delete the first sentence in paragraph 8.2(a) in its entirety and replace it
with the following: “At such time as any product, process or service relating
to, or developed pursuant to, this Agreement is being commercially distributed
or sold (other than for the purpose of obtaining regulatory approvals) by
PALOMAR or by a licensee, AFFILIATE or agent of PALOMAR, PALOMAR shall, at its
sold cost and expense, procure and maintain commercial general liability
insurance with limits of $1,000,000 each occurrence and $1,000,000 annual
aggregate for bodily injury and property damage liability combined. In addition,
Palomar shall, at its sole cost and expense, procure and maintain excess
Umbrella Liability insurance with limits of at least $3,000,000 each occurrence
and $3,000,000 annual aggregate for bodily injury and property damage liability
combined.”
5. Delete the words “PALOMAR shall provide GENERAL with written notice at least
fifteen (15) days prior to the cancellation, non-renewal or material change in
such insurance” in the second sentence of paragraph 8.2(b) and replace them with
the words “Should any of the above-described policies be cancelled before the
expiration date thereof, the issuing company will endeavor to mail at least ten
(10) days written notice to the certificate holder, but failure to mail such
notice shall impose no obligation or liability of any kind upon Palomar, its
agents or representatives.”
6. Add the words “provided that PALOMAR or its successors remains in business
during such time period” at the end of paragraph 8.(c).

 



--------------------------------------------------------------------------------



 



7. Terms not otherwise defined herein shall have the meaning given to them in
the LICENSE AGREEMENT. Except as amended by the First and Second Amendments to
the LICENSE AGREEMENTS, effective August 18, 1995 and February 17, 1997
respectively, and this THIRD AMENDMENT, the LICENSE AGREEMENT shall remain in
effective in accordance with its terms.

          Agreed to:    
 
        PALOMAR MEDICAL TECHNOLOGIES, INC.
 
       
By:
Name:
  /s/ Joseph P. Caruso
 
Joseph P. Caruso    
Title:
  President    
Date:
  11/20/00    
 
        THE GENERAL HOSPITAL CORPORATION
 
       
By:
  /s/ Nikki J. Zapol    
 
       
Name:
  Nikki J. Zapol    
Title:
       
Date:
  11/17/00    

 



--------------------------------------------------------------------------------



 



FOURTH AMENDMENT
This is a Fourth Amendment to the License Agreement between and The General
Hospital Corporation, a not-for-profit corporation doing business as
Massachusetts General Hospital having a principal place of business at Fruit
Street, Boston, Massachusetts 02114 (“General”) and Palomar Medical
Technologies, Inc., a Delaware corporation, having a principal place of business
at 82 Cambridge Street, Burlington, Massachusetts 01803 (“Palomar”), dated
August 18, 1995 (the “License Agreement”).
WHEREAS, Paragraph 5.1(b)(ii) of the License Agreement provides that Palomar and
General are to negotiate in good faith a commercially reasonable royalty to be
paid by Palomar to General for Products sold for hair removal as well as other
uses;
WHEREAS, Palomar has developed the SLP1000 Diode Laser System and associated
hand pieces (“SLP1000”) and the EsteLux Pulsed-Light System and associated hand
pieces (“EsteLux”) for hair removal and other applications, and the Parties have
agreed to commercially reasonable royalty rates to be paid by Palomar to General
on Palomar’s sales of the SLP1000 and EsteLux systems and the associated hand
pieces under Paragraph 5.1(b)(ii) of the License Agreement;
WHEREAS, GENERAL represents to the best of its knowledge and belief that it is
the owner of all rights, title and interest in U.S. Patent No. 5,824,023
(defined below as “PHOTON RECYCLING PATENT RIGHTS”) and has the right and
ability to grant the license hereinafter described;
WHEREAS, under research programs funded by PALOMAR through the Clinical Trial
Agreement effective August 18, 1995, as amended July 1, 1998, August 1, 1999,
and July 9, 2001 (“Clinical Trial Agreement”) and in accordance with the Joint
Patent Agreement effective January 1, 2000 (“Joint Patent Agreement”), GENERAL
and PALOMAR, through research conducted by their employees and consultants, have
developed joint inventions (defined below as ADDITIONAL PATENT RIGHTS);
WHEREAS, as a center for research and education, GENERAL is interested in
licensing ADDITIONAL PATENT RIGHTS and PHOTON RECYCLING PATENT RIGHTS and thus
benefiting the public and GENERAL by facilitating the dissemination of the
results of its research in the form of useful products, but is without capacity
to commercially develop, manufacture, and distribute any such product; and
WHEREAS, PALOMAR having such capacity, desires to commercially develop,
manufacture, use and distribute such products throughout the world;
For good and valuable consideration General and Palomar hereby agree to amend
the License Agreement as provided herein, effective June 1, 2000 (“Amendment
Effective Date”). From and after the Amendment Effective Date, all references in
the License Agreement shall be deemed to be references to such License Agreement
as amended hereby.

 



--------------------------------------------------------------------------------



 



Paragraph 1. DEFINITIONS:
Add the following new material to the bottom of Paragraph 1.7:
The term “ADDITIONAL PATENT RIGHTS” shall mean GENERAL’s rights in *** and any
other divisional or continuation patent applications naming one or more GENERAL
employees as inventors to the extent the aforementioned are jointly owned with
PALOMAR. ADDITIONAL PATENT RIGHTS shall also include those claims in any
continuation-in-part of the aforementioned patent applications which claim an
invention described or claimed in the above listed original filings to the
extent the aforementioned are jointly owned with PALOMAR. ADDITIONAL PATENT
RIGHTS shall also include future Joint Inventions arising under the Joint Patent
Agreement for which PALOMAR elects to obtain an exclusive license under
Section 3 thereof.
The term “PHOTON RECYCLING PATENT RIGHTS” shall mean GENERAL’s rights in U.S.
Patent No. 5,824,023, filed April 16, 1996 and entitled “Radiation-Delivery
Device”, including any division, continuation or any foreign patent application
or Letters Patent or the equivalent thereof issuing thereon or reissue,
reexamination or extension thereof. PHOTON RECYCLING PATENT RIGHTS shall also
include those claims in any continuation-in-part which claims an invention
described or claimed in U.S. Patent No. 5,824,023.
In Paragraph 1.8(a), 1.9(a), and 1.11, add “or ADDITIONAL PATENT RIGHT or PHOTON
RECYCLING PATENT RIGHT” after each instance of “PATENT RIGHT”.
Paragraph 2. LICENSE:
In Paragraphs 2.1(a), 2.1(b)(i) and 2.1(b)(ii), add “and ADDITIONAL PATENT
RIGHTS” after each instance of “PATENT RIGHT” and add new subparagraph
2.1(b)(iii):
*** Omitted pursuant to request for confidential treatment by
Palomar Medical Technologies, Inc. and filed separately with the SEC.
(Schedule C)

 



--------------------------------------------------------------------------------



 



(iii) PHOTON RECYCLING PATENT RIGHTS non-exclusively licensed to PALOMAR to the
extent such a sublicense is required for a customer to use a PRODUCT or to
practice a SERVICE or is required by a PALOMAR SUBLICENSEE of PATENT RIGHTS or
ADDITIONAL PATENT RIGHTS under Paragraphs 2.1(a) or 2.1(c) to make, have made,
use and sell PRODUCTS and perform SERVICES.
In Paragraph 2.1, add the following new subparagraphs:
c) an exclusive, worldwide, royalty-bearing license in all fields under
GENERAL’s rights in ADDITIONAL PATENT RIGHTS to make, have made, use and sell
PRODUCTS and to perform SERVICES; and
d) a non-exclusive, worldwide, perpetual, irrevocable, fully paid up license in
all fields under GENERAL’s rights in PHOTON RECYCLING PATENT RIGHTS to make,
have made, use and sell PRODUCTS and to perform SERVICES.
In the last paragraph of Paragraph 2.1 and in Paragraph 2.2 add “or ADDITIONAL
PATENT RIGHTS or PHOTON RECYCLING PATENT RIGHTS” after “PATENT RIGHT”, and in
Paragraph 2.5, add “and ADDITIONAL PATENT RIGHTS and PHOTON RECYCLING PATENT
RIGHTS” after “PATENT RIGHT”.
Paragraph 3. DUE DILIGENCE OBLIGATIONS:
In Paragraph 3.1, at the end of the first sentence delete “in the LICENSE FIELD”
and replace subparagraph (c) with the following new subparagraph (c):
(c) Filing with the U.S. Food and Drug Administration for a 510(k) *** on any
PRODUCT within *** of receipt of clinical data from GENERAL or other research
facility sufficient for such filing, it being understood that GENERAL is
providing such data to PALOMAR pursuant to the Clinical Trial Agreement. In the
event that GENERAL fails to provide such data, GENERAL and PALOMAR shall confer
to establish a reasonable procedure and schedule to secure clearance for such
PRODUCT, and in the event that GENERAL and PALOMAR cannot agree on such
procedure and schedule they shall resolve this issue in accordance with the
dispute resolution provisions of Paragraph 10.9.
In Paragraph 3.1, replace subparagraph (d) with the following new subparagraph
(d):
(d) Commencing commercialization of the PRODUCTS or SERVICES within the United
States within *** after FDA clearance is received ***.
In Paragraph 3, add the following new Paragraph 3.3:
*** Omitted pursuant to request for confidential treatment by
Palomar Medical Technologies, Inc. and filed separately with the SEC.
(Schedule B)

 



--------------------------------------------------------------------------------



 



3.3 If, during the period that PALOMAR has an exclusive license in all fields
under ADDITIONAL PATENT RIGHTS, a third party requests a sublicense to the
ADDITIONAL PATENT *** PALOMAR shall share any sublicensing royalties with
GENERAL in accordance with Paragraphs 5.1(b)(vi) and 5.1(b)(viii).
The exclusive licenses granted to PALOMAR in Paragraph 2.1(c) under each patent
or patent application in ADDITIONAL PATENT RIGHTS shall be for all fields of use
for a period equal to *** (“Exclusive Period”). On the termination of the
Exclusive Period, said license shall automatically terminate in all fields of
use excluding the LICENSED FIELD and any other fields covered under separate
license agreements. PALOMAR may retain an exclusive license in a field *** the
parties shall negotiate a license agreement in said field of use having
appropriate due diligence provisions, milestone payments and PRODUCT royalties.
If the parties are unable to agree on license terms, either party may demand in
writing submitted to the other party that the dispute be submitted to binding
arbitration as provided in the second paragraph of Paragraph 10.9 of the License
Agreement. For the avoidance of doubt, the parties agree that PALOMAR’s license
under ADDITIONAL PATENT RIGHTS in the LICENSED FIELD shall remain exclusive
unless terminated in accordance with the License Agreement. In the event that
PALOMAR does not elect to continue its exclusive license in a field, GENERAL
shall be free to license its undivided interest in said patent or patent
applications in such non-exclusive field to any third party in all territories
without further approvals from or accounting to PALOMAR, in which case,
PALOMAR’s obligations to pay royalties to GENERAL under such patent or patent
applications in such non-exclusive field shall terminate. For the avoidance of
doubt, PALOMAR shall continue to be obligated to pay GENERAL royalties under
such patent or patent applications in exclusive fields.
Paragraph 4. FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHT
In Paragraph 4.1, add “and PHOTON RECYCLING PATENT RIGHTS” after “PATENT RIGHTS”
in the first sentence. After the first sentence add the following new sentence
“PALOMAR shall only reimburse GENERAL for Costs incurred by GENERAL for the
preparation, filing, prosecution and maintenance of all PHOTON RECYCLING PATENT
RIGHTS as set forth in Paragraph 5.1(c).”
*** Omitted pursuant to request for confidential treatment by
Palomar Medical Technologies, Inc. and filed separately with the SEC.
(Schedule B)

 



--------------------------------------------------------------------------------



 



In Paragraph 4, add the following new Paragraphs:
4.3 PALOMAR shall continue to be responsible for the preparation, filing,
prosecution and maintenance of all patent applications and patents included in
ADDITIONAL PATENT RIGHTS. PALOMAR shall continue to be responsible for all costs
incurred for the preparation, filing, prosecution and maintenance of all
ADDITIONAL PATENT RIGHTS.
4.4 With respect to any ADDITIONAL PATENT RIGHTS, each document or a draft
thereof pertaining to the filing, prosecution, or maintenance of such ADDITIONAL
PATENT RIGHTS, including but not limited to each patent application, office
action, response to office action and request for reissue or reexamination of
any patent issuing from such application shall be provided to GENERAL as
follows. Documents received from any patent office or counsel’s analysis thereof
shall be provided promptly after receipt. For a document to be filed in any
patent office, a draft of such document shall be provided sufficiently prior to
its filing, to allow for review and comment by GENERAL. If as a result of the
review of any such document, PALOMAR shall elect not to pay or continue to pay
the Costs for such ADDITIONAL PATENT RIGHTS, PALOMAR shall so notify GENERAL
within thirty (30) days of PALOMAR’s receipt of such document and PALOMAR shall
thereafter be relieved of the obligation to pay any additional Costs regarding
such ADDITIONAL PATENT RIGHTS incurred after the receipt of such notice by
GENERAL. Such U.S. or foreign patent application or patent shall thereupon cease
to be a ADDITIONAL PATENT RIGHT hereunder and GENERAL shall be free to license
its rights to that particular U.S. or foreign patent application or patent to
any other party on any terms. GENERAL shall also have the right to provide
comments and recommendations on any action proposed to be taken by PALOMAR and
PALOMAR agrees to take into account GENERAL’s recommendations. Where a course of
action is followed on a ADDITIONAL PATENT RIGHT which is both contrary to
PALOMAR’s recommendations and which increases costs over such recommendation,
PALOMAR shall only be responsible for costs which would have been incurred had
its recommendation been followed.
Paragraph 5. ROYALTIES; LICENSE FEES
In Paragraph 5.1(b), add the following new subparagraphs:
(viii) For PRODUCT sold by a PALOMAR SUBLICENSEE covered by a VALID CLAIM of any
ADDITIONAL PATENT RIGHTS but not covered by a VALID CLAIM of any PATENT RIGHTS,
GENERAL shall receive *** percent (***%) of the sublicensing revenues (including
up-front fees and milestone payments) received by PALOMAR from such SUBLICENSEE;
provided however, that in no case shall GENERAL receive less than *** percent
(***%) of the NET REVENUES for PRODUCTs sold by SUBLICENSEEs (so long as the
PRODUCT, its manufacture, use or sale is covered by a VALID CLAIM of any
ADDITIONAL PATENT RIGHTS in the country in question). PALOMAR and GENERAL agree
that for each PALOMAR SUBLICENSEE that includes a non-monetary component,
PALOMAR and GENERAL will agree to the specific allocation of the non-monetary
component by separate letter agreement.
*** Omitted pursuant to request for confidential treatment by
Palomar Medical Technologies, Inc. and filed separately with the SEC.
(Schedule A)

 



--------------------------------------------------------------------------------



 



(ix) For each SLP1000 system sold by PALOMAR or its AFFILIATES, including any
hand piece(s) sold therewith, *** percent (***%) of NET REVENUES, so long as the
SLP1000 system and hand pieces, their manufacture use or sale is covered by a
VALID CLAIM of any PATENT RIGHT or ADDITIONAL PATENT RIGHT licensed exclusively
to PALOMAR in the country in question.
(x) For each EsteLux base system and LuxY handpiece sold by PALOMAR or its
AFFILIATES, *** percent (***%) of NET REVENUES, and for each LuxR and LuxRs
handpiece sold by PALOMAR or its AFFILIATES, *** percent (***%) of NET REVENUES,
*** in all cases so long as the EsteLux system and LuxY, LuxR and LuxRs hand
pieces, their manufacture use or sale is covered by a VALID CLAIM of any PATENT
RIGHT or ADDITIONAL PATENT RIGHT licensed exclusively to Palomar in the country
in question. ***
(xi) For each PRODUCT sold by or SERVICE performed by PALOMAR or its AFFILIATES
that is not subject to previous provisions of this Paragraph 5.1(b) and is not
covered by a VALID CLAIM of any PATENT RIGHT, the parties agree to negotiate in
good faith a commercially reasonable royalty rate to be paid to GENERAL by
PALOMAR, so long as the PRODUCT or SERVICE, its manufacture, use or sale is
covered by a VALID CLAIM of any ADDITIONAL PATENT RIGHT licensed to PALOMAR in
the country in question. General agrees that the following shall be
considerations in setting such royalty rate: (1) the royalty rates known to be
payable to licensors for products or processes of a similar nature, which are on
the market or under development by competing entities; and (2) the fact that
Palomar is a co-inventor. General further agrees that, for ADDITIONAL PATENT
RIGHTS, if the parties can mutually agree on a royalty that an unaffiliated
third party commercial entity might pay, in an arms-length transaction, for a
product covered by such ADDITIONAL PATENT RIGHTS (a “third party commercial
royalty rate”), PALOMAR’s royalty rate shall not exceed fifty percent (50%) of
such third party commercial royalty rate.
In Paragraph 5, add the following new subparagraph 5.1(c):
*** Omitted pursuant to request for confidential treatment by
Palomar Medical Technologies, Inc. and filed separately with the SEC.
(Schedule A)

 



--------------------------------------------------------------------------------



 



5.1 (c) Upon execution of this Fourth Amendment, PALOMAR shall pay GENERAL ***
for the fully paid up non-exclusive license to the PHOTON RECYCLING PATENT
RIGHTS provided in Paragraph 2.1(d) and *** as reimbursement for Costs incurred
by GENERAL for the preparation, filing, prosecution and maintenance of all
PHOTON RECYCLING PATENT RIGHTS.
Paragraph 7. INFRINGEMENT:
In Paragraph 7.1, add “and ADDITIONAL PATENT RIGHTS” after “PATENT RIGHT” and
throughout the remainder of Paragraph 7 add “or ADDITIONAL PATENT RIGHTS” after
each instance of “PATENT RIGHT”.
Paragraph 8. INDEMNIFICATION:
In Paragraph 8.3, add the following sentences after the second sentence:
“GENERAL further warrants that it is the joint owner with PALOMAR of the
ADDITIONAL PATENT RIGHTS, that except for PALOMAR’s rights as a joint inventor,
no other party has any rights or interest in the ADDITIONAL PATENT RIGHTS.
GENERAL also warrants that it is the sole owner of the PHOTON RECYCLING PATENT
RIGHTS.”
Paragraph 9. TERMINATION and Paragraph 10. MISCELLANEOUS:
In Paragraphs 9.1, 9.2, 9.4(vii) and 10.2(a) add “and ADDITIONAL PATENT RIGHT”
after each instance of “PATENT RIGHT”.
Terms not otherwise defined herein shall have the meaning given to them in the
License Agreement. Except as amended by the First, Second and Third Amendment,
effective August 18, 1995, February 17, 1997, November 17, 1997, respectively,
and this Fourth Amendment, the License Agreement shall remain in effect in
accordance with its terms.

          Agreed to:    
 
        PALOMAR MEDICAL TECHNOLOGIES, INC.
 
       
By:
Name:
  /s/ Joseph P. Caruso
 
Joseph P. Caruso    
Title:
  CEO    
Date:
  2/18/03    
 
        THE GENERAL HOSPITAL CORPORATION
 
       
By:
Name:
  /s/ Frances Toneguzzo
 
Frances Toneguzzo Ph.D.    
Title:
  Director, Corporate Sponsored Research & Licensing    
Date:
  2/18/03    

*** Omitted pursuant to request for confidential treatment by
Palomar Medical Technologies, Inc. and filed separately with the SEC.
(Schedule A)

 



--------------------------------------------------------------------------------



 



FIFTH AMENDMENT
MGH Agt. No. 2006A20842
     This is a Fifth Amendment to the License Agreement between and The General
Hospital Corporation, a not-for-profit corporation doing business as
Massachusetts General Hospital, having a principal place of business at Fruit
Street, Boston, Massachusetts 02114 (“General”) and Palomar Medical
Technologies, Inc., a Delaware corporation, having a principal place of business
at 82 Cambridge Street, Burlington, Massachusetts 01803 (“Palomar”)
(collectively, the “Parties”), dated August 18, 1995 (the “License Agreement”).
     WHEREAS, Paragraph 5.1(b)(ii) of the License Agreement provides that
Palomar and General are to negotiate in good faith a commercially reasonable
royalty to be paid by Palomar to General for Products sold for hair removal as
well as other uses;
     WHEREAS, Palomar has developed the NeoLux Pulsed-Light System and
associated hand pieces, EsteLux Pulsed-Light System and associated hand pieces,
the MediLux Pulsed-Light System and associated hand pieces and the StarLux
Pulsed-Light and Laser System and associated hand pieces for hair removal and
other applications, and the Parties have agreed to commercially reasonable
royalty rates to be paid by Palomar to General on Palomar’s sales of NeoLux,
EsteLux, MediLux and StarLux systems and the associated hand pieces under
Paragraph 5.1(b)(ii) of the License Agreement;
     For good and valuable consideration General and Palomar hereby agree to
amend the License Agreement as provided herein, effective March 1, 2006
(“Amendment Effective Date”). From and after the Amendment Effective Date, all
references in the License Agreement shall be deemed to be references to such
License Agreement as amended hereby.
Paragraph 5. ROYALTIES; LICENSE FEES
In Paragraph 5.1(b), replace in its entirety subparagraph (x), which was
introduced in the Fourth Amendment to the License Agreement effective June 1,
2000, with the following new subparagraph (x):
     (x)
     (1) For each NeoLux base system and each EsteLux base system sold by
PALOMAR or its AFFILIATES, **;
     (2) For each MediLux base system sold by PALOMAR or its AFFILIATES, **;
**Omitted pursuant to request for confidential treatment by
Palomar Medical Technologies, Inc. and filed separately with the SEC.

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
(3) For each LuxY handpiece for use with a NeoLux, EsteLux, or MediLux base
system sold by PALOMAR or its AFFILIATES, **;
(4) For each StarLux base system and LuxY handpiece for use with a StarLux base
system sold by PALOMAR or its AFFILIATES **; and
(5) For each LuxR and LuxRs handpiece for use with a NeoLux, EsteLux, MediLux,
or StarLux base system sold by PALOMAR or its AFFILIATES, **.
     The royalty rates enumerated above in Paragraph 5.1(b), Subparagraph
(x)(1)-(5) shall apply in all cases so long as the manufacture, use, or sale of
the NeoLux, EsteLux, MediLux and StarLux systems and LuxY, LuxR and LuxRs hand
pieces is covered by a VALID CLAIM of any PATENT RIGHT or ADDITIONAL PATENT
RIGHT licensed exclusively in the LICENSE FIELD to Palomar in the country in
question.
     It is the intent of the Parties that upon executing this Fifth Amendment,
the royalty rates mutually agreed upon herein will be fixed for the commercial
life of the NeoLux, EsteLux, MediLux and StarLux systems and the LuxY, Lux R and
LuxRs hand pieces. The Parties further acknowledge that these royalty rates will
apply only within the LICENSE FIELD of “hair reduction and/or hair removal,” as
defined in the original License Agreement dated August 18, 1995.
     Terms not otherwise defined herein shall have the meaning given to them in
the License Agreement. Except as amended by the First, Second, Third and Fourth
Amendments, effective August 18, 1995, February 17, 1997, November 17, 1997, and
June 1, 2000, respectively, and this Fifth Amendment, the License Agreement
shall remain in effect in accordance with its terms.
** Omitted pursuant to request for confidential treatment by
Palomar Medical Technologies, Inc. and filed separately with the SEC.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION

          Agreed to:    
 
        PALOMAR MEDICAL TECHNOLOGIES, INC.
 
       
By:
Name:
  /s/ Joseph P. Caruso
 
 Joseph P. Caruso    
Title:
  CEO    
Date:
  3/20/06    
 
        THE GENERAL HOSPITAL CORPORATION
 
       
By:
  /s/ Frances Toneguzzo    
 
       
Name:
  Frances Toneguzzo Ph.D.    
Title:
  Director, Corporate Sponsored Research & Licensing    
Date:
  3/13/06    

 